 

Exhibit 10.4

 

Execution Version

 

 

 

ABL CREDIT AGREEMENT

 

Dated as of August 6, 2019

 

Among

 

HC GROUP HOLDINGS II, LLC,

until the consummation of the Debt Assumption, as the Initial Borrower,

 

BIOSCRIP, INC.,

upon the consummation of the Debt Assumption, as the Parent Borrower,

 

THE OTHER BORROWERS PARTY HERETO FROM TIME TO TIME,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and Issuing Bank,

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

and

ACF FINCO I LP

as Joint Lead Arranger and Joint Lead Bookrunner,

 

 

 

 

 

 

TABLE OF CONTENTS

 

  Page     Article I. DEFINITIONS AND ACCOUNTING TERMS 1       Section 1.01
Defined Terms 1 Section 1.02 Other Interpretive Provisions 66 Section 1.03
Accounting Terms 68 Section 1.04 Rounding 68 Section 1.05 References to
Agreements, Laws, Etc. 68 Section 1.06 Times of Day 68 Section 1.07 Timing of
Payment or Performance 68 Section 1.08 Pro Forma Calculations 69 Section 1.09
Currency Generally 71 Section 1.10 Letters of Credit. 72     Article II. THE
COMMITMENTS AND CREDIT EXTENSIONS 72       Section 2.01 Revolving Credit
Commitments 72 Section 2.02 Loans and Borrowings 74 Section 2.03 Letters of
Credit 75 Section 2.04 Swing Line Loans 80 Section 2.05 Prepayments 81 Section
2.06 Termination or Reduction of Commitments 83 Section 2.07 Repayment of Loans
83 Section 2.08 Interest 83 Section 2.09 Fees 84 Section 2.10 Computation of
Interest and Fees 85 Section 2.11 Evidence of Indebtedness 85 Section 2.12
Payments Generally 86 Section 2.13 Sharing of Payments 87 Section 2.14
Incremental Facilities 88 Section 2.15 Interest Elections 90 Section 2.16
Extension of Revolving Credit Loans 91 Section 2.17 Defaulting Lenders 92
Section 2.18 Co-Borrowers 94 Section 2.19 Cash Management 96     Article III.
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY 97       Section 3.01 Taxes 97
Section 3.02 Illegality 100 Section 3.03 Inability to Determine Rates 100
Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves 101 Section 3.05 Funding Losses 102 Section 3.06 Matters
Applicable to All Requests for Compensation 102 Section 3.07 Replacement of
Lenders under Certain Circumstances 104 Section 3.08 Survival 106     Article
IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 106       Section 4.01 Conditions
to Initial Credit Extension 106 Section 4.02 Conditions to All Credit Extensions
after the Closing Date 108

 

-i-

 

 

  Page     Article V. REPRESENTATIONS AND WARRANTIES 109       Section 5.01
Existence, Qualification and Power; Compliance with Laws 109 Section 5.02
Authorization; No Contravention 109 Section 5.03 Governmental Authorization;
Other Consents 110 Section 5.04 Binding Effect 110 Section 5.05 Financial
Statements; No Material Adverse Effect 110 Section 5.06 Litigation 110 Section
5.07 Ownership of Property; Liens 110 Section 5.08 Environmental Matters 111
Section 5.09 Taxes 111 Section 5.10 ERISA Compliance 111 Section 5.11
Subsidiaries; Equity Interests 112 Section 5.12 Margin Regulations; Investment
Company Act 112 Section 5.13 Disclosure 112 Section 5.14 Labor Matters 113
Section 5.15 Intellectual Property; Licenses, Etc. 113 Section 5.16 Solvency 113
Section 5.17 [Reserved] 113 Section 5.18 USA Patriot Act, FCPA and OFAC 113
Section 5.19 Collateral Documents 114 Section 5.20 EEA Financial Institution and
Covered Party 114 Section 5.21 Accounts 114 Section 5.22 Borrowing Base
Calculation 114     Article VI. AFFIRMATIVE COVENANTS 114       Section 6.01
Financial Statements 115 Section 6.02 Certificates; Other Information 116
Section 6.03 Notices 118 Section 6.04 Payment of Taxes 119 Section 6.05
Preservation of Existence, Etc. 119 Section 6.06 Maintenance of Properties 119
Section 6.07 Maintenance of Insurance 119 Section 6.08 Compliance with Laws 120
Section 6.09 Books and Records 120 Section 6.10 Inspection Rights 120 Section
6.11 Additional Collateral; Additional Guarantors 120 Section 6.12 Compliance
with Environmental Laws 122 Section 6.13 Further Assurances 122 Section 6.14
Designation of Subsidiaries 122 Section 6.15 [Reserved] 122 Section 6.16 Use of
Proceeds 122 Section 6.17 Post-Closing Matters 122 Section 6.18 Specified Beta
Vendor Financing Statements 123 Section 6.19 Fiscal Year 123 Section 6.20
Inventory 123     Article VII. NEGATIVE COVENANTS 123       Section 7.01 Liens
124 Section 7.02 [Reserved] 129 Section 7.03 Indebtedness, Disqualified Equity
Interests and Preferred Stock 129 Section 7.04 Fundamental Changes 134 Section
7.05 Dispositions 135

 

-ii-

 

 

  Page     Section 7.06 Restricted Payments 138 Section 7.07 Change in Nature of
Business 142 Section 7.08 Transactions with Affiliates 143 Section 7.09
Burdensome Agreements 146 Section 7.10 [Reserved] 147 Section 7.11 Financial
Covenant 147 Section 7.12 [Reserved] 147 Section 7.13 Modifications of Terms of
Junior Financing 147 Section 7.14 Restrictions Prior to Satisfaction of
Specified Post-Closing Undertaking 147     Article VIII. EVENTS OF DEFAULT AND
REMEDIES 148       Section 8.01 Events of Default 148 Section 8.02 Remedies Upon
Event of Default 150 Section 8.03 Application of Funds 151 Section 8.04 Right to
Cure. 152     Article IX. ADMINISTRATIVE AGENT AND OTHER AGENTS 153      
Section 9.01 Appointment and Authority 153 Section 9.02 Rights as a Lender 153
Section 9.03 Exculpatory Provisions 153 Section 9.04 Reliance by Administrative
Agent 154 Section 9.05 Delegation of Duties 155 Section 9.06 Resignation of
Administrative Agent 155 Section 9.07 Non-Reliance on Administrative Agent and
Other Lenders 156 Section 9.08 No Other Duties, Etc. 156 Section 9.09
Administrative Agent May File Proofs of Claim; Credit Bidding. 156 Section 9.10
Collateral and Guaranty Matters 157 Section 9.11 Secured Cash Management
Agreements and Secured Hedge Agreements 158 Section 9.12 Withholding Tax
Indemnity 159 Section 9.13 Indemnification by the Lenders 159 Section 9.14
Certain ERISA Matters. 159     Article X. MISCELLANEOUS 161       Section 10.01
Amendments, Etc. 161 Section 10.02 Notices and Other Communications; Facsimile
Copies 164 Section 10.03 No Waiver; Cumulative Remedies 165 Section 10.04
Attorney Costs and Expenses 166 Section 10.05 Indemnification by the Borrowers
167 Section 10.06 Payments Set Aside 168 Section 10.07 Successors and Assigns
168 Section 10.08 Confidentiality 172 Section 10.09 Setoff 173 Section 10.10
Interest Rate Limitation 173 Section 10.11 Counterparts; Electronic Execution of
Assignments and Certain Other Documents 174 Section 10.12 Integration 174
Section 10.13 Survival of Representations and Warranties 174 Section 10.14
Severability 175 Section 10.15 GOVERNING LAW 175 Section 10.16 WAIVER OF RIGHT
TO TRIAL BY JURY 175 Section 10.17 Binding Effect 176 Section 10.18 USA Patriot
Act 176 Section 10.19 No Advisory or Fiduciary Responsibility 176 Section 10.20
Intercreditor Agreements 177

 

-iii-

 

 

  Page     Section 10.21 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 177 Section 10.22 Acknowledgement Regarding Any Supported QFCs. 177
    Article XI. GUARANTEE 178       Section 11.01 The Guarantee 178 Section
11.02 Obligations Unconditional 179 Section 11.03 Reinstatement 180 Section
11.04 Subrogation; Subordination 180 Section 11.05 Remedies 180 Section 11.06
Instrument for the Payment of Money 180 Section 11.07 Continuing Guarantee 180
Section 11.08 General Limitation on Guarantee Obligations 180 Section 11.09
Release of Guarantors 181 Section 11.10 Right of Contribution 181 Section 11.11
Keepwell 181 Section 11.12 Independent Obligation 182

 

SCHEDULES

 

I Guarantors 1.01A Commitments 1.01E Existing Investments 1.01F Existing Letters
of Credit 4.01 Collateral Documents 5.06 Litigation 5.07 Ownership of Property,
Liens 5.09 Taxes 5.11 Subsidiaries and Other Equity Investments 6.17
Post-Closing Matters 6.18 Specified Beta Vendor Financing Statements 7.01(b)
Existing Liens 7.03(b) Existing Indebtedness 7.05 Dispositions 7.08 Existing
Agreements 7.09 Existing Restrictions 10.02 Administrative Agent’s Office,
Certain Addresses for Notices

 

EXHIBITS

 

  Form of     A Committed Loan Notice B Swing Line Loan Notice C-1 Revolving
Credit Note C-2 Swing Line Note D-1 Form of Collateral Access Agreement D-2
Compliance Certificate D-3 Solvency Certificate E Assignment and Assumption F
Security Agreement G Intercompany Note

 

-iv-

 

 

H-1 Guarantor Joinder Agreement H-2 Borrower Joinder Agreement I United States
Tax Compliance Certificate J [Reserved] K [Reserved] L [Reserved] M ABL
Intercreditor Agreement N Borrowing Base Certificate

 

-v-

 

 

ABL CREDIT AGREEMENT

 

This ABL CREDIT AGREEMENT is entered into as of August 6, 2019, among HC Group
Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware limited liability
company (“Merger Sub 2” through the consummation of the Merger, and immediately
after the consummation of the Merger and the effectiveness of this Agreement
until the consummation of the Debt Assumption, the “Initial Borrower”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Borrower”), the other Borrowers party hereto
from time to time, the Guarantors party hereto from time to time, BANK OF
AMERICA, N.A., as Administrative Agent, Issuing Bank and Swing Line Lender, and
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Prior to the date hereof, the Company has formed Beta Sub, Inc., a Delaware
corporation, a direct wholly-owned domestic subsidiary of the Company (“Merger
Sub 1”) and Merger Sub 2, a direct wholly-owned domestic subsidiary of the
Company. On the Closing Date, pursuant to that certain Agreement and Plan of
Merger, dated as of March 14, 2019 (together with the exhibits and disclosure
schedules thereto, as amended, modified, supplemented or waived, the “Merger
Agreement”), among the Company, Merger Sub 1, Merger Sub 2, HC Group Holdings
II, Inc., a Delaware corporation (“Omega”), HC Group Holdings I, LLC, a Delaware
limited liability company (“Omega Parent”), and HC Group Holdings III, Inc., a
Delaware corporation (“Omega III”) (solely for purposes of Section 7.3(b)
thereof), (A) Merger Sub 1 merged with and into Omega with Omega as the
surviving entity and (B) Omega merged with and into Merger Sub 2, with Merger
Sub 2 surviving such merger (such mergers collectively referred to herein as the
“Merger”).

 

The Initial Borrower has requested that, in connection with and immediately
after the consummation of the Merger and the effectiveness of this Agreement,
the Lenders extend credit to the Initial Borrower in the form of an asset-based
revolving credit facility established hereunder with initial commitments of
$150,000,000.

 

The proceeds of the Initial Revolving Borrowing (to the extent permitted in
accordance with the definition of the term “Permitted Initial Revolving Credit
Borrowing Purposes”), together with (i) a portion of the cash on hand at Omega
and its Subsidiaries and the Company and its Subsidiaries, (ii) the proceeds of
the First Lien Loans in an initial aggregate principal amount of $925,000,000
and (iii) the proceeds of the Second Lien Notes in an initial aggregate
principal amount of $400,000,000 under the Second Lien Notes Indenture, will be
used on the Closing Date by the Borrowers (a) to consummate the Closing Date
Refinancing, (b) to pay the Transaction Expenses and (c) to finance upfront fees
and OID with respect to the Facilities. In addition, Letters of Credit may be
issued on the Closing Date to backstop or replace existing letters of credit,
guarantees and performance and similar bonds outstanding on the Closing Date.

 

The Lenders have indicated their willingness to lend and the Issuing Banks have
indicated their willingness to so issue Letters of Credit, in each case, on the
terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“20-Day Specified Availability” means, on a given date, the quotient obtained by
dividing (a) the sum of each day’s Specified Availability during the twenty (20)
consecutive day period immediately preceding such date by (b) twenty (20).

 

 

 

 

“ABL Financing Documents” means the “ABL Financing Documents” as defined in the
ABL Intercreditor Agreement.

 

“ABL Intercreditor Agreement” means either (a) the ABL Intercreditor Agreement,
dated as of the Closing Date, among the Administrative Agent, the First Lien
Agent, the Second Lien Collateral Agent and acknowledged and agreed by the Loan
Parties, substantially in the form of Exhibit M hereto or (b) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Administrative Borrower, which agreement shall
provide that the Liens on the ABL Priority Collateral securing the Obligations
shall rank senior to the Liens on the ABL Priority Collateral securing the First
Lien Obligations and the Second Lien Obligations and the Liens on the Term Loan
Priority Collateral securing the Obligations shall rank junior to the Liens on
the Term Loan Priority Collateral securing the First Lien Obligations and the
Second Lien Obligations, in each case with such modifications thereto as the
Administrative Agent and the Administrative Borrower may agree.

 

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
ABL Intercreditor Agreement.

 

“Acceptable Document of Title” means with respect to any Inventory, a tangible
bill of lading or other document of title that (a) is issued to the order of a
Loan Party or, if so requested by the Administrative Agent solely with respect
to negotiable documents of title, to the order of the Administrative Agent, (b)
is subject to the first-priority security interest of the Administrative Agent
(subject only to First Priority Priming Liens) and (c) is on terms otherwise
reasonably acceptable to the Administrative Agent.

 

“Account” means an “account” as such term is defined in Article 9 of the UCC and
any and all supporting obligations in respect thereof.

 

“Account Control Agreement” means a “control agreement” in form and substance
reasonably acceptable to the Administrative Agent and the Administrative
Borrower and containing terms regarding the treatment of all cash and other
amounts on deposit in the respective deposit account governed by such Account
Control Agreement consistent with the requirements of Section 2.19 and in the
case of any deposit account holding Eligible Cash, the requirements set forth in
the definition of such term.

 

“Account Debtor” means each Person who is obligated on an Account.

 

“ACF” means ACF Finco I LP.

 

“Acquired Asset Borrowing Base” has the meaning specified in the definition of
Borrowing Base.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)          Indebtedness of any other Person existing at the time such other
Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, including Indebtedness incurred
in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of, such specified Person, and

 

(b)          Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person which Indebtedness exists at the time such asset is
acquired.

 

“Additional Lender” means any Person (other than a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person)) that is not an existing Lender and has agreed to
provide Incremental Commitments pursuant to Section 2.14.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent and collateral agent under any of the Loan Documents, or
any successor administrative agent and collateral agent.

 

 -2- 

 

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the
Administrative Borrower and the Lenders.

 

“Administrative Borrower” means (i) initially, the Initial Borrower, (ii) after
the consummation of the Debt Assumption, the Parent Borrower, and (iii) upon
notice to the Administrative Agent from the Borrowers, any other Borrower as
selected by the Borrowers from time to time to act as the Administrative
Borrower.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arranger, the Agents or their respective lending affiliates or any entity
acting as an Issuing Bank hereunder shall be deemed to be an Affiliate of any
Borrower or any of their respective Subsidiaries.

 

“Agent Advance” has the meaning specified in Section 2.01(d).

 

“Agent Advance Period” has the meaning specified in Section 2.01(d).

 

“Agent Deposit Account” has the meaning specified in Section 2.19(c).

 

“Agent Parties” has the meaning specified in Section 10.02(b).

 

“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Distressed Agent-Related Person or its assets to be, insolvent or bankrupt
or such Distressed Agent-Related Person becomes the subject of a Bail-In Action;
provided that an Agent-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any Equity
Interests in the Administrative Agent or any Person that directly or indirectly
Controls the Administrative Agent by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide the Administrative Agent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit the Administrative Agent (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with the Administrative Agent.

 

“Agent-Related Persons” means the Agents and their respective Affiliates and any
officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing.

 

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Bookrunners.

 

“Aggregate Exposure” means with respect to any Lender, as of any date of
determination, the sum of (a) the aggregate principal amount of all Revolving
Credit Loans of such Lender as of such date plus (b) the LC Exposure of such
Lender as of such date plus (c) the Swing Line Exposure of such Lender as of
such date.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

 -3- 

 

 

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

 

“Annual Financial Statements” means the Beta Annual Financial Statements and the
Omega Annual Financial Statements.

 

“Applicable Lien” means (x) any Lien on the Collateral created pursuant to any
Loan Document, (y) any Lien on the Term Loan Priority Collateral that ranks pari
passu with any Lien created pursuant to any First Lien Financing Document on the
Term Loan Priority Collateral (without regard to control of remedies) and (z)
any Lien on the Collateral created pursuant to any First Lien Financing
Document.

 

“Applicable Rate” means initially a rate per annum equal to in the case of Loans
maintained as (A) Base Rate Loans, the applicable rate per annum set forth in
Level II of the below pricing grid and (B) Eurocurrency Rate Loans, the
applicable rate per annum set forth in Level II of the below pricing grid, in
each case, until the date of the delivery of the first Quarterly Pricing
Certificate in accordance with the first sentence of the following paragraph
(each, a “Start Date”), commencing with the Quarterly Pricing Certificate
delivered with respect to the fiscal quarter ending December 31, 2019. From and
after the first Start Date to and including the applicable End Date described
below, the Applicable Rates for such Type of Loans shall be those set forth
below opposite the Historical Excess Availability indicated to have been
achieved in any certificate delivered in accordance with the first sentence of
the following paragraph:

 

Level   Historical Excess Availability as a
percentage of the Line Cap   Applicable Rate for
Eurocurrency
Rate Loans   Applicable Rate for Base
Rate Loans I   Greater than or equal to 66.66%   2.25%   1.25% II   Less than
66.66%, but greater than or equal to 33.33%   2.50%   1.50% III   Less than
33.33%   2.75%   1.75%

 

The Historical Excess Availability used in a determination of the Applicable
Rates shall be determined based on the delivery by the Administrative Borrower
of a certificate of a Responsible Officer of the Administrative Borrower (each,
a “Quarterly Pricing Certificate”) to the Administrative Agent (with a copy to
be sent by the Administrative Agent to each Lender), within fifteen (15)
Business Days after the last day of each fiscal quarter, which Quarterly Pricing
Certificate shall set forth the calculation of the Historical Excess
Availability as at the last day of the fiscal quarter ended immediately prior to
the relevant Start Date. The Applicable Rates so determined shall apply, except
as set forth in the succeeding sentence, from and including the relevant Start
Date to but excluding the earlier of (x) the date on which the next Quarterly
Pricing Certificate is delivered to the Administrative Agent and (y) the date
which is fifteen (15) Business Days following the last day of the fiscal quarter
in which the previous Start Date occurred (such earlier date, the “End Date”),
at which time, if no Quarterly Pricing Certificate has been delivered to the
Administrative Agent (and thus commencing a new Start Date), the Applicable
Rates shall be those that correspond to a Historical Excess Availability at
Level III above (such Applicable Rates as so determined, the “Highest Applicable
Rates”) and the Highest Applicable Rates shall apply until a Quarterly Pricing
Certificate is delivered to the Administrative Agent (and thus commencing a new
Start Date). Notwithstanding anything to the contrary contained above in this
definition, (a) the Applicable Rates shall be the Highest Applicable Rates at
all times during which there shall exist a Specified Event of Default (provided,
upon the cure or waiver of such Event of Default, the Applicable Rate shall be
determined in accordance with the above pricing grid based on the most recently
delivered Quarterly Pricing Certificate from and after the day immediately
following the date such Event of Default is cured or waived), (b) from and after
the most recent Incremental Facility Closing Date for any Incremental Amendment
pursuant to which the Applicable Rates have been increased above the Applicable
Rates in effect immediately prior to such Incremental Facility Closing Date, the
Applicable Rates shall be increased to those respective percentages per annum
set forth in the applicable Incremental Amendment and (c) from and after any
Extension, with respect to any Extended Revolving Credit Commitments, the
Applicable Rates specified for such Extended Revolving Credit Commitments shall
be those specified in the applicable definitive documentation thereof.

 

 -4- 

 

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class of Loans, (b) with respect to Letters of Credit, (i)
the relevant Issuing Bank(s) and (ii) the Revolving Credit Lenders and (c) with
respect to Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing
Line Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit
Lenders.

 

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arranger” means each of Bank of America, N.A. and ACF, each in its capacity as
a joint lead arranger under this Agreement.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto.

 

“Assignment of Claims Act” has the meaning specified in paragraph (g) of the
definition of “Eligible Accounts”.

 

“Assignment Taxes” has the meaning specified in Section 3.01(b).

 

“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease Obligation of any Person, the amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP (subject to Section 1.03).

 

“Auto Renewal Letter of Credit” has the meaning specified in Section 2.03(c).

 

“Available Currency” means Dollars, Pounds Sterling, Euros and to the extent
agreed by the Administrative Agent and each Revolving Credit Lender, other
freely tradeable currencies to be agreed.

 

“Availability Period” means (a) with respect to the Revolving Credit Facility,
the period from and including the Closing Date to but excluding the earlier of
(i) the Maturity Date and (ii) the date of termination of the Revolving Credit
Commitments, and (b) with respect to Extended Revolving Credit Commitments, the
period from and including the effective date of the Extension Amendment
applicable to such Extended Revolving Credit Commitments but excluding the
earlier of (i) the final maturity date thereof as specified in the applicable
Extension Offer accepted by the respective Lender or Lenders and (ii) the date
of termination of the such Extended Revolving Credit Commitments.

 

“Average Facility Balance” means for any period for any Facility, the amount
obtained by dividing the Aggregate Exposure for all Lenders under such Facility
at the end of each day for the period in question by the number of days in such
period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

 -5- 

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Reserve” means a reserve equal to the aggregate amount of Secured
Obligations in respect of any Noticed Hedge, up to the Swap Termination Value
thereunder, as specified by the applicable Qualified Counterparty and the
Administrative Borrower in writing to Administrative Agent, which amount may be
increased or decreased with respect to any existing Secured Hedge Agreement at
any time by further written notice from such Hedge Bank and the Administrative
Borrower to the Administrative Agent.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding or a corporate statutory
arrangement proceeding having similar effect, is subject to, or any Person that
directly or indirectly controls such Person is subject to, a forced liquidation,
or has had a receiver, interim receiver, receiver and manager, conservator,
trustee, administrator, custodian, monitor, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it or any substantial part of its assets, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided, that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, so long as such ownership interest does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Eurocurrency Rate plus
1.00% (or, if such day is not a Business Day, the immediately preceding Business
Day). The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Beta Annual Financial Statements” means the audited consolidated statements of
operations, shareholders’ equity and cash flows of the Company for the fiscal
years ended December 31, 2016, December 31, 2017, and December 31, 2018, and the
related audited consolidated balance sheets as of the end of such fiscal years.

 

“Beta Entities” means the Company and its Subsidiaries that are Subsidiaries of
the Company prior to giving effect to the Transactions.

 

“Beta Material Adverse Effect” means a “Beta Material Adverse Effect” as defined
in the Merger Agreement.

 

“Beta Quarterly Financial Statements” means the unaudited consolidated statement
of operations of the Company for the fiscal quarters ending March 31, 2018, June
30, 2018, September 30, 2018, and March 31, 2019 and the related unaudited
consolidated balance sheet as of the end of such fiscal quarters.

 

 -6- 

 

 

“BHC Act Affiliate” has the meaning specified in Section 10.22(b).

 

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Bookrunner” means each of Bank of America, N.A. and ACF, each in its capacity
as a joint lead bookrunner.

 

“Borrower” and “Borrowers” shall mean the Initial Borrower, the Parent Borrower
and any wholly-owned Domestic Subsidiary of the Parent Borrower that is treated
as a corporation for U.S. federal tax purposes and that after the Closing Date
becomes a Borrower by executing a Borrower Joinder Agreement in accordance with
the terms hereof (but excluding any Subsidiary of the Parent Borrower that
ceases to be a party hereto in accordance with the terms of Section 11.09);
provided that any Subsidiary that is or has become a Borrower (a “Subsidiary
Borrower”) may have its status as a Borrower terminated by delivering a notice
to the Administrative Agent from the Administrative Borrower and such Subsidiary
Borrower electing to terminate such Subsidiary’s status as a Borrower, provided
further that no such termination shall affect (and such notice shall expressly
provide that): (x) any obligation of such Subsidiary as a Guarantor or as a
grantor or pledgor under any Loan Document or (y) any Lien granted by such
Subsidiary which Liens shall continue in full force and effect after giving
effect to such termination.

 

“Borrower Joinder Agreement” means a joinder agreement substantially in the form
of the Borrower Joinder Agreement attached as Exhibit H-2 hereto or in such
other form agreed by the Administrative Agent and the Administrative Borrower.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Agent Advance, as the context may require.

 

“Borrowing Base” means as of any date of calculation, the amount calculated
pursuant to the Borrowing Base Certificate most recently delivered to the
Administrative Agent in accordance with Section 6.02(f) or Section 4.01(x),
equal to, without duplication, the sum of:

 

(a)          the lesser of (i) 85.0% of the NOLV of Eligible Inventory of each
Loan Party and (ii) 75% of the book value of Eligible Inventory of each Loan
Party (which, in the case of both clauses (i) and (ii), shall take into account
purchase price variances and shrinkage); provided that Eligible Inventory
included in the Borrowing Base pursuant to this clause (a) shall not exceed 30%
of the Borrowing Base (after giving effect to the inclusion of such acquired
Eligible Inventory); plus

 

(b)          85% of the Eligible Accounts of each Loan Party; plus

 

(c)          100% of Eligible Cash of each Loan Party; minus

 

(d)          the Eligible Reserves.

 

 -7- 

 

 

Notwithstanding the foregoing, any Eligible Inventory and Eligible Accounts
acquired by a Loan Party in a Permitted Acquisition or other permitted
Investment may be immediately included in the Borrowing Base notwithstanding
that the Administrative Agent has not completed a reasonably satisfactory field
examination and inventory appraisal in respect of such Eligible Inventory and
Eligible Accounts subject to the following limitations (which shall not apply to
the extent such acquired Eligible Inventory and Eligible Accounts contribute an
amount less than 10% of the Borrowing Base prior to giving effect to any such
acquired Eligible Inventory and Eligible Accounts): the portion of the Borrowing
Base that may be attributable to such acquired Eligible Inventory and Eligible
Accounts shall be limited to the lesser of (a) 20% of the Borrowing Base (after
giving effect to the inclusion of such acquired Eligible Inventory and Eligible
Accounts) and (b) (i) for each Borrowing Base Certificate that is delivered on
or after the date that such Permitted Acquisition or permitted Investment is
consummated and prior to the date that is ninety (90) days after the date such
Permitted Acquisition or permitted Investment is consummated, the sum of (x) 70%
of the Eligible Accounts acquired in such Permitted Acquisition or permitted
Investment and (y) 70% of the NOLV of the Eligible Inventory acquired in such
Permitted Acquisition or permitted Investment and (ii) for each subsequent
Borrowing Base Certificate that is delivered on or after the date that is ninety
(90) days after such Permitted Acquisition or permitted Investment is
consummated and on or before the date that is one hundred eighty (180) days
after such Permitted Acquisition or permitted Investment is consummated (or such
later date that as may be agreed to by the Administrative Agent in its Permitted
Discretion), the sum of (x) 55% of the Eligible Accounts acquired in such
Permitted Acquisition or permitted Investment and (y) 55% of the NOLV of the
Eligible Inventory acquired in such Permitted Acquisition or permitted
Investment ((i) or (ii), as applicable, the “Acquired Asset Borrowing Base”). To
the extent that the Administrative Agent has not completed, at the Borrowers’
expense, a field examination and inventory appraisal reasonably satisfactory to
the Administrative Agent within one hundred eighty (180) days of the acquisition
of such Eligible Inventory and Eligible Accounts (or such longer period as the
Administrative Agent may reasonably agree) such Inventory and Accounts will
cease to be eligible for inclusion in the Borrowing Base. The Administrative
Agent shall have the right (but not the obligation) to review such computations
and if the Administrative Agent shall have reasonably determined in its
Permitted Discretion that such computations have not been calculated in
accordance with the terms of this Agreement, the Administrative Agent shall have
the right to correct any such errors. For the avoidance of doubt, prior to the
date of closing of any such Permitted Acquisition or permitted Investment, no
portion of the Acquired Asset Borrowing Base shall be included in the Borrowing
Base for purposes of determining the Line Cap for purposes of a Borrowing.
Notwithstanding the foregoing, in no event shall any property of the Company or
any other Beta Entities be included in the Borrowing Base unless and until the
Specified Post-Closing Undertaking has been satisfied in accordance with Section
6.18, at which point the inclusion of such property in the Borrowing Base shall
be subject to receipt by the Administrative Agent of a field examination and
inventory appraisal reasonably satisfactory to the Administrative Agent.

 

“Borrowing Base Certificate” has the meaning specified in Section 6.02(f).

 

“Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Parent Borrower
that is registered as a broker-dealer under the Exchange Act or any other
applicable Laws requiring such registration.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the jurisdiction where the Administrative
Agent’s Office is located and, if such day relates to any Eurocurrency Rate
Loan, means any such day that is also a London Banking Day.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrowers and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Parent Borrower and its Restricted Subsidiaries.
Notwithstanding the foregoing, Capital Expenditures shall not include:

 

(a)          expenditures made with tenant allowances received by the Parent
Borrower or any of its Restricted Subsidiaries from landlords in the ordinary
course of business and subsequently capitalized;

 

(b)          any amounts spent in connection with permitted Investments,
Permitted Acquisitions and expenditures made in connection with the
Transactions;

 

(c)          expenditures financed with the proceeds of an issuance of Equity
Interests of the Parent Borrower or any direct or indirect parent thereof, or a
capital contribution to any Borrower;

 

 -8- 

 

 

(d)          expenditures that are accounted for as capital expenditures by the
Parent Borrower or any of its Restricted Subsidiaries and that actually are paid
for by a Person other than the Parent Borrower or any of its Restricted
Subsidiaries to the extent neither the Parent Borrower nor any of its Restricted
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period);

 

(e)          any expenditures which are contractually required to be, and are,
advanced or reimbursed to the Parent Borrower or any of its Restricted
Subsidiaries in cash by a third party (including landlords) during such period
of calculation;

 

(f)          the book value of any asset owned by the Parent Borrower or any of
its Restricted Subsidiaries prior to or during such period to the extent that
such book value is included as a capital expenditure during such period as a
result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period; provided that (i) any expenditure necessary in order to permit such
asset to be reused shall be included as a capital expenditure during the period
in which such expenditure actually is made and (ii) such book value shall have
been included in capital expenditures when such asset was originally acquired;

 

(g)          that portion of interest on Indebtedness incurred for capital
expenditures which is paid in cash and capitalized in accordance with GAAP;

 

(h)          expenditures made in connection with the replacement, substitution,
restoration, upgrade, development or repair of assets to the extent financed
with (x) insurance or settlement proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored, upgraded, developed
or repaired or (y) awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced;

 

(i)          in the event that any equipment is purchased substantially
simultaneously with the trade-in of existing equipment, the gross amount of the
credit granted by the seller of such equipment for the equipment being traded in
at such time; or

 

(j)          expenditures relating to the construction, acquisition,
replacement, reconstruction, development, refurbishment, renovation or
improvement of any property which has been transferred to a Person other than
the Parent Borrower or any of its Restricted Subsidiaries during the same fiscal
year in which such expenditures were made pursuant to a sale-leaseback
transaction to the extent of the cash proceeds received by the Parent Borrower
or any of its Restricted Subsidiaries pursuant to such sale-leaseback
transaction that are not required to prepay funded Indebtedness.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP (subject to Section 1.03).

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrowers
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Parent Borrower and
the Restricted Subsidiaries.

 

“Captive Insurance Subsidiary” means any Subsidiary of a Borrower that is
subject to regulation as an insurance company and provides insurance to a
Borrower and its Restricted Subsidiaries.

 

 -9- 

 

 

“Cash Collateral” has the meaning specified in Section 2.17(c).

 

“Cash Collateral Account” means a blocked account, established for the purposes
of Section 2.05(c)(ii), at the Administrative Agent (or another commercial bank
selected by the Administrative Agent) in the name of the Administrative Agent
and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.17(c).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Restricted Subsidiaries:

 

(a)          (1) Yen, Dollars, pound sterling, Canadian Dollars or euros or any
national currency of any Participating Member State of the EMU; and (2) in the
case of any Foreign Subsidiary or any jurisdiction in which any Borrower or any
of its Restricted Subsidiaries conducts business, such local currencies held by
it from time to time in the ordinary course of business and not for speculation;

 

(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof the securities of which are guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

 

(c)          time deposits, eurodollar time deposits or demand deposits with,
insured certificates of deposit, bankers’ acceptances or overnight bank deposits
of, or letters of credit issued by, any commercial bank that (i) is a Lender or
(ii) (A) is organized under the Laws of the United States, any state thereof,
the District of Columbia or any member nation of the Organization for Economic
Cooperation and Development or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 (any
such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”), in
each case with maturities not exceeding 24 months from the date of acquisition
thereof;

 

(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Borrowers), in
each case with average maturities of not more than 24 months from the date of
acquisition thereof;

 

(e)          marketable short-term money market and similar funds having a
rating of at least P-2 (or the equivalent thereof) or A-2 (or the equivalent
thereof) from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency selected by the
Borrowers);

 

(f)          repurchase obligations for underlying securities of the types
described in clauses (b), (c) and (e) above entered into with any Approved Bank;

 

(g)          securities with average maturities of 24 months or less from the
date of acquisition issued or fully guaranteed (i) by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by (ii) any foreign government,
in each case, having an Investment Grade Rating from either S&P or Moody’s (or
the equivalent thereof) (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrowers);

 

 -10- 

 

 

(h)          Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrowers);

 

(i)          securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

 

(j)          instruments equivalent to those referred to in clauses (a) through
(i) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by the Parent Borrower or any of its Restricted Subsidiaries;

 

(k)        Investments, classified in accordance with GAAP as current assets of
the Parent Borrower or any of its Restricted Subsidiaries, in money market
investment programs which are registered under the Investment Company Act of
1940 or which are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such Investments are of the character, quality
and maturity described in clauses (a) through (j) of this definition; and

 

(l)          investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (k) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those specified in clause (a) above;
provided that, except for amounts used to pay non-Dollar-denominated obligations
of the Borrowers or any of their Restricted Subsidiaries in the ordinary course
of business, such amounts are converted into any currency listed in clause (a)
above as promptly as practicable and in any event within ten (10) Business Days
following the receipt of such amounts.

 

“Cash Management Agreement” means any agreement between any Borrower or any of
its Restricted Subsidiaries and any Qualified Counterparty relating to Cash
Management Services.

 

“Cash Management Services” means any treasury, depositary, disbursement,
lockbox, funds transfer, pooling, netting, overdraft, stored value card,
purchase card (including so-called “procurement cards” or “P-cards”), debit
card, credit card, e-payable, cash management and similar services, foreign
exchange facilities, and any automated clearing house transfer of funds.

 

“Casualty Event” means any event that gives rise to the receipt by any Borrower
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CFC Holdco” means any Domestic Subsidiary if it has no material assets other
than the Equity Interests (including any Indebtedness treated as equity for U.S.
federal income tax purposes) and, if applicable, Indebtedness (and any cash or
Cash Equivalents related thereto) of one or more Foreign Subsidiaries that is a
CFC.

 

 -11- 

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) the Dodd–Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III
(collectively, “Basel III”), shall, in each case, for the purposes of this
Agreement, be deemed to be adopted and taking effect subsequent to the Closing
Date, provided that a Lender shall be entitled to compensation with respect to
any such adoption taking effect, making or issuance becoming effective after the
date of the this Agreement only if it is the applicable Lender’s general policy
or practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.

 

“Change of Control” shall be deemed to occur if:

 

(a)(i)      any Person (other than a Permitted Holder) or (ii) Persons (other
than one or more Permitted Holders) constituting a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date), but excluding any underwriters in connection with a Qualified Primary
Equity Offering or a secondary public offering of Equity Interests of the Parent
Borrower, any employee benefit plan of such Person and its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the Closing
Date), directly or indirectly, of Equity Interests representing more than
thirty-five percent (35%) of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company (it being understood
that to the extent any Permitted Holders are members of such group, any Equity
Interests held by such Permitted Holders will be disregarded in calculating such
beneficial ownership) and the percentage of aggregate ordinary voting power so
held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests of the Company beneficially owned, directly
or indirectly, in the aggregate by the Permitted Holders, unless, and so long
as, the Permitted Holders have the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the Board of Directors of the Company;

 

(b)          a “change of control” (or similar event) shall occur in any
document pertaining to (i) Indebtedness that constitutes First Lien Obligations
or Second Lien Obligations, (ii) any Incremental Equivalent Debt or (iii) any
Refinancing Equivalent Debt (or any Refinancing Indebtedness in respect of any
of the foregoing, in each case of clauses (i) through (iii) with an aggregate
outstanding principal amount in excess of the Threshold Amount.

 

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or “group” shall not be deemed to beneficially own Equity
Interests subject to a stock or asset purchase agreement, merger agreement,
option agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement and (ii) the right to acquire Equity Interests (so long as such Person
does not have the right to direct the voting of the Equity Interests subject to
such right) or to exercise any veto power in connection with the acquisition or
disposition of Equity Interests will not in itself cause a party to be a
beneficial owner.

 

“Class” means (a) when used with respect to Lenders, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Revolving Credit Commitments, refers
to whether such Revolving Credit Commitments are Initial Revolving Credit
Commitments, Incremental Revolving Commitments (of the same tranche) or Extended
Revolving Credit Commitments (of the same tranche) and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loan or the Loans
comprising such Borrowing, are Revolving Credit Loans under the Initial
Revolving Credit Commitments, Extended Revolving Credit Loans (of the same
tranche) or Incremental Revolving Credit Loans (of the same tranche). Revolving
Credit Loans under the Initial Revolving Credit Commitments, Extended Revolving
Credit Loans (of the same tranche) or Incremental Revolving Credit Loans (or the
same tranche) (together with the respective Commitments in respect thereof)
shall, at the election of the Parent Borrower, be construed to be in different
Classes.

 

 -12- 

 

 

“Closing Date” means August 6, 2019.

 

“Closing Date Refinancing” means (A) all existing Indebtedness for borrowed
money of (I) the Company and its subsidiaries pursuant to: (i) that certain
First Lien Note Purchase Agreement, dated as of June 29, 2017, among the
Company, as issuer, the purchasers party thereto from time to time and Wells
Fargo Bank, National Association, as collateral agent, (ii) that certain Second
Lien Note Purchase Agreement, dated as of June 29, 2017, among the Company, as
issuer, the purchasers party thereto from time to time and Wells Fargo Bank,
National Association, as collateral agent and (iii) that certain Indenture,
dated February 11, 2014, by and among the Company, the guarantors named therein
and U.S. Bank National Association, as trustee and (II) Omega pursuant to (i)
that certain Credit Agreement, dated as of April 7, 2015, by and among Omega
III, as borrower, the lenders party thereto, Bank of America, N.A., as
administrative agent and the other parties thereto and (ii) that certain
Indenture, dated as of April 7, 2015, among Omega III, as issuer, the guarantors
party thereto and U.S. Bank National Association, as trustee and collateral
agent, will, in each case be repaid or satisfied or discharged, and all related
guaranties and security interests with respect thereto will be terminated and
released simultaneously concurrently with the initial funding of the Revolving
Credit Loans (to the extent permitted in accordance with the definition of the
term “Permitted Initial Revolving Credit Borrowing Purposes”) the First Lien
Loans and the Second Lien Notes (or arrangements for such termination and
release shall have been made) and (B) all outstanding Preferred Stock issued by
the Company will be redeemed for cash (the “Preferred Redemption Cash”) and/or
converted into common stock of the Company.

 

“CMS” shall mean the Centers for Medicare & Medicaid Services of the United
States Department of Health and Human Services.

 

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Collateral” (or equivalent term) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document, but in any event excluding Excluded Assets.

 

“Collateral Access Agreement” means a collateral access agreement substantially
in the form of Exhibit D-1 (or such other form as may be reasonably satisfactory
to the Administrative Agent and the Administrative Borrower) with such
amendments or modifications as may be reasonably satisfactory to the
Administrative Agent and the Administrative Borrower.

 

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Documents, (y) the time periods (and extensions thereof) set forth in Section
6.11 and Section 6.17 and (z) the terms of any applicable Intercreditor
Agreement contemplated hereby, the requirement that:

 

(a)          the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(v) (subject to the proviso at the end of such Section 4.01(a))
and (ii) at such time as may be designated therein, pursuant to the Collateral
Documents in Sections 2.18, 6.11 or 6.13, subject, in each case, to the
limitations and exceptions of this Agreement and the Collateral Documents, duly
executed by each Loan Party party thereto;

 

(b)          all Secured Obligations (i) of the Borrowers shall have been
unconditionally guaranteed by each Restricted Subsidiary of the Parent Borrower
(other than a Borrower) that is then required to be a Guarantor and (ii) of any
Borrower shall have been unconditionally guaranteed by each other Borrower;

 

(c)          the Secured Obligations and the Guaranty shall have been secured by
a first-priority security interest (subject to Liens permitted by Section 7.01)
in (i) all of the Equity Interests of each wholly-owned Material Domestic
Subsidiary (other than a Domestic Subsidiary described in the following
clause (ii)) directly owned by any Borrower or any Guarantor, (ii) 65% of the
issued and outstanding voting Equity Interests and 100% of the non-voting Equity
Interests of each Restricted Subsidiary that is a wholly-owned Material Domestic
Subsidiary that is directly owned by any Borrower or by any Guarantor that is a
CFC Holdco and (iii) 65% of the issued and outstanding voting Equity Interests
and 100% of the non-voting Equity Interests of each CFC that is a Restricted
Subsidiary that is a wholly-owned Material Foreign Subsidiary that is directly
owned by any Borrower or by any Guarantor, in each case other than constituting
Excluded Assets pursuant to clause (vi)(D) of the definition thereof;

 

 -13- 

 

 

(d)          except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 7.01, or under any Collateral Document,
the Secured Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office, or,
to the extent required in the Security Agreement (or any other Collateral
Document) or this Agreement) in the Collateral of any Borrower and each
Guarantor (including accounts receivable, intercompany obligations, inventory,
equipment, investment property, contract rights, applications and registrations
of material intellectual property filed in the United States, other general
intangibles and proceeds of the foregoing), in each case, (i) with the priority
required by the Loan Documents and (ii) subject to exceptions and limitations
otherwise set forth in this Agreement (for the avoidance of doubt, including the
limitations and exceptions set forth in Section 4.01) and the Collateral
Documents;

 

provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, the creation or
perfection of pledges of, security interests in, mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets (or take any other actions which are
expressly not required pursuant to the definition thereof), (ii) no Loan Party
shall be required to prepare or procure any environmental surveys or reports
with respect to the real property of any Loan Party or Restricted Subsidiary and
(iii) the Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets and the delivery of assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) or any other compliance with the
requirements of this definition where it reasonably determines, in consultation
with the Administrative Borrower, that perfection or compliance cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement, the Collateral Documents or the
other Loan Documents.

 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction or any
requirement to make any filings in any foreign jurisdiction, including with
respect to foreign intellectual property). Except as set forth in Section 2.19,
the foregoing shall not require control agreements or perfection by “control”
(as defined in the UCC) (including deposit accounts or other bank accounts or
securities accounts), other than in respect of (x) promissory notes and other
evidences of Indebtedness owed to a Loan Party and required to be pledged
pursuant to the Collateral Documents and (y) certificated Equity Interests of
the Borrowers (other than the Parent Borrower) and wholly-owned Restricted
Subsidiaries that are Material Subsidiaries or Guarantors directly owned by any
Borrower or by any Guarantor otherwise required to be pledged pursuant to the
provisions of clause (c) of this definition of “Collateral and Guarantee
Requirement” and not otherwise constituting an Excluded Asset. No Loan Party
shall be required to comply with the Assignment of Claims Act, or any similar
statute, except to the extent provided in the definition of Eligible Accounts.
The foregoing definition shall not require nor shall it permit the
Administrative Agent to enter into any source code escrow arrangement or
register or apply to register any intellectual property.

 

Notwithstanding any of the foregoing, the Borrowers may cause any Subsidiary
that is a Restricted Subsidiary and is not otherwise required to be a Guarantor
to Guarantee the Obligations in accordance with the last sentence of the
definition of “Guarantor”, in which case such entity shall be treated as a
Guarantor hereunder for all purposes.

 

 -14- 

 

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, collateral assignments, Security
Agreement Supplements, Account Control Agreements, security agreements, pledge
agreements, intellectual property security agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 2.18,
Section 4.01(a)(v), Section 6.11 or Section 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collection Banks” has the meaning specified in Section 2.19(a).

 

“Commingled Inventory” means Inventory of any Loan Party that is commingled
(whether pursuant to a consignment, a toll manufacturing agreement or otherwise)
with Inventory of another Person (other than another Loan Party) at a location
owned, leased or rented by a Loan Party, but only to the extent that such
Inventory of such Loan Party is not readily identifiable as separate from such
Inventory of such other Person.

 

“Commitment” means a Revolving Credit Commitment.

 

“Commitment Fee” means fees payable on the undrawn portion of the Revolving
Credit Commitments pursuant to Section 2.09(c).

 

“Commitment Fee Rate” means on any date, with respect to the initial Revolving
Credit Commitments, the applicable rate per annum set forth below based upon the
Historical Average Utilization as of the last day of the fiscal quarter most
recently ended for which a Quarterly Pricing Certificate has been delivered;
provided that until delivery of the Quarterly Pricing Certificate delivered with
respect to the fiscal quarter ending December 31, 2019, “Commitment Fee Rate”
shall be the applicable rate per annum set forth below in Level II:

 

Level   Historical Average Utilization   Commitment Fee Rate I   ≥ 50%   0.25%
II   < 50%   0.375%

 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis.

 

“Commitment Parties” means Bank of America, N.A., the Arrangers, DDJ (as defined
in the First Lien Credit Agreement), Ares Capital Management LLC and the Initial
MBD Lenders (as defined in the First Lien Credit Agreement).

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.15, which, if in writing, shall be substantially in
the form of Exhibit A hereto or such other form as may be approved by the
Administrative Agent and agreed by the Administrative Borrower (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent and agreed by the Administrative Borrower),
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compensation Period” has the meaning specified in Section 2.12(b)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-2 hereto.

 

“Compliance Period” means any period (a) commencing on the date on which
Specified Availability is less than the greater of (i) 10.0% of the Line Cap
(without giving effect to any increase thereof during an Agent Advance Period)
at such time and (ii) $10,000,000 and (b) ending on the first date thereafter on
which Specified Availability has been equal to or greater than the greater of
(i) 10.0% of the Line Cap (without giving effect to any increase thereof during
an Agent Advance Period) at such time and (ii) $10,000,000 for a period of
twenty (20) consecutive calendar days.

 

 -15- 

 

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization or
write-off of (a) intangible assets and non-cash organization costs, (b) deferred
financing fees, debt issuance costs, commissions, fees and expenses, bridge,
commitment and other financing fees, discounts, yield and other fees and
charges, (c) unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, (d) Capitalized Software
Expenditures, capitalized customer acquisition costs and incentive payments and
capitalized conversion costs and contract acquisition costs and (e) favorable or
unfavorable lease assets or liabilities of such Person and its Restricted
Subsidiaries, for such period on a consolidated basis and otherwise determined
in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:

 

(a)          increased (without duplication) by the following, in each case
(other than in the case of clauses (a)(vii), (ix), (x) and (xi) below) to the
extent deducted (and not added back) in determining Consolidated Net Income, for
such period with respect to such Person and its Restricted Subsidiaries:

 

(i)          total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (A) amortization of OID resulting from the issuance of Indebtedness
at less than par, (B) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (C) non-cash interest
payments, (D) the interest component of Capitalized Leases, (E) net payments, if
any, pursuant to interest Swap Contracts with respect to Indebtedness,
(F) amortization of deferred financing fees, debt issuance costs, commissions
and fees and (G) the interest component of any pension or other post-employment
benefit expense) and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations or other derivative instruments,
and costs of surety bonds in connection with financing activities (whether
amortized or immediately expensed), plus

 

(ii)        provision for taxes based on income or profits or capital gain,
including, federal, state, local, franchise, property and similar taxes and
foreign withholding taxes (including any future taxes or other levies which
replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations), plus

 

(iii)       Consolidated Depreciation and Amortization Expense for such period,
plus

 

(iv)       the amount of any non-controlling interest or minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly-owned Subsidiaries, plus

 

(v)        the amount of management, monitoring, consulting, transaction,
advisory and other fees (including termination and exit fees) and indemnities
and expenses paid or accrued in such period under a Sponsor Management Agreement
or other arrangement or otherwise in connection with management, monitoring,
consulting, transaction and advisory services provided by the Permitted Holders
(or other Persons with a similar interest) to such Person and its Subsidiaries
(including with respect to any transaction fee payable in connection with the
Merger), payments by the Parent Borrower or any of its Restricted Subsidiaries
to any of the Permitted Holders made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures which payments are approved by a majority of the board of directors
or a majority of the disinterested members of the board of directors of the
Borrower in good faith and fees and expenses paid to the outside directors of
the Parent Borrower or their direct or indirect parent companies, in each case
to the extent otherwise permitted under Section 7.08, plus

 

 -16- 

 

 

(vi)       any costs or expenses incurred pursuant to any management equity
plan, stock option plan or any other management, director or employee benefit
plan, agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of such Person or net cash proceeds of an issuance of Equity
Interests of such Person (other than Disqualified Equity Interests) solely to
the extent that such cash proceeds shall not be, and have not been, designated
an Excluded Contribution, plus

 

(vii)      the amount of “run rate” cost savings, synergies and operating
expense reductions or other operating improvements (including, in each case, as
a result of any Specified Transaction) projected by the Administrative Borrower
in good faith to result from actions taken, committed to be taken or with
respect to which substantial steps have been taken or are expected in good faith
to be taken no later than twenty-four (24) months after the end of such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions or other operating improvements and synergies had been realized on
the first day of such period for which Consolidated EBITDA is being determined
and if such cost savings, operating expense reductions or other operating
improvements and synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that such cost savings, operating expense reductions or other
operating improvements and synergies are reasonably identifiable and factually
supportable in the good faith judgment of the Administrative Borrower (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken);
provided the amounts under this clause (vii) in any Test Period together with
any increase pursuant to Section 1.08(c)(E), in each case, other than related to
the Transactions, shall in the aggregate not exceed 25.0% of Consolidated EBITDA
for such Test Period (calculated after giving effect to adjustments under this
clause (vii) and all other applicable adjustments pursuant to this definition of
“Consolidated EBITDA”); plus

 

(viii)     [reserved]; plus

 

(ix)        cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back, plus

 

(x)         solely for purposes of determining compliance with the Consolidated
Fixed Charge Coverage Ratio required under Section 7.11, the Cure Amount, if
any, received by the Parent Borrower shall be included in Consolidated EBITDA
pursuant to Section 8.04, plus

 

(xi)        such other adjustments and addbacks (i) previously identified and
set forth in the lender presentation furnished to the Lenders prior to the
Closing Date, (ii) evidenced or contained in a due diligence quality of earnings
report made available to the Administrative Agent prepared by (x) a “big four”
nationally recognized accounting firm or (y) any other accounting firm
reasonably acceptable to the Administrative Agent or (iii) consistent with
Regulation S-X,

 

(b)          decreased (without duplication) by, to the extent included in
determining Consolidated Net Income for such period, any non-cash gains with
respect to cash actually received in a prior period unless such cash did not
increase, or was otherwise not included in, Consolidated EBITDA in any prior
period.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA of the Parent Borrower under this Agreement for
any period that includes any of the fiscal quarters ended June 30, 2018,
September 30, 2018, December 31, 2018 and March 31, 2019, Consolidated EBITDA of
the Parent Borrower for such fiscal quarters shall be deemed to be $51,635,000,
$54,427,000, $63,392,000 and $44,756,000, respectively, in each case, for such
periods as may be subject to addbacks and adjustments (without duplication)
pursuant to Section 1.08 for the applicable Test Period.

 

 -17- 

 

 

For the avoidance of doubt, (i) Consolidated EBITDA shall be calculated,
including pro forma adjustments, in accordance with Section 1.08 and (ii)
reference to Consolidated EBITDA of the Parent Borrower means such Consolidated
EBITDA calculated on a consolidated basis with respect to the Parent Borrower
and the Restricted Subsidiaries.

 

“Consolidated Fixed Charge Coverage Ratio” means for any period, the ratio of
(A)(i) Consolidated EBITDA, minus (ii) the aggregate amount of all Capital
Expenditures made by the Parent Borrower and its Restricted Subsidiaries during
such period (other than Capital Expenditures to the extent financed with the
proceeds of any Disposition (other than the sale of inventory in the ordinary
course of business)), or the proceeds of any incurrence of Indebtedness (other
than the incurrence of any Loans), but including Capital Expenditures to the
extent financed with proceeds of Loans), minus (iii) the aggregate amount of all
cash payments made by the Parent Borrower and its Restricted Subsidiaries in
respect of income taxes or income tax liabilities (net of cash income tax
refunds) during such period; to (B) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” means with respect to any Person for any period,
the sum of (i) Consolidated Interest Expense plus (ii) scheduled payments of
principal on long-term Indebtedness for borrowed money (including principal
payments in respect of Capitalized Lease Obligations to the extent allocated to
principal, but excluding payments in respect of any intercompany debt and any
payments in respect of purchase price adjustments and earnouts) plus (iii)
solely for the purpose of calculating the Consolidated Fixed Charge Coverage
Ratio for making Restricted Payments in reliance on the Payment Conditions, any
such Restricted Payments made in cash plus (iv) scheduled cash dividends and
scheduled cash distributions to holders of any class or series of Disqualified
Equity Interests or any class or series of Preferred Stock declared or paid in
accordance with Section 7.06(f).

 

“Consolidated Interest Expense” means with respect to any Person for any period,
total cash interest expense for such period (net of any cash interest income for
such period) with respect to all outstanding Indebtedness, calculated on a
consolidated basis in accordance with GAAP, to the extent such expense was
deducted in computing Consolidated Net Income plus consolidated capitalized
interest for such period, whether paid or accrued, plus net payments (positive
or negative) under interest rate swap agreements (other than in connection with
the early termination thereof), but in any event to exclude to the extent not
added back to Consolidated EBITDA as interest expense (A) fees and expenses
associated with the Transactions and the agency fee described in Section
2.09(b), (B) costs associated with obtaining or breakage costs in respect of
Secured Hedge Agreements or Secured Cash Management Agreements, (C) fees and
expenses associated with any asset sales, acquisitions, Investments, equity
issuances or debt issuances (in each case, whether or not consummated) and (D)
amortization of deferred financing costs.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

 

(a)          any net after-tax effect of extraordinary, non-recurring,
exceptional or unusual gains or losses, charges or expenses (including all fees
and expenses related thereto), losses, charges or expenses relating to any
strategic initiatives (including any multi-year strategic initiatives),
Transaction Expenses, restructuring costs and reserves, relocation costs,
severance costs and expenses, one-time compensation charges, closing and
consolidation costs for facilities, signing, upfront, retention or completion
bonuses, executive recruiting and retention costs (including payments made to
employees pursuant to non-compete agreements), transition costs, costs incurred
in connection with non-ordinary course intellectual property development,
integration costs (whether in connection with Permitted Acquisitions, other
acquisitions or otherwise), business optimization expenses (including costs and
expenses relating to business optimization programs, and new systems design,
retention charges, system establishment costs (including information technology
systems), technology upgrades and implementation costs and project start-up
costs), operating expenses attributable to the implementation of cost-savings
initiatives, consulting fees and curtailments and modifications to pension and
post-retirement employee benefit plans, in all cases above for such period,
shall be excluded;

 

 -18- 

 

 

(b)          the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period whether effected through a cumulative effect adjustment or a
retroactive application, in each case in accordance with GAAP, shall be
excluded;

 

(c)          any net after-tax effect of any fees (including finder’s fees,
broker’s fees or any other fees), expenses or charges incurred during such
period (including, without limitation, any premiums, make-whole or penalty
payments), or any amortization thereof for such period, in connection with any
Investment, Permitted Acquisition or any other acquisition (other than any such
other acquisition in the ordinary course of business) permitted under this
Agreement, Disposition (other than in the ordinary course of business), or other
transfer (other than any such transfer in the ordinary course of business),
incurrence or repayment of indebtedness (including such fees, expenses or
charges related to the offering and issuance of the First Lien Loans, Initial
Revolving Credit Commitments, Second Lien Notes and the syndication and
incurrence of any securities or credit facilities), issuance of Equity
Interests, recapitalization, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any securities, the First Lien Credit Agreement, the Second Lien
Notes, any other credit facilities or any other debt instrument) and including,
in each case, any such transaction whether consummated on, after or prior to the
Closing Date and any such transaction undertaken but not completed, and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful or consummated
(including, for the avoidance of doubt, the effects of expensing all transaction
related expenses in accordance with FASB Accounting Standards Codification Topic
805, Business Combinations), shall be excluded;

 

(d)          accruals and reserves that are established or adjusted within 12
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions (or within 12 months after the closing of any
Permitted Acquisition or any other acquisition (other than any such other
acquisition in the ordinary course of business) that are so required to be
established or adjusted as a result of such Permitted Acquisition or such other
acquisition) in accordance with GAAP shall be excluded;

 

(e)          any net after-tax effect of gains or losses on disposal,
abandonment (including asset retirement costs) or discontinuance of disposed,
abandoned or discontinued operations, as applicable, in each case other than in
the ordinary course of business, as determined in good faith by the
Administrative Borrower, shall be excluded;

 

(f)          any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person, in each case other than in the ordinary course of business, as
determined in good faith by the Administrative Borrower, shall be excluded;

 

(g)          the Net Income for such period of any Person that is an
Unrestricted Subsidiary shall be excluded, and the Net Income for such period of
any Person that is not a Subsidiary or that is accounted for by the equity
method of accounting shall be excluded; provided that Consolidated Net Income of
a Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to such Person or a
Restricted Subsidiary thereof in respect of such period by any Subsidiary of
such Person that is not a Subsidiary or that is accounted for by the equity
method of accounting;

 

(h)          [reserved];

 

(i)           effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP attributable to the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated Permitted Acquisition
or other acquisition (other than any such other acquisition in the ordinary
course of business) or Investments permitted under this Agreement consummated
prior to or after the Closing Date or the amortization or write-off or
write-down of any amounts thereof pursuant to GAAP, net of taxes, shall be
excluded;

 

 -19- 

 

 

(j)           any net after-tax effect of income (loss) from the early
extinguishment or conversion of (i) Indebtedness, (ii) Swap Contracts or (iii)
other derivative instruments shall be excluded;

 

(k)          any impairment charge or asset write-off or write-down (other than
write-offs, write-downs or impairments with respect to accounts receivable in
the normal course or inventory), including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation or in connection with any disposition of assets, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded;

 

(l)           other non-cash expenses, charges and losses during such period
shall be excluded, in each case other than (A) any non-cash expense, charge or
loss charge either (i) expressly excluded from Consolidated Net Income pursuant
to another clause of this definition or (ii) expressly added back to
Consolidated EBITDA pursuant to the definition thereof or (B) any non-cash
charge representing amortization of a prepaid cash item that was paid and not
expensed in a prior period; provided that if any non-cash charges or expenses
referred to in this clause (l) represents an accrual or reserve for potential
cash item in any future period, (i) such Person may elect not to exclude such
non-cash charge or expense in the current period or (ii) to the extent such
Person elects to exclude such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated Net Income
in such future period to such extent paid;

 

(m)         other non-cash gains during such period shall be excluded other than
(x) to the extent expressly excluded from Consolidated Net Income pursuant to
another clause of this definition, (y) to the extent expressly deducted from
Consolidated EBITDA pursuant to the definition thereof, or (z) any non-cash
gains that represent the reversal of an accrual or reserve for any anticipated
cash charges in any prior period (other than any such accrual or reserve that
has been, or, had this Agreement been in effect at such time, would be, excluded
in calculating Consolidated Net Income in accordance with this definition);
provided that in the case of any non-cash gain, the cash receipt in such future
period in respect of any non-cash gain which was excluded from the calculation
of Consolidated Net Income pursuant to this clause (m) shall be added to
Consolidated Net Income in such future period to such extent received;

 

(n)          any equity-based or non-cash compensation charge or expense,
including any such charge or expense arising from grants of stock appreciation
rights, equity incentive programs or similar rights, stock options, restricted
stock or other rights to, and any cash charges associated with the rollover,
acceleration, or payout of, Equity Interests by management of such Person or of
a Restricted Subsidiary or any of its direct or indirect parent companies in
connection with the Transactions, shall be excluded;

 

(o)          any expenses, charges or losses to the extent covered by insurance
or indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be paid-for or reimbursed by the insurer or indemnifying party and only to
the extent that such amount is in fact paid-for or reimbursed within 365 days of
the date of such determination (with a deduction to be applied to Consolidated
Net Income in the applicable future period for any amount so added back in any
prior period to the extent not so paid for or reimbursed within the applicable
365-day period), shall be excluded;

 

(p)          any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement of Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded;

 

 -20- 

 

 

(q)          any non-cash compensation expense resulting from the application of
FASB Accounting Standards Codification Topic 718, Compensation—Stock
Compensation or FASB Accounting Standards Codification Subtopic 505-50,
Equity-Based Payments to Non-Employees, shall be excluded; and

 

(r)           the following items shall be excluded:

 

(i)          any net unrealized gain or loss (after any offset) resulting in
such period from Swap Contracts and the application of Accounting Standards
Codification Topic 815, Derivatives and Hedging;

 

(ii)         any net unrealized gain or loss (after any offset) resulting in
such period from currency transaction or translation gains or losses including
those related to currency remeasurements of Indebtedness (including any net loss
or gain resulting from (A) Swap Contracts for currency exchange risk and (B)
resulting from intercompany indebtedness among such Person and its Restricted
Subsidiaries) and any other foreign currency transaction or translation gains
and losses, to the extent such gain or losses are non-cash items;

 

(iii)        any non-cash adjustments resulting from the application of
Accounting Standards Codification Topic 460, Guarantees, or any comparable
regulation; and

 

(iv)        earn-out obligations and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise
(and including deferred performance incentives in connection with Permitted
Acquisitions whether or not a service component is required from the transferor
or its related party)) and adjustments thereof and purchase price adjustments.

 

In addition, to the extent not already included in the Consolidated Net Income
of such Person in any period and so long as the expenses, charges and losses
with respect to which such amounts relate have not been excluded from
Consolidated Net Income of such Person in any period, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, Permitted
Acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement.

 

For the avoidance of doubt, Consolidated Net Income shall be calculated,
including pro forma adjustments, in accordance with Section 1.08.

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and the
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet (but excluding the notes thereto) prepared as of
such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting or recapitalization accounting in connection with the
Transactions or any Permitted Acquisition or any other acquisition permitted
under this Agreement) consisting only of Indebtedness for borrowed money and
obligations in respect of Capitalized Leases or other purchase money
Indebtedness, plus, without duplication, other than for purposes of determining
compliance with Section 7.11 (including Pro Forma Compliance with Section 7.11),
the aggregate undrawn amount of Designated Revolving Commitments in effect on
such date, minus (b) the aggregate amount of cash and Cash Equivalents (other
than Restricted Cash), in each case, included on the consolidated balance sheet
of the Parent Borrower and the Restricted Subsidiaries as of such date; provided
that Consolidated Total Net Debt shall not include Indebtedness (i) in respect
of letters of credit, except to the extent of obligations in respect of amounts
drawn under standby letters of credit that are unreimbursed for at least two (2)
Business Days after such amount is drawn, (ii) owed by Unrestricted Subsidiaries
and (iii) obligations in respect of Cash Management Services; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated Total Net Debt.

 

 -21- 

 

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

 

(a)          to purchase any such primary obligation or any property
constituting direct or indirect security therefor;

 

(b)          to advance or supply funds

 

(i)          for the purchase or payment of any such primary obligation, or

 

(ii)         to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or

 

(c)          to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meaning specified in the
definition of “Affiliate.”

 

“Controlled Account” means each deposit account maintained by a Loan Party at a
Collection Bank and subject to an Account Control Agreement.

 

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than the Sponsor, which directly or indirectly is in Control of, is
Controlled by, or is under common Control with such Person and is organized by
such Person (or any Person Controlling such Person) primarily for making direct
or indirect equity or debt investments in a Borrower and/or other companies.

 

“Covered Entity” has the meaning specified in Section 10.22(b).

 

“Covered Party” has the meaning specified in Section 10.22(a).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 8.04(a).

 

“Cure Expiration Date” has the meaning specified in Section 8.04(a).

 

“Debt Assumption” has the meaning set forth in Section 2.01(f)(ii).

 

“Debt Fund Affiliate” means any bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which the Sponsor and investment vehicles
managed or advised by the Sponsor that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course, have fiduciary duties to
the third-party investors in such fund or investment vehicle independent of
their duties to the Borrowers or the Sponsor and do not make investment
decisions for such entity, but shall in any event exclude the Borrowers and any
of their respective Subsidiaries.

 

 -22- 

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both, in each case, as set forth under Section 8.01, without cure or
waiver, would be an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.00% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Default Right” has the meaning specified in Section 10.22(b).

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of LC Obligations or Swing Line Loans or any
other amounts required to be paid by it, which refusal or failure is not cured
within two (2) Business Days after the date of such refusal or failure, (b) has
notified the Borrowers or Administrative Agent (which notification has not been
withdrawn in writing) that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations; provided that a Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such confirmation by the
Administrative Agent or the Borrowers, or (d) has, or has a direct or indirect
parent company that has, after the date of this Agreement, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (iii) become the subject of a Bail-In Action.

 

“Designated Preferred Stock” means Preferred Stock of the Parent Borrower or any
direct or indirect parent company thereof (in each case other than Disqualified
Equity Interests) that is issued for cash (other than to the Parent Borrower, a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Parent Borrower or any Subsidiary) and is designated as Designated
Preferred Stock pursuant to a certificate of a Responsible Officer of the
Administrative Borrower delivered to the Administrative Agent on or promptly
after the issue date thereof, the cash proceeds of which shall not be, and have
not been, designated an Excluded Contribution.

 

“Designated Revolving Commitments” means any commitments to make loans or extend
credit on a revolving basis to any Borrower or any of its Restricted
Subsidiaries by any Person other than any Borrower or any of its Restricted
Subsidiaries that have been designated pursuant to a certificate of a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent as “Designated Revolving Commitments” until such time as
the Administrative Borrower subsequently delivers a certificate of a Responsible
Officer of the Administrative Borrower to the Administrative Agent to the effect
that such commitments shall no longer constitute “Designated Revolving
Commitments.”

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, whether in a single transaction or a series of related
transactions; provided that “Disposition” and “Dispose” shall not include any
issuance by the Parent Borrower of any of its Equity Interests to another
Person.

 

 -23- 

 

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the LC Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank)) that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than (i) solely for Qualified Equity
Interests and cash in lieu of fractional shares or (ii) as a result of a change
of control, asset sale or similar event so long as any rights of the holders
thereof upon the occurrence of a change of control, asset sale or similar event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the LC Obligations related thereto has been Cash Collateralized, back-stopped
by a letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank)), (c) provides for the scheduled payments of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time of issuance of such Equity Interests; provided that any Equity
Interests held by any future, current or former employee, director, officer,
member of management, independent contractor or consultant (or their respective
Controlled Investment Affiliates or Immediate Family Members) of the Parent
Borrower, any of its Subsidiaries, any direct or indirect parent companies of
the Parent Borrower or any other entity in which the Parent Borrower or any of
its Restricted Subsidiaries has an Investment and is designated in good faith as
an “affiliate” by the Board of Directors (or the compensation committee thereof)
of the applicable Borrower, in each case pursuant to any co-invest agreement,
equity subscription or shareholders’ agreement, any management, shareholder,
director or employee equity plan, any stock option plan or any other management
or employee benefit plan or agreement shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Parent
Borrower (or any direct or indirect parent thereof) or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s, independent contractor’s
or consultant’s termination of employment or service, as applicable, death or
disability.

 

“Disqualified Institutions” means (i) any competitors of the Sponsor, any
Borrower, the Company and its Subsidiaries, or Walgreens Co. that have been
specified in writing by the Administrative Borrower or the Sponsor (a) to the
Commitment Parties prior to the Closing Date or (b) to the Administrative Agent
after the Closing Date (and any such entity’s Affiliates that are identified as
such pursuant to this clause (i) or those that are clearly identifiable as such
on the basis of their name (in each case, other than bona fide diversified debt
funds)) (other than those excluded pursuant to clause (ii) hereof), (ii) those
particular banks, financial institutions, other institutional lenders and other
Persons that have been specified in writing by the Administrative Borrower or
the Sponsor (a) to the Commitment Parties prior to March 14, 2019 or (b) as
mutually agreed by the Administrative Borrower and the Commitment Parties (if
prior to the Closing Date) or the Administrative Agent (from and after the
Closing Date) (and any such entity’s Affiliates that are identified as such
pursuant to this clause (ii) or those that are clearly identifiable as such on
the basis of their name) and (iii) Excluded Affiliates; provided that any Person
that is a Lender or Participant and subsequently becomes a Disqualified
Institution (but was not a Disqualified Institution at the time it became a
Lender or Participant) shall be deemed to not be a Disqualified Institution
hereunder with respect to any Loans, Commitments or participations held by it
prior to becoming a Disqualified Institution.

 

“Dollar” and “$” mean lawful money of the United States.

 

 -24- 

 

 

“Dollar Amount” means with respect to any LC Obligation or Revolving Credit Loan
(or any risk participation therein), (A) if denominated in Dollars, the amount
thereof and (B) if denominated in an Available Currency other than Dollars, the
equivalent amount thereof converted to Dollars as determined by the
Administrative Agent or the Issuing Bank on the basis of the Spot Rate for the
purchase of Dollars with such other currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Dominion Period” means any period (a) commencing on the date on which (i) a
Specified ABL Default has occurred and is continuing or (ii) Specified
Availability is less than the greater of (x) 10.0% of the Line Cap (without
giving effect to any increase thereof during an Agent Advance Period) as then in
effect and (y) $10,000,000, for a period of five (5) consecutive Business Days
and (b) ending on the first (1st) date thereafter on which (i) no Specified ABL
Default is continuing and (ii) Specified Availability has been equal to or
greater than the greater of (x) 10.0% of the Line Cap (without giving effect to
any increase thereof during an Agent Advance Period) as then in effect and (y)
$10,000,000, for a period of twenty (20) consecutive calendar days; provided,
that a Dominion Period shall only begin upon the written request of the
Administrative Agent delivered to the Administrative Borrower, which request may
be made in its discretion or at the discretion of the Required Lenders.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elective Guarantor” has the meaning set forth in the defined term “Guarantors”.

 

“Eligible Accounts” means all of the Accounts owned by any Loan Party, except
any Accounts as to which any of the exclusionary criteria set forth below
applies; provided that the face amount of an Account (and Eligible Account)
shall be reduced by, without duplication, to the extent not reflected in such
face amount, the amount of all discounts, claims, credits or credits pending,
unapplied cash amounts, contractual allowances, promotional program allowances,
rebates, price adjustments, finance and service charges or other allowances
(including any amount that any Loan Party may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding). Eligible
Accounts shall not include any Account of a Loan Party that:

 

(a)          the Account Debtor of which is not a Third Party Payor;

 

(b)          does not arise from the sale of goods or the performance of
services by a Loan Party in the ordinary course of its business;

 

(c)          (i) upon which any Loan Party’s right to receive payment is not
absolute (other than as a result of rights to return inventory in the ordinary
course of business of such Loan Party) or is contingent upon the fulfillment of
any condition whatsoever, (ii) as to which any Loan Party is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial process or (iii) represents a progress billing consisting of an invoice
for goods sold or used or services rendered pursuant to a contract under which
the Account Debtor’s obligation to pay that invoice is subject to any Loan
Party’s completion of further performance under such contract;

 

 -25- 

 

 

(d)          to the extent any Account Debtor has or has asserted a right of
setoff, or has asserted a defense, counterclaim or dispute as to such Account;

 

(e)          is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

(f)           is an Account that has not been invoiced, unless the initial date
of service that generated such Account occurred less than sixty (60) days prior
to the applicable date of determination; provided that the portion of the
Borrowing Base attributable to Accounts that have not been invoiced (and that
are not otherwise excluded from Eligible Accounts pursuant to the other clauses
of the definition of “Eligible Accounts”) shall not, as of any date of
determination, account for more than 10% the Borrowing Base; provided, however,
that the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined based on all of the otherwise Eligible
Accounts being included in the Borrowing Base prior to giving effect to any
eliminations based upon the foregoing limit;

 

(g)          is a Medicare Account or a Medicaid Account, or is a Governmental
Entity Account that is not a Medicare Account or a Medicaid Account, unless in
each case the applicable Loan Party has complied with (to the extent required by
Law) the Federal Assignment of Claims Act of 1940, as amended from time to time
(31 U.S.C. § 3727 et seq. (the “Assignment of Claims Act”) or any applicable
similar statute; provided that, notwithstanding the foregoing, Medicare
Accounts, Medicaid Accounts and other Governmental Entity Accounts as to which
the Assignment of Claims Act (or other applicable similar statute) has not been
complied with (to the extent required by Law) and that are not otherwise
excluded from Eligible Accounts as a result of any other clause of the
definition of “Eligible Accounts”, shall constitute Eligible Accounts, but the
portion of the Borrowing Base attributable to such Accounts shall not, as of any
date of determination, account for more than 35% of the Borrowing Base;
provided, however, that the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined based on all of
the otherwise Eligible Accounts being included in the Borrowing Base prior to
giving effect to any eliminations based upon the foregoing limit;

 

(h)          is the obligation of an Account Debtor (including any Governmental
Entity) located in a jurisdiction other than the United States or any state or
territory thereof unless payment thereof is (i) assured by an irrevocable letter
of credit payable in Dollars issued by a financial institution reasonably
acceptable to the Administrative Agent and such irrevocable letter of credit is
delivered to the Administrative Agent (including any delivery of an electronic
letter of credit) or (ii) insured by a credit insurer reasonably acceptable to
the Administrative Agent;

 

(i)           to the extent any Loan Party is liable for goods sold or services
rendered by the applicable Account Debtor to the applicable Loan Party, but only
to the extent of the potential offset;

 

(j)           arises with respect to goods that are delivered on a
bill-and-hold, cash-on delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional, other than rights to return inventory in the ordinary course of
business;

 

(k)          is not paid within one hundred and twenty (120) days following its
original service date or which has been written off the books of such Loan Party
or otherwise designated as uncollectible by such Loan Party;

 

(l)            is an Account in respect of which the Account Debtor obligated
upon such Account suspends business, makes a general assignment for the benefit
of creditors or fails to pay its debts generally as they come due;

 

(m)          is an Account in respect of which a Bankruptcy Event has occurred
with respect to the Account Debtor obligated upon such account; provided that so
long as post-petition financing is being provided to such Account Debtor,
post-petition accounts of such Account Debtor may be deemed Eligible Accounts by
and to the extent approved by the Administrative Agent, in its Permitted
Discretion, on a case-by-case basis;

 

 -26- 

 

 

(n)          is an Account as to which the Administrative Agent’s Lien thereon,
on behalf of itself and the Secured Parties, is not a first priority perfected
lien subject only to First Priority Priming Liens;

 

(o)          is an Account with respect to which the representations or
warranties pertaining to such Accounts set forth in any Loan Document are untrue
in any material respect;

 

(p)          is payable in any currency other than Dollars;

 

(q)          is not owned by a Loan Party free and clear of all Liens other than
Liens permitted hereunder;

 

(r)           is the obligation of an Account Debtor if 50% or more of the
dollar amount of all Accounts owing by that Account Debtor are ineligible under
the criteria listed in clause (k) of this definition;

 

(s)          is evidenced by a judgment, instrument or chattel paper;

 

(t)           is an Account to the extent that such Account, together with all
other Accounts owing by such Account Debtor as of any date of determination
exceed 25% of all Eligible Accounts of the Loan Parties (or such higher
percentage as the Administrative Agent may establish for such Account Debtor
from time to time) but only to the extent of the obligations owing by such
Account Debtor in excess of such percentage; provided, however, that the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined based on all of the otherwise Eligible Accounts
being included in the Borrowing Base prior to giving effect to any eliminations
based upon the foregoing limit;

 

(u)          is an Account as to which any check, draft or other items of
payment has previously been received which has been returned unpaid or otherwise
dishonored;

 

(v)          consists of finance charges as compared to obligations to such Loan
Party for goods sold;

 

(w)         is an Account with respect to which the Account Debtor is subject to
any US sanctions administered by OFAC or any similar applicable law, including a
person named on the list of “Specially Designated Nationals and Blocked Persons”
maintained by OFAC or which is a designated person named on any similar
applicable list;

 

(x)          is an Account arising out of a sale made or services rendered by
any Loan Party to an Affiliate of any Loan Party or to a Person controlled by an
Affiliate of any Loan Party (including any employees, officers, directors or
stockholders of such); provided that Accounts of (i) other portfolio companies
(other than a Loan Party) of the Sponsor or (ii) Walgreens or any of its
Affiliates shall not be excluded by this clause (x) to the extent such sale is
made or services are rendered on arm’s length terms;

 

(y)          is an Account that was not paid in full, and a Loan Party created a
new receivable for the unpaid portion of the Account; or

 

(z)          is an Account representing any manufacturer’s or supplier’s
credits, rebates, discounts, incentive plans or similar arrangements entitling a
Loan Party to discounts on future purchase therefrom (but ineligibility shall be
limited to the amount thereof).

 

“Eligible Assignee” has the meaning specified in Section 10.07(a)(i).

 

 -27- 

 

 

“Eligible Cash” means domestic Unrestricted Cash subject to a first-priority
Lien (other than First Priority Priming Liens arising by operation of law) in
favor of the Administrative Agent owned by any Loan Party that is held in a
deposit account that is maintained with the Administrative Agent and, with
respect to which the Administrative Agent has received an Account Control
Agreement, provided that Eligible Cash shall in no event include cash in any
Exempt Account.

 

“Eligible Customs Broker” means a customs broker which has its principal assets,
place of organization and place of principal business in the United States which
is reasonably acceptable to the Administrative Agent and with which the
Administrative Agent has entered into an Imported Goods Agreement, or which is
otherwise reasonably acceptable to the Administrative Agent in its Permitted
Discretion.

 

“Eligible In-Transit Inventory” means on any date, any Inventory of a Loan Party
that is in-transit from a location outside the United States to a location
inside the United States that meets all of the criteria for Eligible Inventory
on such date (other than that it is in-transit or is not within the United
States); provided that (i) such Inventory has been identified to the contract
between the vendor and a Loan Party and, under the terms of sale of such
Inventory, title and risk of loss have passed with respect to such Inventory
from the vendor to a Loan Party on or before such date; (ii) such Inventory is
insured in accordance with the provisions of this Agreement; (iii) such
Inventory has been paid for by a Loan Party or the purchase price is supported
by a commercial letter of credit or the Administrative Agent has otherwise
satisfied itself that a final sale of such Inventory to a Loan Party has
occurred; and (iv) an Acceptable Document of Title has been issued in accordance
with clause (a) of the definition thereof and delivered to a Loan Party, the
Administrative Agent, an Eligible NVOCC or an Eligible Customs Broker.

 

“Eligible Inventory” means all of the Inventory owned by any Loan Party, except
any Inventory as to which any of the exclusionary criteria set forth below
applies. Eligible Inventory shall not include any Inventory of a Loan Party
that:

 

(a)          consists of work-in-process;

 

(b)          is obsolete, unsalable, shopworn, damaged or unfit for sale;

 

(c)          is not of a type held for sale by the applicable Loan Party in the
ordinary course of business or consistent with past practice as is being
conducted by each such Loan Party;

 

(d)          is not subject to a first priority Lien in favor of the
Administrative Agent on behalf of the Secured Parties, subject only to First
Priority Priming Liens;

 

(e)          is not owned by a Loan Party free and clear of all Liens other than
Liens permitted hereunder;

 

(f)           is placed on consignment unless Eligible Reserves have been
established with respect thereto;

 

(g)          is covered by a negotiable document of title, unless, at the
Administrative Agent’s request, such document has been delivered to the
Administrative Agent or an agent thereof and the amount of any shipping fees,
costs and expenses are reflected in Reserves;

 

(h)          consists of goods that are slow moving (to the extent not included
in determining Net Orderly Liquidation Value) or constitute spare parts (not
intended for sale), packaging and shipping materials, promotional products (not
intended for sale), or supplies used or consumed in a Loan Party business;

 

(i)           is manufactured, assembled or otherwise produced in violation of
the Fair Labor Standards Act and subject to the “hot goods” provisions contained
in Title 25 U.S.C. 215(a)(i);

 

 -28- 

 

 

(j)           is not covered by property or casualty insurance required by the
terms of this Agreement (except to the extent of any deductible thereunder);

 

(k)          consists of goods which have been returned or rejected by the buyer
and are not in salable condition;

 

(l)           is Inventory with respect to which the representations or
warranties pertaining to such Inventory set forth in any Loan Document are
untrue in any material respect;

 

(m)         does not conform in all material respects to all standards imposed
by any governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof;

 

(n)          is Commingled Inventory;

 

(o)          is located in a jurisdiction (i) other than in the United States
unless such Inventory is owned by a Loan Party and supported by an irrevocable
letter of credit payable in Dollars issued by a financial institution reasonably
acceptable to the Administrative Agent and such irrevocable letter of credit is
delivered to the Administrative Agent (including any delivery of an electronic
letter of credit) or (ii) other than in the United States containing Inventory
with an aggregate value of less than $200,000;

 

(p)          is subject to a license agreement or other arrangement with a third
party which, in the Administrative Agent’s Permitted Discretion, restricts the
ability of the Administrative Agent to exercise its rights under the Loan
Documents with respect to such Inventory unless such third party has entered
into an agreement in form and substance reasonably satisfactory to the
Administrative Agent permitting the Administrative Agent to exercise its rights
with respect to such Inventory or the Administrative Agent has otherwise agreed
to allow such Inventory to be eligible in its Permitted Discretion;

 

(q)          consists of Hazardous Materials or goods that can be transported or
sold only with licenses that are not readily available;

 

(r)           (i) is not located on premises owned, leased or rented by a Loan
Party unless such Inventory is stored with a bailee or warehouseman and either
(x) a reasonably satisfactory and acknowledged bailee or warehouseman letter has
been received by the Administrative Agent or (y) Eligible Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto or (ii) is located on leased or rented premises unless either (x) a
Collateral Access Agreement has been delivered to the Administrative Agent or
(y) Rent Reserves have been established with respect thereto, provided that this
clause (ii) shall not apply unless Rent Reserves are permitted to be imposed
upon Inventory at the relevant location pursuant to the terms of the definition
of such term; provided that in the event any Inventory that would be ineligible
under this clause (r) because subclause (x) of any of clauses (i) or (ii) is not
satisfied, the Administrative Agent may not unreasonably refuse to impose the
Reserves referred to in subclause (y) of such clause to cause such
ineligibility; provided, further, that this clause (r) shall not exclude any (A)
Inventory in-transit between domestic locations of Loan Parties or (B) any
Eligible In-Transit Inventory in an amount not to exceed 1% of the then
applicable Borrowing Base (the amount of Eligible In-Transit Inventory that is
excluded because they exceed the foregoing percentage shall be determined based
on all of the otherwise Eligible Inventory being included in the Borrowing Base
prior to giving effect to any eliminations based upon the foregoing limit);

 

(s)          subject to the Acquired Asset Borrowing Base, is acquired in a
Permitted Acquisition unless and until the Administrative Agent has completed or
received an appraisal of such Inventory and established Reserves (if applicable)
therefor in its Permitted Discretion;

 

 -29- 

 

 

(t)          is Inventory for which any contract relating to such Inventory
expressly includes retention of title in favor of the vendor or supplier thereof
or a conditional sale; provided that such Inventory shall not be excluded from
Eligible Inventory solely pursuant to this clause (t) to the extent that either
(i) such retention of title or conditional sale is not effective under
applicable Law to give such vendor or supplier ownership of such Inventory or a
Lien, in each case prior in right to the Lien of the Administrative Agent
therein or (ii) (A) the Administrative Agent shall have received evidence
reasonably satisfactory to it that the full purchase price of such Inventory
has, or will have, been paid prior to or upon the delivery of such Inventory to
the relevant Loan Party or (B) Eligible Reserves reasonably satisfactory to the
Administrative Agent have been established with respect thereto (which Reserves
the Administrative Agent may not unreasonably refuse to establish if subclauses
(i) and (ii)(A) do not apply);

 

(u)          is Inventory that has expired or will expire within thirty (30)
days of the relevant date of determination; or

 

(v)          prior to the date on which the Specified Post-Closing Undertaking
is satisfied, is NLC Inventory in excess of $13,200,000.

 

“Eligible NVOCC” means an NVOCC which has its principal assets, place of
organization and place of principal business in the United States and with which
the Administrative Agent has entered into an Imported Goods Agreement or which
is otherwise reasonably acceptable to the Administrative Agent.

 

“Eligible Reserves” means Reserves against the Borrowing Base established or
modified in the Permitted Discretion of the Administrative Agent subject to the
following: (a) the amount of any Eligible Reserves shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
establishment of such Reserve or such modification thereto, (b) except as
otherwise expressly provided in the definition of Eligible Account or Eligible
Inventory, no Reserves shall be established or modified to the extent they are
duplicative of Reserves or modifications already accounted for through
eligibility or other criteria (including collection/advance rates), (c) any rent
reserves will be subject to the limitations set forth in the definition of “Rent
Reserve”, (d) no Reserves will be imposed relating to surety bonds, except to
the extent (i) Borrowing Base assets are subject to perfected Liens securing
reimbursement obligations in respect of surety bonds which Liens are pari passu
with or have priority over the Liens in favor of the Administrative Agent for
the benefit of the Secured Parties, (ii) sureties have made demands for cash
collateral which have not been satisfied or (iii) any surety takes any remedial
action with respect to any Borrowing Base assets, whether pursuant to such
surety’s Liens or otherwise, or delivers notice to any Loan Party that such
surety intends to take such action, (e) no Reserves may be taken and no changes
to the eligibility standards shall be made after the Closing Date based on
circumstances, conditions, events or contingencies known to the Administrative
Agent as of the Closing Date and, in the case of Reserves, for which no Reserves
were imposed on the Closing Date, and for which Accounts or Inventory, were not
deemed ineligible on the Closing Date, unless such circumstances, conditions,
events or contingencies shall have changed in any material adverse respect since
the Closing Date, (f) no Reserve may be taken after the Closing Date based on
circumstances known to the Administrative Agent as of the Closing Date for which
no Reserve was imposed on the Closing Date, and no Reserve taken on the Closing
Date may be increased, unless, in each case, such circumstances, conditions,
events or contingences shall have changed in any material adverse respect since
the Closing Date and (g) other than Bank Product Reserves, no Reserves will be
imposed relating to obligations under any Secured Hedge Agreement or Secured
Cash Management Agreement, in each case, without the written consent of the
Administrative Borrower.

 

Subject to the limitations above, the Administrative Agent shall have the right,
upon at least five (5) Business Days’ prior written notice to the Administrative
Borrower (which notice shall include a reasonably detailed description of such
Reserve being established, modified or eliminated), to establish, modify or
eliminate Reserves against the Borrowing Base, but without duplication, from
time to time in its Permitted Discretion, except that any such Reserves shall
not be duplicative of adjustments of amounts included in the Borrowing Base.
During such notice period, the Administrative Agent shall, if requested, discuss
any such Reserve or change with the Administrative Borrower and the Loan Parties
may take such action as may be required so that the event, condition or matter
that is the basis for such Reserve or change no longer exists or exists in a
manner that would result in the establishment of a lower Reserve or result in a
lesser change, in each case, in a manner and to the extent reasonably
satisfactory to the Administrative Agent; provided that during such five (5)
Business Day period, Borrowings that would cause the Revolving Credit Exposure
to exceed the Line Cap (after giving effect to such proposed Reserve) shall not
be permitted.

 

 -30- 

 

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law (including common law) relating to
the prevention of pollution or the protection of the Environment and natural
resources, and the protection of human health and safety as it relates to
Hazardous Materials, including any applicable provisions of the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local statutes, and the regulations promulgated pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, or (d) the Release or threatened Release of any Hazardous Materials,
including, in each case, any such liability which any Loan Party has retained
either contractually or by operation of law.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities), excluding from the foregoing any debt
securities convertible into Equity Interests, whether or not such debt
securities include any right of participation with Equity Interests, until any
such conversion.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party within the meaning of Section 414(b)
or (c) of the Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or written notification to a Loan Party or any ERISA Affiliate that a
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); (d) a determination that any Pension Plan is in
“at risk” status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e)  the filing of a written notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt of written
notice by a Loan Party or any ERISA Affiliate regarding the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (h) the failure by a Loan Party or any ERISA Affiliate to make when due
any required contribution to a Multiemployer Plan, (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to a Loan Party; or (j)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate.

 

 -31- 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the lawful single currency of the EMU.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits of the Available Currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time, two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved pursuant
to the provisions of Section 3.03, “Eurocurrency Rate” shall mean the “LIBOR
Successor Rate”; provided, further, that in all cases (a) or (b), the
Eurocurrency Rate shall not be less than 0.00% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Availability” means as of any date of determination, the amount by which
(a) the Line Cap (without giving effect to any increase thereof during an Agent
Advance Period) as of such date exceeds (b) the Total Revolving Credit Exposure
as of such date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Affiliate” means, with respect to any Agent or Agent-Related Person
and their respective Affiliates and controlling Persons, (i)  any of their
Affiliates that is engaged as principals primarily in private equity, mezzanine
financing or venture capital or any of such Affiliate’s officers, directors,
employees, legal counsel, independent auditors, professionals and other experts
or agents other than, in each case, any Over the Wall Person or (ii) any of
their Affiliates and/or any of their Affiliates’ employees, officers, directors,
legal counsel, professionals and other experts or agents that are engaged
directly or indirectly in a sale of the Company and its subsidiaries as buy-side
or sell-side representative and acting in such capacity other than, in each
case, any Over the Wall Person.

 

 -32- 

 

 

“Excluded Assets” means (i) any fee owned Real Property and any leasehold rights
and interests in Real Property (including landlord or other third-party waivers,
non-disturbance agreements, estoppels, bailee waivers, warehouseman waivers and
collateral access letters), (ii) motor vehicles, aircraft and other assets
subject to certificates of title, to the extent a Lien therein cannot be
perfected by the filing of a UCC financing statement, (iii) commercial tort
claims where the applicable Loan Party’s reasonable expectation of recovery is
less than $5,000,000, (iv) any governmental or regulatory licenses or state or
local franchises, charters and authorizations to the extent that the
Administrative Agent may not (or is restricted from) validly possess a security
interest therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization (to the extent such consent, approval, license or
authorization was not obtained (it being understood and agreed that the Loan
Parties shall be under no obligation to obtain such consent, approval, license
or authorization)), other than to the extent such prohibition, limitation or
restriction is rendered ineffective under the UCC or other applicable Law, (v)
any particular asset or right under contract, if the pledge thereof or the
security interest therein is prohibited or restricted by applicable Law
(including any requirement to obtain the consent of any Governmental Authority
or regulatory authority), other than to the extent such prohibition or
restriction is rendered ineffective under the UCC or other applicable Law, (vi)
(A) Margin Stock, (B) Equity Interests in any Person other than wholly-owned
Restricted Subsidiaries (but, in the case of the Equity Interests of any Person
that is not a wholly-owned Restricted Subsidiary, only to the extent the
organizational documents or similar agreement with equity holders of such Person
do not permit the pledge of such Equity Interests so long as such prohibition
exists), (C) voting Equity Interests or Indebtedness treated as equity for U.S.
federal income tax purposes of first tier Foreign Subsidiaries that are CFCs and
first tier CFC Holdcos in excess of 65% of the issued and outstanding voting
Equity Interests or Indebtedness treated as equity for U.S. federal income tax
purposes thereof and (D) Equity Interests in any Broker-Dealer Regulated
Subsidiary, Unrestricted Subsidiary, Captive Insurance Subsidiary,
not-for-profit Subsidiary, in each case of this clause (D) that are not
Guarantors, (vii) any lease, license or agreement or any property subject to
such lease, license or agreement, in each case, to the extent that a grant of a
security interest therein (A) would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than a Loan Party after giving effect to the applicable anti-assignment
provisions of the UCC) or (B) would require governmental, regulatory or
third-party (other than a Loan Party) approval, consent or authorization
pursuant to the terms thereof (in each case after giving effect to the
applicable anti-assignment provisions of the UCC) (other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition) not obtained (without any requirement
to obtain such approval, consent or authorization) (in each case of clauses (A)
and (B), (1) after giving effect to the applicable anti-assignment provisions of
the UCC and (2) only to the extent that such limitation on such pledge or
security interest is not otherwise prohibited pursuant to Section 7.09), (viii)
letter of credit rights, except to the extent perfection of the security
interest therein is accomplished by the filing of a UCC financing statement (it
being understood that no actions shall be required to perfect a security
interest in letter of credit rights, other than the filing of a UCC financing
statement), (ix) any intent-to-use trademark application prior to the filing,
and acceptance by the U.S. Patent and Trademark Office, of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (x) assets where the burden
or cost (including adverse tax or regulatory consequences) of obtaining a
security interest therein or perfection thereof exceeds the practical benefit to
the Lenders afforded thereby as reasonably determined by the Administrative
Borrower in good faith in consultation with the Administrative Agent; (xi)
segregated funds held in a fiduciary capacity for others (that are not Loan
Parties), (xii) any property subject to a Lien permitted by Section 7.01(b), (u)
(limited to Capitalized Leases, Attributable Indebtedness and purchase money
security interest and other similar arrangements incurred pursuant thereto), (w)
or (aa) (to the extent relating to a Lien originally incurred pursuant to
Section 7.01(b), (u) or (w) subject to the limitations set forth in this clause
(xii)), (xiii) any assets of any Foreign Subsidiary, CFC or CFC Holdco
(including Equity Interests of any Subsidiary of such Subsidiary) and (xiv) the
Cash Collateral Account (as such term is defined in the First Lien Credit
Agreement as in effect on the Closing Date); provided, however, that Excluded
Assets shall not include any Proceeds, substitutions or replacements of any
Excluded Assets referred to in clause (i) through (xiv) (unless such Proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (xiv)). Notwithstanding the foregoing, for so
long as a Subsidiary is an Elective Guarantor, the assets or property purported
to be pledged as Collateral, or in which a security interest if purported to be
granted pursuant to any Collateral Document, by such Subsidiary shall be deemed
not to be Excluded Assets so long as such Subsidiary is an Elective Guarantor.

 

“Excluded Contribution” means the amount of cash capital contributions to the
Parent Borrower or net proceeds from the sale or issuance of Qualified Equity
Interests of the Parent Borrower (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than
Refunding Capital Stock, any Designated Preferred Stock, any Equity Interests
issued pursuant to any management, shareholder, director or employee equity
plan, any stock option plan or any other management or employee benefit plan or
agreement of the Parent Borrower or any amount to the extent used in the Cure
Amount) and designated by the Administrative Borrower to the Administrative
Agent as an Excluded Contribution pursuant to a certificate of a Responsible
Officer of the Administrative Borrower delivered to the Administrative Agent on
or promptly after the date such capital contributions are made or such Equity
Interests are sold or issued.

 

 -33- 

 

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of a Borrower or a Guarantor, (b) any Subsidiary that is prohibited
or restricted by applicable Law or by Contractual Obligations existing on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in anticipation of such acquisition
and the Collateral and Guarantee Requirement) from guaranteeing the Obligations
(including any requirement for governmental (including regulatory) or
third-party (other than a Loan Party) consent, approval, license or
authorization (to the extent such consent, approval, license or authorization
was not obtained (it being understood and agreed that the Loan Parties shall be
under no obligation to obtain such consent, approval, license or
authorization))), (c) any Subsidiary where the burden or cost (including adverse
tax or regulatory consequences to the Borrowers or any of their direct or
indirect parent companies or Subsidiaries) of obtaining a Guarantee by such
Subsidiary would outweigh the practical benefit to be obtained by the Lenders as
reasonably determined by the Administrative Borrower in good faith in
consultation with the Administrative Agent, (d) any Foreign Subsidiary, (e) any
Domestic Subsidiary that is (i) a Subsidiary of a Foreign Subsidiary that is a
CFC or (ii) a CFC Holdco, (f) any not-for-profit Subsidiaries, (g) any
Unrestricted Subsidiaries, (h) [reserved], (i) any Captive Insurance Subsidiary,
(j) any Broker-Dealer Regulated Subsidiary, (k) [reserved], (l) any Subsidiary
of the Borrowers that is not a Material Domestic Subsidiary and (m) any
Subsidiary acquired pursuant to a Permitted Acquisition or other permitted
Investment that is prohibited from providing a guarantee pursuant to the terms
of any permitted Indebtedness (and such prohibition was not entered into in
anticipation of such acquisition); provided that no Borrower shall constitute an
Excluded Subsidiary.  Notwithstanding the foregoing, for so long as a Subsidiary
is an Elective Guarantor, such Subsidiary shall be deemed not to be an Excluded
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
any applicable keepwell, support, or other agreement for the benefit of such
Guarantor), at the time the Guarantee of (or grant of such security interest by,
as applicable) such Guarantor would otherwise have become effective with respect
to such Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” as such time or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
Guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and hedge bank applicable to such Swap Obligations. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

 

“Exempt Accounts” means deposit accounts, securities accounts or other similar
accounts (i) for the funding of payroll obligations, employee benefit or health
benefit obligations, worker’s compensation, tax obligations, escrow
arrangements, a segregated account to be set up to hold Preferred Redemption
Cash or holding funds owned by Persons other than the Loan Parties, (ii) that
constitute or are linked to zero-balance accounts, (iii) that are accounts in
jurisdictions other than the United States or any state or territory thereof,
(iv) that are accounts held by any Non-Loan Party Subsidiary, (v) the Cash
Collateral Account (as such term is defined in each of the First Lien Credit
Agreement and the Second Lien Financing Documents, (vi) Governmental Receivables
Accounts and (vii) that are accounts other than those described in clauses (i)
through (vi) and are accounts held by Loan Parties with respect to which the
average daily balance of the funds maintained on deposit therein for the three
(3) month period ending on the date of determination does not exceed,
individually, $5,000,000; provided that if on the last day of any fiscal quarter
of the Parent Borrower the aggregate average daily balance of funds on deposit
therein for the three (3) month period ending on the date of determination on
deposit in all deposit accounts or securities accounts that are Exempt Accounts
pursuant to this clause (vii) on such date exceeds $10,000,000, the
Administrative Borrower shall select which of such accounts shall cease to be
Exempt Accounts and take all steps necessary to comply with Sections 2.19 and
6.11 in respect thereof, in each case within thirty (30) days after the end of
such fiscal quarter.

 

 -34- 

 

 

“Existing Letters of Credit” means the Letters of Credit issued prior to, and
outstanding on, the Closing Date and set forth on Schedule 1.01F.

 

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).

 

“Extended Revolving Credit Loans” means any loan made pursuant to any Extended
Revolving Credit Commitments.

 

“Extending Lender” has the meaning provided in Section 2.16(b).

 

“Extension” has the meaning provided in Section 2.16(b).

 

“Extension Amendment” has the meaning provided in Section 2.16(d).

 

“Extension Offer” has the meaning provided in Section 2.16(b).

 

“Facility” means a given Class of Revolving Credit Commitments.

 

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Administrative
Borrower in good faith.

 

“FATCA” means current Sections 1471 through 1474 of the Code (or any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1.00%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if the Federal Funds Rate is less than zero, it shall be deemed to be zero for
the purposes of this Agreement.

 

“Financial Covenant” means the covenant set forth in Section 7.11.

 

“Financial Covenant Event of Default” means the occurrence of an Event of
Default under Section 8.01(b)(ii)(C) solely as a result of a breach of the
Financial Covenant under Section 7.11 (in each case, subject to Section 8.04).

 

“Financial Officer” means the chief financial officer, controller, treasurer,
chief accounting officer or such other financial officer with equivalent duties,
as appropriate, of the applicable Borrower or Borrowers.

 

“First Lien Agent” means Bank of America, N.A., in its capacity as
“Administrative Agent” under the First Lien Credit Agreement as of the Closing
Date and shall include any successor agent under the First Lien Financing
Documents.

 

 -35- 

 

 

“First Lien Credit Agreement” means the “First Lien Credit Agreement” as defined
in the ABL Intercreditor Agreement.

 

“First Lien Financing Documents” means the “First Lien Financing Documents” as
defined in the ABL Intercreditor Agreement.

 

“First Lien Loans” means the “Loans” (or comparable term), as defined in the
First Lien Credit Agreement.

 

“First Lien Obligations” means the “First Lien Obligations” as defined in the
ABL Intercreditor Agreement.

 

“First Lien Secured Parties” means the “First Lien Claimholders” as defined in
the ABL Intercreditor Agreement.

 

“First Priority Priming Lien” means (i) any Lien permitted hereunder on such
Collateral which as a matter of law has priority over the respective Liens on
such Collateral created in favor of the Administrative Agent for the benefit of
the Secured Parties pursuant to the relevant Collateral Document and (ii)
without limitation of clause (i), any Lien on Collateral located on premises
subject to a lease or held in a warehouse and in which the landlord or
warehouseman thereunder has a first priority perfected security interest in such
Collateral.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the outstanding LC Obligations
other than LC Obligations, as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share or other applicable share provided under
this Agreement of Swing Line Loans other than Swing Line Loans, as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person)) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof (including through conforming changes made consistent
with IFRS) on the operation of such provision (or if the Administrative Agent
notifies the Administrative Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or European Central Bank).

 

 -36- 

 

 

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of any state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act, including payments under Medicare, Medicaid and
TRICARE/CHAMPUS, and payments administered or regulated by CMS; provided that
for purposes of the definition of “Third Party Payor”, Governmental Entities
with respect to Medicaid Accounts and Medicare Accounts shall be treated as
separate entities in the manner identified in the Borrowing Base Certificate.

 

“Governmental Entity Account” means any Account payable pursuant to an agreement
entered into between a Governmental Entity and a Loan Party.

 

“Government Receivables Account” has the meaning specified in Section 2.19.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness of the payment or performance of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition, Permitted Acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of the Guarantor Joinder Agreement attached as Exhibit H-1 hereto or in
such other form agreed by the Administrative Agent and the Administrative
Borrower.

 

“Guarantors” means (i) in the case of the Secured Obligations of the Parent
Borrower, each Subsidiary Borrower and each Restricted Subsidiary of the Parent
Borrower that is a Material Domestic Subsidiary (other than a Subsidiary
Borrower or an Excluded Subsidiary unless such Excluded Subsidiary is then an
Elective Guarantor) (including those listed on Schedule I hereto) and any
Material Domestic Subsidiary that shall have become a Guarantor pursuant to
Section 6.11 and (ii) in the case of the Secured Obligations of any other Loan
Party, the Parent Borrower, each other Subsidiary Borrower and each Restricted
Subsidiary of the Parent Borrower that is a Material Domestic Subsidiary (other
than a Subsidiary Borrower or an Excluded Subsidiary unless such Excluded
Subsidiary is then an Elective Guarantor) (including those listed on Schedule I
hereto) and any Material Domestic Subsidiary that shall have become a Guarantor
pursuant to Section 6.11. The Parent Borrower in its sole discretion may
designate any wholly-owned Restricted Subsidiary that is not required to be a
Guarantor (such a Restricted Subsidiary, an “Elective Guarantor”) to Guarantee
the Secured Obligations by causing such Restricted Subsidiary to execute this
Agreement on the Closing Date or a Guarantor Joinder Agreement, and any such
Restricted Subsidiary shall be a Guarantor and Loan Party for all purposes;
provided, further, that the Administrative Agent may prohibit a Foreign
Subsidiary from becoming an Elective Guarantor if it determines, in its
reasonable credit judgment but after consultation with the Administrative
Borrower, that such Foreign Subsidiary would not provide customary credit
support for the Secured Obligations, which determination may be based upon (A)
the amount and enforceability of the Guaranty that would be provided by the
proposed Elective Guarantor, (B) the enforceability of any security interest
that may be granted with respect to any Collateral located in the relevant
jurisdiction and/or (C) such proposed Elective Guarantor is organized in a
country that is not a member of the Organization for Economic Cooperation and
Development or that is the target of any U.S. sanctions program administered by
OFAC.

 

 -37- 

 

 

“Guaranty” means, collectively, the guaranty of the Secured Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, or toxic mold that are regulated pursuant
to, or which could give rise to liability under, applicable Environmental Law
based on their dangerous or deleterious properties.

 

“Historical Average Utilization” means for the purposes of the definition of
Commitment Fee Rate, in the case of each Start Date, an amount equal to (x) the
sum of each day’s utilization of the Total Revolving Credit Commitments, as
determined by the amount of the Total Revolving Credit Exposure (which, for this
purpose, will not include Swing Line Exposure) at such time, during the most
recently ended fiscal quarter for which a Quarterly Pricing Certificate has been
delivered divided by (y) the number of days in such fiscal quarter, expressed as
a percentage of the Total Revolving Credit Commitments.

 

“Historical Excess Availability” means for the purposes of the definition of
Applicable Rate, in the case of each Start Date, an amount equal to (x) the sum
of each day’s Excess Availability during the most recently ended fiscal quarter
for which a Quarterly Pricing Certificate has been delivered divided by (y) the
number of days in such fiscal quarter.

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Imported Goods Agreement” means an imported goods agreement, in form and
substance acceptable to the Administrative Agent, duly executed by an Eligible
Customs Broker.

 

“Incremental Amendment” has the meaning specified in Section 2.14(c).

 

“Incremental Equivalent Debt” means Indebtedness permitted to be incurred by the
Parent Borrower or any of its Subsidiaries pursuant to and subject to the
limitations of Section 2.14(g) of the First Lien Credit Agreement (as in effect
on the date hereof and regardless of whether then in effect).

 

“Incremental Facility” has the meaning specified in Section 2.14(a).

 

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(c).

 

“Incremental Lenders” has the meaning specified in Section 2.14(c).

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

 

 -38- 

 

 

“Incremental Revolving Credit Loans” means any loan made pursuant to any
Incremental Revolving Credit Commitments.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property (other than (i) trade accounts and accrued expenses payable in the
ordinary course of business, (ii)  any earn-out obligations, including deferred
or other contingent purchase price obligations (including deferred performance
incentives, whether or not a service component is required from the transferor
or its related party), until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and is not paid after becoming due
and payable and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business);

 

(e)          all Attributable Indebtedness;

 

(f)           all obligations of such Person in respect of Disqualified Equity
Interests, if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP;

 

(g)          indebtedness (excluding prepaid interest thereon) of the types
described in clauses (a) through (f) above secured by a Lien on property owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and

 

(h)          to the extent not otherwise included above, all Guarantees of such
Person in respect of Indebtedness described in clauses (a) through (g) in
respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Parent Borrower and the Restricted Subsidiaries, exclude all intercompany
Indebtedness in the ordinary course of business having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and (C) exclude (i)
deferred compensation payable to officers, directors or employees of such Person
or any of its Subsidiaries, (ii) deferred rent, deferred revenue and deferred
taxes, in each case, in the ordinary course of business, (iii) payments and
distributions to dissenting stockholders of such Person pursuant to applicable
law, (iv) any obligation to pay the redemption price for the Company’s Preferred
Stock with Preferred Redemption Cash, (v) any obligations attributable to the
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (vi) trade
liabilities and accounts and accrued expenses payable in the ordinary course of
business, (vii) any purchase price adjustment or earn-out obligation until such
obligation is not paid after becoming due and payable and (viii) accruals for
payroll, obligations under employment arrangements and other liabilities accrued
in the ordinary course of business. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (g) that is expressly made non-recourse or limited recourse (limited
solely to the assets securing such Indebtedness) to such Person shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

 

 -39- 

 

 

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it, imposed by a jurisdiction as a result of such
recipient being organized in or having its principal office or applicable
lending office in such jurisdiction, or as a result of any connection between
such Lender or Agent and such jurisdiction other than any connections arising
from executing, delivering, being a party to, engaging in any transactions
pursuant to, performing its obligations under, receiving payments under, or
enforcing, any Loan Document, (ii) any Taxes (other than Taxes described in
clause (i) above) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any connection between such Lender or Agent and
such jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(iii) any Taxes attributable to the failure by or inability of such Agent or
Lender to deliver the documentation required to be delivered pursuant to
Section 3.01(d), (iv) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code, or any similar Tax, imposed by any other
jurisdiction in which such Lender or Agent is located, (v) in the case of a
Lender (other than an assignee pursuant to a request by a Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect and would
apply to amounts payable with respect to an applicable interest in a Loan or
Commitment under a law in effect at the time the Lender acquires such interest
in the applicable Commitment or, to the extent a Lender acquires an interest in
a Loan not funded pursuant to a prior Commitment, acquires such interest in such
Loan, or designates a new Lending Office, except to the extent such Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Office (or assignment or applicable acquisition), to receive
additional amounts from the Borrowers or Guarantors with respect to such Tax
pursuant to Section 3.01 and (vi) any Taxes imposed under FATCA.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Administrative Borrower, qualified to perform the
task for which it has been engaged and that is independent of the Borrowers and
their Affiliates.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date in an amount not to exceed the aggregate amounts
specified or referred to in, and solely for the purposes set forth in, the
definition of the term “Permitted Initial Revolving Credit Borrowing Purposes”;
provided that, without limitation, Letters of Credit may be issued on the
Closing Date to backstop or replace letters of credit, guarantees and
performance or similar bonds outstanding on the Closing Date (including deemed
issuances of Letters of Credit under this Agreement resulting from an existing
issuer of letters of credit outstanding on the Closing Date agreeing to become
an Issuing Bank under this Agreement).

 

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its Revolving Credit Commitment as of the Closing Date. The amount of each
Revolving Credit Lender’s Initial Revolving Credit Commitment is set forth in
Schedule 1.01A hereto under the caption “Initial Revolving Credit Commitment” or
in the Assignment and Assumption, in each case, as may be amended pursuant to
any Incremental Amendment or Extension Amendment pursuant to which such Lender
shall have assumed, increased or decreased its Revolving Credit Commitment, as
the case may be.

 

“Insurer” means any person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which selfinsure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

 

 -40- 

 

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G or such other form as agreed by the Administrative Agent.

 

“Intercreditor Agreements” means the ABL Intercreditor Agreement and, to the
extent permitted under this Agreement, any other lien subordination and
intercreditor arrangement reasonably satisfactory to the Administrative Borrower
and the Administrative Agent, collectively, in each case to the extent then in
effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the first calendar day of each April, July, October and January and
the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or less than one month thereafter, as
selected by the Administrative Borrower in its Committed Loan Notice; provided
that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(ii)         any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Inventory” means “inventory” as such term is defined in Article 9 of the UCC.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to any future, present or former
employees, directors, officers, independent contractors, members of management,
manufacturers and consultants, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business, book of business or
division of such Person (excluding, in the case of the Parent Borrower and the
Restricted Subsidiaries, intercompany advances or indebtedness in the ordinary
course of business having a term not exceeding 364 days (inclusive of any roll
over or extensions of terms)). For purposes of the definitions of “Unrestricted
Subsidiary” and “Permitted Investments” and the covenants described under
Sections 6.14 and 7.06:

 

(1)         “Investments” shall include the portion (proportionate to the Parent
Borrower’s Equity Interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, the Parent Borrower shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

 

 -41- 

 

 

(a)         the Parent Borrower’s “Investment” in such Subsidiary at the time of
such redesignation; less

 

(b)        the portion (proportionate to the Parent Borrower’s Equity Interest
in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

 

(2)         any property transferred to or from an Unrestricted Subsidiary shall
be valued at its fair market value at the time of such transfer.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
by any other nationally recognized statistical rating agency selected by the
Administrative Borrower).

 

“Investment Grade Securities” means:

 

(a)          securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(b)          debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or debt instruments constituting loans
or advances among the Borrowers and the Subsidiaries and their respective equity
holders;

 

(c)          investments in any fund that invests exclusively in investments of
the type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment or distribution; and

 

(d)          corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means as the context may require, (i) Bank of America, N.A.
and/or (ii) any other Lender reasonably acceptable to the Administrative Agent
and the Administrative Borrower, which has agreed to act as Issuing Bank
hereunder. An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch and for all
purposes of the Loan Documents. References herein and in the other Loan
Documents to Issuing Banks shall be deemed to refer to the Issuing Bank in
respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires.

 

“Junior Financing” means any Indebtedness (other than First Lien Obligations)
that constitutes (i) any Subordinated Indebtedness having an aggregate amount
outstanding in excess of the Threshold Amount, (ii) any junior lien Indebtedness
(including the Second Lien Notes) with respect to ABL Priority Collateral,
having an aggregate amount outstanding in excess of the Threshold Amount, and
(iii) unsecured Indebtedness incurred pursuant to Section 7.03(m)(i), Section
7.03(v) or Section 7.03(s).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing (other than any lien subordination and intercreditor arrangement with
respect to such Junior Financing to which the Administrative Agent is a party).

 

 -42- 

 

 

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Revolving Credit Commitment or any
Incremental Revolving Credit Commitments, in each case as extended in accordance
with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.

 

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made (or, in
accordance with Section 2.03(e), the following day) or refinanced as a Revolving
Credit Borrowing.

 

“LC Credit Extension” means with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof (other than pursuant to the
terms of an Auto Renewal Letter of Credit), or the increase of the amount
thereof.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Documents” means with respect to any Letter of Credit, the LC Application,
and any other document, agreement and instrument entered into by the applicable
Issuing Bank and the Parent Borrower (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit.

 

“LC Exposure” means at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate amount of
all LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if as of any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“LC Obligations” means as of any date of determination, the LC Exposure.

 

“LC Sublimit” means an amount equal to the lesser of (a) the Line Cap and (b)
$30,000,000, as such amount may be increased from time to time in accordance
with Section 2.14. The LC Sublimit is part of, and not in addition to, the
Revolving Credit Commitments.

 

“LCT Consummation Date” has the meaning specified in Section 1.08(g).

 

“LCT Election” has the meaning specified in Section 1.08(g).

 

 -43- 

 

 

“LCT Test Date” has the meaning specified in Section 1.08(g).

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an Issuing Bank and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Administrative Borrower and the Administrative
Agent.

 

“Letter of Credit” means any letter of credit issued hereunder (including the
Existing Letters of Credit). A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft.

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent and the Administrative Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines with the consent of the Administrative Borrower (such consent not to
be unreasonably withheld, delayed or conditioned)).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to Real Property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself be deemed a Lien.

 

“Limited Condition Transaction” means any (1) acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third party financing,
(2) repurchase, repayment or prepayment of Indebtedness that requires the
delivery of an irrevocable notice (provided that such notice may be conditioned
on the occurrence of another transaction) or (3) Restricted Payment (but in the
case of this clause (3), solely to the extent such Restricted Payment is
consummated in connection with a transaction separately subject to clause (1) or
(2) above).

 

“Line Cap” means at any time, the lesser of (i) 100% (or, during an Agent
Advance Period, 110%) of the Borrowing Base at such time and (ii) the Total
Revolving Credit Commitments in effect at such time.

 

“Loan” means an extension of credit under Article II by a Lender to the
Borrowers in the form of a Revolving Credit Loan or a Swing Line Loan, including
any Agent Advance.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Incremental Amendment or Extension Amendment,
(v) each LC Application, (vi) each Intercreditor Agreement, (vii) any other
document or instrument designated by the Administrative Borrower and the
Administrative Agent as a “Loan Document” and (viii) any amendment or joinder to
this Agreement.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

 -44- 

 

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Stockholders” means any present or former members of management of
the Parent Borrower or any Restricted Subsidiary who are investors in the Parent
Borrower or any direct or indirect parent thereof, including, for the avoidance
of doubt any future members of management of the Parent Borrower or any
Restricted Subsidiary who are investors in the Parent Borrower or any direct or
indirect parent thereof, including, for the avoidance of doubt any future member
of management who is elected, appointed or hired when the Permitted Holders
(excluding such future Person) have the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the Board of Directors of the Parent Borrower.

 

“Mandatory Borrowing” has the meaning assigned in Section 2.01(e).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Parent Borrower on the
date of the declaration of a Restricted Payment permitted pursuant to Section
7.06(i) multiplied by (ii) the arithmetic mean of the closing prices per share
of such common Equity Interests on the principal securities exchange on which
such common Equity Interests are traded for the 30 consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (I) on the Closing Date, for the representations
with respect to the Company and its subsidiaries, a Beta Material Adverse Effect
and (II) on the Closing Date (other than as described in clause (I)) and after
the Closing Date (a) a material and adverse effect on the business, financial
condition or results of operations of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, (b) a material and adverse effect on the rights
or remedies, taken as a whole, of the Administrative Agent or any Lender under
the Loan Documents or (c) a material and adverse effect on the ability of the
Loan Parties, taken as a whole, to perform their material payment obligations
under the Loan Documents.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Domestic Subsidiaries of the Parent Borrower (a) whose total assets (when
consolidated with the total assets of each of its Restricted Subsidiaries) at
the last day of the most recent Test Period were equal to or greater than 3.75%
of Total Assets at such date or (b) whose gross revenues (when consolidated with
the gross revenues of each of its Restricted Subsidiaries) for such Test Period
were equal to or greater than 3.75% of the consolidated gross revenues of the
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, for the purposes of Section 6.11, Domestic
Subsidiaries not meeting the thresholds set forth in clauses (a) or (b) that are
not Guarantors or previously designated as a Material Domestic Subsidiary
pursuant to clause (i) below comprise in the aggregate more than 7.50% of Total
Assets as of the end of the most recently ended fiscal quarter of the Parent
Borrower for which financial statements have been delivered pursuant to
Section 6.01 or more than 7.50% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such Test Period, then the Parent
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to
the extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 6.11 applicable to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Foreign Subsidiaries of the Parent Borrower (a) whose total assets (when
consolidated with the total assets of each of its Restricted Subsidiaries) at
the last day of the most recent Test Period were equal to or greater than 3.75%
of Total Assets at such date or (b) whose gross revenues (when consolidated with
the gross revenues of each of its Restricted Subsidiaries) for such Test Period
were equal to or greater than 3.75% of the consolidated gross revenues of the
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided for the purposes of the provisions
of the definition of “Collateral and Guarantee Requirement” that if, at any time
and from time to time after the Closing Date, Foreign Subsidiaries not meeting
the thresholds set forth in clauses (a) or (b) and not otherwise previously
designated as a Material Foreign Subsidiary pursuant to clause (i) below
comprise in the aggregate more than 7.50% of Total Assets as of the end of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 7.50% of
the consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such Test Period, then the Parent Borrower shall, not later
than forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true.

 

 -45- 

 

 

“Material IP” means intellectual property owned by the Loan Parties that, if
disposed, would reasonably be expected to result in a Material Adverse Effect.

 

“Material Non-Public Information” means information which is (a) not publicly
available (or could not be derived from publicly available information) and (b)
material (as reasonably determined by the Administrative Borrower) with respect
to the Parent Borrower and its Subsidiaries or their respective securities for
purposes of United States federal and state securities laws.

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary. For the avoidance of doubt, no formal designation of a
Material Subsidiary (other than for purposes of Section 6.11 and complying with
the provisions of the definition of “Collateral and Guarantee Requirement” in
each case, as set forth in the definitions of Material Domestic Subsidiary and
Material Foreign Subsidiary) shall be required.

 

“Maturity Date” means (i) with respect to the Initial Revolving Credit
Commitments, the fifth anniversary of the Closing Date, (ii) with respect to any
Class of Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Amendment, and (iii) with respect to any
Incremental Revolving Credit Loans or Incremental Revolving Credit Commitments,
the final maturity date as specified in the applicable Incremental Amendment;
provided that, in each case, if such day is not a Business Day, the Maturity
Date shall be the Business Day immediately succeeding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Medicaid” means, collectively, the health care assistance program for low
income individuals administered by the states pursuant to the terms of Title XIX
of the Social Security Act (42 U.S.C. §§1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Medicaid Account” means an Account payable pursuant to an agreement entered
into between any Governmental Entity or other entity administering Medicaid in
such state and a Loan Party under which such Loan Party agrees to provide
services for Medicaid patients.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq and any statutes succeeding thereto, and
all laws, rules, regulations, manuals, orders or guidelines (whether or not
having the force of law) pertaining to such program, in each case as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Medicare Account” means an Account payable pursuant to an agreement entered
into between any Governmental Entity or other entity administering Medicare in
any state and a Loan Party under which such Loan Party agrees to provide
services for Medicare patients.

 

“Merger” has the meaning set forth in the preliminary statements to this
Agreement.

 

 -46- 

 

 

“Merger Agreement” has the meaning set forth in the preliminary statements to
this Agreement.

 

“Merger Sub 1” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Merger Sub 2” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which a Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding six plan years, has made or been obligated to make
contributions.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

“NLC Facility” means the dedicated warehouse facility called the “National
Logistics Center” and located at 11403 Bluegrass Parkway, Suite 400, Louisville,
KY, 40299.

 

“NLC Inventory” means Inventory of the Omega Entities and the Beta Entities
maintained and stored at the NLC Facility; provided, that the NLC Inventory
shall not include any Inventory held at the pharmacy store located at the same
address as the NLC Facility.

 

“NOLV” or “Net Orderly Liquidation Value” means the orderly liquidation value
(net of all liquidation expenses, costs of sale, commissions, operating expenses
and retrieval and related costs) of Inventory, as determined pursuant to the
most recent third-party appraisal of such Inventory delivered to the
Administrative Agent pursuant to Section 6.02(g) by an appraiser reasonably
satisfactory to the Administrative Agent, and in each case expressed as a
percentage of the net book value of such Inventory determined in accordance with
GAAP. The Net Orderly Liquidation Value for each such category of Inventory will
be increased or reduced promptly upon receipt by the Administrative Agent of
each updated appraisal.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.

 

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

 

“Notice of Intent to Cure” has the meaning specified in Section 8.04(a).

 

“Noticed Hedge” means a Secured Hedge Agreement in respect of which a notice has
been delivered to the Administrative Agent by the applicable Qualified
Counterparty and the Administrative Borrower that confirms that such Secured
Hedge Agreement shall be deemed a “Noticed Hedge” hereunder for all purposes,
including the application of Reserves and Section 8.03, so long as the
establishment of a Bank Product Reserve with respect to such Noticed Hedge would
not result in the Borrowing Base being less than the Total Revolving Credit
Exposure; provided that, if the amount of Secured Hedge Obligations arising
under such Secured Hedge Agreement is increased in accordance with the
definition of “Secured Hedge Obligation,” then such Secured Hedge Obligations
shall only constitute a Noticed Hedge to the extent that a Bank Product Reserve
can be established with respect to such Secured Hedge Agreement without causing
the Borrowing Base to be less than the Total Revolving Credit Exposure.

 

“NVOCC” means a non-vessel operating common carrier.

 

 -47- 

 

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and other amounts that accrue after the
commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding; provided that (i) the Obligations shall
exclude all Excluded Swap Obligations and (ii) in no event shall “Obligations”
include any obligations of any Loan Party arising under any Secured Hedge
Agreement or any Secured Cash Management Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and their Restricted Subsidiaries to the extent they have obligations
under the Loan Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit fees, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document (including any
reimbursement obligations in respect of any of the foregoing that the
Administrative Agent has paid or advanced on behalf of such Loan Party pursuant
to the terms of the Loan Documents).

 

“OFAC” has the meaning specified in Section 5.18(c).

 

“OID” means original issue discount.

 

“Omega” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Omega III” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Omega Annual Financial Statements” means the audited consolidated statements of
operations, shareholders’ equity and cash flows of Omega III for the fiscal
years ended December 31, 2016, December 31, 2017, and December 31, 2018, and the
related audited consolidated balance sheets as of the end of such fiscal years.

 

“Omega Entities” means Omega and its Subsidiaries that are Subsidiaries of Omega
prior to giving effect to the Transactions.

 

“Omega Parent” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Omega Quarterly Financial Statements” means the unaudited consolidated
statement of operations of Omega III for the fiscal quarters ending March 31,
2018, June 30, 2018, September 30, 2018, and March 31, 2019 and the related
unaudited consolidated balance sheet as of the end of such fiscal quarters.

 

“Omega Subsidiaries” means the Subsidiaries that are Subsidiaries of Omega prior
to giving effect to the Transactions.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the outstanding principal Dollar Amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any LC Obligations on any date, the outstanding Dollar
Amount thereof on such date after giving effect to any related LC Credit
Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reductions in the maximum amount available for
drawing under related Letters of Credit taking effect on such date.

 

 -48- 

 

 

“Over the Wall Person” means any directors, officers or senior employees of any
Agent or Agent-Related Person or any of their Affiliates who are required, in
accordance with industry regulations, or the applicable Agent or such
Affiliate’s internal policies and procedures to act in a supervisory or
managerial capacity and the applicable Agent’s and such Affiliates’ internal
legal, compliance, risk management, conflicts clearance and other support
personnel and credit and investment committee members.

 

“Overnight Rate” means, for any day (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent, an Issuing Bank, or the Swing Line
Lender, as applicable, in accordance with banking industry rules on interbank
compensation (b) with respect to any amount denominated in any Available
Currency other than Dollars, the rate of interest per annum at which overnight
deposits in such Available Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent or the Issuing
Bank, as applicable, in the applicable offshore interbank market for such
Available Currency to major banks in such interbank market.

 

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Payment Conditions” means that each of the following conditions are satisfied:
(a) there is no Specified ABL Default existing immediately before or immediately
after the action or proposed action, (b)(i)(A) pro forma Specified Availability
and (B) pro forma 20-Day Specified Availability, in each case, is equal to or
greater than (ii) the greater of (A) in the case of Restricted Payments pursuant
to Section 7.06(a), (x) 15.0% of the Line Cap (without giving effect to any
increase thereof during an Agent Advance Period) and (y) $15,000,000 or (B) in
the case of Permitted Investments pursuant to clause (3) or (32) thereof, the
incurrence of Indebtedness pursuant to Section 7.03(v) or the making of a
designation pursuant to Section 6.14, (x) 12.5% of the Line Cap (without giving
effect to any increase thereof during an Agent Advance Period) and (y)
$12,500,000, (c) the Consolidated Fixed Charge Coverage Ratio determined on a
Pro Forma Basis with respect to the most recently ended Test Period is greater
than 1.00:1.00; provided, however, that the condition set forth in the
immediately preceding clause (c) shall not apply if, pro forma for any of the
actions described in clauses (b)(ii)(A) and (b)(ii)(B) above, the Parent
Borrower has (X)(1) pro forma Specified Availability and (2) pro forma 20-Day
Specified Availability, in each case, that is equal to or greater than (I) the
greater of (x) in the case of Restricted Payments pursuant to Section 7.06(a),
(a) $20,000,000 and (b) 20% of the Line Cap (without giving effect to any
increase thereof during an Agent Advance Period) or (y) in the case of Permitted
Investments pursuant to clause (3) or (32) thereof, the incurrence of
Indebtedness pursuant to Section 7.03(v) or the making of a designation pursuant
to Section 6.14, (a) $17,500,000 and (b) 17.5% of the Line Cap (without giving
effect to any increase thereof during an Agent Advance Period) and (d) the
Parent Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer of the Parent Borrower certifying as to compliance with
preceding clauses (a) through (c) and demonstrating (in reasonable detail) the
calculations required by preceding clauses (b) and (c).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

 

 -49- 

 

 

“Permitted Acquisition” means any Investment of the type described in clause (3)
of the definition of “Permitted Investments” or any acquisition of assets
constituting a business unit, book of business, line of business or division of,
or all or substantially all of the assets of another Person or any Equity
Interests in a Person that becomes a Restricted Subsidiary, in each case, to the
extent constituting a Permitted Investment or permitted under Section 7.06.

 

“Permitted Discretion” means reasonable (from the perspective of a secured
asset-based lender) credit judgment exercised in good faith in accordance with
customary business practices of the Administrative Agent for comparable
asset-based lending transactions.

 

“Permitted Holder” means any of (i) the Sponsor, (ii) Walgreens Co., (iii) any
Management Stockholder, (iv) any Permitted Transferee of any of the foregoing
Persons and (v) any “group” (within the meaning of Section 13(d) or Section
14(d) of the Exchange Act as in effect on the Closing Date) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i), (ii), (iii) or (iv) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent Borrower held by such “group”.

 

“Permitted Initial Revolving Credit Borrowing Purposes” means one or more
Borrowings of Revolving Credit Loans on the Closing Date (i) in an aggregate
amount not to exceed $20,000,000, to finance the Transactions (including the
payment of any Transaction Expenses), (ii) for working capital needs, (iii) to
finance upfront fees (including, for the avoidance of doubt, ticking fees) and
OID payable in respect of the Revolving Credit Agreements, the First Lien Loans
or the Second Lien Notes, and (iv) to cash collateralize existing letters of
credit, guarantees and similar bonds outstanding on the Closing Date.

 

“Permitted Investments” means:

 

(1)         any Investment by the Parent Borrower or any of its Restricted
Subsidiaries in the Parent Borrower or any of its Restricted Subsidiaries;
provided that any Investment by the Loan Parties in Non-Loan Parties pursuant to
this clause (1) shall be (x) made in the ordinary course of business or (y)
otherwise, shall not exceed an aggregate amount equal to the greater of (x)
$73,500,000 and (y) 35.0% of Trailing Four Quarter Consolidated EBITDA (with the
amount of each Investment and Consolidated EBITDA being measured at the time
such Investment is made and without giving effect to subsequent changes in
value, but subject to adjustment as set forth in the definition of Investment);

 

(2)         any Investment in assets that were cash, Cash Equivalents or
Investment Grade Securities when such Investment was made;

 

(3)         any Investment by the Parent Borrower or any of its Restricted
Subsidiaries in a Person (including, to the extent constituting an Investment in
assets of a Person that represents substantially all of its assets or a
division, business unit, book of business, line of business or product line of
such Person) that is engaged (directly or through entities that will be
Restricted Subsidiaries) in a business permitted pursuant to Section 7.07, in
each case, if as a result of such Investment:

 

(i)          such Person becomes a Restricted Subsidiary; or

 

(ii)         such Person, in one transaction or a series of related
transactions, is amalgamated, merged or consolidated with (to the extent such
Person is a Restricted Subsidiary), merged or consolidated into, or transfers or
conveys substantially all of its assets (or such division, line of business,
book of business, business unit or product line) to, or is liquidated into, the
Parent Borrower or any of its Restricted Subsidiaries;

 

 -50- 

 

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such
amalgamation, merger, consolidation, transfer, conveyance or liquidation;
provided that (A) the aggregate amount of Investments by Loan Parties pursuant
to this clause (3) in assets (other than Equity Interests) that are not (or do
not become at the time of such acquisition) directly owned by a Loan Party or in
Equity Interests of Persons that do not become Loan Parties, shall not exceed
the greater of $35,000,000 and 15.0% of Trailing Four Quarter Consolidated
EBITDA; provided, further, if any acquisition of Equity Interests made pursuant
to this clause (3) is in connection with a Permitted Acquisition of a Person (or
Persons) pursuant to which greater than 60% of the Consolidated EBITDA
attributable to such Person (or Persons) is directly generated by such Person
(or Persons) that become Guarantors, then the provisions set forth in this
proviso shall not apply; provided, further, that if any Investment made pursuant
to this proviso is in Equity Interests of a Person that subsequently becomes a
Loan Party, such Investment shall thereafter be deemed permitted under clause
(1) (without giving effect to the proviso thereto) and shall not be included as
having been made pursuant to this clause (3) and (B) the Parent Borrower is in
compliance with the Payment Conditions immediately after giving effect to such
Investment on a Pro Forma Basis;

 

(4)         any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with a Disposition made pursuant to
Section 7.05 hereof;

 

(5)         any Investment (a) made in connection with the Transactions; or (b)
existing on the Closing Date or made pursuant to binding commitments in effect
on the Closing Date, in each case under this clause (b) as listed under Schedule
1.01E, or an Investment consisting of any extension, modification, replacement,
renewal or reinvestment of any such Investment or binding commitment existing on
the Closing Date; provided that the amount of any such Investment or binding
commitment may only be increased (i) as required by the terms of such Investment
or binding commitment as in existence on the Closing Date (including as a result
of the accrual or accretion of interest or OID or the issuance of pay-in- kind
securities) or (ii) as otherwise permitted under this Agreement;

 

(6)         any Investment acquired by the Parent Borrower or any of its
Restricted Subsidiaries:

 

(i)          in exchange for any other Investment, accounts receivable or
endorsements for collection or deposit held by any the Parent Borrower or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of, or settlement of delinquent
accounts and disputes with or judgments against, the issuer of such other
Investment or accounts receivable (including any trade creditor or customer); or

 

(ii)         in satisfaction of judgments against other Persons; or

 

(iii)        as a result of a foreclosure by the Parent Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default; or

 

(iv)        as a result of the settlement, compromise or resolution of
litigation, arbitration or other disputes with Persons who are not Affiliates;

 

(7)         Investments in Swap Contracts permitted under Section 7.03(f) and
Cash Management Services permitted under Section 7.03(l) and First Lien Banking
Services Obligations (as defined in the ABL Intercreditor Agreement);

 

(8)         [reserved];

 

(9)         Investments the payment for which consists of Equity Interests
(other than Disqualified Equity Interests) of the Parent Borrower; provided that
such Equity Interests may not be designated an Excluded Contribution;

 

(10)        guarantees of Indebtedness which guarantees are permitted under
Section 7.03, performance guarantees, guarantees of obligations other than
Indebtedness and Contingent Obligations incurred in the ordinary course of
business and the creation of Liens on the assets of the Parent Borrower or any
of its Restricted Subsidiaries in compliance with Section 7.01;

 

 -51- 

 

 

 

(11)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.08 (except
transactions described in clauses (a), (b), (f), (g), (j), (n), (q), (s), (w),
(y) and (z) of such Section);

 

(12)        Investments consisting of purchases or other acquisitions of
inventory, supplies, services, material or equipment or the licensing or
contribution of intellectual property pursuant to customary joint marketing
arrangements with other Persons;

 

(13)        Investments taken together with all other Investments made pursuant
to this clause (13) (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of, or have
not been subsequently sold or transferred for, cash, Cash Equivalents or
marketable securities) not to exceed the sum of (I) the greater of (x)
$85,000,000 and (y) 40.0% of Trailing Four Quarter Consolidated EBITDA and (II)
unused amounts under clause (26) below and Section 7.06(x) (with the amount of
each Investment and Trailing Four Quarter Consolidated EBITDA being measured at
the time such Investment is made and without giving effect to subsequent changes
in value but subject to adjustment as set forth in the definition of
Investment);

 

(14)        [reserved];

 

(15)        loans and advances to, or guarantees of Indebtedness of, any future,
present or former officers, directors, employees, independent contractors,
consultants, advisors, service providers and members of management (or their
Controlled Investment Affiliates or Immediate Family Members) of the Parent
Borrower or any of its Restricted Subsidiaries in an aggregate amount not to
exceed the greater of $16,000,000 and 7.50% of Trailing Four Quarter
Consolidated EBITDA (with the amount of each Investment being measured at the
time such Investment is made and without giving effect to subsequent changes in
value, but subject to adjustment as set forth in the definition of Investment);

 

(16)        loans and advances to or notes received from (i) employees,
directors, officers, independent contractors, members of management, managers,
advisors, service providers and consultants of the Parent Borrower or any of its
Restricted Subsidiaries for business-related travel expenses, entertainment
expenses, moving expenses and other similar expenses or payroll advances, in
each case incurred in the ordinary course of business or consistent with past
practices or (ii) future, present and former employees, directors, officers,
independent contractors, members of management, managers, advisors, service
providers and consultants of the Parent Borrower or any of its Restricted
Subsidiaries and, in each of the cases in clause (ii), their Controlled
Investment Affiliates and Immediate Family Members, to fund such Person’s
purchase of Equity Interests of the Parent Borrower; provided that, to the
extent such loans or advances are made in cash, the amount of such loans and
advances used to acquire such Equity Interest shall be contributed to such
Borrower in cash as common equity;

 

(17)        advances, loans or extensions of trade credit in the ordinary course
of business by the Parent Borrower or any of its Restricted Subsidiaries;

 

(18)        any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business;

 

(19)        Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;

 

(20)        Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contacts;

 

 -52- 

 

 

(21)        Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

(22)        Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with industry practices;

 

(23)        any Investment by any Captive Insurance Subsidiary in connection
with its provision of insurance to the Parent Borrower or any of its
Subsidiaries, which Investment is made in the ordinary course of business of
such Captive Insurance Subsidiary, or by reason of applicable law, rule,
regulation or order, or that is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or its respective
business, as applicable;

 

(24)        Investments consisting of promissory notes and other deferred
payment obligations and noncash consideration delivered as the purchase
consideration for a Disposition permitted by Section 7.05;

 

(25)        loans and advances to any direct or indirect shareholder of the
Parent Borrower in lieu of and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof)
Restricted Payments to the extent permitted to be made in cash to such
shareholder in accordance with Section 7.06, such Investment being treated for
purposes of the applicable clause of Section 7.06 at the time such loan or
advance is made, including any limitations, as if a Restricted Payment made
pursuant to such clause;

 

(26)        any investment in a joint venture or other business permitted
pursuant to Section 7.07 taken together with all other Investments made pursuant
to this clause (26) (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of, or have
not been subsequently sold or transferred for, cash, Cash Equivalents or
marketable securities) that are at that time outstanding, not to exceed the
greater of (x) $73,500,000 and (y) 35.0% of Trailing Four Quarter Consolidated
EBITDA (with the amount of each Investment being measured at the time made and
without giving effect to subsequent changes in value, but subject to adjustment
as set forth in the definition of Investment); provided that if any Investment
made pursuant to this proviso is in Equity Interests of a Person that
subsequently becomes a Loan Party, such Investment shall thereafter be deemed
permitted under clause (1) (without giving effect to the proviso thereto) and
shall not be included as having been made pursuant to this clause (26);

 

(27)        Investments in deposit accounts, securities accounts and commodities
accounts maintained by any Borrower or any Restricted Subsidiary, so long as
such accounts are used only to maintain cash and Cash Equivalents;

 

(28)        Investments constituting promissory notes issued by any employee or
independent contractors of the Parent Borrower or any of its Restricted
Subsidiaries in connection with any Permitted Acquisition permitted under this
Agreement of a Person that becomes a Restricted Subsidiary as a result thereof
(the “Target”) by the Parent Borrower or any of its Restricted Subsidiaries in
which such employee or independent contractor purchases Equity Interests of the
Target, which purchase is financed with funds loaned or advanced by the Parent
Borrower or any of its Restricted Subsidiaries to such employee in connection
with such Permitted Acquisition; provided that no Event of Default under
Sections 8.01(a) or 8.01(f) (with respect to the Parent Borrower) has occurred
and is continuing or would result therefrom;

 

(29)        loans and advances to employees or independent contractors of the
Parent Borrower or any of its Restricted Subsidiaries so long as such loan or
advance (x) constitutes an advance of one-time payment for the purpose of
recruitment or retention or (y) is made for the purposes of funding of capital
expenditures in the ordinary course of business;

 

 -53- 

 

 

(30)        Investments consisting of cash earnest money deposits in connection
with a Permitted Acquisition or other Investment permitted hereunder;

 

(31)        First Lien Loans repurchased by the Parent Borrower or a Restricted
Subsidiary pursuant to and in accordance with the terms of the First Lien Credit
Agreement so long as such First Lien Loans are immediately cancelled;

 

(32)        Investments so long as the Payment Conditions are satisfied
immediately after giving effect thereto on a Pro Forma Basis;

 

(33)        Investments made in connection with a Permitted Reorganization; and

 

(34)        Investments in any Person to which any Borrower or any Restricted
Subsidiary outsources operational activities or otherwise related to the
outsourcing of operational activities in the ordinary course of business in an
aggregate amount not to exceed $2,500,000.

 

“Permitted Ratio Debt” means Indebtedness permitted to be incurred by the Parent
Borrower or any of its Subsidiaries pursuant to and subject to the limitations
of the definition of Permitted Ratio Debt in the First Lien Credit Agreement (as
in effect on the date hereof and regardless of whether then in effect).

 

“Permitted Reorganization” means any re-organization or other similar activities
among the Parent Borrower and its Restricted Subsidiaries related to Tax
planning and re-organization, so long as, after giving effect thereto, (a) the
Loan Parties are in compliance with the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, (b) taken as a whole, the value of the Collateral
securing the Obligations and the Guarantees by the Guarantors of the Obligations
are not materially reduced, (c) the Liens in favor of the Administrative Agent
for the benefit of the Secured Parties under the Collateral Documents are not
materially impaired and (d) no Unrestricted Subsidiaries are formed except as
otherwise permitted under this Agreement (other than pursuant to this term).

 

“Permitted Transferees” means (a) in the case of the Sponsor, (i) any Affiliate
of the Sponsor (but excluding any portfolio company of any of the foregoing),
(ii) any managing director, general partner, limited partner, director, officer
or employee of the Sponsor or any of its Affiliates (collectively, the “Sponsor
Associates”), (iii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any Sponsor Associate and (iv) any trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Sponsor Associate, his or her spouse (or
former spouse), parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants;
(b) in the case of Walgreens Co., any of its subsidiaries; and (c) in the case
of any Management Stockholder, (i) his or her executor, administrator,
testamentary trustee, legatee or beneficiaries, (ii) his or her spouse (or
former spouse), parents, siblings, members of his or her immediate family
(including adopted children and step children) and/or direct lineal descendants
or (iii) a trust, the beneficiaries of which, or a corporation or partnership,
the stockholders or partners of which, include only a Management Stockholder and
his or her spouse (or former spouse), parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party (for any
current or former employee or other service provider to any Loan Party) or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” means IntraLinks, IntraAgency, SYNDTRAK or another similar electronic
system.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

 -54- 

 

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends upon liquidation, dissolution or winding up to shares of Equity
Interests of any other class of such Person.

 

“Pro Forma Balance Sheet” means a pro forma consolidated balance sheet of the
Company as of March 31, 2019, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date.

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

 

“Pro Forma Compliance” means, with respect to the Financial Covenant, compliance
on a Pro Forma Basis with such covenant in accordance with Section 1.08.

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments under the applicable
Facility or Facilities at such time and the denominator of which is the amount
of the Total Revolving Credit Commitments under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Commitments of any Class, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

“Proceeding” has the meaning specified in Section 10.05.

 

“Proceeds” has the meaning specified in the Security Agreement.

 

“Projections” has the meaning specified in Section 6.01(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC” has the meaning specified in Section 10.22(b).

 

“QFC Credit Support” has the meaning specified in Section 10.22.

 

“Qualified Counterparty” means (i) with respect to any Secured Hedge Agreement
or Secured Cash Management Agreement, any Person that is the Administrative
Agent, Arranger or a Lender or an Affiliate of the Administrative Agent,
Arranger or a Lender at the time it enters into a Secured Hedge Agreement or
Secured Cash Management Agreement in its capacity as a party thereto or (ii)
with respect to any Secured Cash Management Agreement, any other Person that, in
each case, is designated a “Qualified Counterparty” with respect to such Secured
Cash Management Agreement in a writing from the Administrative Borrower to the
Administrative Agent. If such Person is not already party hereto as the
Administrative Agent or a Lender, such Person shall be required to deliver to
the Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.08, 10.15, 10.16
and 10.21 and Article IX as if it were a Lender in order to qualify as a
“Qualified Counterparty”.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

 -55- 

 

 

“Qualified Primary Equity Offering” means the issuance by the Parent Borrower of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act (whether alone or
in connection with a secondary public offering).

 

“Quarterly Financial Statements” means the Beta Quarterly Financial Statements
and the Omega Quarterly Financial Statements.

 

“Quarterly Pricing Certificate” has the meaning specified in the definition of
Applicable Rate.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinancing Equivalent Debt” means Indebtedness permitted to be incurred by the
Parent Borrower or any of its Subsidiaries pursuant to and subject to the
limitations of Section 2.15(h) of the First Lien Credit Agreement (as in effect
on the date hereof and regardless of whether then in effect).

 

“Refinancing Indebtedness” means (x) Indebtedness incurred by the Parent
Borrower or any of its Restricted Subsidiaries, (y) Disqualified Equity
Interests issued by the Parent Borrower or any of its Restricted Subsidiaries or
(z) Preferred Stock issued by any Restricted Subsidiary, which, in each case,
serves to extend, replace, refund, refinance, renew or defease any Indebtedness,
Disqualified Equity Interests or Preferred Stock, so long as:

 

(a)          the principal amount (or accreted value, if applicable) of such new
Indebtedness, the amount of such new Preferred Stock or the liquidation
preference of such new Disqualified Equity Interests does not exceed the
principal amount of (or accreted value, if applicable), plus any accrued and
unpaid interest on, the Indebtedness, the amount of, plus any accrued and unpaid
dividends on, the Preferred Stock, or the liquidation preference of, plus any
accrued and unpaid dividends on, the Disqualified Equity Interests, being so
extended, replaced, refunded, refinanced, renewed or defeased (such Indebtedness
or Disqualified Equity Interests or Preferred Stock, the “Applicable Refinanced
Debt”), plus an amount equal to any existing commitments unutilized under such
Applicable Refinanced Debt to the extent permanently terminated at the time of
incurrence of such Refinancing Indebtedness plus the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Applicable Refinanced Debt and any
defeasance costs and any fees and expenses (including OID, upfront fees or
similar fees) incurred in connection with the issuance of such new Indebtedness,
Preferred Stock or Disqualified Equity Interests or the extension, replacement,
refunding, refinancing, renewal or defeasance of such Applicable Refinanced
Debt;

 

(b)          such Refinancing Indebtedness has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness,
Disqualified Equity Interests or Preferred Stock being extended, replaced,
refunded, refinanced, renewed or defeased;

 

(c)          such Refinancing Indebtedness has a final scheduled maturity date
equal to or later than the final scheduled maturity date of the Indebtedness,
Preferred Stock or Disqualified Equity Interests being so extended, replaced,
refunded, refinanced, renewed or defeased (or, if earlier, the date that is 91
days after the Latest Maturity Date);

 

 -56- 

 

 

(d)          to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (i) Subordinated Indebtedness (other
than Subordinated Indebtedness assumed or acquired in a Permitted Acquisition or
any other acquisition and, in each case, not created in contemplation thereof)
such Refinancing Indebtedness is subordinated to the Obligations at least to the
same extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Equity Interests or Preferred Stock,
such Refinancing Indebtedness must be Disqualified Equity Interests or Preferred
Stock, respectively;

 

(e)          if the Applicable Refinanced Debt was unsecured, any Refinancing
Indebtedness in respect thereof shall be unsecured;

 

(f)           other than any Person that is required to be an obligor or
guarantor on the Applicable Refinanced Debt permitted under Section 7.03, no
Person shall be an obligor or guarantor on any Refinancing Indebtedness in
respect thereof unless such Person is a Borrower or a Guarantor of the
Obligations;

 

provided, further, that clauses (b) and (c) of this definition will not apply to
any extension, replacement, refunding, refinancing, renewal or defeasance of any
Indebtedness other than Indebtedness incurred under Sections 7.03(m)(ii), (s),
(w) (to the extent originally Refinancing Indebtedness in respect of the
foregoing) or (z), any Subordinated Indebtedness (other than Subordinated
Indebtedness assumed or acquired in a Permitted Acquisition or any other
acquisition and, in each case, not created in contemplation thereof),
Disqualified Equity Interests and Preferred Stock.

 

“Refunding Capital Stock” has the meaning specified in Section 7.06(c).

 

“Register” has the meaning specified in Section 10.07(d).

 

“Reimbursement Obligations” means the obligation of the applicable Borrower to
reimburse each Issuing Bank pursuant to Section 2.03(e) for amounts drawn under
Letters of Credit issued by such Issuing Bank.

 

“Related Indemnified Person” of an Indemnitee means (1) any Controlling Person
or Controlled Affiliate of such Person, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee, such
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlled Affiliate, director, officer or employee in this definition
pertains to a Controlled Affiliate, director, officer or employee involved in
the negotiation, syndication, administration or enforcement of this Agreement
and the Facilities.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
shareholders, agents, representatives and advisors of such Person and of such
Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

 

“Released Guarantor” has the meaning specified in Section 11.09.

 

“Rent Reserve” means a reserve established by the Administrative Agent (upon at
least five (5) Business Days’ prior written notice to the Administrative
Borrower) equal to the lesser of (x) two (2) months’ rent and (y) the amount of
Eligible Inventory in the most recent Borrowing Base Certificate for such
location in respect of rent payments made by a Loan Party for each distribution
center, warehouse or other location (a) that is in a jurisdiction providing
lessors with statutory or common law Lien rights on personal property located at
such location securing payment of rent and other charges that prime a previously
perfected security interest, (b) that is subject to a lease that grants to the
landlord a Lien on property that would otherwise constitute Eligible Inventory
which has priority over the respective Liens on such Collateral created in favor
of the Administrative Agent or (c) where Inventory of Loan Parties with a book
value in excess of $2,500,000 (as reported to the Administrative Agent by the
Administrative Borrower from time to time as requested by the Administrative
Agent) is located at such distribution center, warehouse or other location,
unless, in each case, such location is subject to a Collateral Access Agreement,
as adjusted from time to time by the Administrative Agent in its Permitted
Discretion; provided, however, that no Rent Reserves will be established for
locations acquired in a Permitted Acquisition unless a Collateral Access
Agreement has not been delivered to the Administrative Agent within fifteen (15)
days after the consummation of such Permitted Acquisition.

 

 -57- 

 

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

“Representative” has the meaning specified in Section 10.08.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an LC Credit Extension, an LC Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means as of any date of determination, the holders of more
than 50.0% of the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving Credit
Exposure; provided that unused Revolving Credit Commitments of, and the portion
of the Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and
all LC Obligations held, or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. In the
event that there are (x) less than three (3) unaffiliated Lenders party to the
Loan Documents, the Required Lenders shall be all Lenders or (y) three (3) or
more unaffiliated Lenders party to the Loan Documents, the Required Lenders
shall include each Lender, if, and only if, at the time of any relevant
amendment, consent, waiver or other modification (1) Specified Availability has
been less than the greater of (a) 15.0% of the Line Cap and (b) $15,000,000 for
a period of five (5) consecutive Business days and (2) such Lender’s Revolving
Credit Commitment at such time is greater than 65% of its Revolving Credit
Commitment as of the Closing Date.

 

“Required Class Lenders” means as of any date of determination, with respect to
one or more Facilities, the holders of more than 50.0% of the Total Revolving
Credit Commitments then in effect under such Facility or Facilities or, if such
Revolving Credit Commitments have been terminated, the Total Revolving Credit
Exposure under such Facility or Facilities; provided that unused Revolving
Credit Commitments of, and the portion of the Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and all LC Obligations held, or deemed
held by, any Defaulting Lender under such Facility or Facilities shall be
excluded for purposes of making a determination of Required Lenders.

 

“Reserves” means reserves, if any, established against the Borrowing Base as the
Administrative Agent from time to time hereunder determines is necessary in its
Permitted Discretion, including (but without duplication), (i) Rent Reserves,
(ii) potential dilution related to Accounts; provided, no Reserves shall be
imposed on the first 5% of dilution of Accounts and thereafter no dilution
Reserve shall exceed 1% for each incremental whole percentage in dilution over
5%, (iii) sums that the Loan Parties are or will be required to pay (such as
taxes, assessments and insurance premiums) and have not yet paid, (iv) amounts
owing by any Loan Party to any Person to the extent secured by a Lien on, or
trust over, any Collateral, (v) the full amount of any liabilities or amounts
which rank or are capable of ranking in priority to the Administrative Agent’s
Liens and/or for amounts which may represent costs relating to the enforcement
of such Liens including, (a) the expenses and liabilities incurred by any
administrator (or other insolvency officer) and any remuneration of such
administrator (or other insolvency officer) and (b) amounts subject to First
Priority Priming Liens of the type described in clause (i) of the definition
thereof, (vi) Bank Product Reserves, (vii) reserves described in Section 7.14
and (viii) reserves with respect to such other events, conditions or
contingencies that the Administrative Agent, in its Permitted Discretion,
determines reserves should be established (without duplication of any reserves
established pursuant to foregoing clauses (i) through (v)) from time to time
hereunder; provided that, from and after the date on which the Specified
Post-Closing Undertaking is satisfied and the assets of the Beta Entities are
included in the Borrowing Base, the Administrative Agent may in its Permitted
Discretion institute a reserve in an amount equal to the aggregate outstanding
amount of Specified Beta Vendor Obligations as of the applicable date of
determination.

 

 -58- 

 

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, controller, treasurer
or assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. Unless otherwise specified,
all references herein to a “Responsible Officer” shall refer to a Responsible
Officer of the Administrative Borrower.

 

“Restricted Cash” means cash and Cash Equivalents which are listed as
“Restricted” on the consolidated statement of financial condition of the Parent
Borrower and the Restricted Subsidiaries; provided, that (i) cash and Cash
Equivalents restricted under the Loan Documents, the First Lien Financing
Documents, the Second Lien Financing Documents or any other agreement, document
or instrument evidencing Indebtedness that is secured by Liens on the Collateral
that rank pari passu with the Liens on the Collateral securing the Obligations,
the First Lien Obligations or the Second Lien Obligations shall not be deemed to
be “Restricted Cash” as a result of such restrictions and (ii) cash and Cash
Equivalents maintained by any Foreign Subsidiary that is subject to minority
shareholder approval before being distributed to the Parent Borrower (a
“Shareholder Restriction”) shall not be deemed to be “Restricted Cash” as a
result of such Shareholder Restriction.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning specified in Section 7.06.

 

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
by a Borrower or a Restricted Subsidiary in respect of such Investment.

 

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class and Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in LC Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, as such commitment may be adjusted
in accordance with this Agreement, including (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Revolving Credit Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment or (iii) an Extension.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the Dollar Amount of the LC Obligations and the
Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

 -59- 

 

 

“Revolving Credit Loans” means any loan made pursuant to the Initial Revolving
Credit Commitments, any loan made pursuant to any Incremental Revolving Credit
Commitments or any loan made pursuant to any Extended Revolving Credit
Commitments, as the context may require.

 

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrowers.

 

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of S&P Global Inc.,
and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Collateral Agent” means Ankura Trust, LLC, as collateral agent
under the Second Lien Notes Indenture as of the Closing Date and shall include
any successor collateral agent under the Second Lien Notes Indenture.

 

“Second Lien Financing Documents” means the “Second Lien Financing Documents” as
defined in the ABL Intercreditor Agreement.

 

“Second Lien Notes” means the Parent Borrower’s Senior Secured Second Lien PIK
Toggle Floating Rate Notes issued on the Closing Date in an aggregate principal
amount of $400,000,000.

 

“Second Lien Notes Indenture” means the “Second Lien Notes Indenture” as defined
in the ABL Intercreditor Agreement.

 

“Second Lien Notes Indenture Incremental Equivalent Debt” shall mean “Additional
Junior Debt” and “Additional Second Lien Debt” as defined in the Second Lien
Notes Indenture (as in effect on the Closing Date and regardless whether then in
effect).

 

“Second Lien Obligations” means the “Second Lien Obligations” as defined in the
ABL Intercreditor Agreement.

 

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted under Article VII that is entered into by and between any Borrower or
any Restricted Subsidiary and any Qualified Counterparty to the extent
designated by the Administrative Borrower and such Qualified Counterparty as a
“Secured Cash Management Agreement” in writing to the Administrative Agent. The
designation of any Secured Cash Management Agreement shall not create in favor
of such Qualified Counterparty any rights in connection with the management or
release of Collateral or of the obligations of any Guarantor under the Loan
Documents.

 

“Secured Cash Management Obligations” means all obligations owing to any
Qualified Counterparty by any Borrower or any Restricted Subsidiary under any
Secured Cash Management Agreement.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Borrower or any Restricted Subsidiary
and any Qualified Counterparty (including Swap Contracts in effect as of the
Closing Date) to the extent designated by the Administrative Borrower and such
Qualified Counterparty as a “Secured Hedge Agreement” in writing to the
Administrative Agent; provided, that no such Swap Contract shall be designated
as, or shall constitute, a Secured Hedge Agreement if such Swap Contract
constitutes a “Secured Hedge Agreement” (as defined in the First Lien Credit
Agreement). The designation of any Secured Hedge Agreement shall not create in
favor of such Qualified Counterparty any rights in connection with the
management or release of Collateral or of the obligations of any Guarantor under
the Loan Documents.

 

 -60- 

 

 

“Secured Hedge Obligations” means all obligations owing to any Qualified
Counterparty by any Borrower or any Restricted Subsidiary under any Secured
Hedge Agreement.

 

“Secured Obligations” means, collectively, the Obligations, the Secured Hedge
Obligations and the Secured Cash Management Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks, the Swing Line Lenders, the Qualified
Counterparties and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit F.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Representative” means, with respect to any series of secured or
subordinated Indebtedness permitted to be incurred under this Agreement, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Solvent” and “Solvency” mean, with respect to the Parent Borrower and its
Subsidiaries on the Closing Date, after giving effect to the Transactions and
the incurrence of the indebtedness and obligations being incurred in connection
therewith, that on such date (a) the sum of the debt (including contingent
liabilities) of the Parent Borrower and its Subsidiaries, taken as a whole, does
not exceed the present fair saleable value (on a going concern basis) of the
assets of the Parent Borrower and its Subsidiaries, taken as a whole; (b) the
capital of the Parent Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Parent Borrower and its
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and (c) the
Parent Borrower and its Subsidiaries, taken as a whole, do not intend to incur,
or believe that they will incur, debts including current obligations beyond
their ability to pay such debts as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified ABL Default” means any Event of Default under (a) Section 8.01(a),
(b) Section 8.01(d) (solely as a result of a breach of representations or
warranties with respect to the Borrowing Base), (c) Section 8.01(b)(i), (d)
Section 8.01(b)(ii)(C) (solely as a result of a breach of Section 7.11 (but
subject to Section 8.04)), (e) Section 8.01(b)(ii)(A) or (f) Section 8.01(f).

 

“Specified Availability” means as of any date of determination, (a) Excess
Availability plus (b) the amount (if any, and not to be less than zero) by which
(i) the Borrowing Base exceeds (ii) the Total Revolving Credit Commitments, in
each case as of such date; provided that the amount attributable to clause (b)
shall not exceed 2.5% of the Total Revolving Credit Commitment.

 

“Specified Beta Vendor Agreement” has the meaning specified in Section 6.18.

 

“Specified Beta Vendor Financing Statements” has the meaning specified in
Section 6.18.

 

“Specified Beta Vendor Obligations” has the meaning specified in Section 6.18.

 

 -61- 

 

 

“Specified Event of Default” means any Event of Default under Section 8.01(a)
or, solely with respect to the Parent Borrower, Section 8.01(f).

 

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

“Specified Merger Agreement Representations” means the representations and
warranties made by or with respect to the Company in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Purchaser (as defined in the Merger Agreement) (or its Affiliates) has the right
(determined without regard to any notice provisions but taking into account any
applicable cure provisions) pursuant to the Merger Agreement to terminate its
(or their) obligations to consummate the Merger (or the right pursuant to the
Merger Agreement to decline to consummate the Merger) as a result of a breach of
such representations and warranties.

 

“Specified Post-Closing Undertaking” has the meaning specified in Section 6.18.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) (only with respect to organizational
existence of the Loan Parties), 5.01(b), 5.02(a), 5.02(b)(i) (limited to any
contravention arising out of the execution, delivery and performance of the Loan
Documents), 5.04, 5.12, 5.16, 5.18(a)(ii), 5.18(b), 5.18(c)(ii) and 5.19
(subject to the proviso at the end of Section 4.01(a)).

 

“Specified Transaction” means (a) the Transactions, (b) any designation of
operations or assets of the Parent Borrower or any of its Restricted
Subsidiaries as discontinued operations (as defined under GAAP), (c) any
Investment that results in a Person becoming a Restricted Subsidiary, (d) any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, (e) any Permitted Acquisition, (f) any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Parent Borrower or any
Disposition of a business unit, line of business, book of business or division
of the Parent Borrower or any of its Restricted Subsidiaries, in each case
whether by merger, consolidation, amalgamation or otherwise or (g) any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit in the ordinary
course of business for working capital purposes), a Restricted Payment or
Incremental Revolving Credit Commitment, in each case, that by the terms of this
Agreement requires a financial ratio or test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”

 

“Sponsor” means Madison Dearborn Partners, LLC and any of its Affiliates and
funds or partnerships managed or advised by any of them or any of their
respective Affiliates, but not including, however, any portfolio company of any
of the foregoing.

 

“Sponsor Management Agreement” means a management services agreement or similar
agreement among the Sponsor or certain of the management companies associated
with the Sponsor or its advisors, if applicable, and one or more Loan Parties.

 

“Spot Rate” means, for any currency, on any relevant date of determination in
connection with the issuance, incurrence, amendment increasing or decreasing the
amount, or payment of, a Letter of Credit or Revolving Credit Loan, as
applicable, and such additional dates as the Administrative Agent or the Issuing
Bank, as applicable, shall determine, the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the
Administrative Agent or the Issuing Bank, as applicable, as the spot rate for
the purchase by the Administrative Agent or the Issuing Bank, as applicable, of
such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the Issuing Bank, as applicable, may obtain such
spot rate from another financial institution designated by the Administrative
Agent or the Issuing Bank, as applicable, if the Administrative Agent or the
Issuing Bank, as applicable, does not have as of the date of determination a
spot buying rate for any such currency and provided, further, that the
Administrative Agent or the Issuing Bank, as applicable, may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Revolving Credit Loan or Letter of Credit denominated in an
Available Currency other than Dollars. Once the Spot Rate is revalued by the
Administrative Agent or the Issuing Bank, as applicable, it will advise the
Administrative Borrower and Revolving Credit Lenders of the new Spot Rate.

 

 -62- 

 

 

“Subordinated Indebtedness” means, with respect to the Obligations,

 

(a)          any Indebtedness of any Borrower which is by its terms junior in
right of payment to the Obligations, and

 

(b)          any Indebtedness of any Guarantor which is by its terms junior in
right of payment to the Guarantee of such entity of the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.

 

“Successor Parent Borrower” has the meaning specified in Section 7.04(d).

 

“Supermajority Required Lenders” means at any time, the holders of more than
66.67% of the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving Credit
Exposure; provided that the Revolving Credit Exposure and Revolving Credit
Commitment of any Defaulting Lender shall be disregarded in making any
determination under this definition. In the event that there are (x) less than
three (3) unaffiliated Lenders party to the Loan Documents, the Supermajority
Required Lenders shall be all Lenders or (y) three (3) or more unaffiliated
Lenders party to the Loan Documents, the Supermajority Required Lenders shall
include each Lender, if, and only if, at the time of any relevant amendment,
consent waiver or other modification (1) Specified Availability has been less
than the greater of (a) 15.0% of the Line Cap and (b) $15,000,000 for a period
of five (5) consecutive Business days and (2) such Lender’s Revolving Credit
Commitment at such time is greater than 65% of its Revolving Credit Commitment
as of the Closing Date.

 

“Supported QFC” has the meaning specified in Section 10.22.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

 -63- 

 

 

“Swing Line Borrowing” means a request for Swing Line Loans.

 

“Swing Line Exposure” means at any time, with respect to any Lender, shall be
the sum of such Lender’s participation obligations with respect to Swing Line
Loans under Section 2.04(b).

 

“Swing Line Lender” means Bank of America, N.A., in its capacity as a lender of
Swing Line Loans hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of Swing Line Borrowing, pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit B hereto or such other form as may be approved by the Administrative
Agent and agreed by the Administrative Borrower (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Administrative Borrower.

 

“Swing Line Note” means a promissory note of the Borrowers payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swing
Line Lender resulting from the Swing Line Loans made by such Swing Line Lender
to the Borrowers.

 

“Swing Line Obligations” means as of any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Line Cap at such time. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

 

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

 

“Term Loan Leverage Ratio” has the meaning specified in Section 1.08(a).

 

“Term Loan Priority Collateral” means the “Term Loan Priority Collateral” as
defined in the ABL Intercreditor Agreement.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Parent Borrower most recently ended as
of such date of determination for which financial statements are available.

 

“Third Party Payor” means any Governmental Entity, Insurer or similar entity or
any other Person (other than a natural person) that is obligated to make
payments on any Account.

 

“Threshold Amount” means $50,000,000.

 

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Parent Borrower delivered pursuant to Section
6.01(a) or (b) (and, in the case of any determination relating to any incurrence
of Indebtedness or any Investment, Restricted Payment or Permitted Acquisition
or other acquisition, on a Pro Forma Basis including any property or assets
being acquired or disposed of in connection therewith) or, for the period prior
to the time any such statements are so delivered pursuant to Section 6.01(a) or
(b), the Pro Forma Balance Sheet.

 

 -64- 

 

 

“Total Revolving Credit Commitments” means as of any date of determination, the
aggregate amount of the Revolving Credit Commitments then in effect.

 

“Total Revolving Credit Exposure” means as of any date of determination, the
aggregate amount of the Revolving Credit Exposure of all Lenders outstanding as
of such date.

 

“Trailing Four Quarter Consolidated EBITDA” means Consolidated EBITDA for the
most recently ended Test Period (determined on a Pro Forma Basis in accordance
with Section 1.08).

 

“Transaction Expenses” means any fees, premiums, expenses or other costs
incurred or paid by the Sponsor, the Parent Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including fees and expenses in
connection with hedging transactions and this Agreement, the other Loan
Documents, the First Lien Financing Documents, the Second Lien Financing
Documents and the transactions contemplated hereby and thereby).

 

“Transactions” means, collectively, (a) the Merger and other related
transactions contemplated by the Merger Agreement, (b) the Debt Assumption, (c)
the funding of the First Lien Loans, the Revolving Credit Loans and the Second
Lien Notes on the Closing Date and the execution and delivery of Loan Documents,
the First Lien Financing Documents and the Second Lien Financing Documents to be
entered into on the Closing Date, (d) the payment of Transaction Expenses and
(e) the Closing Date Refinancing.

 

“Treasury Capital Stock” has the meaning specified in Section 7.06(c).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or similar
code or statute) as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to perfect a security interest in
or otherwise apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

 

“Unrestricted Cash” means cash that is not Restricted Cash.

 

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower designated
by the Board of Directors of the Administrative Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that AHYDO Payments
and the effects of any prepayments or amortization made on such Indebtedness
shall be disregarded in making such calculation.

 

 -65- 

 

 

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02         Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)          References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or subclause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or subclause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears.

 

(d)          The term “including” is by way of example and not limitation.

 

(e)          The word “or” is not exclusive.

 

(f)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(g)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(h)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(i)          For purposes of determining compliance with any Section of Article
VII at any time, in the event that any Lien, Investment, Indebtedness (at the
time of incurrence or upon application of all or a portion of the proceeds
thereof as permitted under the Loan Documents), Disposition, Restricted Payment,
Affiliate transaction, Contractual Obligation or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time shall be permitted under one or more of such clauses as
determined by the Administrative Borrower in its sole discretion at such time
(or any later time from time to time, in each case, as determined by the
Administrative Borrower in its sole discretion at such time) and thereafter may
be reclassified by the Administrative Borrower in any manner not prohibited by
this Agreement.

 

 -66- 

 

 

(j)           The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(k)          All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

 

(l)           The words “principal amount” shall include the liquidation
preference of any Disqualified Equity Interests and Preferred Stock.

 

(m)         For avoidance of doubt, except where the context shall otherwise
require, any reference to any employee, director, officer, member of management,
independent contractor, advisor, service provider or consultant shall refer to
any future, current or former employee, director, officer, member of management,
independent contractor, advisor, service provider or consultant.

 

(n)          All references to “in the ordinary course of business” of any
Borrower or any Subsidiary thereof means (i) in the ordinary course of business
of, or in furtherance of an objective that is in the ordinary course of business
of any Borrower or such Subsidiary, as applicable, (ii) customary and usual in
the industry or industries of the Borrowers and their Subsidiaries in the United
States or any other jurisdiction in which the Borrowers or any Subsidiary does
business, as applicable, or (iii) generally consistent with the past or current
practice of the Borrowers or such Subsidiary, as applicable, or any similarly
situated businesses in the United States or any other jurisdiction in which the
Borrowers or any Subsidiary does business, as applicable.

 

(o)          All references to “knowledge” of any Loan Party or any Restricted
Subsidiary means the actual knowledge of a Responsible Officer.

 

(p)          All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf and not in such Person’s individual capacity.

 

(q)          Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity), and to the
extent any covenant in any Loan Document is applicable to such limited liability
company immediately prior to such division, such covenant shall apply to any
Person resulting from such division immediately after such division. For the
avoidance of doubt, for purposes of Section 6.11, any Person resulting from such
division of a Restricted Subsidiary constitutes a new Restricted Subsidiary that
is created or acquired after the Closing Date.

 

(r)          References in this Agreement to any direct or indirect parent of
the Parent Borrower shall include Omega Parent.

 

 -67- 

 

 

Section 1.03         Accounting Terms.

 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. Notwithstanding anything to the contrary
contained herein, all such financial statements shall be prepared, and all
financial covenants contained herein or in any other Loan Document shall be
calculated, in each case, without giving effect to any election under FASB ASC
825 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof. Notwithstanding any other
provision contained herein, (a) any obligation of any Person that would have
been treated as an operating lease for purposes of GAAP as of December 14, 2018
(whether or not such obligation was in effect on such date) shall be accounted
for as an operating lease for purposes of this Agreement, notwithstanding any
actual or proposed change in GAAP (whether on a prospective or retroactive
basis) after such date and shall not be treated as Indebtedness, Attributable
Indebtedness or a Capitalized Lease and (b) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to Statement
of Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect).

 

Section 1.04         Rounding.

 

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

Section 1.05         References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents, the First Lien Financing
Documents and the Second Lien Financing Documents) and other Contractual
Obligations shall be deemed to include all subsequent amendments, restatements,
refinancings, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, refinancings, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law. Any
term or section reference herein or in the other Loan Documents which refers to
a defined term or section reference in any Organization Document, agreement,
Contractual Obligation or Law shall be deemed to be a cross-reference to the
same or comparable defined term or section reference, as applicable, in any such
amendment, refinancing, restatement, renewal, restructuring, extension,
supplement or other modification to such Organization Document, agreement,
Contractual Obligation or any such consolidation, amendment, replacement,
supplement or interpretation of such Law.

 

Section 1.06         Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York, New York time (daylight or standard, as applicable).

 

Section 1.07         Timing of Payment or Performance.

 

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

 -68- 

 

 

Section 1.08         Pro Forma Calculations.

 

(a)          Notwithstanding anything to the contrary herein, financial ratios
and tests, including the Consolidated Fixed Charge Coverage Ratio or any
leverage ratio used in any First Lien Financing Document or any Second Lien
Financing Document in connection with the incurrence of Indebtedness permitted
by Section 7.03 or Liens permitted by Section 7.01 (each, a “Term Loan Leverage
Ratio”), and compliance with covenants determined by reference to Consolidated
EBITDA or Total Assets, shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the contrary in clauses
(b), (c), (d) or (e) of this Section 1.08, when calculating any such ratio or
test for purposes of the definition of “Applicable Rate” or Section 7.11 (other
than for the purpose of determining Pro Forma Compliance with Section 7.11), the
events described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect and (B) when
calculating any such ratio or test for purposes of the incurrence of any
Indebtedness, cash and Cash Equivalents resulting from the incurrence of any
such Indebtedness shall be excluded from the pro forma calculation of any
applicable ratio or test for purposes of determining net Indebtedness. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Parent Borrower are available (as determined in good faith by the
Administrative Borrower) (it being understood that for purposes of determining
Pro Forma Compliance with Section 7.11, if no Test Period with an applicable
level cited in Section 7.11 has passed, the applicable level shall be the level
for the first Test Period cited in Section 7.11 with an indicated level). For
the avoidance of doubt, the provisions of the foregoing sentence shall not apply
for purposes of calculating any such ratio or test for purposes of the
definition of “Applicable Rate” or Section 7.11 (other than for the purpose of
determining Pro Forma Compliance with Section 7.11), each of which shall be
based on the financial statements delivered pursuant to Section 6.01(a) or (b),
as applicable, for the relevant Test Period.

 

(b)          For purposes of calculating any financial ratio or test or
compliance with any covenant determined by reference to Consolidated EBITDA or
Total Assets (including the Consolidated Fixed Charge Coverage Ratio or any Term
Loan Leverage Ratio), Specified Transactions (with any incurrence or repayment
of any Indebtedness in connection therewith to be subject to clause (d) of this
Section 1.08 (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit)) that have been made (i) during the
applicable Test Period or (ii) if applicable as described in clause (a) above,
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA, Total Assets and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period (or, in the case of Total Assets,
on the last day of the applicable Test Period). If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Parent
Borrower or any of its Restricted Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.08, then such financial ratio or test (or
Consolidated EBITDA or Total Assets) shall be calculated to give pro forma
effect thereto in accordance with this Section 1.08.

 

(c)          Whenever pro forma effect is to be given to the Transactions, a
Specified Transaction or the implementation of an operational initiative or
operational change, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Administrative Borrower and
may include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions, operating initiatives, other operating
improvements and synergies projected by the Administrative Borrower in good
faith to be realized as a result of specified actions taken, committed to be
taken or expected to be taken (in the good faith determination of the
Administrative Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions, operating initiatives, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
the Transactions, such Specified Transaction or such implementation of an
operational initiative or operational change; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Administrative Borrower, (B) except as set forth in the definition of
Consolidated EBITDA, such actions are taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
no later than twenty-four (24) months after the date of the Transactions, such
Specified Transaction or implementation of such operational initiative or
operational change, (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period, (D) it is understood
and agreed that, subject to compliance with the other provisions of this Section
1.08(c), amounts to be included in pro forma calculations pursuant to this
Section 1.08(c) may be included in Test Periods in which the Specified
Transaction to which such amounts relate to is no longer being given pro forma
effect pursuant to Section 1.08(b) and (E) any increase in Consolidated EBITDA
as a result of cost savings, operating expense reductions, operating
initiatives, other operating improvements and synergies pursuant to this Section
1.08(c) (other than related to the Transactions) shall be subject to the
limitation set forth in clause (a)(vii) of the definition of Consolidated
EBITDA.

 

 -69- 

 

 

(d)          In the event that (w) the Parent Borrower or any of its Restricted
Subsidiaries incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, amortization, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit), (x) the Parent Borrower
or any of its Restricted Subsidiaries issues, repurchases or redeems
Disqualified Equity Interests, (y) any Restricted Subsidiary issues, repurchases
or redeems Preferred Stock or (z) other than for the purposes of determining
compliance with Section 7.11 (including Pro Forma Compliance with Section 7.11),
any Borrower or any of its Restricted Subsidiaries establishes or eliminates (or
designates or undesignates) any Designated Revolving Commitments, in each case
included in the calculations of any financial ratio or test, (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, or such
issuance or redemption of Disqualified Equity Interests or Preferred Stock, in
each case to the extent required, as if the same had occurred on the last day of
the applicable Test Period (except in the case of the Consolidated Fixed Charge
Coverage Ratio (or similar ratio), in which case such incurrence, assumption,
guarantee, redemption, repayment, retirement, discharge, defeasance or
extinguishment of Indebtedness or such issuance, repurchase or redemption of
Disqualified Equity Interests or Preferred Stock will be given effect, as if the
same had occurred on the first day of the applicable Test Period) and for all
purposes, other than for the purposes of determining compliance with Section
7.11 (including Pro Forma Compliance with Section 7.11), such financial ratio or
test shall be calculated giving pro forma effect to the full amount of any
undrawn Designated Revolving Commitments as if such full amount of Indebtedness
thereunder had been incurred thereunder throughout such period.

 

(e)          If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio (or similar ratio) is made had been the
applicable rate for the entire period (taking into account any interest hedging
arrangements applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of the Administrative Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a Eurocurrency Rate interbank offered rate,
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Parent
Borrower or such Restricted Subsidiaries may designate.

 

(f)          (I) In connection with the calculation of the Consolidated Fixed
Charge Coverage Ratio or any Term Loan Leverage Ratio for purposes of incurring
Indebtedness (including Preferred Stock) or Disqualified Equity Interests under
this Agreement, no effect (pro forma or otherwise) shall be given to any
Indebtedness (or Preferred Stock) or Disqualified Equity Interests being
incurred (or commitments obtained) on the same date (or on a such other
subsequent date which otherwise require Pro Forma Effect to be given to such
incurrence (or obtaining of commitments)) pursuant to any fixed dollar basket or
basket based on Consolidated EBITDA; and (II) in connection with the calculation
of the Consolidated Fixed Charge Coverage Ratio or any Term Loan Leverage Ratio
for purposes of incurring any Lien under this Agreement, no effect (pro forma or
otherwise) shall be given to any Liens being incurred on the same date (or on a
such other subsequent date which otherwise require Pro Forma Effect to be given
to such incurrence) pursuant to any fixed dollar basket or basket based on
Consolidated EBITDA.

 

 -70- 

 

 

(g)          Notwithstanding anything in this Agreement or any Loan Document to
the contrary, when (a) determining compliance with any provision of this
Agreement which requires the calculation of the Consolidated Fixed Charge
Coverage Ratio or any Term Loan Leverage Ratio, (b) determining compliance with
any provision of this Agreement which requires that no Default, Event of Default
or Specified ABL Default has occurred, is continuing or would result therefrom,
(c) determining compliance with any provision of this Agreement which requires
compliance with any representations and warranties set forth herein, (d) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated EBITDA) or (e) calculating Excess
Availability, Historical Excess Availability, and/or Specified Availability, in
each case in connection with a Limited Condition Transaction, the date of
determination of such ratio or other provisions, determination of whether any
Default, Event of Default or Specified ABL Default has occurred, is continuing
or would result therefrom, determination of compliance with any representations
or warranties or the availability under any baskets shall, at the option of the
Administrative Borrower (the Administrative Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”,
which LCT Election may be in respect of one or more of clauses (a), (b), (c),
(d) and (e) above), be deemed to be the date the definitive agreements (or other
relevant definitive documentation) for such Limited Condition Transaction are
entered into (the “LCT Test Date”). If on a pro forma basis after giving effect
to such Limited Condition Transaction and the other transactions to be entered
into in connection therewith (including any incurrence or issuance of
Indebtedness, Disqualified Equity Interests or Preferred Stock and the use of
proceeds thereof), with such ratios and other provisions calculated as if such
Limited Condition Transaction or other transactions had occurred at the
beginning of the most recent Test Period ending prior to the LCT Test Date for
which internal financial statements are available (as determined in good faith
by the Administrative Borrower), the Parent Borrower could have taken such
action on the relevant LCT Test Date in compliance with the applicable ratios,
default provisions or other provisions, such ratios, default provisions or other
provisions shall be deemed to have been complied with on such date (the “LCT
Consummation Date”); provided that (i) on the relevant LCT Test Date, the
Payment Conditions shall be required to be satisfied and (ii) on the relevant
LCT Consummation Date, sufficient Excess Availability exists for purposes of the
incurrence of any extension of credit under the Revolving Credit Facility in
connection with such Limited Condition Transaction (if Loans are to be made or
Letters of Credit are to be issued) on such date. For the avoidance of doubt,
(i) if, following the LCT Test Date, any of such ratios, default provisions or
other provisions are exceeded or breached as a result of fluctuations in such
ratio (including due to fluctuations in Consolidated EBITDA or other components
of such ratio (including due to fluctuations of the Target of any Limited
Condition Transaction, including its cash and Cash Equivalents or the amount of
such Indebtedness)) or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios, default provisions or other
provisions will not be deemed to have been exceeded or failed to have been
satisfied as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Transaction is permitted hereunder and (ii) such
ratios and compliance with such conditions shall not be tested at the time of
consummation of such Limited Condition Transaction or related Specified
Transactions. If the Administrative Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket availability or compliance with any other
provision hereunder (other than actual compliance with the Financial Covenant)
on or following the relevant LCT Test Date and prior to the earliest of the date
on which such Limited Condition Transaction is consummated and the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio, basket or compliance with any other provision hereunder shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or issuance
of Indebtedness, Disqualified Equity Interests or Preferred Stock, and the use
of proceeds thereof) had been consummated on the LCT Test Date; provided that
for purposes of any such calculation of the Consolidated Fixed Charge Coverage
Ratio, Consolidated Fixed Charges will be calculated using an assumed interest
rate for the Indebtedness to be incurred in connection with such Limited
Condition Transaction based on the indicative interest margin contained in any
financing commitment documentation with respect to such Indebtedness or, if no
such indicative interest margin exists, as reasonably determined by the
Administrative Borrower in good faith.

 

Section 1.09         Currency Generally.

 

For purposes of determining compliance with Sections 7.01, 7.03, 7.05, 7.06 and
7.13 and the definition of Permitted Investments with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder).

 

For purposes of determining any leverage-based ratio or test under this
Agreement, the amount of Indebtedness shall reflect the currency translation
effects, determined in accordance with GAAP, of Swap Contracts permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar equivalent of such
Indebtedness.

 

 -71- 

 

 

Section 1.10         Letters of Credit.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Amount of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

 

Article II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01         Revolving Credit Commitments.

 

(a)          [Reserved].

 

(b)          The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender with a Revolving
Credit Commitment severally agrees to make loans denominated in Dollars or
another Available Currency pursuant to Section 2.02 from its applicable Lending
Office to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate principal amount at any one time
outstanding that will not (after giving effect to any concurrent use of the
proceeds thereof to repay LC Disbursements) result in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment or
(ii) the Total Revolving Credit Exposure exceeding the Total Revolving Credit
Commitments. Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b) without premium or penalty (subject to
Section 3.05) during the Availability Period. Revolving Credit Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(c)          Total Revolving Credit Exposure. Notwithstanding anything herein to
the contrary, subject to Section 2.01(d), Revolving Credit Loans shall not be
made (and shall not be required to be made) by any Lender in any instance where
the incurrence thereof (after giving effect to the use of the proceeds thereof
on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause the Total Revolving Credit
Exposure to exceed the Line Cap at such time.

 

(d)          Agent Advance. In the event that (i) any Borrower is unable to
comply with the limitation set forth in Section 2.01(c) or (ii) such Borrower is
unable to satisfy the conditions precedent to the making of Revolving Credit
Loans set forth in Section 4.02, in either case, the Lenders, subject to the
immediately succeeding proviso, hereby authorize the Administrative Agent
(including through an Affiliate or branch), for the account of the applicable
Lenders, to make Revolving Credit Loans to such Borrower, in either case solely
in the event that the Administrative Agent in its Permitted Discretion deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of repayment of the Obligations or (C) to
pay any other amount chargeable to any Borrower pursuant to the terms of this
Agreement, including, expenses and fees, which Revolving Credit Loans may only
be made as Base Rate Loans (each, an “Agent Advance”) for a period commencing on
the date the Administrative Agent first receives a Committed Loan Notice
requesting an Agent Advance or otherwise makes an Agent Advance until the
earlier of (x) the date such Borrower is again able to comply with the Borrowing
Base limitations and the conditions precedent to the making of Revolving Credit
Loans, or obtain an amendment or waiver with respect thereto, (y) the date that
is thirty (30) days after the funding of the initial Agent Advances and (z) the
date the Required Lenders instruct the Administrative Agent to cease making
Agent Advances (in each case, the “Agent Advance Period”); provided that the
Administrative Agent shall not make any Agent Advance to the extent that at the
time of the making of such Agent Advance, the amount of such Agent Advance (I)
when added to the aggregate outstanding amount of all other Agent Advances made
to the Borrowers at such time, would exceed 10% of the Borrowing Base at such
time or (II) when added to the Total Revolving Credit Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Revolving Credit Commitments at such time. Agent Advances may be made by
the Administrative Agent in its sole discretion and the Borrowers shall have no
right whatsoever to require that any Agent Advances be made.

 

 -72- 

 

 

(e)          Mandatory Borrowing. On any Business Day (but in any event no less
frequently than once per week), the Administrative Agent may, in its sole
discretion give notice to the Lenders that the Administrative Agent’s
outstanding Agent Advances shall be funded with one or more Borrowings of
Revolving Credit Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of an Event of Default under Section
8.01(f) or upon the exercise of any of the remedies provided in the last
paragraph of Section 7.01), in which case one or more Borrowings of Revolving
Credit Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all
applicable Lenders pro rata based on each such Lender’s Pro Rata Share
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 8.02) and the proceeds thereof shall be applied
directly by the Administrative Agent to repay the Administrative Agent for such
outstanding Agent Advances. Each Lender hereby irrevocably agrees to make
Revolving Credit Loans upon one (1) Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified in writing by the Administrative Agent
notwithstanding (i) the amount of the Mandatory Borrowing may not comply with
the minimum Borrowing amounts otherwise required hereunder, (ii) whether any
conditions specified in Section 4.02 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
(v) the amount of the Borrowing Base at such time and (vi) whether such Lender’s
Revolving Credit Commitment has been terminated at such time. In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, as a result of the commencement of a proceeding under
any Debtor Relief Law with respect to any Borrower), then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the
Administrative Agent such participations in the outstanding Agent Advances as
shall be necessary to cause the applicable Lenders to share in such Agent
Advances ratably based upon their respective Revolving Credit Commitments
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 8.02); provided that (x) all interest payable on
the Agent Advances shall be for the account of the Administrative Agent until
the date as of which the respective participation is required to be purchased
and, to the extent attributable to the purchased participation, shall be payable
to the participant from and after the time any purchase of participations is
actually made and (y) at the time any purchase of participations pursuant to
this sentence is actually made, the purchasing Lender shall be required to pay
the Administrative Agent interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the overnight Federal Funds Rate for the first three (3)
days and at the interest rate otherwise applicable to Revolving Credit Loans
maintained as Base Rate Loans hereunder for each day thereafter.

 

(f)          Debt Assumption. Notwithstanding anything herein or in the Loan
Documents to the contrary:

 

(i)          On the Closing Date, immediately after the consummation of the
Merger and upon the effectiveness of this Agreement, the Initial Borrower shall
be the sole Borrower hereunder and under the Loan Documents.

 

(ii)         On the Closing Date, immediately after the payment of any
Transaction Expenses payable on the Closing Date, the Company will become a
party hereto and to the Loan Documents and will be the Parent Borrower and all
rights, title, interests, liabilities, duties and obligations (including the
Indebtedness and Obligations of the Initial Borrower) in, to and under this
Agreement, the other Loan Documents and any other documents in connection
therewith shall be, and shall be deemed to be, assumed by the Company and the
Company agrees to pay, perform and discharge all of the Initial Borrower’s
obligations and covenants as “Parent Borrower” and a “Loan Party” thereunder in
accordance with the terms of this Agreement and the other Loan Documents and
otherwise be liable for such Indebtedness and to perform and discharge all of
the Obligations and any and all obligations under this Agreement, the other Loan
Documents and any other documents in connection therewith (the transactions
described in this Section 2.01(f)(ii), collectively, the “Debt Assumption”).
Immediately after the Debt Assumption, the Closing Date Refinancing shall be
consummated.

 

 -73- 

 

 

Section 2.02         Loans and Borrowings.

 

(a)          Each Revolving Credit Loan (other than a Swing Line Loan or an
Agent Advance) shall be made as part of a Borrowing consisting of Revolving
Credit Loans made by the Lenders ratably in accordance with their respective
Revolving Credit Commitments of the applicable Class. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder. Any Agent Advance and any Swing Line Loan shall be
made in accordance with the procedures set forth in Section 2.01 and Section
2.04, respectively.

 

(b)          Subject to Section 3.03, (i) each Revolving Credit Borrowing shall
be comprised entirely of Base Rate Loans or Eurocurrency Rate Loans as the
Administrative Borrower may request in accordance herewith, (ii) each Revolving
Credit Borrowing consisting of Base Rate Loans shall be comprised entirely of
Base Rate Loans and (iii) each Revolving Credit Borrowing consisting of
Eurocurrency Rate Loans shall be comprised entirely of Eurocurrency Rate Loans.
Each Lender at its option may make any Eurocurrency Rate Loan or Base Rate Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the applicable Lender to make such Loan and the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)          At the commencement of each Interest Period for any Eurocurrency
Rate Loan, such Borrowing shall be in an increment of $500,000 or a whole
multiple of $500,000 in excess thereof; provided, that a Revolving Credit
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Credit Commitments under the applicable Revolving
Credit Facility or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.03(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not, at any time, be more than a total of ten (10) Interest Periods outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the applicable Maturity Date for such Borrowing.

 

(e)          To request a Revolving Credit Borrowing (other than a Swing Line
Loan), the Administrative Borrower shall notify the Administrative Agent of such
request electronically (such notice in respect of the initial Credit Extensions,
or in connection with any Permitted Acquisition or other transaction permitted
under this agreement, may be conditioned on the occurrence of the Closing Date
or the occurrence of such Permitted Acquisition or other transaction, as
applicable, so long as the Borrowers indemnify the Lenders for any amounts that
would be payable under Section 3.05) (a) in the case of a Eurocurrency Rate
Loan, not later than 12:00 noon, New York City time, three (3) Business Days
before the date of the proposed Borrowing (other than Eurocurrency Rate Loans to
be incurred on the Closing Date for which notice may be given not later than
12:00 noon, New York City time, one (1) Business Day prior to the Closing Date)
and (b) in the case of a Base Rate Loan including Agent Advances), not later
than 12:00 noon, New York City time, on the date of the proposed Borrowing. Each
such Committed Loan Notice submitted electronically shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

 

(i)the applicable Borrower with respect to such Borrowing;

 

(ii)the currency and aggregate amount of the requested Borrowing;

 

(iii)the date of such Borrowing, which shall be a Business Day;

 

 -74- 

 

 

(iv)whether such Borrowing is to be an Base Rate Loan or a Eurocurrency Rate
Loan;

 

(v)in the case of a Eurocurrency Rate Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi)the location and number of the account to which funds are to be disbursed;

 

(vii)the Borrowing Base at such time; and

 

(viii)in the case of an Base Rate Loan, whether the Revolving Credit Loans made
pursuant to such Borrowing constitute Agent Advances (it being understood that
the Administrative Agent shall be under no obligation to make such Agent
Advance).

 

If no election as to the Type of Revolving Credit Borrowing is specified, then
the requested Revolving Credit Borrowing shall be deemed to be a Base Rate Loan.
If no Interest Period is specified with respect to any requested Eurocurrency
Rate Loan, then the Administrative Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration. Promptly following receipt of a
Committed Loan Notice in accordance with this Section 2.02(e), the
Administrative Agent shall advise each applicable Lender under the relevant
Facility of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing. The Administrative Agent may act
without liability upon the basis of communications submitted electronically of
such Borrowing or prepayment, as the case may be, believed by the Administrative
Agent in good faith to be from a Responsible Officer of the Administrative
Borrower.

 

Section 2.03         Letters of Credit.

 

(a)          Subject to the terms and conditions set forth herein, any Issuing
Bank, in reliance on the agreements of the Lenders set forth in Section 2.03(d),
agrees to issue trade and standby Letters of Credit denominated in Dollars or
another Available Currency for the account of any Borrower, or the account of
such Borrower for the benefit of any Restricted Subsidiary, in each case, on any
Business Day during the applicable Availability Period in such form as may be
approved from time to time by such Issuing Bank; provided, that no Issuing Bank
shall have any obligation to issue any Letter of Credit if, after giving effect
to such issuance, (i) the LC Exposure with respect to Letters of Credit would
exceed the LC Sublimit, (ii) the Total Revolving Credit Exposure would exceed
the Line Cap at such time, or (iii) such Letter of Credit is to be issued in any
currency other than Dollars. Additionally, no Issuing Bank shall be under any
obligation to issue or renew any Letter of Credit if the Letter of Credit is to
be denominated in a currency other than Dollars. Subject to the terms and
conditions set forth herein, the Administrative Borrower may request the
issuance of Letters of Credit for the benefit of any Borrower or applicable
Restricted Subsidiary, in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the Availability Period (but not
later than the date that is three (3) Business Days prior to the Maturity Date,
unless Cash Collateralized or backstopped on terms reasonably acceptable to the
Issuing Bank and the Administrative Agent)); provided, further, that,
notwithstanding anything to the contrary herein, no Issuing Bank shall have any
obligation to issue any Letter of Credit if the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank applicable to
letters of credit generally. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of the LC
Application or other agreement submitted by the Administrative Borrower to, or
entered into by the applicable Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Any purported grant of a security interest in any LC Document
shall be null and void.

 

 -75- 

 

 

(b)          To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Administrative
Borrower shall hand deliver or fax (or transmit electronically if (i) Bank of
America, N.A. is the applicable Issuing Bank or (ii) arrangements for doing so
have been approved by any other applicable Issuing Bank) to the applicable
Issuing Bank and the Administrative Agent (at least three (3) Business Days (or
such shorter period as may be agreed by the applicable Issuing Bank and the
Administrative Agent) in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section 2.03), the amount and currency
of such Letter of Credit, the applicable Borrower with respect to such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Administrative Borrower also
shall submit a LC Application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Administrative Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (A) the LC Exposure with respect to Letters of Credit shall
not exceed the LC Sublimit, (B) the Total Revolving Credit Exposure shall not
exceed the sum of the Total Revolving Credit Commitments at such time and (C)
the Total Revolving Credit Exposure shall not exceed the Line Cap at such time.

 

(c)          Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) (A) with respect to any standby Letter of Credit,
the date that is one (1) year after the date of issuance of such standby Letter
of Credit (or, in the case of any renewal or extension thereof, the date that is
one (1) year after the date of such renewal or extension) and (B) with respect
to any trade Letter of Credit, the date that is one hundred eighty (180) days
after the date of issuance of such trade Letter of Credit and (ii) the date that
is three (3) Business Days prior to the Maturity Date (unless other provisions
or arrangements reasonably satisfactory to the applicable Issuing Bank shall
have been made with respect to such Letter of Credit). If the Administrative
Borrower so requests in any notice requesting the issuance of a Letter of
Credit, the applicable Issuing Bank shall issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto Renewal Letter of Credit”);
provided, that the Administrative Borrower shall be required to make a specific
request to the applicable Issuing Bank for any such renewal. Once an Auto
Renewal Letter of Credit has been issued, the Lenders shall be deemed to have
authorized the renewal of such Letter of Credit at any time to an expiry date
not later than the earlier of (i) the date that is one (1) year from the date of
such renewal (or such longer period as may be agreed by the applicable Issuing
Bank three (3) Business Days prior to the Maturity Date (unless other provisions
or arrangements reasonably satisfactory to the applicable Issuing Bank shall
have been made with respect to such Letter of Credit); provided, that the
applicable Issuing Bank shall not permit any such renewal if such Issuing Bank
has determined that it would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms hereof (by reason of the
provisions of Section 4.02 or otherwise).

 

(d)          By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of any Issuing Bank or the Lenders, the applicable Issuing Bank hereby
grants to each Lender (with respect to each Letter of Credit), and each Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, (A) each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Pro Rata Share of each LC
Disbursement with respect to a Letter of Credit made by such Issuing Bank, in
Dollars, and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section 2.03, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason in respect
thereof. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.03(d) in respect of Letters of Credit
and such Lender’s obligations under Section 2.03(e) are absolute and
unconditional and shall not be affected by any circumstance including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the applicable Issuing Bank, the applicable Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the applicable Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrowers, any other Loan Party or
any other Lender or any reduction in or termination of the Revolving Credit
Commitments or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

 -76- 

 

 

(e)          If any Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement,
in the same currency as the LC Disbursement, not later than 2:00 p.m., New York
City time, on the Business Day that the Administrative Borrower receives notice
that such LC Disbursement is made (or, if the Administrative Borrower receives
such notice after 12:00 noon, New York City time, not later than 2:00 p.m., New
York City time on the Business Day immediately following the day that the
Administrative Borrower receives such notice); provided, that (if the conditions
of Sections 4.02(a), (b) and (d) are satisfied) the applicable Borrower shall
have the absolute and unconditional right to require that such payment be
financed with a Borrowing of Base Rate Loans, in each case in an equivalent
amount and, to the extent so financed, the applicable Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Credit Borrowing. If the applicable Borrower fails to make such payment when
due, or finance such payment in accordance with the proviso to the preceding
sentence, the applicable Issuing Bank shall promptly notify the Administrative
Agent of the applicable LC Disbursement and the Administrative Agent shall
promptly notify each Lender of the applicable LC Disbursement, the payment then
due from the applicable Borrower in respect thereof and such Lender’s Pro Rata
Share thereof. Promptly following receipt of such notice, each Lender shall pay
to the Administrative Agent its Pro Rata Share of the payment then due from the
applicable Borrower by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders not later than 3:00 p.m., New York City time,
on the date such notice is received (or, if such Lender shall have received such
notice later than 1:00 noon, New York City time on such day, not later than
10:00 a.m., New York City time, on the immediately following Business Day), and
the Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Loans or Eurocurrency Rate
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement. If
any Lender shall not have made its Pro Rata Share of an LC Disbursement
available to the Administrative Agent as provided above, such Lender and the
applicable Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this Section 2.03(e) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the applicable Issuing Bank at (i) in
the case of the Borrowers, a rate per annum equal to the interest rate
applicable to Base Rate Loans and (ii) in the case of such Lender, for the first
such day, the Federal Funds Rate, and for each day thereafter, the Base Rate.

 

(f)          Each Borrower’s obligation to reimburse LC Disbursements as
provided in Section 2.03(e) and each Lender’s obligations under paragraphs (d)
and (e) of this Section 2.03 shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, (iv) any adverse change in the exchange rate or in the availability of
an Available Currency to any Borrower or any of the Restricted Subsidiaries or
in the relevant currency markets generally, or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.03, constitute a legal or
equitable discharge of, or provide a right of setoff against, each Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders or the
Issuing Banks, or any of their respective Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided, that the provisions of this Section 2.03(f) shall not be
construed to excuse the applicable Issuing Bank from liability to any Borrower
to the extent of any direct damages (as opposed to indirect, consequential,
special and punitive damages, claims in respect of which are hereby waived by
such Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of any Issuing Bank (as finally determined by a court of competent
jurisdiction), the applicable Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in material compliance with
the terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, in good faith either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

 -77- 

 

 

(g)          Each Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit issued by such Issuing Bank. Each Issuing Bank shall promptly
notify the Administrative Agent and the Administrative Borrower electronically
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the applicable Borrower of its obligation
to reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)          If any Issuing Bank shall make any LC Disbursement, then, unless
the applicable Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the applicable Borrower reimburses such LC Disbursement,
at the rate per annum equal to the Base Rate; provided, that, if the applicable
Borrower fails to reimburse such LC Disbursement, including by requiring that
such payment be financed with a Base Rate Loan pursuant to paragraph (e) of this
Section 2.03, then Section 2.08(b) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section 2.03 to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

 

(i)          An Issuing Bank may resign upon thirty (30) days’ prior written
notice to the Administrative Borrower and the Administrative Agent. An Issuing
Bank may be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank (provided, that no consent of
the replaced Issuing Bank will be required if it has no Letters of Credit or
Reimbursement Obligations with respect thereto outstanding) and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
resignation or replacement of such Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrowers shall pay all
unpaid fees in respect of the Revolving Credit Facility, in each case, accrued
for the account of the replaced Issuing Bank pursuant to Section 2.09(d). From
and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the resigned or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
renew existing Letters of Credit or issue additional Letters of Credit.

 

(j)          If any Event of Default under Section 8.01(f) with respect to the
Parent Borrower or any Borrower shall occur and be continuing or if the Loans
have been accelerated pursuant to Section 8.02 as a result of any Event of
Default, on the Business Day that the Administrative Borrower receives notice
from an Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50.0% of the total LC Exposure), in each case, demanding the deposit of Cash
Collateral pursuant to this paragraph, the applicable Borrower, shall deliver
Cash Collateral to the Administrative Agent, for the benefit of the applicable
Lenders, an amount in cash equal to 102% of the applicable LC Exposure as of
such date. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Letter of Credit obligations (including
related fees and expenses) of the applicable Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents at the option and reasonable discretion of the Administrative Agent
and at the applicable Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be released by the Administrative
Agent to be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and to
pay all fees and expenses relating to Letters of Credit that were not otherwise
paid when due and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
applicable LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50.0% of the total LC Exposure), be applied to satisfy other
obligations of such Borrower under this Agreement. If any Borrower is required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default specified above, such amount (to the extent not applied
as aforesaid) shall be returned to such Borrower within two (2) Business Days
after such Event of Default has been cured or waived (unless the Revolving
Credit Commitments have been terminated and the Obligations have been
accelerated, in each case in accordance with Section 8.02).

 

 -78- 

 

 

(k)          If the Maturity Date of any Class of Revolving Credit Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other Classes of Revolving Credit Commitments in respect of which the Maturity
Date shall not have occurred are then in effect and such Letter of Credit would
otherwise be available under such Class of Revolving Credit Commitments, such
Letter of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Lenders to purchase participations
therein and to make payments in respect thereof pursuant to Sections 2.03(d) and
(e)) under (and ratably participated in by the Lenders pursuant to) the
Revolving Credit Commitments in respect of which the Maturity Date shall not
have occurred up to an aggregate amount not to exceed the aggregate amount of
the unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the applicable Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.03(j). For the avoidance of doubt,
commencing on the Maturity Date of any Class of Revolving Credit Commitments,
the sublimit for Letters of Credit under any Class of Revolving Credit
Commitments that has not so then matured shall be as agreed in the relevant
Extension Amendment with the applicable Lenders.

 

(l)           If the Maturity Date occurs prior to the expiration of any Letter
of Credit, then the applicable Borrower shall Cash Collateralize any such Letter
of Credit in accordance with Section 2.03(j).

 

(m)         If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

 

(i)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Share in respect of the Revolving Credit Facility, but only
to the extent (A) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposure plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Revolving Credit Commitments and (B) the Revolving
Credit Exposure of each non-Defaulting Lender after giving effect to such
reallocation does not exceed the Revolving Credit Commitment of such
non-Defaulting Lender;

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, each Borrower shall, within three (3) Business Days
following notice by the Administrative Agent, Cash Collateralize for the benefit
of each applicable Issuing Bank in accordance with Section 2.03(j) only such
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8.02 for so long as such
LC Exposure is outstanding;

 

(iii)        if a Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(d)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized except to the extent of
such fees that became due and payable by such Borrower prior to the date such
Lender became a Defaulting Lender (it being understood that any Cash Collateral
provided pursuant to this Section 2.03 shall be released promptly following the
termination of the Defaulting Lender status of the applicable Lender);

 

(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.09(c) and (d) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Share; and

 

 -79- 

 

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, (A) without prejudice to any rights or remedies of any Issuing Bank
or any other Lender hereunder, all fees payable under Section 2.09(d) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or Cash Collateralized and (B) the applicable Issuing Bank will
have no obligation to issue new Letters of Credit, or to extend or renew
existing Letters of Credit to the extent LC Exposure would exceed the
non-Defaulting Lenders’ Revolving Credit Commitments, unless such Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure is Cash
Collateralized to the Issuing Bank’s reasonable satisfaction.

 

(n)          Schedule 1.01F contains a schedule of certain letters of credit
issued prior to the Closing Date by Bank of America, N.A. for the account of the
Beta Entities and the Omega Entities. On the Closing Date (i) such letters of
credit, to the extent outstanding, shall be deemed to be Letters of Credit
issued pursuant to this Section 2.03 for the account of the Borrowers, (ii) the
face amount of such letters of credit shall be included in the calculation of LC
Obligations and (iii) all liabilities of the Borrowers with respect to such
letters of credit shall constitute Obligations.

  

Section 2.04         Swing Line Loans.

 

(a)          Subject to the terms and conditions set forth herein, the Swing
Line Lender may in its discretion, and in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make available loans in Dollars to
the Borrowers (the “Swing Line Loans”) from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swing Line Loans
exceeding the Swing Line Sublimit or (ii) the Total Revolving Credit Exposure
exceeding the Line Cap at such time; provided, further, that the Swing Line
Lender shall not be required to make a Swing Line Loan to refinance an
outstanding Swing Line Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swing Line Loans. To request a Swing Line Loan, the Administrative
Borrower shall notify the Administrative Agent of such request electronically in
the form of a Swing Line Loan Notice, not later than 2:00 p.m., New York City
time, on the day of a proposed Swing Line Loan. Each such Swing Line Loan Notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan. The Administrative
Agent will promptly advise the Swing Line Lender of any such Swing Line Loan
Notice received from the Administrative Borrower. The Swing Line Lender shall
make each Swing Line Loan available to the Borrowers by means of a credit to the
account identified in the Swing Line Loan Notice (including, in the case of a
Swing Line Loan made to finance the reimbursement of a LC Disbursement, by
remittance to the applicable Issuing Bank, and in the case of repayment of
another Loan or fees or expenses as provided by Section 2.04(c), by remittance
to the Administrative Agent to be distributed to the Lenders) on the requested
date of such Swing Line Loan.

 

(b)          Settlement of Swing Line Loans among Lenders and Administrative
Agent shall take place on a date determined from time to time by Administrative
Agent (but at least weekly, unless the settlement amount is less than
$5,000,000), on a pro rata basis in accordance with the settlement report
delivered by Administrative Agent to the Lenders. Between settlement dates,
Administrative Agent may in its discretion apply payments on Revolving Credit
Loans to Swing Line Loans, regardless of any designation by Administrative
Borrower or any provision herein to the contrary.

 

 -80- 

 

 

(c)          In addition, the Swing Line Lender may by written notice given to
the Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swing Line Loans outstanding. Such notice shall
specify the aggregate amount of Swing Line Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s Pro
Rata Share of such Swing Line Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swing Line Lender, such Lender’s
Pro Rata Share of such Swing Line Loan or Loans. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swing Line Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.12 with respect to Loans made
by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swing Line Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Administrative Borrower of any
participations in any Swing Line Loan acquired pursuant to this paragraph. Any
amounts received by the Swing Line Lender from the Borrowers (or other party on
behalf of any Borrower) in respect of a Swing Line Loan after receipt by the
Swing Line Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swing Line Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swing Line Lender or the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swing Line Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

 

Section 2.05         Prepayments.

 

(a)          Optional. (i) The Borrowers may, upon notice to the Administrative
Agent by the Borrowers, at any time or from time to time voluntarily prepay any
Class or Classes of Revolving Credit Loans of any Class or Classes in whole or
in part without premium or penalty (other than as required by Section 3.05);
provided that (1) such notice must be received by the Administrative Agent not
later than 11:30 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a minimum
principal amount of $1,000,000, or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrowers may in its sole discretion select the Class or
Classes of Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement; provided that optional prepayments
shall be applied (i) first, to accrued interest on the amount of Revolving
Credit Loans prepaid, and (ii) second, to the outstanding principal amount of
any class of Revolving Credit Loans. Notwithstanding anything to the contrary in
this Agreement, (x) after any Extension, the Borrower may voluntarily prepay any
Borrowing of any Class of non-extended Revolving Credit Loans (and terminate the
related Revolving Credit Commitment) pursuant to which the related Extension
Offer was made or may voluntarily prepay any Borrowing of any Extended Revolving
Credit Loans (and terminate the related Extended Revolving Credit Commitment)
pursuant to which the related Extension Offer was made without any obligation to
voluntarily prepay the corresponding non-extended Revolving Credit Loans and (y)
after the incurrence or issuance of any Revolving Credit Loans pursuant to any
Incremental Revolving Credit Commitments, the Borrower may voluntarily prepay
(and terminate the related Commitment with respect to) any Borrowing of any
other Revolving Credit Loans without any obligation to voluntarily prepay (or
terminate the related Commitment with respect to) any Class of Loans issued
under any Incremental Revolving Credit Commitments, or may voluntarily prepay
(and terminate the related Commitment with respect to) any Borrowing of any
Class of Loans issued under any Incremental Revolving Credit Commitments without
any obligation to voluntarily prepay (or terminate the related Commitment with
respect to) any Revolving Credit Loans.

 

 -81- 

 

 

(ii)          The Borrowers may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)         Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers may rescind (or delay the date of prepayment identified
in) any notice of prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable Facility or the occurrence of another event, which refinancing or
other event shall not be consummated or shall otherwise be delayed; provided
that the Borrowers shall pay to the applicable Lenders all amounts payable under
Section 3.05 in connection with such rescission.

 

(b)          Mandatory. (i) If for any reason, at any time the Total Revolving
Credit Exposure exceeds the Line Cap, the applicable Borrowers shall within one
(1) Business Day after receipt of written notice thereof from the Administrative
Agent prepay Revolving Credit Loans and/or Cash Collateralize Letters of Credit
(in accordance with Section 2.03(j)) in an aggregate amount equal to the amount
that Total Revolving Credit Exposure exceeds the Line Cap.

 

(ii)          Amounts to be applied pursuant to this Section 2.05(b) shall be
applied to reduce Revolving Credit Exposure (it being understood that Revolving
Credit Exposure shall be deemed reduced to the extent of any Cash
Collateralization of LC Exposure solely for purposes of determining whether any
further mandatory prepayment is required); provided that to the extent that any
Revolving Credit Exposure is reduced by prepaying Revolving Credit Loans, such
amounts shall be applied (A) first, to reduce outstanding Revolving Credit Loans
consisting of Base Rate Loans and (B) any amounts remaining after each such
application shall be applied to prepay outstanding Revolving Credit Loans
consisting of Eurocurrency Rate Loans in a manner that minimizes the amount of
any payments required to be made by the Borrowers pursuant to Section 3.05. No
permanent reduction of Revolving Credit Commitments will be required in
connection with any prepayment pursuant to this Section 2.05.

 

(c)          Interest Funding Losses, Etc. (i) Except to the extent otherwise
agreed by each Lender so being prepaid, all prepayments of Loans (other than any
Revolving Credit Loan that is a Base Rate Loan and any Swing Line Loan) shall be
accompanied by all accrued and unpaid interest thereon to but not including the
date of such prepayment, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date prior to the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.05.

 

(ii)         Notwithstanding any of the other provisions of this Section 2.05,
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05, prior to the last day of the Interest Period therefor, in lieu of
making any payment pursuant to this Section 2.05 in respect of any such
Eurocurrency Rate Loan prior to the last day of the Interest Period therefor,
the Borrowers may, in its sole discretion, irrevocably deposit an amount
sufficient to make any such prepayment otherwise required to be made thereunder
together with accrued interest to the last day of such Interest Period into a
Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from any Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05. Such deposit shall be deemed to be a prepayment
of such Loans by the Borrowers for all purposes under this Agreement at the time
of such prepayment.

 

 -82- 

 

 

Section 2.06         Termination or Reduction of Commitments.

 

(a)          Optional. The Borrowers may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent at least 11:00 a.m. three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000, or any whole multiple of $500,000
in excess thereof or, if less, the entire amount thereof, (iii) any termination
or permanent reduction of any Revolving Credit Commitments pursuant to this
Section 2.06(a) shall be applied as directed by the Borrower, including as to
any Class of Extended Revolving Credit Commitments or existing Revolving Credit
Commitments (including any Incremental Revolving Credit Commitments), (iv) if,
after giving effect to any reduction of the Revolving Credit Commitments, the LC
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess and (v) in any event, the applicable Borrower shall not terminate or
reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Credit Loans in accordance with Section
2.05, the Total Revolving Credit Exposure would exceed the Line Cap at such
time. Notwithstanding the foregoing, the Administrative Borrower may rescind or
postpone any notice of termination of any Commitments prior to the effectiveness
of such termination if such termination would have resulted from a refinancing
of all or a portion of the applicable Facility or other conditional event, which
refinancing or other conditional event shall not be consummated or otherwise
shall be delayed. Except as provided above, the amount of any such Revolving
Credit Commitment reduction shall not be applied to the LC Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrowers.

 

(b)          Mandatory. The Revolving Credit Commitment of each Revolving Credit
Lender of a Class shall automatically and permanently terminate on the Maturity
Date for such applicable Class of Revolving Credit Commitments; provided that
(x) the foregoing shall not release any Revolving Credit Lender from any
liability it may have for its failure to fund Revolving Credit Loans, LC Credit
Extensions or participations in Swing Line Loans that were required to be funded
by it on or prior to such Maturity Date and (y) the foregoing will not release
any Revolving Credit Lender from any obligation to fund its portion of LC Credit
Extensions or participations in Swing Line Loans with respect to Letters of
Credit issued or Swing Line Loans made prior to such Maturity Date, in each
case, other than to the extent such participations have been reallocated
pursuant to the terms hereof. The commitments of the Issuing Banks to issue,
amend, renew or extend any Letters of Credit shall automatically terminate on
the earlier to occur of (i) the termination of the Revolving Credit Commitments
and (ii) the date that is three (3) Business Days prior to the applicable
Maturity Date.

 

(c)          Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions the unused Commitments of any Class
under this Section 2.06. Upon any reduction of unused Commitments of any Class,
the Commitment of each Lender of such Class shall be reduced by such Lender’s
Pro Rata Share of the amount by which such Commitments are reduced (other than
the termination of the Commitment of any Lender as provided in Section 3.07).
All commitment fees accrued until the effective date of any termination of the
Commitments of any Facility shall be paid on the effective date of such
termination.

 

Section 2.07         Repayment of Loans.

 

(a)          [Reserved].

 

(b)          Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Revolving Credit Commitments.

 

(c)          Swing Line Loans. The Borrowers shall repay the aggregate principal
amount of each Swing Line Loan on the earlier to occur of (i) thirty (30) days
after such Loan is made and (ii) the Latest Maturity Date for the Revolving
Credit Commitments.

 

Section 2.08         Interest.

 

(a)          Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans made
under the Initial Revolving Credit Commitments.

 

 -83- 

 

 

(b)          During the continuance of an Event of Default under
Section 8.01(a), the Borrowers shall pay interest on past due amounts owing by
it hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon written demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09         Fees.

 

(a)          [Reserved].

 

(b)          Agent Fees. The Borrowers shall pay to the Agents and the
Commitment Parties such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrowers and the applicable Agent or Commitment
Party).

 

(c)          Commitment Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Lender (other than any Defaulting Lenders) in accordance
with its Pro Rata Share, a commitment fee for the period from the Closing Date
to but excluding the Maturity Date (or such earlier date on which the Revolving
Credit Commitments shall have expired or terminated) equal to the Commitment Fee
Rate divided by three hundred and sixty (360) days and multiplied by the number
of days in the fiscal quarter and then multiplied by the amount, if any, by
which the Average Facility Balance with respect to the Revolving Credit Facility
for such fiscal quarter (or portion thereof that the Revolving Credit
Commitments are in effect) is less than the aggregate amount of the Revolving
Credit Commitments; provided that if the Revolving Credit Commitments are
terminated on a day other than the first day of a fiscal quarter, then any such
fee payable for the fiscal quarter in which termination shall occur shall be
paid on the effective date of such termination and shall be based upon the
number of days that have elapsed during such period. The foregoing
notwithstanding, in accordance with Section 2.14(b), the applicable lenders may
consent to a different Commitment Fee Rate to be paid pursuant to the terms of
any applicable Incremental Amendment or Extension Offer. Accrued Commitment Fees
shall be payable in arrears on the first day of each January, April, July and
October of each year and on the date on which the Revolving Credit Commitments
terminate, commencing on September 30, 2019. All Commitment Fees shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(d)          Letter of Credit Fees. (i) Each applicable Borrower agrees to pay
to the Administrative Agent for the account of each Lender a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Rate Loans on the average daily amount of such Lender’s LC Exposure
in respect of Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Credit Commitment terminates and the date on which such Lender ceases to have
any LC Exposure with respect to any Letters of Credit. Each Borrower, severally
but not jointly, agrees to pay to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to the Letters of Credit issued by such Issuing Bank
on account of such Borrower during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Credit Commitments and the date on which there ceases to be any LC Exposure
attributable to the Letters of Credit issued by such Issuing Bank, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued participation fees and fronting fees under this paragraph
(b) shall be payable in Dollars on the first day of each January, April, July
and October of each year and on the date on which the Revolving Credit
Commitments terminate, commencing on September 30, 2019; provided, that any such
fees accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within thirty (30) days after written demand
therefor. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day)

 

 -84- 

 

 

Section 2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360) day year and
actual days elapsed, or, in the case of interest in respect of Loans denominated
in an Available Currency other than Dollars as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. In
computing interest on any Loan, the day such Loan is made or converted to a Loan
of a different Type shall be included for purposes of calculating interest on a
Loan of such different Type and the date such Loan is repaid or converted to a
Loan of a different Type, as the case may be, shall be excluded. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.11         Evidence of Indebtedness.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and evidenced by one or
more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of United States Treasury Regulation Section 5f.103-1(c) and
Section 1.163-5(b) of the proposed United States Treasury Regulations, as agent
for the Borrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent, as set forth in the Register, in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

 -85- 

 

 

Section 2.12         Payments Generally.

 

(a)          All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s applicable Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)          Unless the Borrowers or any Lender has notified the Administrative
Agent, prior to the date, or in the case of any Base Rate Loans, prior to 1:00
p.m. on the date of such payment, any payment is required to be made by it to
the Administrative Agent hereunder (in the case of the Borrowers, for the
account of any Lender or an Issuing Bank hereunder or, in the case of the
Lenders, for the account of any Swing Line Lender, Issuing Bank or Borrowers
hereunder), that the Borrowers or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrowers or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

 

(i)          if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrowers to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

 

A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrowers with respect to any
amount owing under this Section 2.12(b) shall be conclusive, absent manifest
error.

 

 -86- 

 

 

(c)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)          The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(e)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the sum of (a) the Outstanding Amount of all Loans
outstanding at such time and (b) the Outstanding Amount of all LC Obligations
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.

 

Section 2.13         Sharing of Payments.

 

If, other than as expressly provided elsewhere herein or required by court
order, any Lender shall obtain payment of any principal of or interest on
account of the Loans made by it, or payment in respect of the participations in
LC Obligations and Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in LC Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of any
principal of or interest on such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by the
Borrowers or application of funds pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder, (C) [reserved], (D) in connection with a transaction pursuant to an
Extension Amendment or Incremental Amendment, (E) the application of Cash
Collateral as provided herein (including the application of funds arising from
the existence of a Defaulting Lender) or (F) non-pro rata payments and
repayments permitted pursuant to Section 2.16(b). The Borrowers agree that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender was the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

 -87- 

 

 

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of
Revolving Credit Commitments in connection with an Extension that is permitted
under Section 2.16 without being obligated to effect such extensions on a pro
rata basis among the Lenders (it being understood that no such extension
(i) shall constitute a payment or prepayment of Revolving Credit Loans, as
applicable, for purposes of this Section 2.13. Furthermore, the Borrower may
take all actions contemplated by Section 2.16 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments), and
in each case such actions shall be permitted, and the differing payments
contemplated therein shall be permitted without giving rise to any violation of
this Section 2.13 or any other provision of this Agreement.

 

Section 2.14         Incremental Facilities.

 

(a)          At any time and from time to time, subject to the terms and
conditions set forth herein, the Administrative Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy of such notice to each of the Lenders), request to incur one or more
increases in the Revolving Credit Commitments (“Incremental Revolving Credit
Commitments” or the “Incremental Facilities”); provided, that at the time of the
effectiveness of each Incremental Amendment, no Specified ABL Default has
occurred and is continuing or shall result therefrom (and, in connection with
any Incremental Facility to fund a Permitted Acquisition or permitted
Investment, no Specified Event of Default shall have occurred and be continuing
as of the date of the definitive acquisition agreements for such Permitted
Acquisition or permitted Investment entered into). Notwithstanding anything to
the contrary herein, without the consent of the Required Lenders, the aggregate
principal amount of the Incremental Facilities shall not exceed $50,000,000. All
Incremental Revolving Commitments shall be in an integral multiple of $250,000
and in an aggregate principal amount that is not less than $5,000,000 (or in
such lesser minimum amount agreed by the Administrative Agent); provided, that
such amount may be less than the applicable minimum amount if such amount
represents all the remaining availability in respect of the Incremental
Facilities.

 

(b)          Any Incremental Revolving Commitment shall be on terms identical to
the Revolving Credit Commitments under the Revolving Credit Facility proposed to
be increased thereby, including with respect to having the same Guarantors and
being secured by the same Collateral on a pari passu basis with the applicable
Facility subject to such increase except that the Maturity Date of an
Incremental Revolving Commitment shall be no earlier (but may be later) than the
Revolving Credit Commitments proposed to be increased. Unless the Incremental
Revolving Commitment and the Revolving Credit Commitments proposed to be
increased have different Maturity Dates, such Incremental Revolving Commitment
shall be deemed a Revolving Credit Commitment of the applicable Revolving Credit
Facility or both Revolving Credit Facilities, as the case may be, pursuant to
the applicable Incremental Amendment (it being understood that an Incremental
Facility establishing Incremental Revolving Commitments will not create a
separate Revolving Credit Facility and such Incremental Revolving Commitments
will be deemed a part of the applicable Revolving Credit Facility); provided,
that the Applicable Rate and the Commitment Fee Rate, in each case applicable to
the Revolving Credit Commitments and Revolving Credit Loans of such Revolving
Credit Facility, may be increased, without the consent of any Lender, in
connection with the incurrence of any Incremental Revolving Commitment such that
the Applicable Rate and the Commitment Fee Rate of such Revolving Credit
Commitments are identical to those of the Incremental Revolving Commitments.

 

 -88- 

 

 

(c)          Each notice from any Borrower pursuant to this Section 2.14 shall
set forth the requested amount of the relevant Incremental Revolving
Commitments. Any Additional Lenders that elect to extend Incremental Revolving
Commitments shall be reasonably satisfactory to the Administrative Borrower,
and, to the extent its consent would be required with respect to an assignment
to such Additional Lender under Section 10.07(b), the Administrative Agent, the
Swing Line Lender and each Issuing Bank (in each case, any approval thereof not
to be unreasonably withheld, delayed or conditioned), and, if not already a
Lender, shall become a Lender under this Agreement pursuant to an Incremental
Amendment. Each Incremental Facility shall become effective pursuant to an
amendment (each, an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Administrative Borrower,
any applicable Borrowers, such Additional Lender or Additional Lenders and the
Administrative Agent. No Incremental Amendment shall require the consent of any
Lenders or any other Person other than the Administrative Borrower, any
applicable Borrowers, the Administrative Agent and the Additional Lenders with
respect to such Incremental Amendment. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into Incremental Amendments and, as
appropriate, amendments to the other Loan Documents as may be necessary in order
to establish new tranches or sub-tranches in respect of the existing Revolving
Credit Commitments and such technical amendments as may be necessary or
appropriate in the opinion of the Administrative Agent, the Administrative
Borrower and the applicable Borrower to effect the provisions of this Section
2.14 (including to provide for class voting provisions applicable to the
Additional Lenders on terms comparable to the provisions of Section 10.01). In
addition, if so provided in such Incremental Amendment and with the consent of
the applicable Issuing Banks, participations in Letters of Credit expiring on or
after the Maturity Date shall be re-allocated from Lenders holding Revolving
Credit Commitments to Lenders holding Incremental Revolving Commitments, be
deemed to be participation interests in respect of such Incremental Revolving
Commitments and the terms of such participation interests (including the
participation fees applicable thereto) shall be adjusted accordingly. No Lender
shall be obligated to provide any Incremental Revolving Commitments, unless it
so agrees. Revolving Credit Commitments in respect of any Incremental Revolving
Commitments shall become Revolving Credit Commitments under this Agreement. The
effectiveness of any Incremental Amendment (each, an “Incremental Facility
Closing Date”) shall, unless otherwise agreed to by the Administrative Agent and
the Additional Lenders party thereto, be subject to (i) the payment in full of
all fees and expenses owing to the Administrative Agent and the Lenders in
respect of such Incremental Facility, to the extent invoiced prior to such date
and (ii) on the date of the effectiveness of the Incremental Revolving
Commitments thereunder, no Specified ABL Default shall exist after giving effect
to such Incremental Revolving Commitments (or, in the case of a Permitted
Acquisition, permitted Investment or Limited Condition Transaction, no Specified
ABL Default (as determined in accordance with Section 1.08(g)) shall exist on
the LCT Test Date and no Specified Event of Default shall exist on the date that
such Incremental Revolving Commitments become effective). Upon each increase in
the Revolving Credit Commitments of a Revolving Credit Facility pursuant to this
Section 2.14, each Lender under such Revolving Credit Facility immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Incremental Revolving
Commitment (each an “Incremental Lender”) in respect of such increase, and each
such Incremental Lender will automatically and without further act be deemed to
have assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit under the applicable Revolving Credit Facility such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Lender in such Revolving Credit
Facility (including each such Incremental Lender) will equal the percentage of
the aggregate Revolving Credit Commitments of all Lenders in such Revolving
Credit Facility represented by such Lender’s Revolving Credit Commitment
thereunder. Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Administrative Borrower, take any and all
actions as may be reasonably necessary to ensure that, after giving effect to
any Incremental Revolving Commitment, the outstanding Revolving Credit Loans are
held by the Lenders in accordance with their respective Pro Rata Shares in
respect of the applicable Revolving Credit Facility. The foregoing may be
accomplished at the discretion of the Administrative Agent, following
consultation with the Administrative Borrower, (A) by requiring the outstanding
Revolving Credit Loans to be prepaid with the proceeds of a new Revolving Credit
Borrowing, (B) by causing non-increasing Lenders to assign portions of their
outstanding Revolving Credit Loans to new or increasing Lenders, (C) by a
combination of the foregoing or (D) by any other means agreed to by the
Administrative Agent and the Administrative Borrower, and any such prepayment or
assignment shall be subject to Section 3.05 but shall otherwise be without
premium or penalty. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to any of the transactions
effected pursuant to the immediately preceding sentence. For the avoidance of
doubt, no existing Lender shall be required to participate in an Incremental
Facility without its consent.

 

 -89- 

 

 

Section 2.15         Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Committed Loan Notice and, in the case of a Eurocurrency Rate Loan,
shall have an initial Interest Period as specified in such Committed Loan
Notice; provided, that, if the Administrative Borrower fails to specify a Type
of Loan in the Committed Loan Notice, then the Loans shall be made as Base Rate
Loans and if the Administrative Borrower requests a Borrowing of Eurocurrency
Rate Loans, but fails to specify an Interest Period, it will be deemed to have
requested an Interest Period of one month’s duration. Thereafter, the
Administrative Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Rate Loan, may
elect Interest Periods therefor, all as provided in this Section 2.15. The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. Notwithstanding any other provision of this Section 2.15, the
Administrative Borrower will not be permitted to change the currency of any
Borrowing, except by repaying a Borrowing with a new Borrowing. This Section
2.15 shall not apply to Swing Line Borrowings or Agent Advances, which may not
be converted or continued.

 

(b)          To make an election pursuant to this Section 2.15, the
Administrative Borrower shall notify the Administrative Agent of such election
electronically by the time that a Committed Loan Notice would be required under
Section 2.02(e) if the Administrative Borrower were requesting a Revolving
Credit Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Committed Loan Notice submitted
electronically shall be irrevocable.

 

(c)          Each Committed Loan Notice submitted electronically shall specify
the following information in compliance with Section 2.2(e):

 

(i)           the Borrower with respect to such Borrowing;

 

(ii)          the Borrowing to which such Committed Loan Notice applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iv) and (v) below shall be
specified for each resulting Borrowing);

 

(iii)         the effective date of the election made pursuant to such Committed
Loan Notice, which shall be a Business Day;

 

(iv)        whether the resulting Borrowing is to be a Base Rate Loan or a
Eurocurrency Rate Loan; and

 

(v)          if the resulting Borrowing is a Eurocurrency Rate Loan, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Committed Loan Notice requests a Eurodollar Borrowing but does not
specify an Interest Period, then the Administrative Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration.

 

(d)          Promptly following receipt of a Committed Loan Notice, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)          If the Administrative Borrower fails to deliver a timely Committed
Loan Notice with respect to a Eurocurrency Rate Loan prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein at the end of such Interest Period, such Borrowing shall be
converted to a Base Rate Loan. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Administrative Borrower,
then, so long as an Event of Default is continuing (x) no outstanding Borrowing
may be converted to or continued as a Eurocurrency Rate Loan and (y) unless
repaid, at the end of the Interest Period applicable thereto, each Eurocurrency
Rate Loan shall be converted to an Base Rate Loan.

 

 -90- 

 

 

Section 2.16         Extension of Revolving Credit Loans.

 

(a)          [Reserved].

 

(b)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Administrative Borrower to all Lenders of any Revolving Credit
Facility with Revolving Credit Commitments with a like maturity date on a pro
rata basis (based on the aggregate outstanding principal amount of the Revolving
Credit Commitments under such Revolving Credit Facility with a like maturity
date) and on the same terms to each such Lender, the Administrative Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Revolving Credit Commitments of such
Revolving Credit Facility and otherwise modify the terms of such Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Revolving Credit Commitments (and related outstandings)) (each, an “Extension”,
and each group of Revolving Credit Commitments, as so extended, as well as the
original Revolving Credit Commitments of such Revolving Credit Facility (not so
extended), being a “tranche”; any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments of such Revolving Credit Facility from which
they were extended), so long as the following terms are satisfied with respect
to each applicable Revolving Credit Facility: (i) except as to pricing
(including interest rates, fees and funding discounts), conditions precedent and
maturity (which shall be set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an Extension with
respect to such Revolving Credit Commitment (an “Extending Lender”) extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Credit Commitments (and related outstandings) (provided, that (1) assignments
and participations of Extended Revolving Credit Commitments and Extended
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans of such Revolving Credit Facility and (2) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than four different maturity dates), (ii) if the aggregate
principal amount of Revolving Credit Commitments in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Credit Commitments offered to be
extended by the Administrative Borrower pursuant to such Extension Offer, then
the Revolving Credit Loans of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer and (iii) all documentation in respect of such Extension shall
be consistent with the foregoing.

 

(c)          With respect to all Extensions consummated by the Administrative
Borrower pursuant to this Section 2.16, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement
and (ii) each Extension Offer shall specify the minimum amount of Revolving
Credit Commitments of each Revolving Credit Facility to be tendered. The
transactions contemplated by this Section 2.16 (including, for the avoidance of
doubt, payment of any interest or fees in respect of any Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Offer) shall not require the consent of any Lender or any other Person (other
than as set forth in clause (c) below), and the requirements of any provision of
this Agreement (including Sections 2.02(c), 2.05 and 2.12) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.16 shall not apply to any of the transactions
effected pursuant to this Section 2.16.

 

 -91- 

 

 

(d)          No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than the consent of the Administrative Borrower,
each applicable Borrower and each Lender agreeing to such Extension with respect
to one or more of its Revolving Credit Commitments (or a portion thereof) and
the Issuing Bank (if applicable), which consent shall not be unreasonably
withheld, conditioned or delayed. All Extended Revolving Credit Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with the applicable Facility subject to such Extension Amendment. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (an “Extension
Amendment”) with the Administrative Borrower and each applicable Borrower as may
be necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments of each Revolving Credit Facility so extended and
such technical amendments as may be necessary or appropriate in the opinion of
the Administrative Agent and the Administrative Borrower to effect the
provisions of this Section 2.16 (including in connection with the establishment
of such new tranches or sub-tranches, or to provide for class voting provisions
applicable to the Additional Lenders on terms comparable to the provisions of
Section 10.01). In addition, if so provided in such Extension Amendment and with
the consent of the applicable Issuing Banks, participations in Letters of Credit
expiring on or after the Maturity Date shall be re-allocated from Lenders
holding Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such Extension Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Extended Revolving Credit Commitments, be deemed
to be participation interests in respect of such Extended Revolving Credit
Commitments and the terms of such participation interests (including the
commission applicable thereto) shall be adjusted accordingly.

 

(e)          In connection with any Extension, the Administrative Borrower shall
provide the Administrative Agent at least five (5) Business Days (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably, to accomplish the purposes of this Section 2.16.

 

(f)          Notwithstanding anything to the contrary above, at any time and
from time to time following the establishment of a Class of Extended Revolving
Credit Commitments, the Administrative Borrower may offer any Lender of a
Revolving Credit Facility that had been subject to an Extension Amendment
(without being required to make the same offer to any or all other Lenders) who
had not elected to participate in such Extension Amendment the right to convert
all or any portion of its Revolving Credit Commitments into such Class of
Extended Revolving Credit Commitments of such Revolving Credit Facility;
provided, that (i) such offer and any related acceptance shall be in accordance
with such procedures, if any, as may be reasonably requested by, or acceptable
to, the Administrative Agent; (ii) such additional Extended Revolving Credit
Commitments shall be on identical terms (including as to the proposed interest
rates and fees payable, but excluding any arrangement, structuring or other fees
payable in connection therewith that are not generally shared with the relevant
Lenders) with the existing Extended Revolving Credit Commitments, (iii) any
Lender which elects to participate in an Extension Amendment pursuant to this
clause (f) shall enter into a joinder agreement to the respective Extension
Amendment, in form and substance reasonably satisfactory to the Administrative
Agent and executed by such Lender, the Administrative Agent, the Administrative
Borrower and any other applicable Borrowers and (iv) any such additional
Extended Revolving Credit Commitments shall be in an aggregate principal amount
that is not less than $1,000,000 (or, in the case of an outstanding Class with
an entire outstanding principal amount of existing Revolving Credit Commitments
less than a $1,000,000 that is to be refinanced in full, such outstanding
principal amount or commitments), unless each of the Administrative Borrower and
the Administrative Agent otherwise consents. Notwithstanding anything to the
contrary contained herein, any Loans made as provided above shall be treated as
part of the Class to which such Loans are added, and shall not constitute a new
Class of new Extended Revolving Credit Commitments.

 

Section 2.17         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

 -92- 

 

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by the Issuing Bank or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrowers may request (so long as no Default or Event
of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Bank or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or LC Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and LC
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(c) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(m).

 

(iv)        Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and LC Obligations shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided
that the aggregate obligation of each Non-Defaulting Lender under a Class of
Revolving Credit Commitments to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment under such Class of that
Non-Defaulting Lender minus (2) the sum of (A) the aggregate Outstanding Amount
of the Revolving Credit Loans, (B) the aggregate Outstanding Amount of the Pro
Rata Share or other applicable share provided under this Agreement (immediately
prior to giving effect to such applicable reallocation) of the LC Obligations
and (C) the aggregate Outstanding Amount of the Pro Rata Share or other
applicable share provided under this Agreement (immediately prior to giving
effect to such applicable reallocation) of the Swing Line Loans, in each case,
under such Class of Revolving Credit Commitments of that Non-Defaulting Lender.

 

 -93- 

 

 

(b)          Defaulting Lender Cure. If the Administrative Borrower, the
Administrative Agent, Swing Line Lender and each Issuing Bank agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders at par or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Share or other applicable share provided under
this Agreement (without giving effect to the reallocation of such Lender’s
participation pursuant to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender

 

(c)          Cash Collateralization. At any time that there shall exist a
Defaulting Lender, promptly upon the written request of the Administrative Agent
(with respect to any or all Fronting Exposure) or the Issuing Bank or the Swing
Line Lender (solely with respect to such Person’s Fronting Exposure at such
time), the Borrowers shall deliver to the Administrative Agent Cash Collateral
(or, in the case of Fronting Exposure with respect to Swing Line Loans, repay
such Swing Line Loans) in an amount sufficient to cover all such Fronting
Exposure that has not been reallocated pursuant to Section 2.17(a)(iv) (after
giving effect to any Cash Collateral provided by the Defaulting Lender). For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of (i) the relevant Issuing
Bank and the Lenders, as collateral for the LC Obligations or (ii) the Swing
Line Lender and the Lenders, as collateral for the Swing Line Obligations, cash
and Cash Equivalents (if reasonably acceptable to the Administrative Agent and
the relevant Issuing Bank or Swing Line Lender, as applicable) or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
Issuing Bank or Swing Line Lender, as applicable (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings.

 

Section 2.18        Co-Borrowers.

 

(a)           Each Borrower accepts joint and several liability hereunder in
consideration of the financial accommodation to be provided by the
Administrative Agent, the Lenders and the Issuing Banks under this Agreement and
the other Loan Documents, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of each Borrower to
accept joint and several liability for the obligations of each Borrower.

 

(b)          Each Borrower shall be jointly and severally liable for the
Obligations, regardless of which Borrower actually receives the Loans hereunder
or the amount of the Obligations received or the manner in which the
Administrative Agent or any Lender accounts for the Obligations on its books and
records. Each Borrower’s obligations with respect to Loans made to it, and each
Borrower’s obligations arising as a result of the joint and several liability of
such Borrower hereunder, with respect to Loans or LC Obligations made to and
other Obligations owing by the Borrowers hereunder, shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
each Borrower.

 

 -94- 

 

 

(c)          Each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to,
Letters of Credit issued on behalf of, and other Obligations owing by the
Borrowers hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (A) the validity or enforceability, avoidance or
subordination of the obligations of any other Borrower or of any promissory note
or other document evidencing all or any part of the obligations of any other
Borrower, (B) the absence of any attempt to collect the Obligations from any
other Borrower, any other guarantor, or any other security therefor, or the
absence of any other action to enforce the same, (C) the waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
or any Lender with respect to any provision of any instrument evidencing the
obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to the
Administrative Agent or any Lender, (D) the failure by the Administrative Agent
or any Lender to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the obligations
of any other Borrower, (E) the Administrative Agent’s or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code of the United States, of
the application of Section 1111(b)(2) of the Bankruptcy Code of the United
States, (F) any borrowing or grant of a security interest by any other Borrower,
as Debtor In Possession under Section 364 of the Bankruptcy Code of the United
States, (G) the disallowance of all or any portion of the Administrative Agent’s
or any Lender’s claim(s) for the repayment of the obligations of any other
Borrower under Section 502 of the Bankruptcy Code of the United States, or (H)
any other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower. With respect to each Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder with respect to Loans made to the Borrowers hereunder, such
Borrower waives, until the Obligations shall have been paid in full and this
Agreement and the other Loan Documents shall have been terminated, any right to
enforce any right of subrogation or any remedy which the Administrative Agent or
any Lender now has or may hereafter have against such Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of any Borrower to the Administrative Agent or any Lender.

 

(d)          Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent and the Lenders may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that the Administrative Agent
and the Lenders shall be under no obligation to marshal any assets in favor of
any Borrower or against or in payment of any or all of the Obligations.

 

(e)          Each Borrower hereby irrevocably appoints the Administrative
Borrower as the borrowing agent and attorney-in-fact for the Borrowers, which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by all of
the Borrowers that such appointment has been revoked and that another Borrower
has been appointed in the place of the Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Administrative Agent and receive from the Administrative Agent
all notices with respect to Loans obtained for the benefit of any Borrower and
all other notices and instructions under this Agreement and the other Loan
Documents and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Collateral of the Borrowers in a
combined fashion, as more fully set forth herein and in the Collateral
Documents, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof. Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group

 

(f)          After the Closing Date, the Administrative Borrower may, at any
time and from time to time, designate any Restricted Subsidiary that is a
wholly-owned Domestic Subsidiary as a Borrower by delivery to the Administrative
Agent of a Borrower Joinder Agreement executed by such Subsidiary and the
Administrative Borrower, together with any documentation and other information
with respect to such additional Borrower required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act requested by the
Administrative Agent (and to the extent not theretofore delivered on the Closing
Date or otherwise) and satisfied the Collateral and Guarantee Requirement
(including without limitation the actions as specified in Section 6.11 with
respect to newly formed Subsidiaries), and upon such delivery and satisfaction,
such Subsidiary shall for all purposes of this Agreement and the other Loan
Documents be a Borrower and a party to this Agreement. As soon as practicable
upon receipt of a Borrower Joinder Agreement, the Administrative Agent shall
furnish a copy thereof to each Lender.

 

 -95- 

 

 

Section 2.19         Cash Management

 

(a)          The Parent Borrower, the other Borrowers and each Loan Party shall,
along with the Administrative Agent and certain financial institutions selected
by the Loan Parties, reasonably satisfactory to the Administrative Agent and
located in the United States (the “Collection Banks”), enter into within 90 days
after the Closing Date (or such longer period as the Administrative Agent may
reasonably agree), and thereafter maintain, separate Account Control Agreements
with respect to all deposit accounts (other than Exempt Accounts). Each Loan
Party shall (x) instruct all Account Debtors of such Loan Party (other than any
Governmental Entity) to remit all payments to the applicable “P.O. Boxes” or
“Lockbox Addresses” of the applicable Collection Bank (or to remit such payments
to the applicable Collection Bank by electronic settlement) with respect to all
Accounts of such Account Debtor which remittances shall be collected by the
applicable Collection Bank and deposited in the applicable Controlled Account of
the applicable Loan Party and (y) (i) instruct each Account Debtor with respect
to Governmental Entity Accounts to remit all payments from such Account Debtor
to a concentration or deposit account that is used solely to collect
Governmental Entity Accounts and that is not subject to an Account Control
Agreement (each such account, a “Government Receivables Account”) and (ii)
deposit or cause all proceeds deposited in any Government Receivables Account to
be deposited promptly, and in any event no later than the first Business Day
after its receipt of such proceeds, in a concentration account which is a
Controlled Account. All amounts received by any Loan Party and any Collection
Bank, in respect of any Account, in addition to all other cash received from any
other source (other than cash and Cash Equivalents maintained in Exempt Accounts
or otherwise by Loan Parties not to exceed $5,000,000 in the aggregate at any
time), shall promptly upon receipt be deposited or swept into a Controlled
Account. The Loan Parties may close deposit accounts at any Collection Bank
and/or open new deposit accounts, subject (in the case of opening any new
deposit account) to the contemporaneous (or such longer period as the
Administrative Agent may reasonably agree) execution and delivery to the
Administrative Agent of an Account Control Agreement consistent with the
provisions of this Section 2.19 and otherwise reasonably satisfactory to the
Administrative Agent.

 

(b)          So long as no Dominion Period then exists in respect of which the
Administrative Agent has delivered notice thereof as contemplated by the
definition thereof, the Loan Parties shall be permitted to withdraw cash and
Cash Equivalents from Controlled Accounts to be used for working capital and
general corporate purposes. If a Dominion Period exists and the Administrative
Agent has delivered notice thereof as contemplated by the definition thereof,
all collected amounts held in the Controlled Accounts shall be applied as
provided in Section 2.19(c).

 

(c)          Each Account Control Agreement relating to a Controlled Account
shall (unless otherwise reasonably agreed by the Administrative Agent) include
provisions that allow, during any Dominion Period if the Administrative Agent so
elects, for all collected amounts held in such Controlled Account from and after
the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more accounts maintained with the Administrative Agent
(each, an “Agent Deposit Account”). Subject to the terms of the respective
Collateral Document, during any Dominion Period, all amounts received in an
Agent Deposit Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order: (i) first, (A) if so elected by
the Administrative Agent, to the payment (on a ratable basis) of any outstanding
fees and expenses actually due and payable to the Administrative Agent under any
of the Loan Documents and (B) to repay or prepay outstanding Loans advanced by
the Administrative Agent on behalf of the Lenders pursuant to Section 2.01(d);
(ii) second, to the extent all amounts referred to in preceding clause (i) have
been paid in full, (A) if so elected by the applicable Issuing Bank or the Swing
Line Lender, to pay (on a ratable basis) all outstanding expenses actually due
and payable to each Issuing Bank and the Swing Line Lender under any of the Loan
Documents and (B) to repay all outstanding unpaid LC Disbursements and Swing
Line Exposure and all interest thereon; (iii) third, to the extent all amounts
referred to in preceding clauses (i) and (ii) have been paid in full, (A) to pay
(on a ratable basis) all accrued and unpaid interest actually due and payable on
the Revolving Credit Loans and (B) if so elected by the applicable Secured
Party, to pay all accrued and unpaid fees actually due and payable to the
Administrative Agent, the Issuing Banks, the Swing Line Lender, and the Lenders
under any of the Loan Documents with respect to the Revolving Credit Loans; (iv)
fourth, to the extent all amounts referred to in preceding clauses (i) through
(iii), inclusive, have been paid in full, to repay (on a ratable basis) the
outstanding principal of Revolving Credit Loans (whether or not then due and
payable); (v) fifth, to the extent all amounts referred to in preceding clauses
(i) through (iv), inclusive, have been paid in full, to the Cash
Collateralization (on a ratable basis) of all LC Exposure in accordance with
Section 2.03(j); (vi) sixth, to the extent all amounts referred to in preceding
clauses (i) through (v), inclusive, have been paid in full, to pay (on a ratable
basis) all other outstanding Obligations then due and payable to the
Administrative Agent and the Lenders under any of the Loan Documents with
respect to the Revolving Credit Loans; and (vii) seventh, to the extent all
amounts referred to in preceding clauses (i) through (vi) inclusive, have been
paid in full and so long as no Specified Event of Default then exists, to be
returned to the applicable Borrowers for such Borrowers’ own account.

 

 -96- 

 

 

(d)          Subject to the terms and conditions of Sections 10.04 and 10.05,
all costs and expenses to effect the foregoing (including reasonable legal fees
and disbursements of counsel) shall be paid by the Loan Parties.

 

(e)          The Administrative Agent agrees that immediately upon the
termination of the Dominion Period it shall stop transferring amounts from the
Controlled Accounts to accounts maintained with the Administrative Agent
pursuant to this Section 2.19, and the Loan Parties shall be permitted to
withdraw cash and Cash Equivalents from Controlled Accounts to be used for
working capital and general corporate purposes.

 

(f)           Notwithstanding the foregoing, until the later of (x) nine (9)
months after the date hereof (or such later date as may be agreed to by the
Administrative Agent in its Permitted Discretion) and (y) thirty (30) days after
the date on which the Specified Post-Closing Undertaking is satisfied in
accordance with Section 6.18, Account Control Agreements shall not be required
for the deposit accounts of any Beta Entity.

 

Article III.
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01         Taxes.

 

(a)          Except as provided in this Section 3.01, all payments made by or on
account of the Borrowers or Guarantors to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by any Law. If the Borrowers, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct or withhold any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) if the Tax in question is an Indemnified Tax or Other Tax (as
defined below), the sum payable by the Borrowers or any Guarantor shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), each of such Lender (or where any Agent
receives the payments for its own account, such Agent) receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (ii) the applicable withholding agent shall make such deductions,
(iii) the applicable withholding agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Borrowers or any Guarantor is the applicable
withholding agent, it shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
acceptable to such Agent or Lender.

 

(b)          In addition, the Borrowers agree to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes, imposed by any Governmental Authority,
which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”), except for
Assignment Taxes resulting from an assignment or participation that is requested
or required in writing by the Borrowers (all such non-excluded taxes described
in this Section 3.01(b) being hereinafter referred to as “Other Taxes”).

 

(c)          The Borrowers and each Guarantor agree to promptly indemnify each
Agent and each Lender for (i) the full amount of Indemnified Taxes and Other
Taxes payable by such Agent or such Lender and (ii) any expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
such Agent or Lender (or by an Agent on behalf of such Lender), accompanied by a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts shall be conclusive absent manifest error.

 

 -97- 

 

 

(d)          Each Lender and Agent shall, at such times as are reasonably
requested by the Borrowers or the Administrative Agent, provide the Borrowers
and the Administrative Agent with any documentation prescribed by Law or
reasonably requested by the Borrowers or the Administrative Agent certifying as
to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrowers and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrowers or the Administrative Agent)
or promptly notify the Borrowers and the Administrative Agent in writing of its
legal ineligibility to do so. Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding Tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally eligible to deliver. Without limiting the foregoing:

 

(i)          Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement and at the reasonable request of the Parent Borrower or Administrative
Agent two properly completed and duly signed original copies of Internal Revenue
Service Form W-9 (or any successor forms) certifying that such Lender is exempt
from U.S. federal backup withholding.

 

(ii)         Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the Administrative Agent) whichever of the following is applicable:

 

(A)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party,

 

(B)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)         in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit I hereto (any such certificate
a “United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable (or any successor forms), or

 

(D)         to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Participant holding a participation
granted by a participating Lender), two properly completed and duly signed
original copies of Internal Revenue Service Form W-8IMY (or any successor forms)
of the Lender, accompanied by a properly completed and duly signed Form W-8ECI,
W-8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form
W-8IMY or any other required information from each beneficial owner, as
applicable (provided that, if such Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)).

 

(iii)        Each Administrative Agent that is a United States person (as
defined in Section 7701(a)(30) of the Code) shall deliver to the Borrowers two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor forms) with respect to fees received on its own
behalf, certifying that such Administrative Agent is exempt from U.S. federal
backup withholding. Each Administrative Agent that is not a United States person
(as defined in Section 7701(a)(30) of the Code) shall deliver to the Borrowers
and the Administrative Agent two properly completed and duly signed original
copies of Internal Revenue Service Form W-8ECI (or any successor forms) with
respect to fees received on its own behalf and Internal Revenue Service Form
W-8IMY, and including required accompanying documentation with respect to
payments to be received by it on behalf of the Lenders, certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business within the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a U.S. Person with respect to such payments (and
the Borrower and the Administrative Agent agree to so treat the Administrative
Agent as a resident for tax purposes in the United States with respect to such
payments as contemplated by Section 1.1441-1(b)(2)(iv) of the United States
Treasury Regulations).

 

 -98- 

 

 

(e)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Laws and such additional documentation reasonably requested by the
Borrowers or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment.

 

(f)          Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 3.01(d)
or (e) above.

 

(g)          Any Lender or Agent claiming any additional amounts payable
pursuant to this Section 3.01 shall use its reasonable efforts to mitigate or
reduce the additional amounts payable, which reasonable efforts may include a
change in the jurisdiction of its Lending Office (or any other measures
reasonably requested by the Borrowers) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender.

 

(h)          If any Lender or Agent determines, in its sole discretion exercised
in good faith, that it has received a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by a Loan Party pursuant to this Section 3.01, it shall promptly remit to
such Loan Party an amount equal to the amount of such refund (but only to the
extent of indemnification or additional amounts paid by the Loan Party under
this Section 3.01(h) with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
any Taxes) of the Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund net of any Taxes payable by any Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, shall promptly return such refund (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to such party in the
event such party is required to repay such refund to the relevant taxing
authority. The Administrative Agent or such Lender, as the case may be, shall
provide the Loan Party with a copy of any notice of assessment or other evidence
reasonably available of the requirement to repay such refund received from the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrowers or any other
person.

 

(i)          For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 3.01, include any Issuing Bank and any Swing Line Lender.

 

 -99- 

 

 

Section 3.02         Illegality.

 

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans,
or to determine or charge interest rates based upon the Eurocurrency Rate in
each case after the Closing Date, then, on written notice thereof by such Lender
to the Borrowers through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans
to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or promptly, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate component of the Base Rate with
respect to any Base Rate Loans, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurocurrency Rate.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment and conversion.

 

Section 3.03         Inability to Determine Rates.

 

If, after the Closing Date, the Required Lenders reasonably determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount,
currency and Interest Period of such Eurocurrency Rate Loan (such Loans, the
“Impacted Loans”), (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, with the consent of the Parent Borrower, may establish an alternative
interest rate for the Impacted Loans, in which case, such alternative rate of
interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this Section 3.03, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrowers written notice thereof.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

 

 -100- 

 

 

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined in Section 1.01) and any
such amendment shall become effective upon execution by the Administrative Agent
and the Administrative Borrower at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.

 

(a)          If any Lender reasonably determines that as a result of a Change in
Law, there shall be any increase in the cost to such Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(including any Taxes (other than (i) Indemnified Taxes or Other Taxes or (ii)
Taxes imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document that are excluded from the
definition of Indemnified Taxes pursuant to clauses (i) through (vi) thereof),
including by imposing, modifying or holding applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, and
excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from reserve requirements contemplated by Section
3.04(c) or the definition of Eurocurrency Rate), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

 

 -101- 

 

 

(b)          If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of any such Lender’s holding companies, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by it, or
participations in or issuance of Letters of Credit by such Lender, to a level
below that which such Lender or such Lender’s holding companies could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding companies with respect to
capital adequacy and liquidity), then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Borrowers
will pay to such Lender, as the case may be, within fifteen (15) days after
demand by such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding companies for any such reduction suffered.

 

(c)          The Borrowers shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Rate funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrowers equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financing
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of any Eurocurrency Rate Loans of the Borrowers, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided that the Borrowers shall have received at least fifteen
(15) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.

 

Section 3.05         Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrowers shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense (excluding loss of
anticipated profits or margin) actually incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan of the Borrowers on a day other than the last day of the
Interest Period for such Loan; or

 

(b)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrowers on the date or in the amount notified by
the Borrowers;

 

including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Eurocurrency Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

Section 3.06         Matters Applicable to All Requests for Compensation.

 

(a)          If any Lender requests compensation under Section 3.04, or the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or issuing Letters of Credit hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect; provided that nothing in this Section 3.06(a) shall affect or postpone
any Obligations of the Borrowers or the rights of the Lenders under this
Article III.

 

 -102- 

 

 

(b)          If any Lender requests compensation by the Borrowers under Section
3.04, the Borrowers may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurocurrency Rate Loans from one Interest Period to another Interest Period, or
to convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(d) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

(c)          Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Section 3.01, 3.02, 3.03 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the foregoing provisions of Section 3.01, 3.02, 3.03 or 3.04 for any
increased costs incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrowers of the
event giving rise to such claim and of such Lender’s intention to claim
compensation therefor (except that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(d)          If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of any immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

 

(i)          to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurocurrency Rate Loans shall be
made or continued instead as Base Rate Loans (if possible), and all Base Rate
Loans of such Lender that would otherwise be converted into Eurocurrency Rate
Loans shall remain as Base Rate Loans.

 

(e)          If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

(f)          Any Agent or Lender claiming compensation under this Article III
shall deliver a certificate to the Borrowers setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder, which shall be
conclusive on the absence of manifest error. In determining such amounts, such
Agent or Lender may use any reasonable averaging and attribution methods.

 

 -103- 

 

 

Section 3.07         Replacement of Lenders under Certain Circumstances.

 

If (i) any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or 3.04, (iii)
any Lender is a Non-Consenting Lender, (iv) any Lender becomes a Defaulting
Lender, or (v) any other circumstance exists hereunder that gives the Borrowers
the right to replace a Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, (x) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.07), all of its interests, rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its interests,
rights and obligations with respect to the Class of Loans or Commitments that is
the subject of the related consent, waiver and amendment) and the related Loan
Documents to one or more Eligible Assignees (provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender or other such Person) that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment); provided that:

 

(a)          the Borrowers or the Assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.07(b)(ii)(C) (unless otherwise
waived by the Administrative Agent);

 

(b)          such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers;

 

(c)          such Lender being replaced pursuant to this Section 3.07 shall (1)
execute and deliver an Assignment and Assumption with respect to all, or a
portion as applicable, of such Lender’s Commitment and outstanding Loans and
participations in LC Obligations and Swing Line Loans, and (2) deliver any Notes
evidencing such Loans to the Borrowers or Administrative Agent (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption or deliver such Notes shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment may be recorded in the Register and the Notes shall be deemed to
be canceled upon such failure;

 

(d)          upon such payment set forth in clauses (a) and (b) above and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrowers, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender;

 

(e)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(f)          such assignment does not conflict with applicable Laws;

 

(g)          any Lender that acts as an Issuing Bank may not be replaced in its
capacity as an Issuing Bank hereunder at any time when it has any Letter of
Credit outstanding hereunder unless arrangements reasonably satisfactory to such
Issuing Bank (including the furnishing of a back-up standby letter of credit in
form and substance, and issued by an issuer, reasonably satisfactory to such
Issuing Bank or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such Issuing
Bank) have been made with respect to each such outstanding Letter of Credit; and

 

 -104- 

 

 

(h)          the Lender that acts as the Administrative Agent cannot be replaced
in its capacity as Administrative Agent other than in accordance with Section
9.06,

 

or (y) terminate the Commitment of such Lender or Issuing Bank, as the case may
be, and (a) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (b) in the
case of an Issuing Bank, repay all Obligations of the Borrowers owing to such
Issuing Bank relating to the Loans and participations held by the Issuing Bank
as of such termination date and Cash Collateralize, cancel or backstop, or
provide for the deemed reissuance under another facility, on terms satisfactory
to such Issuing Bank any Letters of Credit issued by it; provided that in the
case of any such termination of the Commitment of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents and such termination shall, with respect to clause (iii) above, be in
respect of all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent, waiver
and amendment.

 

Notwithstanding the foregoing, in addition if a Non-Consenting Lender is being
replaced in connection with any Extension Amendment, the Borrowers shall have
the option, with the consent of the Administrative Agent and subject to at least
three Business Days’ advance notice (which notice may be rescinded if the
transaction contemplated in such notice is not consummated) to such
Non-Consenting Lenders, in lieu of execution of an Assignment and Assumption as
otherwise provided for in this clause (b), effect such assignment by purchasing
any such Non-Consenting Lender’s Loans (which shall be automatically cancelled
upon consummation of such acquisition) and unfunded Commitments at par
(allocated among the applicable Lenders in the same manner as would be required
if such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest and fees thereon (and, if applicable, any amounts payable
pursuant to clause (e) of this Section and Section 3.05). By receiving such
purchase price, the applicable Lenders shall automatically be deemed to have
assigned such Loans or Commitments pursuant to the terms of an Assignment and
Assumption, and accordingly no other action by such Lenders shall be required in
connection therewith.

 

In the event that (i) the Borrowers or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders with respect to a certain Class or Classes of the Loans and/or
Commitments and (iii) the Required Lenders have agreed (but solely to the extent
required by Section 10.01) to such consent, waiver or amendment (including, in
each case, by virtue of such Lender refusing to make or enter into an Extension
Offer pursuant to Section 2.16), then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

In connection with any such replacement, if any such Non-Consenting Lender or
Defaulting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within five
(5) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Non-Consenting Lender or Defaulting
Lender, then such Non-Consenting Lender or Defaulting Lender shall be deemed to
have executed and delivered such Assignment and Assumption without any action on
the part of the Non-Consenting Lender or Defaulting Lender. Notwithstanding the
foregoing, in addition if a Non-Consenting Lender is being replaced in
connection with any Extension Amendment, the Administrative Borrower shall have
the option, with the consent of the Administrative Agent and subject to at least
three Business Days’ advance notice (which notice may be rescinded if the
refinancing or replacement transaction contemplated in such notice is not
consummated) to such Non-Consenting Lenders, in lieu of execution of an
Assignment and Assumption as otherwise provided for in this clause (y), to
effect such assignment by purchasing any such Non-Consenting Lender’s Loans
(which shall automatically be cancelled upon consummation of such acquisition)
and unfunded Commitments at par (allocated among the applicable Lenders in the
same manner as would be required if such Loans were being optionally prepaid or
such Commitments were being optionally reduced or terminated by the Borrowers),
accompanied by payment of any accrued interest, premium and fees thereon (and,
if applicable, any amounts payable pursuant to the immediately preceding
paragraphs). By receiving such purchase price, the applicable Lenders shall
automatically be deemed to have assigned such Loans or Commitments pursuant to
the terms of an Assignment and Assumption and accordingly no other action by
such Lenders shall be required in connection therewith.

 

 -105- 

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 3.08         Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Total Revolving Credit Commitments and repayment of all other
Obligations hereunder.

 

Article IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01         Conditions to Initial Credit Extension.

 

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction (or waiver) of the following conditions
precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or pdf copies or other facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party:

 

(i)           a Request for Credit Extension in accordance with the requirements
hereof;

 

(ii)          executed counterparts of this Agreement;

 

(iii)         a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least three (3) Business Days in advance of the Closing
Date;

 

(iv)        a copy of the charter or certificate of formation (or the equivalent
thereof) of each Loan Party certified by the secretary of state of the state of
formation, if applicable, of such Loan Party and the other Organization
Documents of each Loan Party;

 

(v)         subject to the proviso at the end of this Section 4.01(a), each
Collateral Document and each other document set forth on Schedule 4.01 required
to be executed on the Closing Date as indicated under such Schedule 4.01, in
each case duly executed by each Loan Party thereto, together with:

 

(A)         subject to Section 10.20, certificates, if any, representing the
Pledged Equity referred to therein accompanied by undated stock powers executed
in blank and instruments evidencing the Pledged Debt indorsed in blank;

 

(B)         evidence of all other actions, recordings and filings required by
the Loan Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including the filing of); and

 

(C)         proper financing statements (Form UCC-1 or the equivalent) for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary to perfect the security interests purported to be created by
the Security Agreement);

 

(vi)        such certificates of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

 

 -106- 

 

 

(vii)       customary opinions from Kirkland & Ellis LLP and Taft, Stettinius &
Hollister LLP, counsel to the Loan Parties;

 

(viii)      a solvency certificate from the chief financial officer of the
Parent Borrower (after giving effect to the Transactions) substantially in the
form of Exhibit D-3 hereto;

 

(ix)         an officer’s certificate dated as of the Closing Date, to the
conditions set forth in Section 4.01(c) and (d) (solely with respect to the
Specified Representations); and

 

(x)          a Borrowing Base Certificate as of August 2, 2019;

 

provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on the Collateral may be
perfected solely by (x) the filing of a financing statement under the Uniform
Commercial Code or (y) the delivery of stock certificates representing the
Equity Interests of the Borrowers and the Guarantors required to be pledged
pursuant to the Collateral and Guarantee Requirement to the extent
(i) possession of such stock certificates or other certificates perfects a
security interest therein and (ii) other than in the case of stock certificates
representing Equity Interests of the Initial Borrower, such stock certificates
or other certificates have been received from the Company after the Initial
Borrower’s use of commercially reasonable efforts to receive such documents and
instruments) shall not constitute conditions precedent to any Credit Extension
on the Closing Date after the Initial Borrower’s use of commercially reasonable
efforts to satisfy such requirement on or prior to the Closing Date without
undue burden or expense; provided that the Borrowers shall deliver, or cause to
be delivered, such search results, documents and instruments, or take or cause
to be taken such other actions as may be required to perfect such security
interests in accordance with Section 6.17.

 

(b)          Payment of all fees, closing payments and expenses required to be
paid hereunder and due to the Administrative Agent, the Commitment Parties and
the Bookrunners, and in the case of expenses, to the extent invoiced at least
three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrowers), required to be paid on the Closing Date.

 

(c)          Prior to or substantially concurrently with the initial Borrowing
on the Closing Date, the Merger shall be consummated in all material respects
pursuant to the Merger Agreement (but without giving effect to any amendments or
modifications to the provisions thereof or express waivers or consents thereto
that, in each case, are materially adverse to the interests of the Commitment
Parties without the consent of the Commitment Parties, such consent not to be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that (i) any change in the Merger Consideration (as defined in the Merger
Agreement) shall be deemed not to be adverse to the interests of the Commitment
Parties and (ii) any adverse modification to the definition of Beta Material
Adverse Effect (or adverse express waiver or express consent in respect of the
definition of Beta Material Adverse Effect) without the prior written consent of
the Commitment Parties (such consent not to be unreasonably withheld, delayed or
conditioned) shall be deemed to be materially adverse to the interests of the
Commitment Parties); provided that in each case the Commitment Parties shall be
deemed to have consented to such modification, amendment, waiver or consent
unless they shall have objected thereto within 3 Business Days of receipt of
written notice of such modification, amendment, consent or waiver.

 

(d)          The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

 

(e)          The Commitment Parties shall have received the Annual Financial
Statements and Quarterly Financial Statements.

 

(f)          The Commitment Parties shall have received the Pro Forma Balance
Sheet.

 

 -107- 

 

 

(g)          So long as requested at least ten (10) business days prior to the
Closing Date, (x) the Administrative Agent shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information with respect to Borrowers and the Guarantors that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and (y) any Loan Party that qualifies as a “legal entity customer,” under the
Beneficial Ownership Regulation shall deliver, at least three (3) Business Days
prior to the Closing Date, a beneficial ownership certificate to the Commitment
Parties, which certification shall be substantially similar in form and
substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association,
in relations to such Loan Party

 

(h)          Since March 14, 2019, there shall not have been a Beta Material
Adverse Effect.

 

(i)           The ABL Intercreditor Agreement shall have been executed by the
Borrowers and Guarantors party thereto.

 

(j)            Prior to or substantially concurrently with the initial Borrowing
on the Closing Date, the Closing Date Refinancing shall have been consummated.

 

(k)          After giving effect to the Credit Extension made on the Closing
Date (and the use of the proceeds thereof), the Total Revolving Credit Exposure
shall not exceed the Line Cap at such time.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02         Conditions to All Credit Extensions after the Closing Date.
The agreement of each Lender and any Issuing Bank to make any extension of
credit requested to be made by it hereunder on any date (other than (w) the
initial extensions of credit on the Closing Date (except with respect to the
condition precedent specified in clause (d) below), (x) Agent Advances, (y) a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans and (z) any amendment, modification, renewal or extension of a Letter of
Credit which does not increase the face amount of such Letter of Credit) is
subject to the satisfaction (or waiver) of the following conditions precedent:

 

(a)          Representations and Warranties. The representations and warranties
of each Loan Party set forth in Article V and in each other Loan Document shall
be true and correct in all material respects on and as of the date of such
Credit Extension with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

 

(b)          No Default. No Default or Event of Default shall exist or would
result from such proposed Credit Extension or from the application of the
proceeds therefrom.

 

(c)          Request for Credit Extension. Delivery of a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)          Borrowing Base Limitations. After giving effect thereto (and the
use of the proceeds thereof) the Total Revolving Credit Exposure would not
exceed the Line Cap at such time.

 

 -108- 

 

 

Each Borrowing of a Loan (other than (w) the initial extensions of credit on the
Closing Date (except with respect to the condition precedent specified in clause
(d) above), (x) Agent Advances, (y) a conversion of Loans to the other Type, or
a continuation of Eurocurrency Rate Loans and (z) any amendment, modification,
renewal or extension of a Letter of Credit which does not increase the face
amount of such Letter of Credit) by and issuance of a Letter of Credit on behalf
of one or more Borrowers hereunder shall constitute a representation and
warranty by the Parent Borrower and such Borrower as of the date of such
extension of credit that the conditions contained in this Section 4.02 have been
satisfied.

 

Notwithstanding anything in this Section 4.02 to the contrary, (i) the
effectiveness of any Incremental Amendment shall be subject only to the
conditions precedent set forth in Section 2.14 and to such conditions as are
mutually agreed between the applicable Borrower and the Lenders party to the
Incremental Amendment and (ii) the effectiveness of any Extension Amendment
shall be subject only to the conditions precedent set forth in Section 2.16 and
to such conditions as are mutually agreed between the applicable Borrower and
the Lenders party to the Extension Amendment.

 

Article V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower and each of the Guarantors party hereto represent and warrant to
the Agents, the Issuing Banks and the Lenders (a) on and as of the Closing Date
(provided that (x) the only representations and warranties under this Article V
the accuracy of which shall be a condition precedent under Section 4.01 to the
Credit Extension on the Closing Date shall be the Specified Representations and
(y) for purposes of the making of the representations and warranties in this
Article V on the Closing Date, all references in this Article V to the Loan
Parties (or any of them) or the Restricted Subsidiaries or Subsidiaries of the
Parent Borrower (or any of them) shall in each case be references to such
Persons after giving effect to the Transactions) and (b) after the Closing Date,
at the time of each Credit Extension (to the extent, in the case of clause (b),
the representations and warranties in this Article V are required to be true and
correct in all material respects or otherwise as a condition to such Credit
Extension pursuant to Article IV) that:

 

Section 5.01         Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary that is a Material Subsidiary (a)
is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation, organization or
formation (to the extent such concept exists in such jurisdiction), (b) in the
case of the Loan Parties has all requisite corporate power, limited liability
power or other organizational power and authority to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (to the extent such concept exists in such
jurisdiction) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business as currently conducted
requires such qualification, (d) is in compliance with all applicable Laws
(including the United States Foreign Corrupt Practices Act of 1977, as amended),
orders, writs and injunctions and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Parent Borrower), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 5.02         Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) result in any breach
or contravention of, or the creation of any Lien upon any of the property or
assets of such Loan Party (other than as permitted by Section 7.01), or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any Law; except with respect to any breach
or contravention or payment (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such violation, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

 

 -109- 

 

 

Section 5.03         Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, enforcement by the
Administrative Agent of its rights under the Loan Documents against, any Loan
Party of this Agreement or any other Loan Document, the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, the perfection
(if and to the extent required by the Collateral and Guarantee Requirement) or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for (i) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.04         Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and principles of good faith and fair
dealing and (ii) the effect of foreign Laws, rules and regulations as they
relate to pledges of Equity Interests in Foreign Subsidiaries.

 

Section 5.05         Financial Statements; No Material Adverse Effect.

 

(a)          As of the Closing Date, the Pro Forma Balance Sheet, a copy of
which has heretofore been furnished to the Administrative Agent, has been
prepared in good faith, based on assumptions believed by the Borrowers to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Parent Borrower and their respective Subsidiaries as at March 31, 2019 (it being
understood and agreed that such Pro Forma Balance Sheet need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase or recapitalization accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R))).

 

(b)          Since the Closing Date, there has been no event, circumstance or
change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.06         Litigation.

 

Except as set forth on Schedule 5.06, (a) there are no actions, suits or
proceedings, pending or (b) to the knowledge of any Borrower, there are no
actions, suits, proceedings, claims or disputes overtly threatened in writing,
in each case of (a) and (b), at law, in equity, in arbitration or before any
Governmental Authority, by or against any Borrower or any Restricted Subsidiary
or against any of their properties or revenues that either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07         Ownership of Property; Liens.

 

Each of the Borrowers and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Schedule 5.07
and except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

 -110- 

 

 

Section 5.08         Environmental Matters.

 

Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

 

(a)          each Loan Party and its respective properties and operations are
and have been in compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

 

(b)          the Loan Parties have not received any written notice that alleges
any of them is in violation of or potentially liable under any Environmental
Laws and none of the Loan Parties nor any Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of any Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;

 

(c)          there has been no Release of Hazardous Materials on, at, under or
from any Real Property or facilities owned, operated or leased by any of the
Loan Parties, or, to the knowledge of any Borrower, Real Property formerly
owned, operated or leased by any Loan Party or arising out of the conduct of the
Loan Parties, in any case, that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup under
Environmental Laws or could reasonably be expected to result in the Borrowers or
any other Loan Party incurring liability under Environmental Laws; and

 

(d)          there are no existing facts, circumstances or conditions arising
out of or relating to the operations of the Loan Parties or Real Property or
facilities owned, operated or leased by any of the Loan Parties or, to the
knowledge of any Borrower, Real Property or facilities formerly owned, operated
or leased by the Loan Parties that could reasonably be expected to result in the
Borrowers or any other Loan Party incurring liability under Environmental Laws.

 

Section 5.09         Taxes.

 

Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrowers and the
Restricted Subsidiaries have timely filed all tax returns required to be filed
by them, and have paid all Taxes levied or imposed upon them or their
properties, income, profits or assets, that are due and payable (including in
their capacity as a withholding agent), except those which are being contested
in good faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties or
their Restricted Subsidiaries that, if made, could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
written adjustment relating to any such returns and involving a material amount
of tax has been proposed or otherwise assessed by a taxing authority, and there
are no pending audits, proceedings or actions related to the assessment or
collection of taxes against any Loan Party that could, individually or in the
aggregate, in each case, reasonably be expected to have a Material Adverse
Effect.

 

Section 5.10         ERISA Compliance.

 

(a)          Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable federal or state Laws.

 

 -111- 

 

 

(b)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due but not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA with respect to a Multiemployer Plan; and (iv) to the knowledge of the
Borrowers, neither any Loan Party, nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; except,
with respect to each of the foregoing clauses of this Section 5.10(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 5.11         Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any Material Subsidiaries other than those specifically disclosed on
Schedule 5.11 (it being understood that the disclosure of any Subsidiary on
Schedule 5.11 shall not be an admission that such Subsidiary is a Material
Subsidiary), and all of the outstanding Equity Interests owned by the Loan
Parties (or a Subsidiary of any Loan Party) in such Material Subsidiaries have
been validly issued and are fully paid and all Equity Interests owned by a Loan
Party (or a Subsidiary of any Loan Party) in such Material Subsidiaries are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01.

 

Section 5.12         Margin Regulations; Investment Company Act.

 

(a)          Each Borrower is not and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

 

(b)          None of the Borrowers or any Guarantor is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

Section 5.13         Disclosure.

 

(a)          No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party concerning the Initial
Borrower, Omega Parent, the Company or their respective Subsidiaries or the
Transactions (other than projected financial information, pro forma financial
information, budgets, estimates, other forward looking statements and
information of a general economic or industry nature) to any Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole and as
supplemented contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (when taken as a whole),
in the light of the circumstances under which they were made, not materially
misleading. With respect to written projected financial information and pro
forma financial information, the Borrowers represent that such written
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was furnished to the Lenders (it being
understood that (i) such projected financial information and pro forma financial
information are not to be viewed as facts or a guarantee of performance and are
subject to significant uncertainties and contingencies many of which are beyond
the control of the Parent Borrower and its Subsidiaries and (ii) no assurance
can be given that any particular financial projections will be realized, and
that actual results during the period or periods covered by any such written
projected financial information and pro forma financial information may vary
from such forecasts and that such variations may be material and that no
assurance can be given that the projected results will be realized).

 

(b)          As of the Closing Date, the information included in the beneficial
ownership certification delivered pursuant to Section 4.01(g) is true and
correct in all material respects.

 

 -112- 

 

 

Section 5.14         Labor Matters.

 

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrowers, overtly threatened and (b) each Borrower and each of
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with wage and hour matters.

 

Section 5.15         Intellectual Property; Licenses, Etc.

 

The Borrowers and the Restricted Subsidiaries own, license or otherwise possess
the right to use (free and clear of all Liens, except for the Liens permitted by
Section 7.01) all of the intellectual property rights, including without
limitation, trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights, works of authorship, trade secrets, all registrations and
applications related to any of the above, and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted, except to the extent the absence
of such IP Rights, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. To the knowledge of each
Borrower, the operation of the respective businesses of the Borrowers and the
Restricted Subsidiaries as currently conducted does not infringe upon any IP
Rights held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights is pending or, to
the knowledge of any Borrower, overtly threatened in writing against any Loan
Party or any of the Restricted Subsidiaries, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.16         Solvency.

 

On the Closing Date, after giving effect to the Transactions, the Parent
Borrower and the Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.17         [Reserved].

 

Section 5.18         USA Patriot Act, FCPA and OFAC.

 

(a)          To the extent applicable, each of the Guarantors, the Borrowers and
the Restricted Subsidiaries is in compliance, in all material respects, with (i)
the Trading with the Enemy Act and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V) and any other enabling legislation or executive order relating thereto and
(ii) the USA Patriot Act, solely for purposes of Section 4.01 to the extent a
breach or violation of the representation in this clause (ii) would reasonably
be expected to result in a Material Adverse Effect.

 

(b)          No part of the proceeds of the Loans will be used by the
Guarantors, the Borrowers or any Restricted Subsidiary, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(c)          (i) None of the Guarantors, the Borrowers or any Restricted
Subsidiaries nor, to the knowledge of any Borrower, any director or officer of
any Guarantor, Borrower or Restricted Subsidiary is currently the subject of any
U.S. sanctions program administered by the Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”), and (ii) none of the
Guarantors, the Borrowers or any Restricted Subsidiary will directly or
indirectly knowingly use the proceeds of the Loans or otherwise knowingly make
available such proceeds to any Person, for the purpose of financing the
activities of any Person, or in any country or territory that, at the time of
such financing, is the subject of any U.S. sanctions program administered by
OFAC, except to the extent licensed or otherwise approved by OFAC.

 

 -113- 

 

 

Section 5.19         Collateral Documents.

 

Except as otherwise contemplated hereby or under any other Loan Documents and
subject to the limitations set forth in the Collateral and Guarantee
Requirement, the provisions of the Collateral Documents, together with such
filings and other actions required to be taken hereby or by the applicable
Collateral Documents (including the delivery to the Administrative Agent of any
Pledged Debt and any Pledged Equity required to be delivered pursuant to the
applicable Collateral Documents), are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, except as otherwise
provided hereunder or pursuant to the applicable Loan Documents, including
subject to Liens permitted by Section 7.01, a legal, valid, enforceable and
perfected Lien on all right, title and interest of the respective Loan Parties
in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrowers nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a
Guarantor, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign Law, (B) the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or (C) on the Closing Date and until
required pursuant to Section 6.13, 6.17 or 4.01(a)(v), the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 4.01(a)(v).

 

Section 5.20         EEA Financial Institution and Covered Party.

 

No Loan Party is an EEA Financial Institution or a Covered Party.

 

Section 5.21         Accounts.

 

Without limiting the statements contained in any Borrowing Base Certificate, the
statements in each Borrowing Base Certificate are or will be (when such
Borrowing Base Certificate is delivered) true and correct in all material
respects. The Administrative Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by the Borrowers
with respect thereto. With respect to each Account at the time it is shown as an
Eligible Account in a Borrowing Base Certificate:

 

(a)          it is genuine and in all material respects what it purports to be,
and is not evidenced by a judgment;

 

(b)          it arises out of a completed, bona fide sale and delivery of goods
or rendition of service and substantially in accordance with any purchase order,
contract or other document relating thereto; and

 

(c)          it is for a sum certain, maturing as stated in the invoice covering
such sale or rendition.

 

Section 5.22         Borrowing Base Calculation.

 

The calculation by the Administrative Borrower of each Borrowing Base in any
Borrowing Base Certificate delivered to the Administrative Agent and the
valuation thereunder is complete and accurate in all material respects as of the
date of such delivery.

 

Article VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment, any Loan or other Obligation
(other than contingent indemnification obligations as to which no claim has been
asserted) or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the LC Obligations related thereto has been Cash
Collateralized or backstopped by a letter of credit reasonably satisfactory to
the applicable Issuing Bank or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank),
then from and after the Closing Date, the Parent Borrower shall, and shall cause
the Restricted Subsidiaries to:

 

 -114- 

 

 

Section 6.01         Financial Statements.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)          within one hundred and twenty (120) days after the end of each
fiscal year of the Parent Borrower (or, in the case of financial statements for
the fiscal year ended December 31, 2019, on or before the date that is one
hundred and fifty (150) days after the end of such fiscal year), a consolidated
statement of financial condition of the Parent Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year (provided, in no event shall any comparison be required to be
furnished to the Administrative Agent with respect to any period occurring prior
to the first day of the fiscal year of the Parent Borrower ended December 31,
2019; provided, further, in no event shall any prior year comparison financial
be required to include information with respect to Omega and its Subsidiaries
prior to the Closing Date), all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of any independent
registered public accounting firm of nationally recognized standing or any other
independent registered public accounting firm approved by the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned),
which report and opinion (i) shall be prepared in accordance with generally
accepted auditing standards and (ii) shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (other than a “going concern” or like qualification or
exception as a result of a prospective or actual default or event of default
with respect to any financial covenant (including the Financial Covenant), or
the impending maturity of any Indebtedness);

 

(b)          within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Parent Borrower, beginning
with the fiscal quarter ending September 30, 2019 (or, in the case of such
financial statements for the first three such deliveries, on or before the date
that is sixty (60) days after the end of such fiscal quarter), a consolidated
unaudited statement of financial condition of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter and the related (i)
consolidated unaudited statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
unaudited statements of cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, and beginning one full fiscal year following the
Closing Date, setting forth, in each case, in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (provided no comparison to any
period prior to the Closing Date shall be required), all in reasonable detail
and certified by a Responsible Officer of the Administrative Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Parent Borrower and their Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes;

 

(c)          within ninety (90) days after the end of each fiscal year of the
Parent Borrower (beginning with the fiscal year ended December 31, 2019), a
reasonably detailed consolidated budget for the then-current fiscal year as
customarily prepared by management of the Borrower for their internal use
(including a projected consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries as of the end of such fiscal year and the related
consolidated statements of projected cash flow and income for such fiscal year
and a summary of the material underlying assumptions applicable thereto (the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Borrowers to be reasonable at the time such
Projections were furnished to the Administrative Agent, it being understood that
such Projections are not to be viewed as facts or as a guarantee of performance
or achievement of any particular results, are subject to significant
uncertainties and contingencies many of which are beyond the control of the
Parent Borrower and their Restricted Subsidiaries, and that actual results may
vary from such Projections and that such variations may be material and that no
assurance can be given that the projected results will be realized; provided,
that such Projections shall only be delivered to Lenders that are not Public
Lenders;

 

 -115- 

 

 

(d)          simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and Section 6.01(b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any and
which are not required to be audited and may be in footnote form only) from such
consolidated financial statements; and

 

(e)          within ten (10) Business Days after the Closing Date (x) a
consolidated unaudited statement of financial condition of the Company and its
Subsidiaries as at June 30, 2019 and the related (i) consolidated unaudited
statements of income or operations for the fiscal quarter ended June 30, 2019
and for the portion of the fiscal year then ended and (ii) consolidated
unaudited statements of cash flows for the fiscal quarter ended June 30, 2019
and for the portion of the fiscal year then ended and (y) a consolidated
unaudited statement of financial condition of Omega III and its Subsidiaries as
at June 30, 2019 and the related (i) consolidated unaudited statements of income
or operations for the fiscal quarter ended June 30, 2019 and for the portion of
the fiscal year then ended and (ii) consolidated unaudited statements of cash
flows for the fiscal quarter ended June 30, 2019 and for the portion of the
fiscal year then ended, all in reasonable detail and certified by a Responsible
Officer of the Company or Omega III, as applicable, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Company or Omega III, as applicable, and their respective Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) through (e) of
this Section 6.01 may be satisfied with respect to such applicable financial
information by furnishing the Parent Borrower’s Form 10-K, 10-Q or 8-K, as
applicable, filed with the SEC (or, with respect to clause (e) only, by
furnishing the Company’s or the Parent Borrower’s, as applicable, Form 10-Q or
8-K filed with the SEC); provided that to the extent such information is in lieu
of information required to be provided under Section 6.01(a), such materials
are, to the extent applicable, accompanied by a report and opinion of any
independent registered public accounting firm of nationally recognized standing
or any other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than a “going concern” or like qualification
or exception as a result of a prospective or actual default or event of default
with respect to any financial covenant (including the Financial Covenant), or
the impending maturity of any Indebtedness).

 

Any financial statement required to be delivered pursuant to Section 6.01(a),
(b) or (e) shall not be required to include purchase accounting or
recapitalization accounting adjustments relating to the Transactions or any
other acquisition to the extent it is not practicable to include any such
adjustments in such financial statement.

 

Section 6.02         Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)          no later than five (5) Business Days after the delivery of the
financial statements referred to in Section 6.01(a) and Section 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Administrative Borrower (it being understood and agreed that such Compliance
Certificate shall require a calculation of the Financial Covenant regardless of
whether the Financial Covenant is then being tested);

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
any Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

 

 -116- 

 

 

(c)          promptly after the furnishing thereof, copies of any amendment,
written modification or waiver of the First Lien Credit Agreement or the Second
Lien Notes Indenture;

 

(d)          together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a), a list of each Subsidiary of the Borrowers that identifies
each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate (to the extent that there
have been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the later of the Closing
Date or the most recent list provided);

 

(e)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request;

 

(f)           from and after the Closing Date, (i) unless clause (ii) below
applies, not later than 5:00 p.m., New York City time on or before the twentieth
(20th) day of each fiscal month (or more frequently as the Administrative
Borrower may elect, so long as the frequency of delivery is maintained by the
Administrative Borrower for the immediately following sixty (60) day period),
(ii) during any period in which a Dominion Period is in effect and in respect of
which the Administrative Agent has delivered notice thereof as contemplated by
the definition thereof, not later than 5:00 p.m., New York City time, on or
before Wednesday of each week, (iii) at the Administrative Borrower’s
discretion, at the time of the consummation of a Permitted Acquisition
(including, if applicable, a calculation of the Acquired Asset Borrowing Base)
and (iv) at the time of the consummation of a sale or other Disposition with a
value in excess of $7,500,000 (other than any Disposition of cash or Inventory
in the ordinary course of business), in each case, a borrowing base certificate
setting forth the Borrowing Base (in each case with supporting calculations in
reasonable detail) substantially in the form of Exhibit N (each, a “Borrowing
Base Certificate”), which shall be prepared as of the last Business Day of the
preceding fiscal month in the case of each subsequent Borrowing Base Certificate
(or, if any such Borrowing Base Certificate is delivered more frequently than
monthly, as of the last Business Day of the week or other applicable period
preceding such delivery). Each such Borrowing Base Certificate shall include
such supporting information as may be reasonably requested from time to time by
the Administrative Agent, including the (x) aggregate amount of Specified Beta
Vendor Obligations owed to any vendor at such time and (y) the total value of
all assets of the Parent Borrower or the applicable Restricted Subsidiary
subject to Liens securing the Specified Beta Vendor Obligations at such time;
and

 

(g)          (i) In the case of succeeding sub-clause (x), one (1) time during
each fiscal year of the Parent Borrower (or, at any time that Specified
Availability is less than the greater of (i) 15.0% of the Line Cap and (ii)
$15,000,000 for five (5) consecutive business days, two (2) times in each fiscal
year of the Parent Borrower), (ii) in the case of succeeding sub-clause (y), one
(1) time in each fiscal year (at any time that Specified Availability is less
than the greater of (i) 15.0% of the Line Cap and (ii) $15,000,000 for five (5)
consecutive business days, two (2) times in each fiscal year of the Parent
Borrower) and (iii) in the case of either sub-clause (x) or (y), at any time
that any Specified ABL Default exists, as often as the Administrative Agent
reasonably requests (x) an appraisal of the Inventory of the Loan Parties and
(y) a collateral examination of the Inventory, Accounts and related accounts of
the Loan Parties, in each case, in scope and form, and conducted by the
Administrative Agent or from a third-party appraiser and a third-party
consultant, respectively, reasonably satisfactory to the Administrative Agent
and at the sole cost and expense of the Borrowers. The Administrative Agent
shall deliver to each Lender, within five (5) days of receipt thereof, each
final report delivered to the Administrative Agent pursuant to this clause (g).

 

 -117- 

 

 

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Administrative Borrower posts
such documents, or provides a link thereto on the website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrowers’ behalf on the Platform, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (x)
upon written request by the Administrative Agent, the Administrative Borrower
shall deliver paper copies of such documents (which may be electronic copies
delivered via electronic mail) to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Administrative Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.
Notwithstanding anything to the contrary in this Section 6.02, none of the
Borrowers or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information, and who may be engaged in investment
and other market-related activities with respect to such Persons’ securities.
Each Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, and the Lenders to treat such Borrower
Materials as not containing any Material Non-Public Information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrowers shall be under no obligation to mark the Borrower Materials “PUBLIC.”

 

Section 6.03         Notices.

 

Promptly after a Responsible Officer of the Administrative Borrower has obtained
actual knowledge thereof, notify the Administrative Agent (which will promptly
thereafter furnish such notice to each Lender):

 

(a)          of the occurrence of any Event of Default;

 

(b)          of the occurrence of an ERISA Event which would reasonably be
expected to result in a Material Adverse Effect;

 

(c)          of the filing or commencement of, or any written overt threat or
notice of intention of any person to file or commence, any action, suit,
litigation or proceeding, whether at law or in equity by or before any
Governmental Authority against any Borrower or any Restricted Subsidiary that
would reasonably be expected to be adversely determined and, if so determined,
would reasonably be expected to result in a Material Adverse Effect;

 

(d)          of any violation by any Loan Party or any of their respective
Restricted Subsidiaries of, or liability of any Loan Party or any of their
respective Restricted Subsidiaries under, any Environmental Law which would
reasonably be expected to have a Material Adverse Effect; or

 

 -118- 

 

 

(e)          notice of the commencement of a Compliance Period or a circumstance
that, with the giving of notice, would commence a Dominion Period.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Administrative Borrower (x) that such
notice is being delivered pursuant to Section 6.03(a), (b), (c), (d) or (e) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrowers have taken and propose to take with
respect thereto.

 

Section 6.04         Payment of Taxes.

 

Pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 6.05         Preservation of Existence, Etc.

 

(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization, and

 

(b)          take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, approvals, licenses and franchises material to the ordinary conduct of
its business,

 

except, in the case of clause (a) or (b), to the extent (i) that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (except in the case of clause (a) with respect to the
Parent Borrower) or (ii) pursuant to any transaction permitted by Sections 7.04
and 7.05.

 

Section 6.06         Maintenance of Properties.

 

Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

Section 6.07         Maintenance of Insurance.

 

Maintain with insurance companies that the Borrowers believe (in the good faith
judgment of management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Each such policy of insurance
(other than business interruption insurance (if any), director and officer
insurance and worker’s compensation insurance) shall as appropriate (i) name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interest may appear or (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as loss payee
thereunder.

 

 -119- 

 

 

Section 6.08         Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees of any Governmental Authority applicable to it or to its business or
property, except if the failure to comply therewith would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09         Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of a Borrower or a Restricted Subsidiary, as the case may be
(it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

 

Section 6.10         Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom (other
than the records of the Board of Directors of such Loan Party or such Restricted
Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided that only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
Borrowers’ expense; provided, further, that during the continuance of an Event
of Default, the Administrative Agent (or any of its respective representatives
or independent contractors), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrowers the opportunity to participate in any discussions with the
Borrowers’ independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrowers or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law, fiduciary duty or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product. For the avoidance of doubt, this Section 6.10 does not govern
field examinations or inventory appraisals, which are governed by Section
6.02(g).

 

Section 6.11         Additional Collateral; Additional Guarantors.

 

At the Borrowers’ expense, subject to the limitations and exceptions of this
Agreement, including, without limitation, the provisions of the Collateral and
Guarantee Requirement, the Intercreditor Agreements and any applicable
limitation in any Collateral Document, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)          upon (v) the formation or acquisition of any new direct or indirect
wholly-owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, (w) an election by the Borrower to designate a
Restricted Subsidiary as a Guarantor pursuant to the definition of Guarantor,
(x) the designation in accordance with Section 6.14 of any existing direct or
indirect wholly-owned Material Domestic Subsidiary as a Restricted Subsidiary
(in each case, other than an Excluded Subsidiary), (y) any Subsidiary becoming a
wholly-owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) or (z) any Restricted Subsidiary ceasing to be an Excluded
Subsidiary:

 

 -120- 

 

 

(i)          within 60 (or such greater number of days specified below) days
after such formation, acquisition or designation, or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion:

 

(A)         cause each such Subsidiary to duly execute and deliver to the
Administrative Agent, other than with respect to any Excluded Assets, a
Guarantor Joinder Agreement to this Agreement as Guarantors, completed Security
Agreement Supplements, Intellectual Property Security Agreements, a counterpart
of the Intercompany Note and other security agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

(B)         cause each such Subsidiary (and the parent of each such Subsidiary
that is a Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated), intercompany notes (to the extent
certificated) and instruments evidencing Indebtedness that, in each case, are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank; and

 

(C)         take and cause such Subsidiary (and the parent of such Subsidiary
that is a Guarantor) to take whatever action (including the filing of UCC
financing statements and delivery of stock and membership interest certificates
to the extent certificated) as may be required pursuant to the terms of the Loan
Documents or as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and perfected first priority Liens
(to the extent required by the Collateral Documents) to the extent required by
the Collateral and Guarantee Requirement;

 

(ii)         if reasonably requested by the Administrative Agent, within sixty
(60) days after such request (or such longer period as the Administrative Agent
may agree in writing in its reasonable discretion), deliver to the
Administrative Agent customary legal opinions, board resolutions, good standing
certificates and secretary’s or assistant secretary’s certificates consistent
with those delivered on the Closing Date under Section 4.01 (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

 

(iii)        [reserved]; and

 

(iv)        if reasonably requested by the Administrative Agent, within sixty
(60) days after such request (or such longer period as the Administrative Agent
may agree in writing in its reasonable discretion), deliver to the
Administrative Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

 

(b)          [Reserved].

 

(c)          Requiring each Domestic Subsidiary required to be designated as a
“Material Domestic Subsidiary” pursuant to the proviso in the definition of
“Material Domestic Subsidiary” to have taken all actions to comply with the
provisions of Section 6.11 within the time frame required by the definition of
“Material Domestic Subsidiary”.

 

 -121- 

 

 

Section 6.12         Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) comply, and use commercially reasonable efforts to take all
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent the Loan
Parties are required by applicable Environmental Laws, conduct any
investigation, remedial, cleanup or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

 

Section 6.13         Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent (i) correct any
mutually identified material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to (x) carry out more effectively the purposes of the Collateral
Documents and/or (y) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens (subject to
Liens permitted hereunder) intended to be created thereunder, in each case, to
the extent required pursuant to the Collateral and Guarantee Requirement.

 

Section 6.14         Designation of Subsidiaries.

 

The Borrowers may at any time after the Closing Date designate any Restricted
Subsidiary of a Borrower (other than any Borrower (unless the Administrative
Borrower has delivered a notice terminating such Borrower’s status as a Borrower
hereunder in accordance with the definition of “Borrower”)) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Specified ABL Default
shall have occurred and be continuing, (ii) in no event shall an Unrestricted
Subsidiary acquire (including pursuant to the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) Material IP from the Parent Borrower
or any Restricted Subsidiary and (iii) immediately before and after such
designation, the Payment Conditions shall be satisfied. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the applicable Borrower therein at the date of designation as
set forth in the definition of Investment. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (a) the incurrence (at
the time of designation) of any Investment, Indebtedness or Liens of such
Subsidiary existing at such time and (b) a Return on any Investment by the
applicable Borrower in Unrestricted Subsidiaries pursuant to the definition of
Investment.

 

Section 6.15         [Reserved].

 

Section 6.16         Use of Proceeds.

 

Use the proceeds of any Borrowing on the Closing Date, whether directly or
indirectly, in a manner consistent with the definition of Permitted Initial
Revolving Credit Borrowing Purposes, and after the Closing Date, use the
proceeds of any Borrowing for any purpose not otherwise prohibited under this
Agreement.

 

Section 6.17         Post-Closing Matters.

 

Cause to be delivered or performed the documents and other agreements set forth
on Schedule 6.17 within the time frames specified in such Schedule 6.17.

 

All conditions precedent and representations contained in this Agreement and the
other Loan Documents shall be deemed modified to the extent necessary to effect
the foregoing (and to permit the taking of the actions described above within
the time periods required above, rather than as elsewhere provided in the Loan
Documents); provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Closing
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 6.17 and (y) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions
required to be taken by this Section 6.17 have been taken (or were required to
be taken) and the parties hereto acknowledge and agree that the failure to take
any of the actions required above, within the relevant time periods required
above, shall give rise to an immediate Event of Default pursuant to this
Agreement. 

 

 -122- 

 

 

Section 6.18         Specified Beta Vendor Financing Statements.

 

On or prior to the date that is six months after the Closing Date (or such later
date as agreed to by the Administrative Agent in its reasonable discretion), the
Parent Borrower shall either (i) cause to be terminated those financing
statements set forth on Schedule 6.18 (the “Specified Beta Vendor Financing
Statements”) and terminate (or amend to remove any lien grant) any prime vendor
agreement or other similar agreement between any one or more of the Parent
Borrower and its Restricted Subsidiaries on the one hand and any vendor or
similar contractual counterparty thereof on the other hand the obligations under
which are secured by any collateral described in any Specified Beta Vendor
Financing Statement (each such agreement, a “Specified Beta Vendor Agreement”
and such obligations, the “Specified Beta Vendor Obligations”) or (ii) cause the
Liens securing the Specified Beta Vendor Obligations to be subordinated to the
Liens securing the Obligations and the First Lien Obligations and the Second
Lien Obligations pursuant to one or more intercreditor agreements in form and
substance reasonably satisfactory to the Administrative Agent in its reasonable
discretion (the undertaking in this Section 6.18, the “Specified Post-Closing
Undertaking”). Notwithstanding the foregoing, the Specified Post-Closing
Undertaking shall be satisfied if (A) (x) the aggregate amount of the Specified
Beta Vendor Obligations owed to any vendor does not exceed $2,500,000 at any
time outstanding and (y) the total value of all assets of the Parent Borrower or
the applicable Restricted Subsidiary subject to such Liens that have not been
terminated or subordinated in accordance with the foregoing sentence does not
exceed $2,500,000 at any time outstanding and (B) the Parent Borrower has used
commercially reasonable efforts to cause such Liens to be so terminated or
subordinated to the Liens securing the Obligations pursuant to one or more
intercreditor agreements in form and substance reasonably satisfactory to the
Administrative Agent in its reasonable discretion.

 

Section 6.19         Fiscal Year.

 

From and after the Closing Date, maintain its fiscal year as in effect on the
Closing Date; provided, however, that the Borrowers may (x) align the dates of
such fiscal year of any Restricted Subsidiary whose fiscal year ends on a date
other than that of the Parent Borrower or (y) upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year, and, in
the case of this clause (y), the Administrative Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

 

Section 6.20         Inventory

 

With respect to the Inventory of each Loan Party, each Loan Party will maintain
correct and accurate (in all material respects) records of the kind, type and
quantity of Inventory, the cost therefor and withdrawals therefrom and additions
thereto.

 

Article VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment, any Loan or other Obligation
(other than contingent indemnification obligations as to which no claim has been
asserted) or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the LC Obligations related thereto has been Cash
Collateralized or backstopped by a letter of credit reasonably satisfactory to
the applicable Issuing Bank or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank
hereunder), then from and after the Closing Date, the Parent Borrower shall not
and the Parent Borrower shall not permit any of its Restricted Subsidiaries to,
directly or indirectly:

 

 -123- 

 

 

Section 7.01         Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)          Liens created pursuant to any Loan Document securing the Secured
Obligations;

 

(b)          Liens (other than Specified Beta Vendor Financing Statements)
existing on the Closing Date; provided that any Lien securing Indebtedness in
excess of (x) $2,000,000 individually or (y) $10,000,000 in the aggregate (when
taken together with all other Liens securing obligations outstanding in reliance
on this clause (b) that are not listed in Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on in Schedule 7.01(b), and any
modifications, replacements, renewals, refinancings or extensions thereof, which
may provide that individual financings of equipment provided by one lender may
be cross-collateralized to other financings of equipment provided by such
lender; provided, further, that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03 and customary security deposits in connection therewith and
(B) proceeds and products thereof and (ii) the replacement, renewal, extension
or refinancing of the obligations secured or benefited by such Liens, to the
extent constituting Indebtedness, is permitted by Section 7.03;

 

(c)          Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days (or any applicable grace
period related thereto, if longer) or that are being contested in good faith and
by appropriate actions, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction;

 

(d)          statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, so long as, in each case, such Liens secure
amounts not overdue for a period of more than sixty (60) days or if more than
sixty (60) days overdue, are unfiled and no other action has been taken to
enforce such Liens or are being contested in good faith and by appropriate
actions;

 

(e)          (i) pledges or deposits in the ordinary course of business in
connection with, and obligations in respect of letters of credit (other than
Letters of Credit) or bank guarantees incurred in the ordinary course of
business with respect to, workers’ compensation, health, disability or employee
benefits, unemployment insurance and other social security laws or similar
legislation or regulation or other insurance-related obligations (including, but
not limited to, in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto) and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Parent Borrower or any of the Restricted
Subsidiaries;

 

(f)           pledges or deposits to secure, and obligations in respect of
letters of credit (other than Letters of Credit) or bank guarantees incurred in
the ordinary course of business with respect to the performance of bids, trade
contracts, warranties, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business or consistent with industry
practice;

 

(g)          easements, rights-of-way, building codes, covenants, conditions,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects affecting
Real Property and that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Parent Borrower or the Restricted
Subsidiaries, taken as a whole;

 

 -124- 

 

 

(h)          Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h), (ii) arising out of
judgments or awards against any Borrower or any Restricted Subsidiary with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

 

(i)           leases, licenses, subleases or sublicenses (including the
provision of software or the licensing of other intellectual property rights)
and terminations thereof, in each case granted to others in the ordinary course
of business (or other agreements under which the Parent Borrower or any
Restricted Subsidiary has granted rights to end users to access and use the
Parent Borrower’s or any Restricted Subsidiary’s products, technologies or
services in the ordinary course of business) which (i) do not interfere in any
material respect with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole and (ii) do not secure any Indebtedness;

 

(j)           Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or goods in the ordinary course
of business;

 

(k)          Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are customary in the
banking industry or arising pursuant to such banking institution’s general terms
and conditions, (iv) in respect of Cash Management Services permitted under
Section 7.03(l) and (v) in respect of Swap Contracts; provided, that the
aggregate amount of secured obligations under Swap Contracts (other than Secured
Hedge Agreements and First Lien Banking Services Agreements (each as defined in
the ABL Intercreditor Agreement)) shall not at any time exceed $5,000,000;

 

(l)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Permitted Acquisition or other similar Investment permitted
pursuant to this Agreement, in each case to be applied against the purchase
price for such Permitted Acquisition or other permitted Investment and (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Permitted
Acquisition or other acquisition or Disposition, as the case may be, would have
been permitted under this Agreement on the date of the creation of such Lien;

 

(m)         Liens (i) in favor of the Parent Borrower or a Restricted Subsidiary
on assets of a Non-Loan Party or (ii) in favor of the Parent Borrower or any
Guarantor on assets of a Restricted Subsidiary;

 

(n)          any interest or title (and all encumbrances and other matters
affecting such interest or title) of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases, subleases, licenses or sublicenses entered into by the
Parent Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(o)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Parent Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(p)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06 or the definition of “Permitted
Investments”;

 

 -125- 

 

 

(q)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and not for
speculative purposes;

 

(r)          Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Parent Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Borrower or any Restricted Subsidiary or (iii) relating to purchase
orders and other agreements entered into with customers or suppliers of the
Parent Borrower or any Restricted Subsidiaries in the ordinary course of
business;

 

(s)          Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Parent Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(t)          ground leases in respect of Real Property on which facilities owned
or leased by the Parent Borrower or any Restricted Subsidiary are located;

 

(u)          Liens to secure Indebtedness (other than Refinancing Indebtedness)
permitted under Section 7.03(e); provided that (i) such Liens are created no
later than 270 days after the acquisition, construction, repair, lease or
improvement of the property subject to such Liens, (ii) such Liens do not at any
time encumber property (except for replacements, additions and accessions to
such property) other than the property financed by such Indebtedness and the
proceeds and products thereof and customary security deposits and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets (except for additions and accessions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to, or acquired, constructed, repaired, replaced or improved with the proceeds
of such Indebtedness; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender;

 

(v)         Liens on property of any Non-Loan Party, which Liens secure
Indebtedness of any Non-Loan Party permitted under Section 7.03 or other
obligations of any Non-Loan Party not constituting Indebtedness;

 

(w)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14) or otherwise assumed pursuant to Section 7.03(g), in
each case after the Closing Date; provided that (i) such Lien was not entered
into in anticipation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property and customary security deposits in connection therewith
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender and (iii) the Indebtedness secured thereby
is permitted under Section 7.03(e), (g), (m)(ii) or (s) (and any Refinancing
Indebtedness in respect of the foregoing); provided, further that any such Lien
on the ABL Priority Collateral (other than Liens securing assumed Indebtedness
permitted under Section 7.03) shall be junior to the Liens securing the
Obligations;

 

(x)           (i) zoning, building, entitlement and other land use regulations
by Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
the Parent Borrower and the Restricted Subsidiaries, taken as a whole;

 

 -126- 

 

 

(y)          Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(z)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)        the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (u), (v), (w), (aa), (cc), (dd), (gg), (ii) and (jj)
of this Section 7.01; provided that (i) subject, in the case of Liens permitted
by Section 7.01 (dd), (gg) and (jj) (and any Liens permitted under this clause
(aa) which were originally granted under Section 7.01(dd), (gg) or (jj)
respectively), to the final proviso of this clause (aa), at the time of such
modification, replacement, renewal or extension the Lien does not extend to any
additional property, other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof and, in the case of Liens permitted by Section 7.01(w) (and any
Liens permitted under this clause (aa) which were originally granted under
Section 7.01(w)), after-acquired property of the applicable Restricted
Subsidiary to the extent the security agreements in place at the time of the
acquisition of such Restricted Subsidiary required the grant of such Lien in
after-acquired property and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03 (to
the extent constituting Indebtedness); provided that (w) if any Lien (prior to
the modification, replacement, renewal or extension thereof) was subject to the
ABL Intercreditor Agreement, such Lien (subsequent to the modification,
replacement, renewal or extension thereof) shall be subject to the ABL
Intercreditor Agreement and accorded the same (or lesser) priority as was
accorded to such Lien (prior to the modification, replacement, renewal or
extension thereof), (x) [reserved], (y) [reserved] and (z) if any Lien (prior to
the modification, replacement, renewal or extension thereof) was subject to a
lien subordination and intercreditor agreement (other than an Intercreditor
Agreement), such Lien (subsequent to the modification, replacement, renewal or
extension thereof) shall be subject to such lien subordination and intercreditor
agreement and accorded the same (or lesser) priority with respect to the
Collateral (without regard to control of remedies) as was accorded to such Lien
(prior to the modification, replacement, renewal or extension thereof) or in
each case of subclauses (w), (x), (y) and (z) shall be subject to a
substantially similar or more junior lien subordination and intercreditor
agreement reasonably satisfactory to the Administrative Borrower and the
Administrative Agent so long as such Lien (subsequent to the modification,
replacemenent, renewal or extension thereof) is accorded the same (or lesser)
priority with respect to the Collateral (without regard to control of remedies)
as was accorded to such Lien (prior to the modification, replacement, renewal or
extension thereof); provided, further, that modifications, replacements,
renewals or extensions of Liens permitted by Section 7.01(dd), (gg) and (jj)
(and any Liens permitted under this clause (aa) which were originally granted
under Section 7.01(dd), (gg) or (jj), respectively), in each case may be secured
by after-acquired Collateral of the applicable Loan Party to the extent the
security agreements in place at the time of the initial grant of Liens under
Section 7.01(dd), (gg) or (jj), as applicable, by such Loan Party required the
grant of such Lien in after-acquired Collateral;

 

(bb)      Liens with respect to property or assets of the Parent Borrower or any
Restricted Subsidiary securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $73,500,000 and 35.0% of
Trailing Four Quarter Consolidated EBITDA, in each case determined as of the
date of incurrence, which Liens may be subject to the ABL Intercreditor
Agreement or another junior lien subordination and intercreditor agreement
reasonably satisfactory to the Administrative Borrower and the Administrative
Agent, as applicable; provided that the aggregate outstanding principal amount
of obligations that are secured by any Applicable Liens pursuant to this Section
7.01(bb) may not exceed $25,000,000 at any time and any such Lien on the ABL
Priority Collateral shall be junior to the Liens on the ABL Priority Collateral
securing the Obligations;

 

(cc)       Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(z) (other than Incremental Equivalent Debt, Refinancing Equivalent
Debt and Second Lien Notes Indenture Incremental Equivalent Debt that are
unsecured); provided, that (i) any such Lien on the Term Loan Priority
Collateral may be senior to the Liens on the Term Loan Priority Collateral
securing the Obligations and any such Lien on the ABL Priority Collateral shall
be junior to the Liens on the ABL Priority Collateral securing the Obligations
and (ii) such Liens are subject to the ABL Intercreditor Agreement or other lien
subordination and intercreditor arrangement reasonably satisfactory to the
Administrative Borrower and the Administrative Agent, as applicable;

 

 -127- 

 

 

(dd)      Liens granted in accordance with Section 7.01(dd) of the First Lien
Credit Agreement (as in effect on the date hereof and whether or not in effect
on the relevant date of determination);

 

(ee)       Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(ff)        deposits of cash with the owner or lessor of premises leased and
operated by the Parent Borrower or any Subsidiary to secure the performance of
the Parent Borrower’s or such Subsidiary’s obligations under the terms of the
lease for such premises;

 

(gg)      Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(k) (other than Incremental Equivalent Debt that is unsecured and
Refinancing Equivalent Debt); provided, that (x) any such Lien on the ABL
Priority Collateral shall be junior to the Liens on the ABL Priority Collateral
securing the Obligations and (y) such Liens are subject to the ABL Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent;

 

(hh)      [reserved];

 

(ii)         Liens encumbering the Equity Interests of an Unrestricted
Subsidiary of the Parent Borrower or a Restricted Subsidiary;

 

(jj)         Liens securing obligations in respect of Indebtedness; provided
that such Liens and related Indebtedness are in compliance with the provisions
set forth in Section 7.01(jj) of the First Lien Credit Agreement (as in effect
on the date hereof and whether or not in effect on the relevant date of
determination); provided, further that (x) any such Lien on the ABL Priority
Collateral shall be junior to the Liens on the ABL Priority Collateral securing
the Obligations and (y) such Liens are subject to the ABL Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent;

 

(kk)         in the case of any non-wholly owned Restricted Subsidiary or any
joint venture, any put and call arrangements or restrictions on disposition
related to its Equity Interests set forth in its organizational documents or any
related joint venture or similar agreement;

 

(ll)         [reserved];

 

(mm)     subject to compliance with Section 6.18, Liens existing on the Closing
Date and set forth on Schedule 6.18;

 

(nn)      other Liens or imperfections on property existing on the Closing Date
which are not material in amount or do not materially detract from the value of
or materially impair the existing use of the property affected by such Lien or
imperfection; and

 

(oo)      Liens on property of any Foreign Subsidiary arising mandatorily under
the Laws of the jurisdiction of organization of such Foreign Subsidiary.

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of OID and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an incurrence of Liens for purposes of this
Section 7.01.

 

 -128- 

 

 

For purposes of determining compliance with this Section 7.01, (A) a Lien need
not be incurred solely by reference to one categories of permitted Liens
described in Section 7.01(a) through (oo) above, but is permitted to be incurred
in part under any combination thereof and of any other available exemption and
(B) in the event that a Lien (or any portion thereof) meets the criteria of one
or more of the categories of permitted Liens described in Section 7.01(a)
through (oo) above, the Parent Borrower will, in its sole discretion, be
entitled to divide, classify or reclassify, in whole or in part, any such Lien
(or any portion thereof) among one or more of such categories or clauses in any
manner at any time.

 

Section 7.02         [Reserved].

 

Section 7.03         Indebtedness, Disqualified Equity Interests and Preferred
Stock.

 

Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, or issue any Preferred Stock of a Restricted
Subsidiary, except:

 

(a)          Indebtedness under the Loan Documents;

 

(b)          Indebtedness outstanding on the Closing Date and listed in Schedule
7.03(b); provided that all such Indebtedness of any Loan Party owed to any
Non-Loan Party shall be subject to the Intercompany Note;

 

(c)          Guarantees by the Parent Borrower and any Restricted Subsidiary in
respect of Indebtedness of the Parent Borrower or any Restricted Subsidiary
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting First Lien Obligations, Second Lien
Obligations, a Specified Junior Financing Obligation, Incremental Equivalent
Debt or Refinancing Equivalent Debt shall be permitted unless such guaranteeing
party shall have also provided a Guarantee of the Obligations on substantially
the terms set forth herein, (B) if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable (as reasonably
determined by the Administrative Borrower) to the Lenders as those contained in
the subordination of such Indebtedness, (C) any Guarantee by a Loan Party of
Indebtedness of a Non-Loan Party shall either constitute a Permitted Investment
or a Restricted Investment permitted by Section 7.06 and (D) any Guarantee by a
Non-Loan Party of any Permitted Ratio Debt or Indebtedness under Sections
7.03(g) (or any Refinancing Indebtedness in respect of any of the foregoing)
shall only be permitted if such Guarantee meets the requirements of the first
proviso in the definition of “Permitted Ratio Debt” in the First Lien Credit
Agreement (as in effect on the date hereof and whether or not in effect on the
relevant date of determination) or the proviso in Section 7.03(g) of the First
Lien Credit Agreement (as in effect on the date hereof and whether or not in
effect on the relevant date of determination), as the case may be;

 

(d)          Indebtedness of the Parent Borrower or any Restricted Subsidiary
owing to any Loan Party or any other Restricted Subsidiary (or issued or
transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting a Permitted Investment or
a Restricted Investment permitted by Section 7.06; provided that all such
Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject to
the Intercompany Note;

 

 -129- 

 

 

(e)          (i) Indebtedness (including Capitalized Leases) and Disqualified
Equity Interests incurred or issued by the Parent Borrower or any Restricted
Subsidiary and Preferred Stock incurred or issued by any Restricted Subsidiary,
to finance the purchase, lease, replacement or improvement of property (real or
personal), equipment or fixed or capital assets, in an aggregate principal
amount, together with all other Indebtedness, Preferred Stock and/or
Disqualified Equity Interests incurred or issued and outstanding under this
clause (e)(i) at such time, not to exceed the greater of (x) $42,00,000 and (y)
20.0% of Trailing Four Quarter Consolidated EBITDA, in each case, determined at
the time of incurrence (and any Refinancing Indebtedness thereof); plus, in the
event of any extension, replacement, refinancing, renewal or defeasance of such
Indebtedness with Refinancing Indebtedness pursuant to this clause (e)(i),
Disqualified Equity Interests or Preferred Stock, the amount of Refinancing
Indebtedness incurred pursuant to this clause (e)(i) to finance (I) any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Indebtedness, Disqualified Equity
Interests or Preferred Stock and any defeasance costs and (II) any fees and
expenses (including OID, upfront fees or similar fees) incurred in connection
with the issuance of such new Indebtedness, Disqualified Equity Interests or
Preferred Stock or the extension, replacement, refinancing, renewal or
defeasance of such Indebtedness, Disqualified Equity Interests or Preferred
Stock; so long as (other than in the case of any such Refinancing Indebtedness)
such Indebtedness, Disqualified Equity Interests or Preferred Stock is incurred
or issued no later than 270 days after such purchase, lease, replacement or
improvement and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and any Refinancing Indebtedness of
such Attributable Indebtedness;

 

(f)           Indebtedness in respect of Swap Contracts designed to hedge
against the Parent Borrower’s or any Restricted Subsidiary’s exposure to
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes and Guarantees
thereof;

 

(g)          Indebtedness or Disqualified Equity Interests of the Parent
Borrower or Indebtedness, Disqualified Equity Interests or Preferred Stock of
any Restricted Subsidiary (including any Person that becomes a Restricted
Subsidiary in connection with a Permitted Acquisition or other permitted
Investment) incurred, issued or assumed in connection with a Permitted
Acquisition or other permitted Investment so long as (i) the aggregate principal
amount of such Indebtedness, Disqualified Equity Interests of Preferred Stock
incurred, issued, guaranteed or assumed does not exceed the amount that such
Person would be permitted to incur, issue, guarantee or assume pursuant to
Section 7.03(g) of the First Lien Credit Agreement (as in effect on the date
hereof and whether or not in effect on the relevant date of determination);

 

provided that the aggregate principal amount of Indebtedness, Disqualified
Equity Interests and Preferred Stock the primary obligations under which are
outstanding in reliance on this Section 7.03(g) or Section 7.03(w) (to the
extent initially incurred, issued or assumed under this Section 7.03(g)) shall
not exceed, together with the aggregate principal amount of any Indebtedness,
Disqualified Equity Interests and Preferred Stock of Non-Loan Parties the
primary obligations under which are outstanding in reliance on Section 7.03(s)
or Section 7.03(w) (to the extent initially incurred, issued or assumed under
Section 7.03(s)), the greater of (x) $35,000,000 and (y) 15.0% of Trailing Four
Quarter Consolidated EBITDA, in each case determined at the time of assumption,
guarantee, incurrence or issuance; provided, further that any Liens securing any
Indebtedness, Disqualified Equity Interests or Preferred Stock incurred,
guaranteed, issued or assumed pursuant to this Section 7.03(g) shall be
permitted to be incurred pursuant to Sections 7.01(v), 7.01(w), 7.01(bb) or
7.01(jj); provided, further, that any Indebtedness incurred (and not, for the
avoidance of doubt, assumed) by any Loan Party pursuant to this Section 7.03(g),
as of the relevant closing date, shall not have a final scheduled maturity date
earlier than the Maturity Date of the Initial Revolving Credit Commitments (in
each case other than any such Indebtedness, Disqualified Equity Interests or
Preferred Stock consisting of a customary bridge facility so long as the
long-term Indebtedness into which any such customary bridge facility is to be
converted satisfies such criteria);

 

(h)          Indebtedness representing deferred compensation or similar
arrangements to employees and independent contractors of the Parent Borrower or
any Restricted Subsidiary, in each case, incurred in the ordinary course of
business;

 

(i)           Indebtedness consisting of promissory notes issued or incurred by
the Parent Borrower or any Restricted Subsidiary to future, present or former
employees, directors, officers, members of management, independent contractors,
advisors, service providers and consultants of the Parent Borrower or any
Restricted Subsidiary, or, in each case, to their respective Controlled
Investment Affiliates or Immediate Family Members, in each case to finance the
purchase or redemption of Equity Interests or other equity-based awards of the
Parent Borrower permitted by Section 7.06(e);

 

(j)           Indebtedness (i) incurred by the Parent Borrower or any Restricted
Subsidiary in any transaction or arrangement not prohibited hereunder
constituting indemnification obligations or obligations in respect of purchase
price (including earnouts) or other similar adjustments and obligations in
respect of transaction tax benefits and (ii) consisting of obligations of any
Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with the
Transactions, Permitted Acquisitions or any other Investment permitted
hereunder;

 

 -130- 

 

 

(k)          Indebtedness (i) incurred under the First Lien Credit Agreement,
(ii) with respect to any Refinancing Equivalent Debt and (iii) with respect to
any Incremental Equivalent Debt, in each case (x) including guarantee
obligations in respect thereof and (y) so long as (A) any Liens securing such
Indebtedness are subject to the ABL Intercreditor Agreement and (B) the
aggregate principal amount of such Indebtedness does not exceed the aggregate
principal amount permitted to be incurred under the First Lien Credit Agreement
(as in effect on the date hereof and whether or not in effect on the relevant
date of determination);

 

(l)           Secured Cash Management Obligations and other Indebtedness in
respect of Cash Management Services in the ordinary course of business and any
Guarantees thereof;

 

(m)         (i) unsecured Indebtedness or Disqualified Equity Interests of the
Parent Borrower and unsecured Indebtedness, Disqualified Equity Interests or
Preferred Stock of any Restricted Subsidiary in an aggregate principal amount up
to 100% of the net cash proceeds received by the Parent Borrower since
immediately after the Closing Date from the issue or sale of Equity Interests of
the Parent Borrower or cash contributed to the capital of the Parent Borrower
(in each case, other than proceeds of Disqualified Equity Interests, sales of
Equity Interests to the Parent Borrower or any Subsidiary, proceeds which have
been designated as Excluded Contributions or proceeds which have been designated
as a Cure Amount) to the extent such net cash proceeds or cash have not been
applied to make Permitted Investments (other than Permitted Investments
specified in clauses (1), (2) or (3) of the definition thereof) and (ii)
Indebtedness or Disqualified Equity Interests of the Parent Borrower and
Indebtedness, Disqualified Equity Interests or Preferred Stock of any Restricted
Subsidiary in an aggregate principal amount which, when aggregated with the
principal amount of all other Indebtedness, Disqualified Equity Interests and
Preferred Stock then outstanding and incurred or issued, as applicable, pursuant
to this Section 7.03(m)(ii), does not exceed the greater of (x) $105,000,000 and
(y) 50.0% of Trailing Four Quarter Consolidated EBITDA (in each case, determined
on the date of such incurrence) (and any Refinancing Indebtedness thereof);
plus, in the event of any extension, replacement, refinancing, renewal or
defeasance of such Indebtedness, Disqualified Equity Interests or Preferred
Stock with Refinancing Indebtedness pursuant to this clause (m)(ii), the amount
of Refinancing Indebtedness incurred pursuant to this clause (m)(ii) to finance
(I) any tender premium or penalty or premium required to be paid under the terms
of the instrument or documents governing such Indebtedness, Disqualified Equity
Interests or Preferred Stock and (II) any defeasance costs and any fees and
expenses (including OID, upfront fees or similar fees) incurred in connection
with the issuance of such new Indebtedness, Disqualified Equity Interests or
Preferred Stock or the extension, replacement, refinancing, renewal or
defeasance of such Indebtedness, Disqualified Equity Interests or Preferred
Stock;

 

(n)          Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business or consistent with industry
practice;

 

(o)          obligations in respect of self-insurance and obligations in respect
of performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Parent Borrower or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with industry practice;

 

(p)          [reserved];

 

(q)          to the extent a joint venture constitutes a Restricted Subsidiary,
Indebtedness incurred by or Disqualified Equity Interests or Preferred Stock
issued by such Restricted Subsidiary which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this Section 7.03(q) and
then outstanding for all such Persons taken together, does not exceed the
greater of $31,500,000 and 15.0% of Trailing Four Quarter Consolidated EBITDA
determined at the time of incurrence;

 

 -131- 

 

 

(r)          (i) Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit and (ii)
letters of credit in an aggregate face amount at any time outstanding not to
exceed $5,000,000 consisting of (A) letters of credit issued in currencies not
available hereunder or (B) documentary or commercial letters of credit not
issued hereunder;

 

(s)          Permitted Ratio Debt;

 

(t)          [reserved];

 

(u)          Indebtedness incurred by or Disqualified Equity Interests or
Preferred Stock issued by a Non-Loan Party which, when aggregated with the
principal amount of all other Indebtedness incurred or Disqualified Equity
Interests or Preferred Stock issued pursuant to this clause (u) and then
outstanding, does not exceed the greater of $52,500,000 and 25.0% of Trailing
Four Quarter Consolidated EBITDA (in each case determined at the date of
incurrence or issuance);

 

(v)         if the Payment Conditions are satisfied immediately after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, unsecured,
non-amortizing long term Indebtedness with a maturity date at least 91 days
later than the Latest Maturity Date at the time such Indebtedness is incurred;

 

(w)         the incurrence or issuance by the Parent Borrower of Indebtedness or
Disqualified Equity Interests or the incurrence or issuance by a Restricted
Subsidiary of Indebtedness, Disqualified Equity Interests or Preferred Stock
which serves to refund, refinance, extend, replace, renew or defease any
Indebtedness (including any Designated Revolving Commitments) incurred or
Disqualified Equity Interests or Preferred Stock issued as permitted under
Sections 7.03(b), (g), (k), (m)(i), (q), (s), this clause (w) and (z); provided
that any such Indebtedness, Disqualified Equity Interests or Preferred Stock
constitutes Refinancing Indebtedness;

 

(x)          Indebtedness incurred by the Parent Borrower or any Restricted
Subsidiary in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance, unemployment insurance or other social
security legislation or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

 

(y)          shares of Preferred Stock of a Restricted Subsidiary issued to the
Parent Borrower or a Restricted Subsidiary (to the extent constituting a
Permitted Investment or a Restricted Investment permitted by Section 7.06);
provided that any subsequent issuance or transfer of any Equity Interests or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Parent Borrower or another of the Restricted
Subsidiaries or any pledge of such Equity Interests constituting a Lien
permitted hereunder) shall be deemed, in each case, to be an issuance of such
shares of Preferred Stock (to the extent such Preferred Stock is then
outstanding) not permitted by this clause (y);

 

(z)          Indebtedness (i) incurred under the Second Lien Notes Indenture,
(ii) with respect to any Second Lien Notes Indenture Incremental Equivalent
Debt, (iii) with respect to any Refinancing Equivalent Debt and (iv) with
respect to any Incremental Equivalent Debt, in each case (x) including guarantee
obligations in respect thereof and (y) so long as (A) any Liens securing such
Indebtedness are subject to the ABL Intercreditor Agreement and (B) the
aggregate principal amount of such Indebtedness does not exceed the aggregate
principal amount permitted to be incurred under the Second Lien Notes Indenture
(as in effect on the date hereof and whether or not in effect on the relevant
date of determination);

 

 -132- 

 

 

(aa)        to the extent constituting Indebtedness, customer deposits and
advance payments (including progress payments) received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business;

 

(bb)       Indebtedness incurred by the Parent Borrower or a Restricted
Subsidiary in connection with bankers’ acceptances or discounted bills of
exchange, in each case incurred or undertaken in the ordinary course of business
on arm’s length commercial terms;

 

(cc)        Indebtedness permitted by Section 7.03(cc) of the First Lien Credit
Agreement (as in effect on the date hereof and whether or not in effect on the
relevant date of determination); and

 

(dd)       all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (bb) above.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness, Disqualified Equity Interests or Preferred Stock (or
any portion thereof) at any time, whether at the time of incurrence or issuance
or upon the application of all or a portion of the proceeds thereof or
subsequently, meets the criteria of more than one of the categories of permitted
Indebtedness, Disqualified Equity Interests or Preferred Stock described in
Section 7.03(a) through (dd) above, the Parent Borrower, in its sole discretion,
will classify and may subsequently reclassify such item of Indebtedness,
Disqualified Equity Interests or Preferred Stock (or any portion thereof) in any
one or more of the types of Indebtedness, Disqualified Equity Interests or
Preferred Stock described in Section 7.03(a) through (dd) and will only be
required to include the amount and type of such Indebtedness, Disqualified
Equity Interests or Preferred Stock in such of the above clauses as determined
by the Parent Borrower at such time; provided that (x) all Indebtedness under
the Loan Documents will be deemed to have been incurred in reliance on the
exception in clause (a) above, (y) all Indebtedness under the First Lien Credit
Agreement shall be deemed to have been incurred in reliance on the exception in
clause (k) above and (z) all Indebtedness under the Second Lien Notes Indenture
shall be deemed to have been incurred in reliance on the exception in clause (z)
above. Subject to the preceding sentence, the Parent Borrower will be entitled
to divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Section 7.03(a) through (dd).

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness or issuance of Disqualified Equity Interests
or Preferred Stock, the Dollar-equivalent principal amount of Indebtedness,
Disqualified Equity Interests or Preferred Stock denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed or first incurred (whichever yields the lower Dollar
equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is incurred, or Disqualified Equity Interests or Preferred Stock is
issued, to extend, replace, refund, refinance, renew or defease other
Indebtedness, Disqualified Equity Interests or Preferred Stock, as applicable,
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount or liquidation preference,
as applicable, of such refinancing Indebtedness, Disqualified Equity Interests
or Preferred Stock does not exceed the principal amount or liquidation
preference, as applicable, of such Indebtedness, Disqualified Equity Interests
or Preferred Stock, as applicable, being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID, upfront fees or similar fees) incurred in connection with such
refinancing.

 

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of OID, and the payment of interest or dividends in
the form of additional Indebtedness, Disqualified Equity Interests or Preferred
Stock, as the case may be, of the same class, accretion or amortization of OID
or liquidation preference and increases in the amount of Indebtedness,
Disqualified Equity Interests or Preferred Stock outstanding solely as a result
of fluctuations in the exchange rate of currencies, will, in each case, not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Equity
Interests or Preferred Stock for purposes of this Section 7.03. The principal
amount of any Indebtedness incurred or Disqualified Equity Interests issued to
refinance other Indebtedness, if incurred in a different currency from the
Indebtedness or Disqualified Equity Interests, as applicable, being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such respective Indebtedness or Disqualified Equity
Interests in denominated that is in effect on the date of such refinancing. The
principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on the consolidated balance sheet of the Parent
Borrower dated such date prepared in accordance with GAAP.

 

 -133- 

 

 

Notwithstanding anything to the contrary in this Agreement, (x) no investments
made by any Loan Party in any Non-Loan Party in the form of intercompany loans
shall be evidenced by a promissory note unless such promissory note, to the
extent required to be pledged thereunder, is pledged to the Administrative Agent
in accordance with the terms of the Security Agreement and (y) any investments
in the form of intercompany loans constituting indebtedness of any Loan Party
owed to any Non-Loan Party shall be unsecured and subordinated to the
Obligations on terms consistent with the subordination provisions of the
Intercompany Note in each case, other than indebtedness owed by, or to, a
Broker-Dealer Regulated Subsidiary.

 

Section 7.04         Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

 

(a)          any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) a Borrower (including a merger, the purpose of which is to reorganize such
Borrower into a new jurisdiction in the United States, any state thereof or the
District of Columbia); provided that such Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Restricted Subsidiary that is a Loan Party is merging,
amalgamating or consolidating with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person unless the Investment made in connection
with such Restricted Subsidiary that is a Loan Party merging, amalgamating or
consolidating with a Non-Loan Party shall otherwise be a Restricted Payment
permitted by Section 7.06 (other than Section 7.06(s)) or a Permitted
Investment;

 

(b)          any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Administrative Borrower determines in good faith that such
action is in the best interests of the Borrowers and the Restricted Subsidiaries
and is not materially disadvantageous to the Lenders (it being understood that
in the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

 

(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to a Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) to the extent constituting an Investment, such Investment must be a
Restricted Payment permitted by Section 7.06 (other than Section 7.06(s)) or a
Permitted Investment;

 

(d)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may merge, dissolve, liquidate or
consolidate with any other Person; provided that (i) the Parent Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Parent Borrower or is a
Person into which the Parent Borrower has been liquidated or dissolved (any such
Person, the “Successor Parent Borrower”), (A) the Successor Parent Borrower
shall be an entity organized or existing under the Laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Parent Borrower
shall expressly assume all the obligations of the Parent Borrower under this
Agreement and the other Loan Documents to which the Parent Borrower is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger, dissolution, liquidation or consolidation, shall have confirmed
that its Guarantee shall apply to the Successor Parent Borrower’s obligations
under the Loan Documents, (D) each Guarantor, unless it is the other party to
such merger, dissolution, liquidation or consolidation, shall have reaffirmed
that its obligations under the Security Agreement and other applicable
Collateral Documents shall apply to the Successor Parent Borrower's obligations
under the Loan Documents, (E) [reserved], and (F) the Administrative Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement and customary legal
opinions consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent; provided, further, that if the
foregoing are satisfied, the Successor Parent Borrower will succeed to, and be
substituted for, the Parent Borrower under this Agreement;

 

 -134- 

 

 

(e)          [reserved];

 

(f)          so long as no Event of Default has occurred and is continuing or
would result therefrom (solely in the case of a merger, amalgamation or
consolidation involving a Loan Party), any Restricted Subsidiary may merge,
amalgamate or consolidate with any other Person in order to effect an Investment
permitted pursuant to Section 7.06 (other than Section 7.06(s)) or a Permitted
Investment; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each other Restricted Subsidiary,
shall have complied with the requirements of Section 6.11;

 

(g)         the Loan Parties and their Subsidiaries may consummate the Merger
and the related transactions contemplated by the Merger Agreement (and documents
related thereto) and any Permitted Reorganization; and

 

(h)          so long as no Event of Default has occurred and is continuing or
would result therefrom, a merger, consolidation, amalgamation, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05 (other than Section 7.05(e)) may
be consummated.

 

Notwithstanding the above, in the case of any merger, amalgamation or
consolidation where the continuing or surviving Person is a Loan Party or any
liquidation into a Loan Party, in each case, in accordance with this Section
7.04, any security interests granted to the Administrative Agent for the benefit
of the Secured Parties in the Collateral pursuant to the Collateral Documents
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been or will promptly be taken, in each case, as required by Sections 6.11 and
6.13.

 

Section 7.05         Dispositions.

 

Make any Disposition, except:

 

(a)          (x) Dispositions of obsolete, damaged, worn out, used or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business, (y) Dispositions of property no longer used or useful in the conduct
of the business of the Parent Borrower or any Restricted Subsidiary and (z)
Dispositions to landlords of improvements made to leased real property pursuant
to customary terms of leases entered into in the ordinary course of business;

 

(b)          Dispositions of (i) inventory, goods held for sale in the ordinary
course of business and (ii) immaterial assets (including allowing any
registrations or any applications for registration of any intellectual property
to lapse or go abandoned) in the ordinary course of business, including but not
limited to Dispositions of medical devices or other medical products pursuant to
a voluntary or mandatory recall thereof or of assets in connection with the
consolidation of billing centers;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

 -135- 

 

 

(d)          Dispositions of property to the Parent Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party (i)
the transferee thereof must be a Loan Party, (ii) such Disposition is for cash
and shall be for no less than the fair market value of such property at the time
of such Disposition (or any promissory note or other non-cash consideration
received in respect thereof must be a Restricted Payment permitted by Section
7.06 (other than Section 7.06(s))) or a Permitted Investment or (iii) if such
transaction constitutes an Investment, such Investment must be a Restricted
Payment permitted by Section 7.06 (other than Section 7.06(s)) or a Permitted
Investment;

 

(e)          Dispositions that otherwise constitute a Permitted Investment, are
permitted by Section 7.04 (other than Section 7.04(h)) or otherwise constitute a
Restricted Payment permitted by Section 7.06 (other than Section 7.06(s)) and
Liens permitted by Section 7.01 (other than Section 7.01(l)(ii));

 

(f)          Dispositions of property pursuant to sale-leaseback transactions;

 

(g)          Dispositions of cash and Cash Equivalents;

 

(h)          (i) leases, subleases, licenses or sublicenses (including
agreements under which the Parent Borrower or any Restricted Subsidiary has
granted rights to end users to access and use the Parent Borrower’s or any
Restricted Subsidiary’s products, technologies or services), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Parent Borrower and the Restricted Subsidiaries, taken as a
whole, and (ii) the abandonment of intellectual property rights (A) in the
ordinary course of business or which in the reasonable good faith determination
of the Administrative Borrower are not material to the conduct of the business
of the Parent Borrower and the Restricted Subsidiaries taken as a whole or (B)
that are no longer economically practicable or commercially reasonable to
maintain;

 

(i)          transfers of property subject to Casualty Events;

 

(j)          Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Event of Default shall have occurred and be continuing or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $8,500,000, the Parent
Borrower or any Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (free and clear of all
Liens at the time received (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), clause (iii) of Section
7.01(k), Section 7.01(m), clauses (i) and (ii) of Section 7.01(r), Section
7.01(v), Section 7.01(bb), Section 7.01(cc), Section 7.01(dd), Section 7.01(gg),
Section 7.01(ii), Section 7.01(jj) and Section 7.01(ll) and in each case, any
permitted modifications, replacements, renewals or extensions of such Liens
pursuant to Section 7.01(aa))); provided, however, that for the purposes of this
clause (j)(ii), the following shall be deemed to be cash: (A) any liabilities
(as shown on the Parent Borrower’ most recent balance sheet provided hereunder
or in the footnotes thereto) of the Parent Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that (i) are assumed by the transferee with
respect to the applicable Disposition or (ii) are otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Parent Borrower or any of its Restricted
Subsidiaries) and, in the case of clause (i), for which each Parent Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes or other obligations
or assets received by the Parent Borrower or the applicable Restricted
Subsidiary from such transferee that are converted by the Parent Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) in connection with the applicable
Disposition, (C) Indebtedness of any Restricted Subsidiary that ceases to be a
Restricted Subsidiary as a result of such Disposition (other than intercompany
debt owed to the Parent Borrower or any of its Restricted Subsidiaries), to the
extent that the Parent Borrower and each of its Restricted Subsidiaries are
released from any guarantee of payment of the principal amount of such
Indebtedness in connection with such Disposition and (D) aggregate non-cash
consideration received by the Parent Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value, taken together with all other
non-cash consideration received pursuant to this clause (D) (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $73,500,000 and 35.0% of Trailing Four
Quarter Consolidated EBITDA as determined at the time of such applicable
Dispositions (net of any such non-cash consideration subsequently converted into
cash and Cash Equivalents);

 

 -136- 

 

 

(k)          to the extent allowable under Section 1031 of the Code (or
comparable or successor provision), any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Parent Borrower or any of the Restricted Subsidiaries that is not in
contravention of Section 7.07;

 

(l)           Dispositions or discounts, without recourse of accounts receivable
or notes receivable in connection with the collection or compromise thereof in
the ordinary course of business or the conversion of accounts receivable to
notes receivable in the ordinary course of business;

 

(m)         Dispositions of Term Loan Priority Collateral not otherwise
permitted by this Section 7.05 to the extent the net proceeds thereof are
applied to repay or cash collateralize the First Lien Obligations;

 

(n)          any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Parent Borrower and the Subsidiaries as a whole, as determined
in good faith by the Administrative Borrower;

 

(o)          any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(p)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(q)          the unwinding of any Swap Contract or any Cash Management Services
permitted under Section 7.03(l);

 

(r)          the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

(s)          [reserved];

 

(t)           Dispositions by any Loan Party of any wholly-owned Restricted
Subsidiary of the type described in clauses (d) and (e) of the definition of
Excluded Subsidiary to the extent consisting of contributions or other
Dispositions of Equity Interests in other wholly-owned Restricted Subsidiaries
of the type described in clauses (d) and (e) of the definition of Excluded
Subsidiary to such wholly-owned Restricted Subsidiary;

 

(u)          Dispositions (i) of non-core assets acquired in connection with
Permitted Acquisitions or any other acquisition or Investment permitted under
this Agreement; provided that the aggregate amount of such sales shall not
exceed 25% of the fair market value of the acquired entity or business, (ii)
made to satisfy the Parent Borrower’s or any Restricted Subsidiary’s obligations
under any non-compete agreement or (ii) made to obtain the approval of any
anti-trust authority;

 

(v)          Dispositions set forth on Schedule 7.05;

 

(w)          any issuance of Equity Interests in any Restricted Subsidiary to
any officer, director, consultant, advisor, service provider or employee of the
Borrowers or any Restricted Subsidiary in respect of services provided to the
Borrowers or a Restricted Subsidiary in the ordinary course of business approved
by the Board of Directors of the Borrower;

 

 -137- 

 

 

(x)          cancellation of Indebtedness owing to the Parent Borrower or any
Restricted Subsidiary from members of management of the Parent Borrower, any of
the Parent Borrower’s direct or indirect parent companies or any of the Parent
Borrower’s Restricted Subsidiaries in connection with the repurchase or
redemption of Equity Interests of any of the Parent Borrower’s direct or
indirect parent companies;

 

(y)          Dispositions of assets not constituting Collateral;

 

(z)          any Borrower and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost-sharing agreements with any Borrower or any
Subsidiary and settle any crossing payments in connection therewith or (ii)
surrender, terminate or waive contractual rights and settle or waive contractual
or litigation claims; and

 

(aa)        Dispositions in an amount not to exceed the greater of $5,250,000
and 2.5% of Trailing Four Quarter Consolidated EBITDA in the aggregate in any
fiscal year;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (d), (e), (h), (i), (l), (p), (q), (r),
(s), (v), (w), (x), (z) and (aa) and except for (x) Dispositions from the Parent
Borrower or a Guarantor to the Parent Borrower or a Guarantor or (y)
Dispositions from any wholly-owned Non-Loan Party to any other wholly-owned
Non-Loan Party) shall be for no less than the fair market value of such property
at the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than the Parent
Borrower or any of its Restricted Subsidiaries, such Collateral shall be sold
free and clear of the Liens created by the Loan Documents, and, if requested by
the Administrative Agent, upon the certification by the Administrative Borrower
that such Disposition is not prohibited by this Agreement, the Administrative
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing.

 

Section 7.06         Restricted Payments.

 

Directly or indirectly, (w) declare or pay any dividend or make any payment or
distribution on account of the Parent Borrower’s or any of its Restricted
Subsidiaries’ Equity Interests (in each case, solely in such Person’s capacity
as holder of such Equity Interests), including any dividend, payment or
distribution payable in connection with any merger, amalgamation or
consolidation other than (A) dividends or distributions by the Parent Borrower
payable solely in Equity Interests (other than Disqualified Equity Interests) of
the Parent Borrower or (B) dividends or distributions by a Restricted Subsidiary
so long as, in the case of any dividend, payment or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a wholly-owned Subsidiary, the Parent Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend,
payment or distribution in accordance with its Equity Interests in such class or
series of securities, (x) purchase, redeem, defease or otherwise acquire or
retire for value any Equity Interests of the Parent Borrower, including in
connection with any merger, amalgamation or consolidation, in each case held by
Persons other than the Parent Borrower or a Restricted Subsidiary, (y) make any
principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value, in each case, prior to any scheduled repayment, sinking fund
payment or maturity, any Junior Financing, other than such Indebtedness
permitted under Sections 7.03(d) and (z) make any Restricted Investment (all
such payments and other actions set forth in clauses (w) through (z) above being
collectively referred to as “Restricted Payments”), except:

 

(a)          so long as the Payment Conditions are satisfied immediately after
giving effect to such Restricted Payment on a Pro Forma Basis, the Parent
Borrower and its Subsidiaries may make unlimited Restricted Payments;

 

(b)          the payment of any dividend or other distribution or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or other distribution or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend or other distribution or redemption payment would have complied with
this Agreement;

 

 -138- 

 

 

(c)          (i) the redemption, repurchase, retirement or other acquisition of
any Equity Interests, including any accrued and unpaid dividends thereon
(“Treasury Capital Stock”), or any Junior Financing of the Parent Borrower or
any of its Restricted Subsidiaries, in exchange for, or out of the proceeds of,
the substantially concurrent sale or issuance (other than to a Restricted
Subsidiary) of, Equity Interests of the Parent Borrower to the extent
contributed to the Parent Borrower (in each case, other than any Disqualified
Equity Interests) (“Refunding Capital Stock”), (ii) the declaration and payment
of dividends on Treasury Capital Stock out of the proceeds of the substantially
concurrent sale or issuance (other than to a Restricted Subsidiary of the Parent
Borrower or to an employee stock ownership plan or any trust established by the
Parent Borrower or any of its Restricted Subsidiaries) of Refunding Capital
Stock, and (iii) if, immediately prior to the retirement of Treasury Capital
Stock, the declaration and payment of dividends thereon was permitted under
Section 7.06(a), the declaration and payment of dividends on the Refunding
Capital Stock in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Treasury
Capital Stock immediately prior to such retirement under Section 7.06(a);

 

(d)          the principal payment on, defeasance, redemption, repurchase,
exchange or other acquisition or retirement of (i) Junior Financing of the
Parent Borrower or a Guarantor made by exchange for, or out of the proceeds of
the substantially concurrent sale of, new Indebtedness of the Parent Borrower or
a Guarantor or Disqualified Equity Interests of the Parent Borrower or a
Guarantor, (ii) Disqualified Equity Interests of the Parent Borrower or a
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Disqualified Equity Interests or Subordinated Indebtedness
of the Parent Borrower or a Guarantor, (iii) Disqualified Equity Interests of a
Restricted Subsidiary that is not a Guarantor made by exchange for, or out of
the proceeds of the substantially concurrent sale of, Disqualified Equity
Interests of a Restricted Subsidiary that is not a Guarantor that, in each case
of clauses (i) through (iii), is Refinancing Indebtedness incurred or issued, as
applicable, in compliance with Section 7.03 and (iv) any Junior Financing or
Disqualified Equity Interests which constitutes Acquired Indebtedness (to the
extent such Acquired Indebtedness was not incurred in contemplation of such
principal payment on, defeasance, redemption, repurchase, exchange or other
acquisition or retirement);

 

(e)          a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Equity Interests) of the Parent Borrower or any direct or indirect parent
company of the Parent Borrower held by any future, present or former employee,
director, officer, member of management, independent contractor, advisor,
service provider or consultant (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Parent Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any shareholder, employee, manager or director equity plan or stock
option plan or any other management or employee benefit plan or agreement, or
any equity subscription or co-investor or shareholder agreement (including, for
the avoidance of doubt, to pay any principal and interest payable on any notes
issued by the Parent Borrower or any direct or indirect parent company of the
Parent Borrower in connection with any such repurchase, retirement or other
acquisition) including any arrangement including Equity Interests rolled over by
management of the Parent Borrower in connection with the Transactions; provided,
that the aggregate amount of Restricted Payments made under this Section 7.06(e)
does not exceed $15,000,000 in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $30,000,000 in any
calendar year; provided, further, that such amount in any calendar year may be
increased by an amount not to exceed:

 

(i)          the cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower and, to the extent
contributed to the Parent Borrower, the cash proceeds from the sale of Equity
Interests of any direct or indirect parent company of the Parent Borrower, in
each case to any future, present or former employees, directors, officers,
members of management, independent contractors, advisors, service providers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Parent Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies that occurs after the Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been designated an Excluded Contribution; plus

 

 -139- 

 

 

(ii)         the cash proceeds of key man life insurance policies received by
the Parent Borrower or any of its Restricted Subsidiaries (or by any direct or
indirect parent company to the extent contributed to the Parent Borrower) after
the Closing Date; less

 

(iii)        the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(e);

 

(f)          the declaration and payment of scheduled cash dividends or
scheduled cash distributions to holders of any class or series of Disqualified
Equity Interests of the Parent Borrower or any of its Restricted Subsidiaries or
any class or series of Preferred Stock of any Restricted Subsidiary issued in
accordance with Section 7.03(g) or (s), in each case to the extent such
dividends are included in the definition of “Consolidated Fixed Charges”;

 

(g)          [reserved];

 

(h)          payments made or expected to be made by the Parent Borrower or any
of its Restricted Subsidiaries in respect of withholding or similar taxes
payable by or with respect to any future, present or former employee, director,
officer, member of management, independent contractor, advisor, service provider
or consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Parent Borrower or any of its Restricted Subsidiaries and
any repurchases of Equity Interests deemed to occur upon, in each case,
exercise, vesting, or settlement, as applicable, of stock options, warrants or
similar rights if such Equity Interests represent a portion of the exercise
price of such options, warrants or similar rights or required withholding or
similar taxes;

 

(i)           Restricted Payments in an aggregate amount per annum not to exceed
an amount equal to 4.00% of Market Capitalization;

 

(j)          Restricted Payments that are made with Excluded Contributions;

 

(k)          Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (k) (in the case of
Restricted Investments, at the time outstanding) not to exceed the greater of
(I) $65,000,000 and (II) 30.0% of Trailing Four Quarter Consolidated EBITDA (in
the case of Restricted Investments made pursuant to this clause (x), the amount
of such Restricted Investment being measured at the time such Restricted
Investment is made and without giving effect to subsequent changes in value, but
subject to adjustment as set forth in the definition of Investment);

 

(l)          [reserved];

 

(m)         any cash payments made after the Closing Date in respect of
performance-based or time-vested restricted stock units (in each case that are
existing and either vested or unvested) as of the Closing Date in an aggregate
amount of up to $15,000,000;

 

(n)          solely to the extent funded with Declined Proceeds (as defined in
the First Lien Credit Agreement as in effect on the date hereof), the
repurchase, redemption or other acquisition or retirement for value of any
Junior Financing;

 

(o)          [reserved];

 

 -140- 

 

 

(p)          Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Merger Agreement, any Permitted Acquisition or other
permitted Investments, (iii) in order to satisfy indemnity and other similar
obligations under the Merger Agreement, any Permitted Acquisition or other
permitted Investments and (iv) to holders of Equity Interests of the Parent
Borrower (immediately prior to giving effect to the Transactions) in connection
with, or as a result of, their exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto, in each case, with respect to the Transactions, and Restricted Payments
consisting of a Permitted Reorganization;

 

(q)          cash payments or loans, advances, dividends or distributions to any
direct or indirect shareholder of the Parent Borrower to make payments in lieu
of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of the Parent Borrower or any of its Restricted Subsidiaries or any
direct or indirect parent company of the Parent Borrower;

 

(r)          [reserved];

 

(s)          to the extent constituting Restricted Payments, the Parent Borrower
and the Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 7.01, 7.03 (other than Section
7.03(d)), 7.04 (other than Section 7.04(a), 7.04(c)(ii) or (f)), 7.05 (other
than Section 7.05(d)(ii) or (e)) or 7.08 (except transactions described in
clauses (a), (b), (f), (g), (j), (n), (q), (s), (w), (y) and (z) of such
Section);

 

(t)           payments and distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Parent Borrower and
the Restricted Subsidiaries taken as a whole that complies with the terms of
this Agreement or any other transaction that complies with the terms of this
Agreement;

 

(u)          (i) the payment of dividends, other distributions and other amounts
by the Parent Borrower to, or the making of loans to, any direct or indirect
parent of the Parent Borrower in the amount required for such parent to, if
applicable, pay amounts equal to amounts required for any direct or indirect
parent of the Parent Borrower, if applicable, to pay interest and/or principal
(including AHYDO “catch-up payments”) on Indebtedness the proceeds of which have
been permanently contributed to the Parent Borrower or any of its Restricted
Subsidiaries and that has been guaranteed by, or is otherwise considered
Indebtedness of, the Parent Borrower or any of its Restricted Subsidiaries
incurred in accordance with Section 7.03 (other than if such guarantee or
Indebtedness constitutes Junior Financing and such payment would be in violation
of the applicable intercreditor and/or subordination agreement); provided that
the proceeds contributed to the Parent Borrower or such Restricted Subsidiary
shall not increase amounts available for Restricted Payments pursuant to Section
7.06(e) and shall not be designated an Excluded Contribution; provided
further that (x) the aggregate amount of such dividends, distributions or other
amounts shall not exceed the amount of cash actually contributed to the Parent
Borrower for the incurrence of such Indebtedness and (y) any Restricted Payment
made pursuant to this clause (xx) the proceeds of which are used to make
payments in respect of Indebtedness which payments would constitute an interest
expense determined in accordance with GAAP if such Indebtedness was Indebtedness
of the Parent Borrower, shall be deemed to be an interest expense of the Parent
Borrower for all purposes of this Agreement; and (ii) the payment of dividends,
other distributions and other amounts by the Parent Borrower to, or the making
of loans to, any direct or indirect parent of the Parent Borrower in the amount
required for such parent to, if applicable, make any AHYDO Payment on
intercompany Indebtedness among parent companies of the Parent Borrower;
provided that such AHYDO Payment shall not be made prior to the end of the first
accrual period ending after the fifth anniversary of the issue date of such
intercompany Indebtedness;

 

(v)         repurchases of Equity Interests in the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(w)          [reserved]; and

 

 -141- 

 

 

(x)          Investments in joint ventures, other similar agreements,
partnerships, minority investments or Unrestricted Subsidiaries having an
aggregate fair market value taken together with all other Investments made
pursuant to this clause (x) that are at the time outstanding, without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash or marketable securities (until such proceeds
are converted to cash or Cash Equivalents), not to exceed the greater of (a)
$42,00,000 and (b) 20.0% of Trailing Four Quarter Consolidated EBITDA at the
time of such Investment (with the amount of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided that if any Investment made pursuant to this clause (xxiii) in Equity
Interests of a Person that subsequently becomes a Loan Party, such Investment
shall thereafter be deemed permitted under clause (1) of the definition of
“Permitted Investment” (without giving effect to the proviso thereto) and shall
not be included as having been made pursuant to this clause (x);

 

provided, that at the time of, and after giving effect to, any Restricted
Payment permitted under clauses (f), (i), (k), and (u)(i), no Event of Default
shall have occurred and be continuing or would occur as a consequence thereof.

 

For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Parent Borrower and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the penultimate sentence of the definition
of “Investments.” Such designation will be permitted only if a Restricted
Payment in such amount would be permitted at such time, pursuant to this Section
7.06 or if an Investment in such amount would be permitted at such time pursuant
to the definition of “Permitted Investments,” and if such Subsidiary otherwise
is permitted to be so designated pursuant to Section 6.14.

 

For the avoidance of doubt, this Section 7.06 shall not restrict the making of
any “AHYDO catch-up payment” with respect to, and required by the terms of, any
Indebtedness of the Parent Borrower or any Restricted Subsidiary permitted to be
incurred under Section 7.03 hereof

 

For the avoidance of doubt, the cancellation of Indebtedness owing to the Parent
Borrower or any of its Restricted Subsidiaries from any future, present or
former employees, directors, officers, independent contractors, members of
management or consultants of the Parent Borrower (or their respective Controlled
Investment Affiliates or Immediate Family Members), any direct or indirect
parent company of the Parent Borrower or any of the Parent Borrower’s Restricted
Subsidiaries in connection with a repurchase or redemption of Equity Interests
of the Parent Borrower or any of its direct or indirect parent companies will
not be deemed to constitute a Restricted Payment for purposes of this Section
7.06 or any other provision of this Agreement.

 

For purposes of determining compliance with this Section 7.06, in the event that
a proposed Restricted Payment or Investment (or any portion thereof) at any
time, whether at the time of declaration or payment, purchase, redemption,
defeasance or other acquisition or retirement, or at the time of the making
thereof, or subsequently at a later time, meets the criteria of more than one of
the categories described in Section 7.06(a) through (x) or is entitled to be
made pursuant to one or more of the categories described in the definition of
Permitted Investment, the Administrative Borrower, in its sole discretion, will
be entitled to classify and may subsequently reclassify such item of (or any
portion thereof) (based on circumstances existing on the date of such
reclassification) among such clauses in Section 7.06(a) through (x) and/or one
or more of the categories contained in the definition of Permitted Investments,
and will only be required to include the amount and type of such Restricted
Payment or Investment in such of the above clauses as determined by the
Administrative Borrower at such time.  The Administrative Borrower will be
entitled to divide and classify a Restricted Payment or Investment in more than
one of the types described in Section 7.06(a) through (x) and/or one or more of
the categories contained in the definition of Permitted Investments.

 

Section 7.07         Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Parent Borrower and the Restricted Subsidiaries on
the Closing Date or any business or any other activities reasonably related,
complementary, synergistic, similar, incidental or ancillary thereto (including
related, complementary, synergistic, similar, incidental or ancillary
technologies) or reasonable extensions, developments or expansions thereof.

 

 -142- 

 

 

Section 7.08         Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Parent
Borrower, whether or not in the ordinary course of business, involving aggregate
payments or consideration, in any transaction or series of related transactions,
in excess of $8,500,000, other than:

 

(a)          transactions among the Parent Borrower or the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

 

(b)          transactions on terms (taken as a whole) substantially as favorable
to the Parent Borrower or such Restricted Subsidiary as would be obtainable by
the Parent Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;

 

(c)          the Transactions and the payment of fees and expenses (including
the Transaction Expenses) related to the Transactions and transactions
constituting any Permitted Reorganization;

 

(d)          the issuance of Equity Interests or equity-based awards to any
officer, director, employee, independent contractor, advisor, service provider
or consultant of the Parent Borrower or any Subsidiary or any direct or indirect
parent of the Parent Borrower, including, without limitation, in connection with
the Transactions;

 

(e)          the payment of management, monitoring, oversight, consulting,
advisory and similar fees pursuant to a Sponsor Management Agreement or other
arrangement with Walgreens Co., the Sponsor or management companies associated
with the Sponsor or their advisors in a maximum amount for all such agreements
and arrangements not to exceed 2.00% of Trailing Four Quarter Consolidated
EBITDA of the Parent Borrower in any fiscal year, and transaction fees to the
foregoing Persons not to exceed in the aggregate 1.00% of the applicable gross
transaction value and indemnities and other expenses pursuant to a Sponsor
Management Agreement or other arrangement with the foregoing Persons (including
any transaction fee payable in connection with the Transactions), plus any
unpaid management, monitoring, transaction fees, indemnities and expenses
accrued in any prior year to the extent such fee or expense is otherwise
permitted to be paid pursuant to this clause (e) in such prior year;

 

(f)           Restricted Payments permitted under Section 7.06, Permitted
Investments and Permitted Acquisitions (other than by reference to this Section
7.08 or any clause in this Section 7.08);

 

(g)          transactions by the Parent Borrower and any Restricted Subsidiary
permitted under an express provision (including any exceptions thereto) of this
Article VII (other than by reference to this Section 7.08 or any clause in this
Section 7.08);

 

(h)          (i) employment, consulting and severance arrangements between the
Parent Borrower and the Restricted Subsidiaries (or any direct or indirect
parent of the Parent Borrower) and their respective future, present or former
officers, employees, independent contractors, advisor, service provider and/or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members), in each case, in the ordinary course of business and (ii)
transactions pursuant to any shareholder, employee or director equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any equity subscription, co-invest agreement or shareholder agreement,
including any arrangement including Equity Interests rolled over or otherwise
re-invested by management of the Parent Borrower or Omega Parent in connection
with the Transactions;

 

 -143- 

 

 

(i)           the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of or for the benefit of any future,
present or former directors, officers, member of management, independent
contractors, employees, advisors, service providers and consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Parent Borrower and its Restricted Subsidiaries (or any direct or indirect
parent of the Parent Borrower), in each case, in the ordinary course of business
to the extent attributable to the ownership or operation of the Parent Borrower
and its Restricted Subsidiaries;

 

(j)           transactions pursuant to agreements, instruments or arrangements
in existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto or replacement thereof to the extent such an amendment or replacement is
not adverse to the Lenders in any material respect as compared to the applicable
agreement, instrument or arrangement in effect on the Closing Date;

 

(k)          payments by the Parent Borrower and any of its Restricted
Subsidiaries to the Sponsor made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by the majority of the members of the Board of Directors
of the Parent Borrower or a majority of the disinterested members of such Board
of Directors in good faith;

 

(l)           payments by the Parent Borrower or any of its Subsidiaries
pursuant to any tax sharing agreements with the Parent Borrower to the extent
attributable to the ownership or operation of the Parent Borrower and its
Subsidiaries, but only to the extent permitted by Section 7.06;

 

(m)         the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower to any Permitted Holder or
to any former, current or future director, manager, officer, employee,
independent contractor, advisor, service provider or consultant (or any
Immediate Family Members or Affiliates of any of the foregoing) of the Parent
Borrower, any of its Subsidiaries or any direct or indirect parent thereof;

 

(n)          transactions with customers, clients, joint venture partners,
independent contractors, suppliers or purchasers or sellers of goods or
services, in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement that are fair to the Parent Borrower
or its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management of the Administrative Borrower, or are on
terms at least as favorable (as determined by the Administrative Borrower) as
might reasonably have been obtained at such time from an unaffiliated party;

 

(o)          transactions pursuant to that certain Letter Agreement re:
Administrative Services, dated as of March 11, 2019, between HC Group Holdings
I, LLC and Option Care Enterprises, Inc., or any amendment thereto or
replacement thereof to the extent such an amendment or replacement is not
adverse to the Lenders in any material respect as compared to the letter
agreement in effect on the Closing Date;

 

(p)          the payment of reasonable out-of-pocket costs and expenses relating
to registration rights and indemnities provided to stockholders of the Parent
Borrower or any direct or indirect parent thereof pursuant to the stockholders
agreement or the registration rights agreement entered into on or after the
Closing Date in connection therewith or similar equity holder’s agreements or
limited liability company agreements;

 

(q)          transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08;

 

(r)           the licensing of trademarks, copyrights or other IP Rights in the
ordinary course of business and the non-exclusive licensing (or sublicensing) of
trademarks, copyrights, or other IP Rights;

 

(s)          the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Parent Borrower or any of its Subsidiaries
or any direct or indirect parent thereof or any contribution to the capital of
the Parent Borrower or any of its Restricted Subsidiaries to the extent
otherwise permitted by this Agreement and to the extent such issuance or
transfer would not give rise to a Change of Control;

 

 -144- 

 

 

(t)           (i) investments by the Permitted Holders in securities of the
Parent Borrower or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by the Permitted Holders in connection
therewith) so long as (A) the investment is being offered generally to other
non-affiliated investors on the same or more favorable terms and (B) the
investment constitutes less than 10% of the proposed or outstanding issue amount
of such class of securities (provided that any investments in debt securities by
any Debt Fund Affiliates shall not be subject to the limitation in this clause
(B)), and (ii) payments to the Permitted Holders in respect of securities or
loans of the Parent Borrower or any of its Restricted Subsidiaries contemplated
in the foregoing subclause (i) or that were acquired from Persons other than the
Parent Borrower and its Restricted Subsidiaries, in each case, in accordance
with the terms of such securities or loans;

 

(u)          subleases of leased real property by and between the Parent
Borrower or any Restricted Subsidiary and Walgreens Co. and any of its
Subsidiaries;

 

(v)          transactions among the Parent Borrower and the Restricted
Subsidiaries, undertaken in good faith (as certified by a responsible financial
or accounting officer of the Administrative Borrower in an officer’s
certificate) for the purposes of improving the consolidated tax efficiency of
the Parent Borrower and its Subsidiaries and not for the purpose of
circumventing any provision of this Agreement so long as (x) no Event of Default
has occurred and is continuing or would result from such transactions and (y)
the Administrative Borrower provides to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that the granting, perfection,
validity and priority of the security interest of the Secured Parties in the
Collateral (prior to giving effect to the transactions), taken as a whole, is
not impaired in any material respect by such transactions and all actions
required to maintain said perfected status have been or will promptly be taken;

 

(w)         payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
the Parent Borrower and the Restricted Subsidiaries in such joint venture) in
the ordinary course of business or consistent with past practice or industry
practice (including, without limitation, any cash management activities related
thereto) to the extent otherwise constituting a Permitted Investment or
Restricted Payment permitted under Section 7.06;

 

(x)          [reserved];

 

(y)          transactions between the Parent Borrower or any of its Restricted
Subsidiaries and any Person, a director of which is also a director of the
Parent Borrower or any direct or indirect parent of the Parent Borrower;
provided, however, that such director abstains from voting as a director of the
Parent Borrower or such direct or indirect parent, as the case may be, on any
matter involving such other Person;

 

(z)          payments or loans (or cancellations of loan repayment obligations)
to future, present and former independent contractors, employees, advisors,
service providers or consultants of the Parent Borrower, any of its direct or
indirect parent companies or any Restricted Subsidiary that are approved by the
Board of Directors of senior management of the Parent Borrower in good faith and
that are otherwise permitted by this Agreement; and

 

(aa)        Affiliate repurchases First Lien Obligations and Second Lien
Obligations and obligations in respect of any Junior Financing, in each case,
the holding of such loans or commitments and the payments and other transactions
contemplated herein in respect thereof.

 

 -145- 

 

 

Section 7.09         Burdensome Agreements.

 

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of:

 

(a)          any Non-Loan Party to make Restricted Payments to any Loan Party,
or

 

(b)          any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which:

 

(i)          (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed in Schedule 7.09 and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

 

(ii)        are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in anticipation of such Person becoming a
Restricted Subsidiary;

 

(iii)       comprise restrictions pursuant to Indebtedness of a Non-Loan Party
which is permitted by Section 7.03 and which does not apply to any Loan Party;

 

(iv)       are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee) and
relate to the property subject to such Lien or (y) any Disposition permitted by
Section 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition;

 

(v)        are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures constituting Permitted
Investments or otherwise permitted under Section 7.06 and applicable solely to
such joint venture;

 

(vi)       are negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness and the
proceeds and products thereof;

 

(vii)      are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the property interest, rights or the assets subject thereto;

 

(viii)     comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(a), (e) (other than Disqualified
Equity Interests or Preferred Stock), (g) (other than Disqualified Equity
Interests or Preferred Stock) and (n) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness;

 

(ix)        are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Parent Borrower or any of its
Restricted Subsidiaries;

 

(x)         are customary provisions restricting assignment of any agreement;
provided  that if such agreement is not entered into in the ordinary course of
business, the granting, perfection, validity and priority of the security
interests of the Secured Parties is not impaired in any material respect by such
restriction;

 

(xi)        are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(xii)       arise in connection with cash or other deposits permitted under
Section 7.01 or the definition of Permitted Investments, and limited to such
cash or deposits;

 

 -146- 

 

 

(xiii)      comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Administrative Borrower, no more restrictive with respect to the Parent Borrower
or any Restricted Subsidiary than customary market terms for Indebtedness of
such type (and, in any event, are no more restrictive than the restrictions
contained in this Agreement), so long as the Administrative Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder;

 

(xiv)     [reserved];

 

(xv)      are restrictions contained in (x) the Second Lien Financing Documents
and documents otherwise governing Indebtedness permitted pursuant to Section
7.03(cc), (y) the First Lien Financing Documents and documents otherwise
governing Indebtedness permitted pursuant to Section 7.03(k) or (z) any ABL
Financing Document;

 

(xvi)     are restrictions regarding licensing or sublicensing by Parent
Borrower and its Restricted Subsidiaries of intellectual property in the
ordinary course of business; and

 

(xvii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

 

Section 7.10         [Reserved].

 

Section 7.11         Financial Covenant.

 

During each Compliance Period, the Parent Borrower shall not permit (i) the
Consolidated Fixed Charge Coverage Ratio for the last Test Period ended prior to
the beginning of such Compliance Period for which financial statements have been
delivered or were required to be delivered to the Administrative Agent pursuant
to Section 6.01(a) or Section 6.01(b) to be less than 1.00:1.00 as of the last
day of such Test Period or (ii) the Consolidated Fixed Charge Coverage Ratio for
any Test Period ending thereafter until termination of such Compliance Period to
be less than 1.00:1.00 as of the last day of such Test Period.

 

Section 7.12         [Reserved].

 

Section 7.13         Modifications of Terms of Junior Financing.

 

Amend, modify or change in any manner materially adverse to the interests of the
Lenders, as determined in good faith by the Borrower, any term or condition of
any Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount in excess of the Threshold Amount in
violation of any applicable Intercreditor Agreement or subordination agreement
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned).

 

Section 7.14         Restrictions Prior to Satisfaction of Specified
Post-Closing Undertaking

 

Prior to the satisfaction of the Specified Post-Closing Undertaking, (w) Omega
and the Omega Subsidiaries shall not transfer any Accounts or Inventory (other
than NLC Inventory) to any Beta Entity in an aggregate amount in excess of
$2,500,000 in any calendar month (or in excess of $5,000,000 in the aggregate)
(provided, that the Administrative Agent may institute a Reserve in its
Permitted Discretion as a result of any such transfer), (x) neither Omega nor
any of the Omega Subsidiaries may merge with any Beta Entity, (y) any Inventory
of any Beta Entity shall be physically separate from, and not commingled with,
any Inventory of Omega or any of the Omega Subsidiaries and (z) the Parent
Borrower shall not permit the remittance of any collections of Accounts of any
Beta Entity, or the deposit of any proceeds of any Inventory of any Beta Entity,
into any deposit account that is used for the deposit or remittance of
collections of Accounts that constitute Eligible Accounts and that are included
in the Borrowing Base.

 

 -147- 

 

 

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01         Events of Default.

 

Any of the following events referred to in clauses (a) through (l) from and
after the Closing Date shall constitute an event of default (an “Event of
Default”):

 

(a)          Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or unpaid reimbursement
obligation of any drawn Letter of Credit or (ii) within five (5) Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

(b)          Specific Covenants. Any Loan Party (i) fails to timely deliver a
Borrowing Base Certificate pursuant to Section 6.02(f) and such failure shall
continue unremedied for a period of five (5) days (or two (2) Business Days if
the Borrowing Base Certificate is required to be delivered weekly pursuant to
Section 6.02(f)), (ii) fails to perform or observe any term, covenant or
agreement contained in (A) Section 2.19, (B) any of Sections 6.03(a), 6.05(a)
(solely with respect to the Parent Borrower) or 6.16; provided that, with
respect to any such Event of Default resulting from a failure to promptly
provide notice of an Event of Default to the Administrative Agent pursuant to
Section 6.03(a), subject to the last proviso of this Section 8.01, the
subsequent provision of such notice by the Parent Borrower or any Restricted
Subsidiary to the Administrative Agent shall cure the Event of Default resulting
from such failure to timely deliver such notice or (C) Article VII; provided,
that the Financial Covenant is subject to cure pursuant to Section 8.04; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrowers of written
notice thereof from the Administrative Agent; or

 

(d)          Representations and Warranties. any representation, warranty or
certification made or deemed made by any Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect in any material respect when made or deemed made,
and, other than with respect to any incorrect Specified Representation (which
shall not be subject to cure or a grace period), such incorrect representation
or warranty (if curable as determined by the Borrowers in good faith) shall
remain incorrect for a period of (i) in the case of any representation, warranty
or certification made on the Closing Date (other than any Specified
Representation), 90 days and (ii) in the case of any representation, warranty or
certification made after the Closing Date, 30 days, in each case after notice
thereof from the Administrative Agent to the Borrowers; or

 

(e)          Cross-Default. Except with respect to the First Lien Loans and
other First Lien Obligations, which shall be subject solely to clause (g) below,
any Borrower or any Restricted Subsidiary (A) fails to make any principal or
interest payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
other default thereunder by the Borrowers or any of its Restricted
Subsidiaries), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required and beyond the applicable grace period, if any,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem all of such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder, (ii) any Indebtedness if (x) the sole remedy of the holder
thereof in the event of the non-payment of such Indebtedness or the non-payment
or non-performance of obligations related thereto or (y) the sole option is to
elect, in each case, to convert such Indebtedness into Qualified Equity
Interests and cash in lieu of fractional shares and (iii) in the case of
Indebtedness which the holder thereof may elect to convert into Qualified Equity
Interests, such Indebtedness from and after the date, if any, on which such
conversion has been effected; provided, further, that any such failure described
under clause (A) or (B) is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 8.02; or

 

 -148- 

 

 

(f)          Insolvency Proceedings, Etc. Other than with respect to
dissolutions or liquidations permitted hereunder, the Parent Borrower, any
Restricted Subsidiary that is a Material Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) consecutive days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or substantially all of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) consecutive days, or an order for relief is entered in any such
proceeding; or

 

(g)          First Lien Loans and other First Lien Obligations. With respect to
the First Lien Loans and other First Lien Obligations, (x) an Event of Default
under and as defined in the First Lien Credit Agreement has occurred and is
continuing under clauses (a) or (f) of Section 8.01 of the First Lien Credit
Agreement or (y) an Event of Default (other than the type described in the
foregoing clause (x)) under and as defined in the First Lien Credit Agreement
has occurred and remains unremedied or unwaived for 60 consecutive days after
the occurrence thereof or with respect to which any First Lien Secured Party is
exercising remedies (including acceleration of obligations or termination of
commitments);

 

(h)          Judgments. There is entered against any Borrower or any Restricted
Subsidiary that is a Material Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not paid or covered by independent third-party insurance or indemnity as
to which the insurer or indemnitor has been notified of such judgment or order
and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(i)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender which does not arise from a
breach by a Loan Party of its obligations under the Loan Documents or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Total Revolving Credit Commitments),
or purports in writing to revoke or rescind any Loan Document; provided that
none of the foregoing shall apply to any Guarantor which is not a Material
Subsidiary; or

 

(j)          Change of Control. There occurs any Change of Control; or

 

 -149- 

 

 

(k)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, (x) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents (or other pledged collateral
actually delivered to it under the Collateral Documents) or to file Uniform
Commercial Code continuation statements and (y) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or

 

(l)          ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or an ERISA
Affiliate in an aggregate amount which would reasonably be expected to result in
a Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under any Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of a Loan Party or an ERISA Affiliate in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect;

 

provided, that any Event of Default under the Loan Documents, other than any (i)
Specified ABL Default (subject to Section 8.04 in the case of clause (d) of the
definition of “Specified ABL Default”) or (ii) Event of Default which cannot be
waived without the written consent of each Lender directly and adversely
affected thereby, shall be deemed not to be “continuing” (and shall be deemed to
be “cured”) if the events, acts or conditions that gave rise to such event of
default have been have remedied or cured (including by payment, notice, taking
any action or omitting to take any action) or have ceased to exist and the
Borrowers are otherwise in compliance with the Loan Documents; provided, that
the foregoing shall not be applicable with respect to any default or Event of
Default if the Borrowers knowingly and willfully fails to give timely notice to
the Administrative Agent and the Lenders of such default or Event of Default
required to be given under the Loan Documents.

 

Section 8.02         Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may,
with the consent of, and shall, at the request of, the Required Lenders, take
any or all of the following actions:

 

(i)           declare the Commitment of each Lender to make Loans and any
obligation of the Issuing Banks to make LC Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(ii)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(iii)         require that the Borrowers Cash Collateralize the LC Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(iv)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, any document
evidencing Indebtedness in respect of which the Facilities have been designated
as “designated senior debt” (or any comparable term) or applicable Law;

 

provided that upon the occurrence of an Event of Default as a result of an
actual or deemed entry of an order for relief with respect to the Borrowers
under any Debtor Relief Laws, the Revolving Credit Commitments, the obligation
of each Lender to make Loans and any obligation of the Issuing Banks to make LC
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of the Borrowers to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

 -150- 

 

 

Section 8.03         Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the LC Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law):

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Administrative Agent in its capacity as such (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III);

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them (other than in connection with
Secured Cash Management Obligations and Secured Hedge Obligations);

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Agent Advances payable to the Administrative
Agent in its capacity as such;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Agent Advances payable to the Administrative Agent in
its capacity as such;

 

Fifth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and LC Borrowings and any fees,
premiums and scheduled periodic payments due under Secured Hedge Agreements that
are Noticed Hedges, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans and LC Borrowings (including to Cash Collateralize that
portion of LC Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and, to the extent of the Bank Product Reserve in respect thereof, to
payment of any breakage, termination or other payments in respect of Noticed
Hedges, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Sixth held by them;

 

Seventh, to payment of any Secured Obligations under any Secured Hedge
Obligations (other than Noticed Hedges to the extent paid in accordance with
clause Sixth above) and under any Secured Cash Management Obligations, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Seventh held by them;

 

Eighth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrowers or as otherwise required by Law.

 

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

 -151- 

 

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Secured Obligations, if any,
in the order set forth above and, if no Secured Obligations remain outstanding,
will be paid to the Borrowers.

 

Section 8.04         Right to Cure.

 

Notwithstanding anything to the contrary contained in Section 8.01:

 

(a)           For the purpose of determining whether a Financial Covenant Event
of Default has occurred, the Administrative Borrower may on one or more
occasions designate any portion of the net cash proceeds from a sale or issuance
of Qualified Equity Interests of the Parent Borrower or any cash contribution to
the common capital of the Parent Borrower (the “Cure Amount”) as an increase to
Consolidated EBITDA for the applicable fiscal quarter; provided that (A) the
Cure Amount (i) is actually received by the Parent Borrower on or before the
later of (x) the fifteenth (15th) calendar day after the date on which the
Compliance Certificate pursuant to Section 6.02(a) is required to be delivered
with respect to such applicable fiscal quarter or fiscal year, as applicable,
and (y) the fifteenth (15th) calendar day after the beginning of the Compliance
Period that required the Parent Borrower to comply with the covenant set forth
in Section 7.11 (such later date, the “Cure Expiration Date”) and (ii) does not
exceed the aggregate amount necessary to cure any Financial Covenant Event of
Default as of such date and (B) the Administrative Borrower shall have provided
advance notice (the “Notice of Intent to Cure”) to the Administrative Agent that
such amounts are designated as a “Cure Amount” (it being understood that to the
extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the Cure Amount actually received by the
Parent Borrower may be lower than specified in such notice to the extent that
the amount necessary to cure any Financial Covenant Event of Default is less
than the full amount of such originally designated amount). The Cure Amount used
to calculate Consolidated EBITDA for one fiscal quarter shall be used and
included when calculating Consolidated EBITDA for each Test Period that includes
such fiscal quarter.

 

(b)           The parties hereby acknowledge that this Section 8.04 may not be
relied on for purposes of calculating any financial ratios or any other purpose
other than for determining actual compliance with Section 7.11 (and not Pro
Forma Compliance with Section 7.11 that is required by any other provision of
this Agreement) and shall not result in any adjustment to any amounts (including
any pro forma reduction of the amount of Indebtedness with respect to the
quarter with respect to which such Cure Amount is made and shall not be included
for purposes of determining pricing, mandatory prepayments and the availability
or amount permitted pursuant to any covenant under Article 7) other than the
increase to Consolidated EBITDA referred to in Section 8.04(a). The Cure Amount
shall not constitute an Excluded Contribution.

 

(c)           In furtherance of Section 8.04(a) above, (i) upon actual receipt
by the Administrative Agent of the Notice of Intent to Cure, the covenant under
Section 7.11 shall be deemed retroactively cured with the same effect as though
there had been no failure to comply with the covenant under such Section 7.11
and any Default or Event of Default under Section 7.11 shall be deemed not to
have occurred for purposes of the Loan Documents (provided that if the Cure
Expiration Date has occurred without the Cure Amount having been received by the
Parent Borrower and designated, such Default or Event of Default shall be deemed
reinstated) and (ii) none of the Administrative Agent, any Lender or any other
Secured Party may exercise any rights or remedies under Section 8.01 (or under
any other Loan Document) solely on the basis of any actual or purported Default
or Event of Default under Section 7.11 until and unless (A) the Cure Expiration
Date has occurred without the Cure Amount having been received by the Parent
Borrower and designated by the Administrative Borrower or (B) the Administrative
Borrower has confirmed in writing that it does not intend to provide such Cure
Amount. Notwithstanding the foregoing, no Borrower shall be permitted to request
a Borrowing or any Credit Extension unless and until the Parent Borrower shall
have received the Cure Amount.

 

(d)           (i) In each period of four (4) consecutive fiscal quarters, there
shall be at least two (2) fiscal quarters in which no cure right set forth in
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

 

(e)           There can be no more than five (5) fiscal quarters in which the
cure rights set forth in Section 7.11 are exercised during the term of any
Facility.

 

 -152- 

 

 

 

Article IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01         Appointment and Authority.

 

(a)           Each of the Lenders and Issuing Banks hereby irrevocably appoints
Bank of America, N.A to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX (other than this Section 9.01, Section 9.06 (solely with respect to
the removal and consent rights of the Borrowers set forth therein), Section
9.09, Section 9.10 and Section 9.11) are solely for the benefit of the
Administrative Agent, the Lenders and each Issuing Bank, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Qualified Counterparty) and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to (i) execute
any and all documents (including releases) with respect to the Collateral
(including any Intercreditor Agreement and any amendment, supplement,
modification or joinder with respect thereto) and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

 

Section 9.02         Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

Section 9.03         Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 -153- 

 

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or
(ii) be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the Issuing Bank; and

 

(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

It is understood and agreed by each Secured Party that the Administrative Agent
shall have no liability for any determinations made by it under Section 8.03, in
each case except to the extent resulting from the gross negligence or willful
misconduct of the Administrative Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Secured Party also
agrees that the Administrative Agent may (but shall not be required to), at any
time and in its sole discretion, and with no liability resulting therefrom,
petition a court of competent jurisdiction regarding any application of
Collateral in accordance with the requirements hereof, and the Administrative
Agent shall be entitled to wait for, and may conclusively rely on, any such
determination.

 

Section 9.04         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

 -154- 

 

 

Section 9.05         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 9.06         Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrowers upon thirty (30) days’ written
notice to the Borrowers and the Lenders. If the Administrative Agent or a
Controlling Affiliate of the Administrative Agent is subject to an Agent-Related
Distress Event, the Parent Borrower may remove the Administrative Agent from
such role upon ten (10) days’ written notice to the Lenders. Upon receipt of any
such notice of resignation or removal by the Parent Borrower, the Required
Lenders shall have the right, with the consent of the Administrative Borrower at
all times other than upon the occurrence and during the continuation of an Event
of Default under Sections 8.01(a) or, solely with respect to the Parent
Borrower, 8.01(f), to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or removal, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above (including consent of the Administrative Borrower); provided that if
the Administrative Agent shall notify the Administrative Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice. The resigning or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Bank under any of the Loan
Documents, the resigning or removed Administrative Agent shall continue to hold
such collateral security (including any collateral security subsequently
delivered to the Administrative Agent) until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder and delivery of collateral
security in the possession of the resigning or removed Administrative Agent to
such successor Administrative Agent (to the extent that possession thereof
perfects a Lien thereon under the UCC of any jurisdiction), such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning (or resigned) or removed Administrative Agent, and the
resigning or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the resigning Administrative Agent’s
resignation or the removed Administrative Agent’s removal, hereunder and under
the other Loan Documents, the provisions of this Article and Sections 10.04 and
10.05 shall continue in effect for the benefit of such resigning or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
resigning or removed Administrative Agent was acting as Administrative Agent.

 

 -155- 

 

 

Any resignation by, or removal of, Bank of America, N.A. as Administrative Agent
pursuant to this Section 9.06 shall also constitute its resignation or removal
as Issuing Bank and Swing Line Lender, in which case such resigning or removed
Issuing Bank and Swing Line Lender (x) shall not be required to issue any
further Letters of Credit or extend any further Swing Line Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swing Line Lender with
respect to any Letters of Credit issued by it or Swing Line Loans extended by
it, as applicable, prior to the date of such resignation or removal so long as
such Letters of Credit, LC Obligations or Swing Line Loans remain outstanding
and not otherwise Cash Collateralized in accordance with the terms herein. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swing Line
Lender, (ii) the resigning or removed Issuing Bank and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning or removed Issuing Bank to effectively assume the obligations of the
resigning or removed Issuing Bank with respect to such Letters of Credit.

 

Section 9.07         Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08         No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

 

Section 9.09         Administrative Agent May File Proofs of Claim; Credit
Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

 

 -156- 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Laws. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (j) of Section 11.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

Section 9.10         Collateral and Guaranty Matters.

 

Each Lender hereby agrees, and each holder of any Note by its acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuance of an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to create, perfect and maintain perfected
security interests in and liens upon the Collateral granted pursuant to the
Collateral Documents. Without limiting the provisions of Section 9.09, each of
the Lenders (including in its capacities as a potential Qualified Counterparty)
and each Issuing Bank irrevocably authorize the Administrative Agent, at its
option, and in its sole discretion (other than releases described in clauses (b)
and (d) below which shall not be optional or discretionary):

 

 -157- 

 

 

(a)          to enter into and sign for and on behalf of the Lenders, as Secured
Parties, the Collateral Documents (including any subordination or intercreditor
agreements with respect to Indebtedness and Liens permitted under this Agreement
to the extent the Administrative Agent is otherwise contemplated herein as being
a party to such intercreditor or subordination agreement) for the benefit of the
Lenders and the other Secured Parties;

 

(b)          to automatically release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Total Revolving Credit Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that are Cash
Collateralized or back-stopped by a letter of credit in form and substance
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank shall have been made), (ii) at the time the property subject to such Lien
is Disposed or to be Disposed (to a Person that is not a Loan Party) as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (d) below
or Section 11.09 or (v) if the property subject to such Lien constitutes
Excluded Assets;

 

(c)          to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(u) to the extent
required by the holder of, or pursuant to the terms of any agreement governing,
the obligations secured by such Liens; and

 

(d)          to release any Guarantor from its obligations under this Agreement
(including the Guaranty) if such Guarantor becomes a Released Guarantor in
accordance with Section 11.09.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrowers or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

Section 9.11         Secured Cash Management Agreements and Secured Hedge
Agreements.

 

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Qualified Counterparty that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Qualified Counterparty.

 

 -158- 

 

 

The Lenders and the Qualified Counterparties hereby authorize the Administrative
Agent to enter into any Intercreditor Agreement or other intercreditor agreement
or arrangement (including any subordination agreement or arrangement) permitted
under this Agreement, and any amendment, modification, supplement or joinder
with respect thereto, and the Lenders and the Qualified Counterparties
acknowledge that any such intercreditor agreement is binding upon the Lenders
and Qualified Counterparties.

 

Section 9.12         Withholding Tax Indemnity.

 

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Loan Parties pursuant to Section
3.01 and without limiting or expanding the obligation of the Loan Parties to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any Issuing Bank and any Swing Line
Lender.

 

Section 9.13         Indemnification by the Lenders.

 

The Lenders agree to indemnify each Agent (or any Affiliate thereof) (to the
extent not reimbursed by the Borrowers or any other Loan Party and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Pro Rata Shares in effect on the date on which indemnification is
sought under this Section 9.13 from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Revolving Credit Loans) be
imposed on, incurred by or asserted against any Agent (or any Affiliate thereof)
in any way relating to or arising out of this Agreement, any of the other Loan
Documents or the transactions contemplated hereby or thereby or any action taken
or omitted by any Agent (or any Affiliate thereof) under or in connection with
any of the foregoing; IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent arising from
(a) such Agent’s gross negligence or willful misconduct or (b) claims made or
legal proceedings commenced against such Agent by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such. The agreements in this
Section 9.13 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

Section 9.14         Certain ERISA Matters.

 

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, that at least one of the following is and will be true:

 

 -159- 

 

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and/or the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

 

(i) none of the Administrative Agent and/or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

 -160- 

 

 

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent and/or the Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

 

(c)           The Administrative Agent and/or the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Article X.
MISCELLANEOUS

 

Section 10.01         Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in clauses (a) through (j) which shall only require the
consent of the Lenders expressly set forth therein and not Required Lenders
(unless specified therein)) (or by the Administrative Agent with the consent of
the Required Lenders) and the Borrowers, the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

 

(a)          extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of (or amendment to
the terms of) any condition precedent set forth in Section 4.02, the waiver of
any obligation of the Borrowers to pay interest at the Default Rate or the
waiver of any Default, Event of Default, mandatory prepayment of the Loans or
mandatory reduction of any Commitments shall not constitute such an extension or
increase of any Commitment of any Lender);

 

(b)          except as otherwise expressly provided for hereunder, including
without limitation pursuant to an Extension Amendment, postpone any date
scheduled for any payment of principal (including at final maturity), interest
or fees under Section 2.07, 2.08 (other than pursuant to Section 2.08(b)) or
2.09, without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any obligation of the Borrowers to pay interest at the Default Rate, any Default
or Event of Default, any condition precedent, mandatory prepayment of the Loans
or mandatory reduction of Commitments shall not constitute such a postponement
of any date scheduled for the payment of principal or interest;

 

(c)          reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (i) of the second proviso
to this Section 10.01) any fees payable hereunder or under any other Loan
Document (or extend the timing of payments of such fees) without the written
consent of each Lender directly and adversely affected thereby, it being
understood that any change to the definition of Historical Excess Availability,
Historical Average Utilization or any other definition used to calculate the
amount of any principal or interest payment or fee or other amount or in the
component definitions thereof shall not constitute a reduction in any rate of
interest; provided that, for the avoidance of doubt, only the consent of (A) the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
waive any obligation of the Borrowers to pay interest at the Default Rate and
(B) the Swing Line Lender shall be necessary to waive any obligation of the
Borrowers to pay interest at the Default Rate payable in respect of the Swing
Line Loans;

 

 -161- 

 

 

(d)          change any provision of this Section 10.01 or the definition of
“Required Lenders,” “Required Class Lenders,” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents to reduce the percentage set forth therein,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that with the consent of the Required Lenders (if
such consent is otherwise required) or the Administrative Agent (if the consent
of the Required Lenders is not otherwise required), additional extension of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Revolving Credit
Commitments;

 

(e)          other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender;

 

(f)          other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the aggregate
value of the Guarantees, without the written consent of each Lender;

 

(g)          [reserved];

 

(h)          amend, waive or otherwise modify any term or provision (including
the availability and conditions to funding under Section 2.14 with respect to
Incremental Revolving Credit Commitments which directly affects Lenders of one
or more Incremental Revolving Credit Commitments (solely to the extent prior to
the effectiveness of any Incremental Revolving Credit Commitments) and does not
directly affect Lenders under any other Class, in each case, without the written
consent of the Required Class Lenders under such applicable Incremental
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class);

 

(i)           without the written consent of the Supermajority Required Lenders,
increase advance rates or make other modifications to the Borrowing Base (or any
constituent definitions to the extent used therein) that have the effect of
increasing the amount available to be borrowed hereunder (including changes in
eligibility criteria) without the written consent of the Supermajority Required
Lenders, it being understood that increases or decreases in Reserves implemented
by the Administrative Agent in its Permitted Discretion shall require only the
consent of the Administrative Agent; or

 

(j)           amend, waive or otherwise modify the definition of “Pro Rata
Share” or any provision requiring pro rata sharing amongst Lenders without the
consent of each Lender directly and adversely affected thereby; provided that
modifications to Section 8.03 or the definition of “Pro Rata Share” to the
extent necessary in connection with (y) any Incremental Amendment or (z) any
Extension Amendment, in each case, shall only require approval (to the extent
any such approval is otherwise required) of the Required Lenders;

 

 -162- 

 

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, directly and adversely affect the rights or duties of an Issuing Bank
under this Agreement or any LC Application relating to any Letter of Credit
issued or to be issued by it; provided, however, that this Agreement may be
amended to adjust the mechanics related to the issuance of Letters of Credit,
including mechanical changes relating to the existence of multiple Issuing Banks
and increase the LC Sublimit, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrowers so long as
the Revolving Credit Lenders, if any, who have not executed such amendment, and
if applicable, the other Issuing Banks, if any, who have not executed such
amendment, are not directly and adversely affected thereby; (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Lender
in addition to the Lenders required above, directly and adversely affect the
rights or duties of the Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender (including to add another Lender, who upon
execution of such amendment, will be an additional Swing Line Lender) and the
Borrowers so long as the Revolving Credit Lenders and, if applicable, the other
Swing Line Lenders, if any, who have not executed such amendment are not
directly and adversely affected thereby, (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, directly and adversely affect the rights or duties
of, or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; (iv) (x) no Lender consent is required to
effect an Incremental Amendment or Extension Amendment (except as expressly
provided in Sections 2.14 or 2.16 or in the following clause (y)) or to effect
any amendment expressly contemplated by Section 6.19 and (y) in connection with
an Extension Amendment, only the consent of the Lenders that will continue as a
Lender in respect of the Extended Revolving Credit Commitments, as applicable,
subject to such Extension Amendment shall be required for such Extension
Amendment; and (v) the LC Sublimit may be increased with only the consent of the
Required Lenders, each Issuing Bank and the Administrative Agent.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Required Lenders or Required Class Lenders)), except that (x) the Commitment of
any such Defaulting Lender may not be increased or extended, the rate of
interest on any Loans of any Defaulting Lender may not be reduced and the
principal amount of any of such Loans may not be forgiven, in each case without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each directly and adversely affected
Lender that by its terms materially and adversely affects any Defaulting Lender
to a greater extent than other affected Lenders (or, if there are no such
affected Lenders (other than such affected Lenders which are Defaulting
Lenders), Lenders of the same Class) shall require the consent of such
Defaulting Lender.

 

Notwithstanding anything to the contrary herein, no Lender consent is required
for the Administrative Agent to enter into or to effect any amendment,
modification or supplement to the ABL Intercreditor Agreement, any subordination
agreement or other intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral (i) that is for the purpose of
adding the holders of such secured or subordinated Indebtedness permitted to be
incurred under this Agreement (or, in each case, a Senior Representative with
respect thereto), as parties thereto, as expressly contemplated by the terms of
the ABL Intercreditor Agreement, such subordination agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect (taken as a whole), to the interests of the Lenders) or (ii) that is
expressly contemplated by the ABL Intercreditor Agreement, any subordination
agreement or other intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral; provided, further, that no
such agreement shall directly and adversely amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.

 

Notwithstanding anything to the contrary contained in this Section 10.01, the
Guaranty, the Collateral Documents and related documents executed by the Loan
Parties or the Restricted Subsidiaries in connection with this Agreement may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of the Administrative Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure any
ambiguities or defects or (iii) to cause such Guaranty, Collateral Document or
other document to be consistent with this Agreement and the other Loan
Documents.

 

 -163- 

 

 

Notwithstanding anything to the contrary contained in Section 10.01, if the
Administrative Agent and the Administrative Borrower shall have jointly
identified an ambiguity, mistake, obvious error (including, but not limited to,
an incorrect cross-reference) or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document (including, for the avoidance of doubt, any exhibit, schedule or
other attachment to any Loan Document), then the Administrative Agent (acting in
its sole discretion) and the Administrative Borrower or any other relevant Loan
Party shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document. Notification of such amendment shall be made by the Administrative
Agent to the Lenders promptly upon such amendment becoming effective.

 

Section 10.02         Notices and Other Communications; Facsimile Copies.

 

(a)          Notices; Effectiveness; Electronic Communications.

 

(i)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (C) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(A)         if to the Parent Borrower, the Administrative Agent, the Issuing
Bank(s) or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the other
parties; and

 

(B)         if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the
Borrowers, the Administrative Agent, the Issuing Bank(s) and the Swing Line
Lender.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (C) below shall be effective as provided in such
subsection (C).

 

(C)         Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Banks pursuant to Article II if such Lender or any Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or a Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

 

 -164- 

 

 

(b)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender, the Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’, any
Loan Party’s or the Administrative Agent’s transmission of communications or
notices through the Platform, any other electronic platform or electronic
messaging services, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence, material breach of the Loan Documents, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Loan Parties, any Lender, the
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(c)          Change of Address, Etc. Any Loan Party, the Administrative Agent,
the Issuing Bank and the Swing Line Lender, may change its address, electronic
mail address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the Issuing Bank and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain Material
Non-Public Information.

 

(d)          Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,
the Issuing Bank, each Lender and the Related Parties of each of them (other
than any Excluded Affiliate) from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers in accordance with Section 10.05 hereof. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 10.03         No Waiver; Cumulative Remedies.

 

No failure by any Lender, Issuing Bank or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

 -165- 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

Section 10.04         Attorney Costs and Expenses.

 

The Borrowers agree (a) if the Closing Date occurs, to pay or reimburse (x) the
Commitment Parties for such out-of-pocket costs and expenses as shall have been
separately agreed upon in writing and (y) the Administrative Agent, the Swing
Line Lender, the Issuing Banks and the other Agents for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication, execution, delivery and administration of
this Agreement and the other Loan Documents, the reasonable fees and expenses of
consultants and appraisal firms in connection with inventory appraisals and
field examinations required hereunder and the Administrative Agent’s standard
charges for examination activities and appraisal reviews and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including, in each case, all Attorney Costs, which shall be limited to
(i) one primary counsel to the Administrative Agent and its Affiliates (other
than Excluded Affiliates), taken as a whole, or the Administrative Agent (and
its Affiliates (other than Excluded Affiliates), as applicable) and one local
counsel, if necessary, in any relevant jurisdiction material to the interests of
the Lenders taken as a whole), in each case excluding allocated costs of
in-house counsel and (ii) in the case of other consultants and advisors, the
fees and expenses of such persons approved by the Borrowers and (b) after the
Closing Date, to pay or reimburse the Administrative Agent, the Swing Line
Lenders, the Issuing Banks and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
protection of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
(i) all respective Attorney Costs, which shall be limited to Attorney Costs of
one primary counsel to the Administrative Agent and the Lenders taken as a
whole, and one local counsel, if necessary, in any relevant jurisdiction
material to the interests of the Lenders taken as a whole and, solely in the
case of an actual conflict of interest, one additional counsel in each relevant
material jurisdiction to the similarly situated Persons taken as a whole and
(ii) in the case of other consultants or advisors, the fees and expenses of such
persons approved by the Borrowers). The agreements in this Section 10.04 shall
survive the termination of the Total Revolving Credit Commitments and repayment
of all other Obligations. All amounts due under this Section 10.04 shall be paid
within thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrowers at least
three (3) Business Days prior to the Closing Date (or such later date as the
Borrowers may agree in its sole discretion). If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its discretion following five Business Days’ prior
written notice to the Parent Borrower. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.

 

 -166- 

 

 

Section 10.05         Indemnification by the Borrowers.

 

The Borrowers shall indemnify and hold harmless each Agent, each Swing Line
Lender, each Issuing Bank, each Lender, each Arranger and their respective
Affiliates (other than Excluded Affiliates) and controlling Persons, and their
respective directors, officers, employees, advisors, agents and other
representatives of each of the foregoing and their respective successors and
permitted assigns (but excluding any Excluded Affiliates) (collectively the
“Indemnitees”) from and against any and all actual losses, claims, damages,
liabilities and expenses (including Attorney Costs but limited in the case of
legal fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of an actual conflict of interest, one
additional counsel in each relevant material jurisdiction to the affected
Indemnitees similarly situated), in each case except allocated costs of in-house
counsel, of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom including any refusal by an Issuing Bank to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit, (c) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
from any property or facility currently or formerly owned, leased or operated by
the Loan Parties or any Subsidiary, or any Environmental Liability of or
relating to the Loan Parties or any Subsidiary, or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (a “Proceeding”) and regardless of
whether any Indemnitee is a party thereto or whether or not such Proceeding is
brought by the Borrowers or any other person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities and
expenses resulted from (w) the gross negligence, bad faith, fraud or willful
misconduct of such Indemnitee or of any of its Related Indemnified Persons, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (x) a material breach of any obligations under any Loan Document
by such Indemnitee or of any of its Related Indemnified Persons, as determined
by a final non-appealable judgment of a court of competent jurisdiction, (y) any
dispute solely among Indemnitees other than any claims against an Indemnitee in
its capacity or in fulfilling its role as an administrative agent or arranger or
any similar role under any Facility and other than any claims arising out of any
act or omission of the Borrowers or any of their Affiliates or (z) settlements
effected without the Borrowers’ prior written consent (which consent shall not
be unreasonably withheld, delayed or conditioned), but if settled with
Borrowers’ written consent, or if there is a final judgment against an
Indemnitee, the Borrowers shall indemnify and hold harmless such Indemnitee to
the extent and the manner set forth above. In case any Proceeding is instituted
involving any Indemnitee for which indemnification is to be sought hereunder by
such Indemnitee, then such Indemnitee will promptly notify the Parent Borrower
of the commencement of any such Proceeding; provided, however, that the failure
so to notify the Parent Borrower will not relieve the Borrowers from any
liability to such Indemnitee pursuant to this Section 10.05. Each applicable
Indemnitee (by accepting the benefits hereof) agrees to refund and return any
and all amounts paid by or on behalf of the Borrowers (or any other Loan Party)
to such Indemnitee, in each case, pursuant to the terms of this paragraph to the
extent such Indemnitee is not entitled to the payment thereof pursuant to the
terms of this paragraph, as determined by a final non-appealable judgment of a
court of competent jurisdiction. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except for direct (as opposed to indirect,
special, punitive or consequential) damages resulting from the gross negligence,
bad faith, fraud or willful misconduct of, or material breach of this Agreement
or the other Loan Documents, as determined by a court of competent jurisdiction
in a final and non-appealable judgment, of any such Indemnitee), nor shall any
Indemnitee, Related Indemnified Person, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such obligations,
liabilities, losses, damages, penalties, demands, actions, judgments, suits,
costs, disbursements, claims or expenses incurred or paid or required to be paid
by an Indemnitee to a third party (including another Indemnitee)). In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request). The agreements in this Section 10.05 shall survive the resignation or
removal of the Administrative Agent, the resignation of an Issuing Bank or Swing
Line Lender, the replacement of any Lender, the termination of the Total
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
the other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

 

 -167- 

 

 

To the extent that the Borrowers for any reason fails to pay any amount required
under this Section 10.05 or Section 10.04 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Bank, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Bank, the Swing
Line Lender or such Related Party, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swing Line Lender or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the Swing
Line Lender or Issuing Bank in connection with such capacity. The obligations of
the Lenders under this paragraph are subject to the provisions of
Section 2.12(d).

 

Section 10.06         Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the Issuing Bank or any Lender, or the Administrative
Agent, the Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the Issuing Bank
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

Section 10.07         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent Borrower may not (except as permitted
by Section 7.04) assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder (including to existing Lenders and their Affiliates)
except (i) to an Assignee in accordance with the provisions of Section 10.07(b)
(such an assignee, an “Eligible Assignee”), (ii) by way of participation in
accordance with the provisions of Section 10.07(e); provided, however, that
notwithstanding the foregoing, no Lender may assign or, other than in the case
of clause (iii) below, transfer by participation any of its rights or
obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person) or (iii) a
Disqualified Institution (unless otherwise agreed by the Administrative Borrower
in its sole discretion and, notwithstanding anything herein to the contrary,
without giving effect to any provision providing for deemed consent by the
Administrative Borrower). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate or
branch of any Issuing Bank that issues any Letter of Credit), Participants to
the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

 -168- 

 

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“Assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in LC Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, except in connection with a proposed assignment to any Disqualified
Institution, which consent by the Administrative Borrower may be withheld in its
sole discretion) of:

 

(A)         the Administrative Borrower; provided that no consent of the
Administrative Borrower shall be required for (i) an assignment of all or a
portion of the Loans or Commitments to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) other than with respect to any proposed assignment to a
Disqualified Institution, if a Specified Event of Default has occurred and is
continuing, to any Assignee; provided that, other than with respect to any
proposed assignment to a Disqualified Institution, the Administrative Borrower
shall be deemed to have consented to any such assignment of the Loans unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having acknowledged receipt of a written notice
thereof; and

 

(B)         the Administrative Agent;

 

(C)         each Issuing Bank; and

 

(D)         the Swing Line Lender;

 

provided, with respect to foregoing clauses (B), (C) and (D), no consent of the
Administrative Agent, any Issuing Bank or the Swing Line Lender shall be
required with respect to an assignment to any Person that is a Lender, any
Affiliate or branch of a Lender or any Approved Fund.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Administrative Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

 -169- 

 

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000, unless each of the Administrative Borrower and the
Administrative Agent otherwise consent; provided that such assignments shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)         each assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
and no Lender shall be permitted to assign a single Class of Loans or Revolving
Credit Commitments without assigning a proportionate part of such Lender’s other
Classes of Loans or Revolving Credit Commitments;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption either manually or via an
electronic settlement system acceptable to the Administrative Agent, together
with a processing and recordation fee of $3,500 (unless waived or reduced by the
Administrative Agent in its sole discretion);

 

(D)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E)          the Assignee shall execute and deliver to the Administrative Agent
and the Administrative Borrower the forms described in Sections 3.01(d) and
3.01(e) applicable to it; and

 

(F)          no assignment shall be made to the Sponsor, Walgreens Co., the
Parent Borrower or any of its Subsidiaries, or any affiliate of any of the
foregoing.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any ‎Disqualified Institution. The identity of Disqualified
Institutions will not be posted or distributed to any Person by the
Administrative Agent or Arranger, but may be communicated by the Administrative
Agent to a Lender upon request therefor.

 

(c)          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits and subject to the obligations of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e).

 

 -170- 

 

 

(d)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans and LC
Disbursements, owing to each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers,
any Agent and any Lender (solely with respect to the information as it relates
to such Lender), at any reasonable time and from time to time upon reasonable
prior notice. This Section 10.07(d) and Section 2.11 shall be construed so that
all Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

(e)          Any Lender may at any time sell participations to any Person (other
than the Sponsor, any of its Affiliates (other than Debt Fund Affiliates),
Walgreens Co., a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or a Disqualified Institution) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the Swing Line Lender, each Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), (b), (c), (e), (f) and (j) of the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits and subject to the obligations of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender (subject, for the avoidance of doubt, to
the limitations and requirements of those Sections applying to each Participant
as if it were a Lender and provided that any documentation required to be
provided under Section 3.01(d) shall be provided solely to the participating
Lender) and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant also shall be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
the Borrowers or seeking to exercise its rights under Section 10.09 shall be
available for inspection by the Borrowers or any other Person only to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and Section 1.163-5(b) of
the proposed United States Treasury Regulations. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. The portion of the
Participant Register relating to any Participant requesting payment from any
Borrower under the Loan Documents shall be made available to such Borrower upon
reasonable request.

 

(f)           A Participant shall not be entitled to receive any greater payment
under Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (i) such entitlement to a greater payment results from a Change in Law
after the sale of the participation to such Participant takes place or (ii) the
sale of the participation to such Participant is made with the Administrative
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 3.01 unless such Participant complies with Sections 3.01(a),
(d), (e), (f) and (h) as though it were a Lender (it being understood that the
documentation required under Section 3.01(d) shall be delivered solely to the
participating Lender and, at the time such participant has made a claim under
Section 3.01, as necessary to substantiate a claim for additional amounts
pursuant to Section 3.01).

 

 -171- 

 

 

(g)          Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender to a Federal Reserve Bank or to any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.08         Confidentiality.

 

Each of the Agents, the Swing Line Lender, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
limited partners, lenders, investors, managed accounts, officers, directors,
employees, legal counsel, independent auditors, professionals, service providers
and other experts or agents, in each case other than Excluded Affiliates
(collectively, “Representatives”) who need to know such Information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential and the Agents and the Lenders shall be principally liable to the
extent any confidentiality restrictions set forth herein are violated by one or
more of its Representatives); (b) to the extent required or requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), provided that the applicable Agent or such
Lender, as applicable, agrees that it will promptly notify the Administrative
Borrower prior to any such disclosure by such Person (other than at the request
of a regulatory authority as part of a regulatory examination) unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or order of any
court or administrative agency or in any pending legal or administrative
proceeding or similar legal process, provided that the applicable Agent or such
Lender, as applicable, agrees that it will notify the Administrative Borrower in
advance of any such disclosure by such Person (except with respect to any
routine audit or examination conducted by bank accountants or regulatory
authority exercising routine examination or regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Administrative Borrower), to any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee or potential Lender
invited to be an Additional Lender (except, in each case, to the extent the
Administrative Borrower has declined to consent to such assignment), or any
actual or prospective direct or indirect counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrowers and their obligations;
(f) with the written consent of the Administrative Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08 or other obligation of confidentiality owed to the
Borrowers or the Sponsor or any of their respective Affiliates; (h) to any
rating agency when required by it on a customary basis and after consultation
with the Administrative Borrower (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender) or to the CUSIP Service Bureau or any similar organization;
(i) in connection with the exercise of any remedies hereunder, under any other
Loan Document or the enforcement of its rights hereunder or thereunder; (j) to
the extent that such information is independently developed by the applicable
Agent or its Affiliates (other than any Excluded Affiliates) or the applicable
Lender or its Affiliates in each case so long as not based on information
obtained in a manner that would otherwise violate this Section 10.08, (k) for
purposes of establishing a “due diligence” defense; or (l) to market data
collectors, similar services providers to the lending industry, and service
providers to the Arrangers and the Lenders in connection with the administration
and management of this Agreement; provided that, in each case, no disclosure
shall be made to any Disqualified Institution. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions; provided that such Person is advised
and agrees to be bound by the provisions of this Section 10.08.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof, their respective businesses and their respective Affiliates
and their Affiliates’ directors, officers, employees, trustees, investments
advisors or agents, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary thereof other than as a result of
a breach of this Section 10.08.

 

 -172- 

 

 

Each of the Agents and the Lenders acknowledges that (a) the Information may
include Material Non-Public Information, (b) it has developed compliance
procedures regarding the use of Material Non-Public Information and (c) it will
handle such Material Non-Public Information in accordance with applicable Law,
including United States federal and state securities Laws. The provisions of
this paragraph shall not affect any Borrowers’ obligations under the last
paragraph of Section 6.02.

 

Section 10.09        Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrowers, any such notice being waived by the
Borrowers (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, after obtaining
the written consent of the Administrative Agent, to set off and apply any and
all deposits (general or special, time or demand, provisional or final but
excluding escrow, payroll, petty cash, trust and tax accounts) at any time held
by, and other Indebtedness at any time owing by, such Lender and its Affiliates
or the Administrative Agent to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender and
its Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank(s) and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Administrative Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have at Law. Notwithstanding anything to the contrary in the foregoing, no
Lender shall exercise any right of set off in respect of any Controlled Account
other than the Administrative Agent acting in their capacity as such.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, each Secured Party expressly waives its right of setoff (and any
similar right including bankers’ liens) with respect to all lockboxes, deposit
accounts and other cash management accounts maintained by any Loan Party and
into which any collections of Governmental Entity Accounts are deposited.

 

Section 10.10        Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

 -173- 

 

 

Section 10.11        Counterparts; Electronic Execution of Assignments and
Certain Other Documents.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
.pdf or other electronic means of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
facsimile, .pdf or other electronic means be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile,
.pdf or other electronic means.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

Section 10.12        Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
Subject to Section 10.20 in the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

Section 10.13       Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification obligations
as to which no claim has been asserted) or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the LC Obligations related thereto
has been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or such Letter of Credit has been
deemed reissued under another agreement acceptable to the applicable Issuing
Bank).

 

 -174- 

 

 

Section 10.14       Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided that the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Bank or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

Section 10.15       GOVERNING LAW.

 

(a)          THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIM OR
CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) (OR ANY APPELLATE COURT THEREOF) OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE (OR ANY APPELLATE COURT
THEREOF), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH LOAN PARTY, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR ELECTRONIC MAIL) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. FURTHERMORE, NOTWITHSTANDING
THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, NOTHING in this Agreement or any other Loan Document or otherwise
shall affect any right that ANY SECURED PARTY may otherwise have to bring any
action or proceeding to enforce any award or judgment or exercise any right
under the Collateral Documents or against any Collateral or any other property
of any Loan Party in the courts of other forum in which jurisdiction can be
established.

 

Section 10.16         WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 -175- 

 

 

Section 10.17       Binding Effect.

 

This Agreement shall become effective when (i) it shall have been executed and
delivered by the Loan Parties and each other party hereto and (ii) the
Administrative Agent shall have been notified by each Lender, Swing Line Lender
and Issuing Bank that each such Lender, Swing Line Lender and Issuing Bank has
executed it and thereafter shall be binding upon and inure to the benefit of the
Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

 

Section 10.18       USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act
and the Beneficial Ownership Regulation. This notice is given in accordance with
the requirements of the USA Patriot Act and the Beneficial Ownership Regulation
and is effective as to the Lenders and the Administrative Agent. Each Loan Party
shall, promptly following a request by the Administrative Agent, provide all
documentation and other information that the Administrative Agent or any Lender
reasonably requests which is required in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation.

 

Section 10.19       No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arranger are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arranger and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arranger, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arranger and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

 -176- 

 

 

Section 10.20       Intercreditor Agreements.

 

Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreements, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements and
(c) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreements as Administrative Agent and on behalf of such Lender.
The foregoing provisions are intended as an inducement to the lenders under the
First Lien Financing Documents, Second Lien Financing Documents and any
documentation governing other parity lien or junior lien Indebtedness permitted
to be incurred hereunder to extend credit to the Loan Parties and such lenders
are intended third party beneficiaries of such provisions. In the event of any
conflict or inconsistency between the provisions of any Intercreditor Agreement
and this Agreement, the provisions of such Intercreditor Agreement shall
control. Notwithstanding anything to the contrary set forth herein or in any
other Loan Document, prior to the payment in full of the First Lien Obligations
to the extent that any Loan Party is required to give physical possession over
any Collateral (other than ABL Priority Collateral) to the Administrative Agent
under this Agreement or the other Loan Documents, such requirement to give
possession shall be satisfied if such Collateral is delivered to and held by the
First Lien Agent pursuant to the ABL Intercreditor Agreement or any other
applicable Intercreditor Agreement entered into after the Closing Date.

 

Section 10.21       Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(1)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(2)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(a)        a reduction in full or in part or cancellation of any such liability;

 

(b)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(c)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.22         Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

 -177- 

 

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 10.22, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

Article XI.
GUARANTEE

 

Section 11.01        The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety, to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of (a) the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrowers (or, in the case of such guarantee by a Guarantor
that is also a Borrower, on the Loans made by the Lenders to, and the Notes held
by each Lender of, each other Borrower), and (b) all other Secured Obligations
from time to time owing to the Secured Parties by the Loan Parties under any
Loan Document or Secured Hedge Agreement (all such obligations described in
clauses (a) and (b), including any future increases in the amounts thereof,
being herein collectively called the “Guaranteed Obligations”); provided,
however, that Guaranteed Obligations shall exclude all Excluded Swap
Obligations. The Guarantors hereby jointly and severally agree that if the
Borrowers or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

 -178- 

 

 

Section 11.02        Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the extent permitted by applicable Law
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
to the extent permitted by applicable Law, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

 

(i)           at any time or from time to time, without notice to the
Guarantors, to the extent permitted by Law, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

(ii)          any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted (including incurring any increase or
decrease in the principal amount of the Guaranteed Obligations or the rate of
interest or the fees thereon);

 

(iii)         the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.09, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

(iv)         any Lien or security interest granted to, or in favor of, any
Lender, an Issuing Bank or Agent as security for any of the Guaranteed
Obligations shall fail to be perfected; or

 

(v)          the release of any other Guarantor pursuant to Section 11.09.

 

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrowers under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrowers and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other Person at any time of any
right or remedy against the Borrowers or against any other Person which may be
or become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and permitted assigns thereof, and shall inure to the benefit
of the Lenders, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

 -179- 

 

 

Section 11.03        Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrowers or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04       Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall
subordinate any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrowers or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations. Any Indebtedness of any Loan Party to any Non-Loan
Party permitted pursuant to 7.03(b) or (d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

Section 11.05       Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06       Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

Section 11.07       Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08       General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor (other than the
Borrowers) under Section 11.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the liability under this Guaranty and the right of
contribution established in Section 11.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

 -180- 

 

 

Section 11.09       Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) any
Guarantor that is a Restricted Subsidiary of a Loan Party ceases to be a
Restricted Subsidiary of a Loan Party in a transaction permitted hereunder,
(ii) any Guarantor becomes an Excluded Subsidiary or (iii) subject to Section
10.01, if the release of such Guarantor is approved, authorized or ratified in
writing by the Required Lenders (any such Guarantor referred to in clause (i),
(ii) or (iii) a “Released Guarantor”), such Released Guarantor shall upon the
consummation of the related transaction, change in status, request, approval,
authorization or ratification be (in the case of clauses (i) and (iii))
automatically released and (in the case of clause (ii)) released by the
Administrative Agent pursuant to appropriate documentation following a written
request from the Administrative Borrower to the Administrative Agent requesting
such release, in each case, from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents, including its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of any of the Equity Interests of
the Released Guarantor to a Person that is not a Loan Party, the pledge of such
Equity Interests to the Administrative Agent pursuant to the Collateral
Documents shall be automatically released, and, so long as the Borrowers shall
have provided the Administrative Agent such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of this Agreement and the Collateral
Documents; provided, that no such release shall occur, and no such Guarantor
shall constitute a Released Guarantor, if (x) such Guarantor continues to be a
guarantor in respect of any other Obligations, any First Lien Obligation or any
Second Lien Obligations or any Junior Financing or (y) such Guarantor continues
to constitute a Subsidiary of the Parent Borrower and becomes an Excluded
Subsidiary under clause (a) of the definition thereof unless (i) no Event of
Default shall have occurred and be continuing at the time such Guarantor becomes
an Excluded Subsidiary under clause (a) of the definition thereof and (ii) after
giving Pro Forma Effect to such release and the consummation of the transaction
that causes such Person to become an Excluded Subsidiary under clause (a) of the
definition thereof, the Borrowers and Restricted Subsidiaries shall be deemed to
have made an Investment in, or a Restricted Payment in respect of, as
applicable, such Person (as if such Person were then newly acquired or formed)
and such Investment or Restricted Payment is permitted hereunder at such time.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) have been paid or satisfied in full, and no
Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable Issuing Bank has been put in place or such Letter of Credit
has been deemed reissued under another agreement reasonably acceptable to the
applicable Issuing Bank), this Agreement and the Guarantees made herein shall
terminate with respect to all Obligations, except with respect to Obligations
that expressly survive such repayment pursuant to the terms of this Agreement.

 

Section 11.10       Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the Issuing Bank(s), the Swing Line Lender and the
Lenders, and each Guarantor shall remain liable to the Administrative Agent, the
Issuing Bank(s), the Swing Line Lender and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

 

Section 11.11       Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of any Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 11.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.11, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the payment in full and discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
11.11 constitute, and this Section 11.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 -181- 

 

 

Section 11.12       Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other party or the Borrowers, and a separate action
or actions may be brought and prosecuted against such Guarantor whether or not
action is brought against any other Guarantor, any other party or the Borrowers
and whether or not any other Guarantor, any other party or the Borrowers be
joined in any such action or actions.

 

[Signature Pages

 

 -182- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  HC GROUP HOLDINGS II, LLC, as the Initial Borrower              By: /s/
Michael Shapiro     Name: Michael Shapiro     Title: President, Chief Financial
Officer and Treasurer       BIOSCRIP, INC., as the Parent Borrower         By:
/s/ Michael Shapiro     Name: Michael Shapiro     Title: Chief Financial Officer

 

[Signature Page to ABL Opal Credit Agreement]

 

 

 

 

  GUARANTORS:       APPLIED HEALTH CARE, LLC   BIOSCRIP INFUSION MANAGEMENT, LLC
  BIOSCRIP INFUSION SERVICES, INC.   BIOSCRIP INFUSION SERVICES, LLC   BIOSCRIP
MEDICAL SUPPLY SERVICES, LLC   BIOSCRIP NURSING SERVICES, LLC   BIOSCRIP PBM
SERVICES, LLC   BIOSCRIP PHARMACY (NY), INC.   BIOSCRIP PHARMACY SERVICES, INC.
  BIOSCRIP PHARMACY, INC.   BRADHURST SPECIALTY PHARMACY, INC.   CHRONIMED, LLC
  CHS HOLDINGS, INC.   CRITICAL HOME CARE SOLUTIONS, INC.   DEACONESS
ENTERPRISES, LLC   DEACONESS HOMECARE, LLC   EAST GOSHEN PHARMACY, INC.  
HOMECHOICE PARTNERS, INC.   INFUSAL PARTNERS   INFUCENTERS, LLC   INFUSCIENCE
HHA, LLC   INFUSCIENCE, INC.   INFUSCIENCE SOUTH CAROLINA, LLC   INFUSCIENCE
SUB, INC.   INFUSION PARTNERS OF BRUNSWICK, LLC   INFUSION PARTNERS OF
MELBOURNE, LLC   INFUSION PARTNERS, LLC   INFUSION SOLUTIONS, INC.   INFUSION
THERAPY SPECIALISTS, INC.   KNOXVILLE HOME THERAPIES, LLC   NATIONAL HEALTH
INFUSION, INC.   NATURAL LIVING, INC.   NEW ENGLAND HOME THERAPIES, INC.   NUTRI
USA, INC.   OPTION HEALTH, LTD.   PROFESSIONAL HOME CARE SERVICES, INC.   PHCS
ACQUISITION CO., INC.   REGIONAL AMBULATORY DIAGNOSTICS, INC.   SCOTT-WILSON,
INC.   SPECIALTY PHARMA, INC.   WILCOX MEDICAL, INC.         By: /s/ Stephen M.
Deitsch     Name: Stephen M. Deitsch     Title:   Senior Vice President, Chief
Financial Officer and Treasurer

 

[Signature Page to ABL Opal Credit Agreement]

 

 

 

 

  CHI HOLDING CORP.   CLINICAL HOLDINGS, INC.   CLINICAL SPECIALTIES, INC.  
CLINICAL SPECIALTIES NETWORK SERVICES OF ILLINOIS, INC.   CRESCENT HEALTHCARE,
INC.   CRESCENT THERAFUSION, INC.   CRITICAL CARE SYSTEM OF NEW YORK, INC.  
CRITICAL CARE SYSTEMS, INC.   CSI MANAGED CARE, INC.   CSI MEDICAL BILLING
SERVICES, INC.   CSI NETWORK SERVICES OF KENTUCKY, INC.   CSI NETWORK SERVICES
OF INDIANA, INC.   CSI NETWORK SERVICES OF MICHIGAN, INC.   HC GROUP HOLDINGS
III, INC.   HEALTHY CONNECTIONS HOMECARE SERVICES, INC.   HOME I.V. SPECIALISTS,
INC.   MEDNOW INFUSION, LLC   OPTION CARE ENTERPRISES, INC.   OPTION CARE
ENTERPRISES, INC.   OPTION CARE HOME CARE, INC.   OPTION CARE HOME HEALTH,
L.L.C.   OPTION CARE INFUSION SERVICES, INC.   OPTION CARE OF NEW YORK, INC.  
OPTION CARE, INC.   OPTIONET, INC.   OPTION HOME HEALTH, INC.   RIVER CITY
PHARMACY, INC.   SPRINGVILLE PHARMACY INFUSION THERAPY, INC.   TRINITY HOME
CARE, L.L.C.   UNIVERSITY OPTION CARE, L.L.C.         By: /s/ Michael Shapiro  
  Name: Michael Shapiro     Title: President, Chief Financial Officer and
Treasurer

 

  OPTION CARE INFUSION SUITES, LLC         By: /s/ John Rademacher     Name:
John Rademacher     Title: President

 

[Signature Page to ABL Opal Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent and as Issuing Bank, Swing Line
Lender and a Lender         By: /s/ Daniel K. Clancy     Name: Daniel K. Clancy
    Title: Senior Vice President

 

[Signature Page to ABL Opal Credit Agreement]

 



 

 

 

  ACF FINCO I LP, as a Lender         By: /s/ Oleh Szczupak     Name: Oleh
Szczupak     Title: Vice President

 

[Signature Page to Opal Credit Agreement]

 

 

 



 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date: _________, _____

 

To:Bank of America, N.A., as Administrative Agent

2380 Performance Drive

Building C, TX2-984-04-22

Richardson, TX 75082

Attention: Sarah Lee, Credit Services Representative

 

Ladies and Gentlemen:

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Administrative Borrower hereby requests (select one):

 

¨ A Borrowing of new Loans (the “Borrowing”)             ¨ A conversion of Loans
made on             OR               ¨ A continuation of Eurocurrency Rate Loans
made on to be made on the terms set forth below:    

  

(A) Class of Borrowing1             (B) Date of Borrowing, conversion or      
continuation (which is a Business Day)    

 



 



1E.g., Revolving Credit Loans under the Initial Revolving Credit Commitments,
Extended Revolving Credit Loans or Incremental Revolving Credit Loans

 

 

 

 

(C) Principal amount2             (D) Type of Loan3             (E) Interest
Period and the last day thereof4             (F) Applicable Borrower (the
“Borrower”) receiving the proceeds             (G) Wire instructions for
Borrower account(s) and amount of requested Borrowing:5             (H)
Borrowing Base as of the date hereof:    

 

[Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions to lending specified in Section 4.02 of the Credit
Agreement will be satisfied as of the date of the Borrowing set forth above.]6

 

[The Borrowings contemplated by this Committed Loan Notice are conditioned upon
the closing of the Credit Agreement.]7

 

[The remainder of this page is intentionally left blank.]

 



 



2Eurocurrency borrowings to be in an increment of $500,000 or a whole multiple
of $500,000 in excess thereof.

 

3Specify Eurocurrency Rate or Base Rate. If Base Rate and an Agent Advance,
please specify as such.

 

4Applicable for Eurocurrency Rate Loan Borrowings only. If no Interest Period is
specified, it will be deemed to be an Interest Period of one (1) month.

 

5Wiring instructions apply only to Borrowings after the Closing Date.

 

6Applies only to the Borrowings after the Closing Date.

 

7Applies only to the Borrowings on the Closing Date.

 

 

 

 

  [HC GROUP HOLDINGS II, LLC]8         By:     Name:                           
Title:           [BIOSCRIP, INC.]9         By:     Name:     Title:  

 



 



8Applies only to the Borrowings on the Closing Date.

 

9Applies only to the Borrowings after the Closing Date.

 

 

 

 

EXHIBIT B

 

SWING LINE LOAN NOTICE

 

Date: _________, _____

 

To:

Bank of America, N.A., as Administrative Agent

2380 Performance Drive

Building C, TX2-984-04-22

Richardson, TX 75082

Attention: Sarah Lee, Credit Services Representative

 

Ladies and Gentlemen:

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Administrative Borrower hereby requests a Borrowing of Swing Line Loans to
be made on the terms set forth below:

 

(A) Date of Borrowing, conversion or continuation (which is a Business Day)    
        (B) Principal amount             (C) Applicable Borrower (the
“Borrower”) receiving the proceeds             (D) Wire instructions for
Borrower account(s) and amount of requested Borrowing:             (E) Borrowing
Base as of the date hereof:    

 

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section 4.02 of the
Credit Agreement will be satisfied as of the date of the Borrowing set forth
above.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

  BIOSCRIP, INC.         By:                                Name:     Title:  

 

 

 

 

EXHIBIT C-1

 

FORM OF REVOLVING CREDIT NOTE

 

LENDER: [____] [New York, New York] PRINCIPAL AMOUNT: $[____] [Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby promise to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the ABL Credit
Agreement, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC),
a Delaware limited liability company (“Merger Sub 2” through the consummation of
the Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement until the consummation of the Debt
Assumption, the “Initial Borrower”), the Parent Borrower, the other Borrowers
party thereto from time to time, the Guarantors party thereto from time to time,
Bank of America, N.A., as Administrative Agent, Issuing Bank and Swing Line
Lender and the Lenders and other parties from time to time party thereto), (i)
on the dates set forth in the Credit Agreement, the aggregate unpaid principal
amounts of all Revolving Credit Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Revolving Credit Loans made by the Lender to
the Borrowers pursuant to the Credit Agreement.

 

The Borrowers hereby promise to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates, in each case, at the rate or rates provided in the Credit Agreement.

 

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever, subject to entry in the Register. The non-exercise by the
holder hereof of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

 

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

 

 

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS REVOLVING CREDIT NOTE MUST BE RECORDED IN
THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT.

 

THIS NOTE AND ANY CLAIM OR CONTROVERSY RELATION TO THE SUBJECT MATTER HEREOF,
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

  

 

 

 

  [HC GROUP HOLDINGS II, LLC         By:     Name:
                                   Title:]1           BIOSCRIP, INC.         By:
    Name:     Title:  

 



 



1To be included for any notes issued on the Closing Date.

 

 

 

 

LOANS AND PAYMENTS

 

Date  

Type of Loan

Made

  Amount of
Loan   Payments of
Principal/
Interest   Principal
Balance of Note   Name of Person
Making the
Notation

 

 

 

 

EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 

LENDER: [_____] [New York, New York] PRINCIPAL AMOUNT: $[_____] [Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby promise to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the ABL Credit
Agreement, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC),
a Delaware limited liability company (“Merger Sub 2” through the consummation of
the Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement until the consummation of the Debt
Assumption, the “Initial Borrower”), the Parent Borrower, the other Borrowers
party thereto from time to time, the Guarantors party thereto from time to time,
Bank of America, N.A., as Administrative Agent, Issuing Bank and Swing Line
Lender and the Lenders and other parties from time to time party thereto), (i)
on the dates set forth in the Credit Agreement, the principal amounts set forth
in the Credit Agreement with respect to Swing Line Loans made by the Lender to
the Borrowers pursuant to the Credit Agreement and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Swing Line Loans made by the
Lender to the Borrowers pursuant to the Credit Agreement.

 

The Borrowers hereby promise to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates, in each case, at the rate or rates provided in the Credit Agreement.

 

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever, subject to entry in the Register. The non-exercise by the
holder hereof of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.

 

This note is one of the Swing Line Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS SWING LINE NOTE MUST BE RECORDED IN THE
REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT.

 

THIS NOTE AND ANY CLAIM OR CONTROVERSY RELATION TO THE SUBJECT MATTER HEREOF,
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

  BIOSCRIP, INC.         By:                                   Name:     Title:
 

 

 

 

 

EXHIBIT D-1

 

FORM OF COLLATERAL ACCESS AGREEMENT

 

This COLLATERAL ACCESS AGREEMENT (this “Agreement”) is entered into by [NAME OF
LANDLORD] (“Landlord”), to and for the benefit of BANK OF AMERICA, N.A. as
collateral agent for the Secured Parties (as defined in the Collateral Agreement
referred to below) (in such capacity and together with any successor thereto or
permitted assigns, the “Collateral Agent”). Unless otherwise defined herein, all
capitalized terms used herein and defined in the ABL Credit Agreement referred
to below shall be used herein as therein defined.

 

RECITALS:

 

WHEREAS, Landlord is the record title holder and owner of certain real property
located at [ADDRESS OF PROPERTY] (the “Real Property”);

 

WHEREAS, [NAME OF TENANT], a [JURISDICTION OF INCORPORATION/FORMATION]
(“Tenant”), has possession of and occupies all or a portion of the Real Property
(the “Premises”) in accordance with a lease agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”);

 

WHEREAS, reference is made to that certain ABL Credit Agreement, dated as of [
], 2019 (as it may be amended, amended and restated, supplemented, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”)
among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Parent Borrower”), the other borrowers party thereto from time
to time, the guarantors party thereto from time to time, the several banks and
other financial institutions from time to time parties thereto as lenders and as
issuing banks, and Bank of America, N.A., as administrative agent and collateral
agent, as swingline lender and as an issuing bank, pursuant to which Tenant has
executed that certain ABL Guarantee and Collateral Agreement dated as of [ ],
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Agreement”) made by Holdings, the
Parent Borrower (together with any other entity that may become a party thereto
as provided therein, the “Grantors”), in favor of the Collateral Agent and other
collateral documents in relation to the Credit Agreement;

 

WHEREAS, Tenant’s repayment of (or guaranty of) the extensions of credit made by
the Lenders under the Credit Agreement will be secured by substantially all of
the assets of Tenant, including all of the following now or hereafter located on
the Premises, (i) all inventory of Tenant, (ii) all equipment used in Tenant’s
business, and (iii) all furniture and all other personal property (the
“Collateral”); and

 

WHEREAS, the Collateral Agent and the other Secured Parties have requested that
Landlord execute this Agreement as a requirement under the Credit Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with, the
Collateral Agent as follows:

  

1.             Landlord Lien. (a) Landlord hereby (i) waives and releases unto
the Collateral Agent and its successors and assigns any and all security
interests created by statute, contract (including the Lease) or by common law
and any and all rights granted by or under any present or future laws to levy,
execute or distraint for rent or any other charges which may be due to Landlord
against the Collateral, and any and all other claims, liens and demands of every
kind which it now has or may hereafter have against the Collateral (including,
without limitation, any right to include the Collateral in any secured financing
that Landlord may become a party to), and (ii) agrees that any rights, claims or
demands it may have in or to the Collateral, no matter how arising (to the
extent not effectively waived pursuant to clause (a)(i) of this paragraph 1),
shall be subordinate to the rights of the Collateral Agent in respect thereof.
Landlord acknowledges that the Collateral is and will remain personal property
and not fixtures or part of the underlying real estate even though it may be
affixed to or placed on the Premises.

 

(b)       Landlord further agrees not to assert any claim to the Collateral
while Tenant is indebted under (or in respect of) the Credit Agreement. Landlord
acknowledges that the Collateral Agent shall have a first priority security
interest in the Collateral and that the Collateral Agent shall have the right to
file and record Uniform Commercial Code financing statements (or local law
equivalent) against the Collateral.

 

2.             Collateral Agent’s Access. (a) Landlord agrees that while the
Lease is in effect (including during any extension or renewal periods) it will
not prevent the Collateral Agent or its designees from entering upon the
Premises at all reasonable times to inspect, appraise or remove the Collateral.

 

(b)       In the event that Landlord either deems itself entitled to redeem or
take possession of the Premises during the term of the Lease or intends to
terminate the Lease prior to the expiration of the term thereof due to a default
of Tenant thereunder, Landlord will deliver notice (the “Termination Notice”) to
the Collateral Agent to that effect not less than twenty (20) days before taking
such action. Landlord agrees that within the 90-day period after the Collateral
Agent receives the Termination Notice (the “Disposition Period”), the Collateral
Agent shall have the right, but not the obligation, to enter upon and into the
Premises for the purpose of assembling, repossessing, appraising, displaying,
removing, preparing for sale or lease, repairing, transferring, selling (at
public or private sale) or otherwise dealing with the Collateral. Landlord
further agrees that during the Disposition Period, Landlord will not interfere
with the Collateral Agent’s actions in removing the Collateral from the Premises
or such other of the Collateral Agent’s actions in otherwise enforcing its
security interest in the Collateral. Notwithstanding anything to the contrary in
this paragraph, Landlord acknowledges that the Collateral Agent shall at no time
have any obligation to remove the Collateral from the Premises. The Collateral
Agent shall not be liable for any diminution in value of the Premises caused by
the absence of the Collateral actually removed or by the need to replace the
Collateral after such removal. For the actual period of occupancy by the
Collateral Agent during the Disposition Period, the Collateral Agent will pay to
Landlord a fee equal to the basic rent required to be paid under the Lease by
tenant as if the Lease were in full force and effect, pro rated on a per diem
basis based on a thirty (30) day month (provided, that such rent shall exclude
any rent adjustments, indemnity payments, or similar amounts payable under the
Lease for default, holdover status or similar charges), to the extent that such
amount is not paid by Tenant.

 

 

 

 

(c)       In entering upon or into the Premises under either clause (a) or (b)
set forth above of this paragraph 2, the Collateral Agent hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, judgments, liabilities, costs and expenses incurred by Landlord, not as
a result of the Landlord’s own gross negligence, willful misconduct or breach
and caused solely by the Collateral Agent entering upon or into the Premises and
taking any of the foregoing actions with respect to the Collateral. Such costs
shall include any damage to the Premises made by the Collateral Agent in
severing and/or removing the Collateral therefrom and taking any of the
foregoing actions with respect to the Collateral. Additionally, the Collateral
Agent shall repair, at its sole cost and expense, any physical damage to the
Premises actually caused by the Collateral Agent’s taking any of the foregoing
actions with respect to the Collateral.

 

3.            Default Notices. Landlord shall send to the Collateral Agent a
copy of any notice of default under the Lease sent by Landlord to Tenant (the
“Default Notice”). Any Default Notice shall state the nature of the default and
shall specify the amounts of rent or other payments provided for that are
claimed to be in default.

 

4.             Default and Cure Rights. Notwithstanding anything to the contrary
contained in the Lease, and without thereby assuming Tenant’s obligations under
the Lease, in the event of a default by Tenant under the Lease, the Collateral
Agent shall have the right, but not the obligation, to cure any such default(s)
within the later of (a) thirty (30) days following receipt of a Default Notice,
and (b) the last day of the cure period available to Tenant under the terms of
the Lease (except with respect to payment default(s), which cure must be made
within the later of (i) fifteen (15) days following receipt of a Default Notice,
and (ii) the last day of the cure period available to Tenant under the terms of
the Lease with respect to payment default(s)); provided, however, that if a
non-monetary default cannot reasonably be cured by the Collateral Agent within
such thirty (30) day period, the Collateral Agent shall have such additional
period of time as shall be reasonably necessary (at Landlord’s commercially
reasonable discretion) to cure such non-monetary default so long as the
Collateral Agent commences such curative measures within such thirty (30) day
period and thereafter proceeds diligently to complete such curative measures.

 

5.            Delivery of Notices. All notices to the Collateral Agent under
this Agreement shall be in writing and sent to the Collateral Agent by e-mail,
by telefacsimile, by United States certified mail, return receipt requested, or
by overnight delivery service at the address set forth on the signature page to
this Agreement.

 

6.            Expiration of Agreement. The provisions of this Agreement shall
continue in effect until the earlier of (a) the date on which the Lease would
otherwise terminate absent a Tenant default, and (b) the date upon which the
Credit Agreement (including after giving effect to any refinancing thereof)
terminates in accordance with its terms.

 

7.             Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the law of the jurisdiction in which the Premises are
located.

 

8.            Successors and Assigns. The terms and provisions of this Agreement
shall inure to the benefit of and be binding upon the successor and assigns of
Landlord (including any successor owner of the Real Property) and the Collateral
Agent. Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Premises.

 

9.            Amendments. This Agreement may not be changed or terminated except
in a writing signed by the Collateral Agent and is binding upon, and inures to
the benefit of, the parties hereto, the Lenders and each of their respective
successors and assigns.

 

10.          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but together the
counterparts shall constitute one and the same document.

 

 

 

 

11.           ABL Credit Agreement. The parties thereto may, without in any way
affecting or limiting this Agreement, and without notice to Landlord, modify,
supplement, restate (in whole or in part), replace or refinance the Credit
Agreement or any of the other Loan Documents thereunder. In the event of any
conflict between the terms of this Agreement and the Credit Agreement with
regards to the Collateral Agent, the Credit Agreement shall govern and control.

 

[Signature page follows]

 

 

 

 

  [NAME OF LANDLORD],   as Landlord           By:                               
Name:                                    Title:             Landlord’s Address
For Notices:                       Fax: (____) ____

 

AGREED AND ACCEPTED         AS OF_______________:             as Tenant        
By:       Name:                                      Title:         BANK OF
AMERICA, N.A.,   As Collateral Agent         By:       Name:     Title:        
By:       Name:     Title:         Collateral Agent’s Address For Notices:  
[_________]  

 

 

 

 

 

EXHIBIT D-2

 

FORM OF COMPLIANCE CERTIFICATE1

 

[Date]

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. Pursuant to Section 6.02(a) of the Credit Agreement, the
undersigned, solely in his/her capacity as a Responsible Officer of the
Administrative Borrower, certifies as follows as of the date hereof: 2

 

[1. Attached hereto as Exhibit A3 is a consolidated statement of financial
condition of the Parent Borrower and its Subsidiaries as at the end of the
fiscal year ended [ ], and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(provided, in no event shall any comparison be required to be furnished to the
Administrative Agent with respect to any period occurring prior to the first day
of the fiscal year of the Parent Borrower ended December 31, 2019; provided,
further, in no event shall any prior year comparison financial be required to
include information with respect to Omega and its Subsidiaries prior to the
Closing Date), all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of [______]4, which report and
opinion has been prepared in accordance with generally accepted auditing
standards and is not subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit (other
than a “going concern” or like qualification or exception as a result of a
prospective or actual default or event of default with respect to any financial
covenant (including the Financial Covenant), or the impending maturity of any
Indebtedness). [Also attached hereto as Exhibit A are the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which are not required to be
audited and may be in footnote form only) from such consolidated financial
statements.]5]



 



 





1The schedules attached to this Exhibit D-1 shall be updated as necessary to
reflect any amendment, restatement, extension, supplement or other modification
to the Credit Agreement. Notwithstanding the foregoing, in the event of any
discrepancy between any schedule attached to this Exhibit D-1 and the
corresponding terms of the Credit Agreement, the corresponding terms of the
Credit Agreement shall replace such schedule mutatis mutandis.

 

2Schedules 1 through 3 set forth in paragraphs 5, 6 and 7 of the actual
Compliance Certificate delivered by the Parent Borrower may differ from this
form of Compliance Certificate to the extent necessary to reflect the terms of
the Credit Agreement, as may be amended, restated, amended and restated,
supplemented or modified from time to time.

 

3Notwithstanding anything to the contrary herein, the obligations in paragraph 1
may be satisfied with respect to such applicable financial statements by
furnishing the Parent Borrower’s Form 10-K or 10-Q, as applicable, filed with
the SEC.

 

4May be any independent registered public accounting firm of nationally
recognized standing or any other independent registered public accounting firm
approved by the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned).

 



5To be included only if there are Unrestricted Subsidiaries.

 

 

 

 

[1. Attached hereto as Exhibit A is a consolidated unaudited statement of
financial condition of the Parent Borrower and its Subsidiaries as at the end of
the fiscal quarter ended [ ], and the related unaudited (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
such fiscal quarter and the portion of the fiscal year then ended[, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year,]6 all in reasonable detail (collectively, the “Financial
Statements”). Such Financial Statements fairly present in all material respects
the financial condition, results of operations and cash flows of the Parent
Borrower and its Restricted Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes. Also attached
hereto as Exhibit A are the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which are not required to be audited and may be in
footnote form only) from such consolidated financial statements.]7]

 

2.       [Attached hereto as Exhibit B are the Projections required to be
delivered pursuant to Section 6.01(c) of the Credit Agreement. Such Projections
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed by the Borrowers to be reasonable at the time
such Projections were furnished to the Administrative Agent. Such Projections
are not to be viewed as facts or as a guarantee of performance or achievement of
any particular results, are subject to significant uncertainties and
contingencies many of which are beyond the control of the Parent Borrower and
its Restricted Subsidiaries, and actual results may vary from such Projections
and such variations may be material and no assurance can be given that the
projected results will be realized.]8

 

3.       [[To my knowledge, except as otherwise disclosed in writing to the
Administrative Agent pursuant to the Credit Agreement, no Default has occurred
and is continuing.] [If unable to provide the foregoing certification, attach an
Annex A specifying the details of each Default that has occurred and is
continuing and any action taken or proposed to be taken with respect thereto.]

 

4.       Attached hereto as Schedule 1 is a calculation of the Consolidated
Fixed Charge Leverage Ratio as of the end of the most recent Test Period, which
calculation is true and correct in all material respects.

 

5.       Attached hereto as Schedule 2 is the information required to be
delivered pursuant to Section 6.02(d) of the Credit Agreement.9

 

[The remainder of this page is intentionally left blank.]

 



 





6No comparison to any period prior to the Closing Date shall be required.

 

7To be included only if there are Unrestricted Subsidiaries.

 

8To be included only in annual compliance certificates beginning with the fiscal
year ended December 31, 2019.

 

9To include a list of each Subsidiary of the Borrowers that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the later of the Closing
Date or the most recent list provided).

 

 

 

 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Parent Borrower, has executed this certificate for and on behalf
of the Parent Borrower, and has caused this certificate to be delivered as of
the date first set forth above.

 

  BIOSCRIP, INC.         By:                                 Name:     Title:  

 

 

 

  

EXHIBIT D-2

FORM OF SOLVENCY CERTIFICATE

 

[          ]

 

This Solvency Certificate is being executed and delivered pursuant to Section
4.01(a)(viii) of that certain First Lien Credit Agreement, dated as of August 6,
2019, by and among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC),
a Delaware limited liability company (“Merger Sub 2” through the consummation of
the Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreements (as defined below) until the consummation
of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent and the Lenders and other parties from time to time party
thereto (the “First Lien Credit Agreement”) and Section 4.01(a)(viii) of that
certain ABL Credit Agreement, dated as of August 6, 2019, among the Borrowers,
the Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and Issuing Bank and the Lenders and
other parties from time to time party thereto (the “ABL Credit Agreement” and,
together with the First Lien Credit Agreement, collectively, the “Credit
Agreements” and each a “Credit Agreement”); the terms defined therein being used
herein as therein defined.

 

I, [●], the [chief financial officer/equivalent officer] of each of the Parent
Borrower, solely in such capacity and not in an individual capacity, hereby
certify that I am the [chief financial officer/equivalent officer] of the Parent
Borrower and that I am generally familiar with the business and assets of the
Parent Borrower and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Parent Borrower
pursuant to each of the Credit Agreements.

 

I further certify, solely in my capacity as [chief financial officer/equivalent
officer] of the Parent Borrower, and not in my individual capacity, as of the
date hereof and after giving effect to the Transactions and the incurrence of
the indebtedness and obligations being incurred in connection with the Credit
Agreements and the Transactions on the date hereof, that, (a) the sum of the
debt (including contingent liabilities) of the Parent Borrower and its
Subsidiaries, taken as a whole, does not exceed the present fair saleable value
(on a going concern basis) of the assets of the Parent Borrower and its
Subsidiaries, taken as a whole; (b) the capital of the Parent Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Parent Borrower and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (c) the Parent Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as [chief financial officer] of the Parent Borrower,
on behalf of the Parent Borrower, and not individually, as of the date first
stated above.

 

  BIOSCRIP, INC.       By:                          Name:     Title:  

 

 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions for Assignment set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. Bank of America, acting solely as Administrative Agent,
shall record this Assignment and Assumption in the Register as of the Effective
Date.

 

1. Assignor[s]:              

 



 



1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3Select as appropriate.

 

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

2. Assignee[s]:              

 

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

3. Affiliate Status: The Assignee [is] [is not] a Debt Fund Affiliate       4.
Borrower: BioScrip, Inc. (the “Administrative Borrower”)       5. Administrative
Agent: Bank of America, N.A., including any successor thereto, as the
administrative agent (the “Administrative Agent”) under the Credit Agreement    
  6. Credit Agreement: The ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto.       7. Assigned Interest:  

 

            Aggregate     Percentage                   Amount of   Amount of  
Assigned of                   Commitment/Loans   Commitment/Loans   Commitment/
                for all Lenders of   Assigned of   Loans of         Facility  
Facility subject to   Facility subject to   Facility subject   CUSIP  
 Assignor[s]5   Assignee[s]6    Assigned7   Assignment8   Assignment   to
Assignment 9   Number                                     _____________   $
_____________   $ _____________   _____________  %             _____________   $
_____________   $ _____________   _____________  %             _____________   $
_____________   $ _____________   _____________  %    



 



 



5List each Assignor, as appropriate.

 

6List each Assignee, as appropriate.

 

7Fill in the appropriate terminology for the classes of Facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Credit Loans”, “Extended Revolving Credit Loans”, “Incremental
Revolving Credit Loans”, etc.).

 

8Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

9Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

 

 

 

[8. Trade Date: _______________]10

 

Effective Date: ____________________, 20 ___[TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 



 







10To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]       By:            Name:   Title:

 

  ASSIGNEE       [NAME OF ASSIGNEE]       By:              Name:   Title:

 

[Consented to and]11 Accepted for Recordation in the Register:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:       Name:     Title:       [Consented to]:12       BIOSCRIP, INC.      
By:       Name:     Title:  

 

 



11To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

12To be added only if the consent of the Administrative Borrower is required by
the terms of the Credit Agreement.

 

 

 

 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.07(a) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b) of the Credit Agreement), (iii) from and after
the Effective Date referred to in this Assignment and Assumption, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) (b) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee and (viii) it is not a Disqualified Institution; (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; and (c) appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents (including any Intercreditor Agreement) as are
delegated to or otherwise conferred upon the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.

 

 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
permitted successors and assigns. This Assignment and Assumption may be executed
in any number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York. This Assignment and Assumption shall not be effective until recorded
in the Register.

 

 

 

 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

[attached]

 

 

 

 

 

Execution Version

 





 

 

ABL SECURITY AGREEMENT

 

dated as of

 

August 6, 2019

 

among

 

THE GRANTORS IDENTIFIED HEREIN,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 



 

 

 

 

 

TABLE OF CONTENTS

 

 

    Page   ARTICLE I.           Definitions   Section 1.01. Credit Agreement;
Uniform Commercial Code 2 Section 1.02. Other Defined Terms 2         ARTICLE
II.           Pledge of Securities         Section 2.01. Pledge 5 Section 2.02.
Delivery of the Pledged Securities 6 Section 2.03. Representations, Warranties
and Covenants 6 Section 2.04. Certification of Limited Liability Company and
Limited Partnership Interests   8 Section 2.05. Registration in Nominee Name;
Denominations 8 Section 2.06. Voting Rights; Dividends and Interest 9        
ARTICLE III.           Security Interests in Personal Property         Section
3.01.          Security Interest 11 Section 3.02. Representations and Warranties
13 Section 3.03. Covenants 16         ARTICLE IV.           Remedies        
Section 4.01. Remedies Upon Default 19 Section 4.02. Application of Proceeds 21
Section 4.03. Grant of License to Use Intellectual Property 22         ARTICLE
V.           Subordination         Section 5.01. Subordination 22

 

 -i-

 

 

    Page         ARTICLE VI.           Miscellaneous         Section 6.01.
Notices 23 Section 6.02. Waivers; Amendment 23 Section 6.03. Administrative
Agent’s Fees and Expenses; Indemnification 24 Section 6.04. Successors and
Assigns 24 Section 6.05. Survival of Agreement 24 Section 6.06. Counterparts;
Effectiveness; Several Agreement 25 Section 6.07. Severability 25 Section 6.08.
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process 25 Section 6.09. Headings 25 Section 6.10. Security Interest Absolute 25
Section 6.11. Termination or Release 26 Section 6.12. Additional Grantors 27
Section 6.13. Administrative Agent Appointed Attorney-in-Fact 27 Section 6.14.
General Authority of the Administrative Agent 28 Section 6.15. Reasonable Care
28 Section 6.16. Delegation; Limitation 28 Section 6.17. Reinstatement 28
Section 6.18. [Reserved] 28 Section 6.19. Intercreditor Agreements 29

 

 -ii-

 

 

Schedules       Schedule I(a) Legal Names Schedule I(b) Prior Organizational
Names Schedule I(c) Other Names on IRS Filings; Changes in Jurisdiction Schedule
II Chief Executive Offices Schedule III(a) Patents and Trademarks Schedule
III(b) Copyrights Schedule IV Pledged Equity and Pledged Debt Schedule V
Commercial Tort Claims Schedule VI Deposit Accounts     Exhibits       Exhibit I
Form of Security Agreement Supplement Exhibit II Form of Patent Security
Agreement Exhibit III Form of Trademark Security Agreement Exhibit IV Form of
Copyright Security Agreement

 

 -iii-

 

 

ABL SECURITY AGREEMENT dated as of August 6, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among the Grantors (as defined below) and BANK OF AMERICA, N.A.,
as Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

 

Preliminary Statement

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, amended and restated, extended, refinanced, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (“Merger Sub 2” through the consummation of the
Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement until the consummation of the Debt
Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware corporation (the
“Company” and, upon the consummation of the Debt Assumption, the “Parent
Borrower”), the other Borrowers party hereto from time to time, the Guarantors
party thereto from time to time, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and Issuing Bank, and the Lenders and other parties from time
to time party thereto.

 

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement, the Issuing Banks have agreed
to issue Letters of Credit subject to the terms and conditions set forth in the
Credit Agreement and the Qualified Counterparties have agreed to enter into
and/or maintain one or more Secured Hedge Agreements and/or one or more Secured
Cash Management Agreements on the terms and conditions set forth in the Credit
Agreement and in such Secured Hedge Agreements and/or such Secured Cash
Management Agreements, as applicable. The obligations of the Lenders to extend
such credit, of the Issuing Banks to issue Letters of Credit and of the
Qualified Counterparties to enter into and/or maintain such Secured Hedge
Agreements and/or such Secured Cash Management Agreements, as applicable, are,
in each case, conditioned upon, among other things, the execution and delivery
of this Agreement.

 

The Grantors are affiliates of one another, will derive substantial benefits
from (i) the extension of credit to the Borrowers and issuances of Letters of
Credit pursuant to the Credit Agreement and (ii) the entering into and/or
maintaining by the Qualified Counterparties of the Secured Hedge Agreements and
the Secured Cash Management Agreements, as applicable, with the Borrowers and/or
one or more of their Restricted Subsidiaries, and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit, the
Issuing Banks to issue Letters of Credit and the Qualified Counterparties to
enter into and/or maintain such Secured Hedge Agreements and such Secured Cash
Management Agreements, as applicable. Accordingly, the parties hereto agree as
follows:

 

 

 

 

ARTICLE I.

 

Definitions

 

Section 1.01.         Credit Agreement; Uniform Commercial Code.

 

(a)          Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement. All terms defined in
the UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

 

(b)          The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.

 

Section 1.02.         Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Section 5.01.

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Allocable Amount” has the meaning assigned to such term in Section 5.01.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Closing Date Grantor” means each Grantor that is listed on the signature pages
hereto (including the Borrowers).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

 -2- 

 

 

“Copyrights” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all copyright rights in any work subject to the copyright
laws of the United States, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Grantor” means the Parent Borrower, any other Borrowers, each Guarantor listed
on the signature pages hereto and each Guarantor, Borrower and Successor Parent
Borrower that becomes a party to this Agreement after the Closing Date.

 

“Initial Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter owned or acquired by any Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, the
intellectual property rights in software and databases and related documentation
and all additions and improvements to the foregoing.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof; provided, that Licenses shall not include any Excluded
Assets.

 

“Material U.S. IP” has the meaning assigned to such term in Section 3.02(c).

 

“Merger Sub 2” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Parent Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of any Grantor under any such
agreement.

 

 -3- 

 

 

“Patents” means all of the following now owned or hereafter owned or acquired by
any Grantor: (a) all letters patent of the United States in or to which any
Grantor now or hereafter owns or acquires any right, title or interest, all
registrations and recordings thereof, and all applications for letters patent of
the United States, including registrations, recordings and pending applications
in the USPTO, and (b) all reissues, continuations, divisions, continuations-
in-part, renewals, improvements or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Security Agreement Supplement” means an instrument substantially in the form
attached hereto as Exhibit I or such other form agreed by the Administrative
Agent and the Administrative Borrower.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter owned, adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any political subdivision thereof, and all extensions or
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor and (b) all goodwill connected with the use of and symbolized
thereby; provided, that “Trademarks” shall not include any Excluded Assets.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

 -4- 

 

 

ARTICLE II.

 

Pledge of Securities

 

Section 2.01.          Pledge. As security for the payment or performance, as
the case may be, in full when due of all of the Secured Obligations, including
the Guaranteed Obligations, each of the Grantors hereby pledges to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, and lien on, all of such Grantor’s right, title
and interest in, to and under any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire right, title or
interest:

 

(i)          all Equity Interests directly held by it that are listed on
Schedule IV and any other Equity Interests in Restricted Subsidiaries obtained
in the future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Equity”); provided that the Pledged Equity shall not
include Excluded Assets;

 

(ii)         (A) all debt securities owned by it, including the debt securities
which are listed opposite the name of such Grantor on Schedule IV, (B) any debt
securities obtained in the future by such Grantor and (C) the promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt”;
provided that the Pledged Debt shall not include any Excluded Assets or any
intercompany indebtedness owed by either a Broker-Dealer Regulated Subsidiary or
Captive Insurance Subsidiary, which, in each case, is not Indebtedness);

 

(iii)        all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section 2.01;

 

(iv)        subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)         subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and

 

(vi)        all Proceeds of any of the foregoing;

 

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”; provided that for the sake of clarity,
the Pledged Collateral shall not include any Excluded Assets).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth, including Section 3.01(e).

 

 -5- 

 

 

Section 2.02.         Delivery of the Pledged Securities.

 

(a)          Subject to Section 3.01(e) and Section 6.17 of the Credit
Agreement, each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, on the Closing
Date (or on the date on which such Grantor signs and delivers its first Security
Agreement Supplement (in the case of any Grantor other than a Closing Date
Grantor)), or if acquired after the Closing Date, within 60 days after receipt
by such Grantor (or, in each case, such longer period as the Administrative
Agent may agree in its reasonable discretion), any and all (i) Pledged Equity to
the extent certificated and (ii) to the extent required to be delivered pursuant
to paragraph (b) of this Section 2.02, Pledged Debt.

 

(b)          Subject to Section 3.01(e), each Grantor will cause any
Indebtedness for borrowed money having an aggregate principal amount in excess
of $15,000,000 owed to such Grantor by any Person (other than a Loan Party) that
is evidenced by a duly executed promissory note to be pledged and delivered
(pursuant to the requirements of paragraph (a) of this Section 2.02) to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

 

(c)          Upon delivery to the Administrative Agent, any Pledged Securities
shall be accompanied by stock or security powers, as applicable, duly executed
in blank or other instruments of transfer reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request (other than instruments or documents
governed by or requiring actions in any non-United States jurisdiction related
to Equity Interests of Foreign Subsidiaries). Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be deemed to supplement Schedule IV and made a part hereof;
provided that failure to supplement Schedule IV shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

 

(d)          The pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Administrative Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Pledged
Collateral.

 

Section 2.03.       Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, that:

 

(a)          as of the Closing Date, Schedule IV includes all Equity Interests,
debt securities and promissory notes required to be pledged by such Grantor
hereunder in order to satisfy the Collateral and Guarantee Requirement;

 

(b)          the Pledged Equity issued by a Grantor or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable (other than Pledged Equity
consisting of limited liability company interests or partnership interests
which, pursuant to the relevant organizational or formation documents, cannot be
fully paid and non- assessable);

 

 -6- 

 

 

(c)          except for the security interests granted hereunder, under the
First Lien Financing Documents and the Second Lien Financing Documents, such
Grantor (i) is, subject to any transfers made in compliance with the Credit
Agreement, the direct owner, beneficially and of record, of the Pledged Equity
indicated on Schedule IV, (ii) holds the same free and clear of all Liens, other
than (A) Liens created by the Collateral Documents and (B) other Liens permitted
pursuant to Section 7.01 of the Credit Agreement, and (iii) if reasonably
requested by the Administrative Agent, will use commercially reasonable efforts
defend its title or interest thereto or therein against any and all Liens (other
than the Liens permitted pursuant to this Section 2.03(c)), however arising, of
all Persons whomsoever;

 

(d)          as of the Closing Date, except for restrictions and limitations (i)
imposed or permitted by the Loan Documents, the First Lien Financing Documents,
the Second Lien Financing Documents and Contractual Obligations permitted
pursuant to Section 7.09 of the Credit Agreement or securities laws generally
and (ii) in the case of Pledged Equity of Persons that are not Subsidiaries,
that are transfer restrictions that exist at the time of acquisition of Equity
Interests in such Persons, the Pledged Collateral is freely transferable and
assignable, and none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that would reasonably be expected to
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Administrative
Agent of rights and remedies hereunder;

 

(e)          [reserved];

 

(f)          [reserved];

 

(g)          by virtue of the execution and delivery by each Grantor of this
Agreement, and delivery of the instruments or certificates, if any, evidencing
the Pledged Securities to and continued possession by the Administrative Agent
in the State of New York, the Administrative Agent for the benefit of the
Secured Parties has a legal, valid and perfected lien upon and security interest
in such Pledged Security as security for the payment in full when due and
performance of the Secured Obligations to the extent such perfection is governed
by the UCC, subject only to Liens permitted by Section 7.01 of the Credit
Agreement;

 

(h)          the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein; and

 

 -7- 

 

 

(i)          subject to the terms of this Agreement and to the extent permitted
by applicable Law, each Grantor hereby agrees that upon the occurrence and
during the continuance of an Event of Default and delivery of prior written
notice as set forth in Section 2.06(a), it will comply with instructions of the
Administrative Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder without further consent by the applicable
owner or holder of such Equity Interests.

 

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

 

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, (ii) such certificate bears a legend indicating such interest
represented thereby is such a “security”, and (iii) such certificate shall be
delivered to the Administrative Agent in accordance with Section 2.02. Each
Grantor further acknowledges and agrees that with respect to any interest in any
limited liability company or limited partnership controlled on or after the
Closing Date by such Grantor and pledged hereunder that is not a “security”
within the meaning of Article 8 of the UCC, such Grantor shall at no time elect
to treat any such interest as a “security” within the meaning of Article 8 of
the UCC, nor shall such interest be represented by a certificate, unless such
election and such interest is thereafter represented by a certificate that is
promptly delivered to the Administrative Agent pursuant to Sections 2.02(a) and
(c).

 

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the Borrowers three (3) Business Days’ prior written notice of its
intent to exercise such rights, (a) the Administrative Agent, on behalf of the
Secured Parties, shall have the right to hold the Pledged Equity in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent and each Grantor will promptly give to the Administrative
Agent copies of any written notices or other written communications received by
it with respect to Pledged Equity registered in the name of such Grantor and (b)
the Administrative Agent shall have the right to exchange the certificates
representing Pledged Equity for certificates of smaller or larger denominations
for any purpose consistent with this Agreement, to the extent permitted by the
documentation governing such Pledged Securities.

 



 -8- 

 

 

Section 2.06.         Voting Rights; Dividends and Interest.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have provided three (3) Business
Days’ prior written notice to the Borrowers that the rights of the Grantors
under this Section 2.06 are being suspended:

 

(i)          Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof and each Grantor agrees that it shall not
exercise such rights in violation of this Agreement, the Credit Agreement and
the other Loan Documents.

 

(ii)         The Administrative Agent shall promptly (after reasonable advance
written notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

 

(iii)        Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held for the benefit of the Administrative Agent and
the other Secured Parties and shall be promptly (and in any event within fifteen
(15) Business Days or such longer period as the Administrative Agent may agree
in its reasonable discretion) delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

 

 -9- 

 

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have given three (3) Business
Days’ prior written notice to the Borrowers of the suspension of the Grantors’
rights under paragraph (a) of this Section 2.06, then all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Grantor and shall be promptly (and in any event within fifteen (15)
Business Days or such longer period as the Administrative Agent may agree in its
reasonable discretion) delivered to the Administrative Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account, and such Grantor’s right to receive and retain any
and all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities shall be automatically
reinstated.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have provided the Borrowers with
notice of the suspension of the rights of the Grantors under paragraph (a)(i) of
this Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this Section
2.06 shall be reinstated.

 

(d)          Any notice given by the Administrative Agent to the Borrowers
suspending the rights of the Grantors under this Section 2.06, (i) shall be
given in writing, (ii) may be given with respect to one or more Grantors at the
same or different times and (iii) may suspend the rights of one or more Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

 -10- 

 

 

ARTICLE III.

 

Security Interests in Personal Property

 

Section 3.01.         Security Interest.

 

(a)          As security for the payment or performance, as the case may be, in
full when due of all of the Secured Obligations, including the Guaranteed
Obligations, each Grantor hereby pledges to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its permitted successors and assigns,
for the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in, and lien on, all of such Grantor’s right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

(i)          all Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Documents;

 

(iv)        all Equipment;

 

(v)         all General Intangibles;

 

(vi)        all Goods;

 

(vii)       all Instruments;

 

(viii)      all Inventory;

 

(ix)         all Investment Property;

 

(x)          all books and records pertaining to the Collateral;

 

(xi)         all Fixtures;

 

(xii)        all Letter-of-Credit Rights, but only to the extent perfection of
security interests therein is accomplished by the filing of a UCC financing
statement;

 

(xiii)       all Intellectual Property;

 

(xiv)      all Commercial Tort Claims listed on Schedule V and on any supplement
thereto received by the Administrative Agent pursuant to Section 3.03(g);

 

(xv)       Deposit Accounts, including all amounts on deposit therein, credited
thereto or payable thereon; and

 

 -11- 

 

 

(xvi)      to the extent not otherwise included, all Proceeds and products of,
collateral for, income, royalties and other payments now or hereafter due and
payable with respect to, any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

 

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets.

 

(b)          Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Administrative Agent for the benefit of the Secured Parties at
any time and from time to time to file in any relevant jurisdiction any
financing statements or continuation statements (including fixture filings) with
respect to the Collateral or any part thereof and amendments thereto that (i)
indicate the Collateral as “all assets of the debtor, whether now existing or
hereafter acquired” or “all personal property, whether now existing or hereafter
acquired” of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail, and (ii) contain the information required
by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether (A)         such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon any reasonable request.

 

(c)          The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.

 

(d)          The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States Intellectual Property of each
Grantor in which a security interest has been granted by each Grantor, with or
without the signature of any Grantor, and naming any Grantor or the Grantor as
debtors and the Administrative Agent as secured party.

 

 -12- 

 

 

 



 

(e)          Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Administrative Agent
authorized, (i) to perfect the Security Interests granted by this Agreement
(including Security Interests in Investment Property and Fixtures) by any means
other than by (A) filings pursuant to the UCC in the office of the secretary of
state (or similar central filing office) of the relevant State(s), and filings
in the applicable real estate records with respect to any fixtures relating to
real property to the extent required by the Collateral and Guarantee
Requirement, (B) filings in the USPTO and USCO with respect to Intellectual
Property of any Grantor as expressly required elsewhere herein, (C) delivery to
the Administrative Agent to be held in its possession of all Collateral
consisting of certificated Pledged Collateral as expressly required elsewhere
herein or (D) other methods expressly provided herein, (ii) to enter into any
deposit account control agreement, securities account control agreement or any
other control agreement with respect to any deposit account, securities account
or any other Collateral that requires perfection by “control”, except as
expressly required by Section 2.02 hereof or Sections 2.19 and 2.03 of the
Credit Agreement, (iii) to take any action in any non-United States jurisdiction
or required by the laws of any non- United States jurisdiction in order to
create any security interests in assets located or titled outside of the United
States or to perfect any security interest in such assets, including any
Intellectual Property registered in any non-U.S. jurisdictions (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-United States jurisdiction or any requirement
to make any filings in any foreign jurisdiction, including with respect to
foreign Intellectual Property), (iv) to perfect in any assets subject to a
certificate of title statute unless perfection can be achieved by filing a UCC
financing statement, (v) to deliver any Pledged Collateral except as expressly
provided in Section 2.02, or (vi) to register, apply for the registration of, or
deposit into escrow any Intellectual Property (including source code).

 

(f)          Notwithstanding anything to the contrary in this Agreement, to the
extent any provision of this Agreement or the Credit Agreement excludes any
assets from the scope of the Article 9 Collateral, or from any requirement to
take any action to perfect any security interest in favor of the Administrative
Agent in the Article 9 Collateral, the representations, warranties and covenants
made by any relevant Grantor in this Agreement with respect to the creation,
perfection or priority (as applicable) of the security interest granted in favor
of the Administrative Agent (including, without limitation, Section 3.02) shall
be deemed not to apply to such excluded assets.

 

Section 3.02.         Representations and Warranties. Each Grantor represents
and warrants, as to itself and the other Grantors, to the Administrative Agent
and the Secured Parties that:

 

(a)          Subject to Liens permitted by Section 7.01 of the Credit Agreement,
each Grantor has good and valid rights in and title (except as otherwise
permitted by the Loan Documents) to the Article 9 Collateral with respect to
which it has purported to grant a Security Interest hereunder, except for (x)
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, (y) where the failure to
have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (z) Intellectual
Property owned by a third party as to which such Grantor has been granted a
License, and has full organizational power and authority to grant to the
Administrative Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any Governmental
Authority other than (i) any consent or approval that has been obtained or (ii)
any consent or approval the failure of which to obtain could not reasonably be
expected to cause a Material Adverse Effect.

 

 -13- 

 

 

(b)          Subject to Section 3.01(e): the UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
schedules hereto for filing in the applicable filing office (or specified by
notice from the Borrowers to the Administrative Agent after the Closing Date in
the case of filings, recordings or registrations, in each case, as required by
the Collateral and Guarantee Requirement and Section 6.11 of the Credit
Agreement), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC (other than
filings required to be made in the USPTO and the USCO in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights).

 

(c)          The Grantors represent and warrant that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral owned by a Grantor consisting of material United States issued
Patents (and Patents for which United States issuances are pending), material
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and material United States registered
Copyrights, respectively (other than, in each case, any Excluded Assets) (such
subset of Article 9 Collateral, collectively, “Material U.S. IP”), have been
delivered to the Administrative Agent for recording by the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of registrations and
applications for such Material U.S. IP and, except as would not reasonably be
expected to have a Material Adverse Effect, such Material U.S. IP is valid,
subsisting and enforceable. To the extent a security interest in such material
U.S. IP may be perfected by filing, recording or registration in USPTO or USCO
under the United States federal intellectual property laws, then no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary to perfect the Security Interest in such Material
U.S. IP (other than (i) such filings and actions as are necessary to perfect the
Security Interest with respect to any Material U.S. IP (or registration or
application for registration thereof) acquired or developed by any Grantor after
the Closing Date and (ii) the UCC financing and continuation statements
contemplated in Section 3.02(b)).

 

(d)          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment in full when due
and performance of the Secured Obligations and (ii) subject to the filings
described in Section 3.02(b) and (c), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC. Subject to Section 3.01(e) of this Agreement,
the ABL Intercreditor Agreement and any other intercreditor agreement entered
into pursuant to the Credit Agreement or any other Loan Document, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any statutory or similar Lien that has priority as a
matter of Law and (ii) any Liens permitted pursuant to Section 7.01 of the
Credit Agreement.

 

 -14- 

 

  

(e)          The Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other applicable
Laws covering any Article 9 Collateral that has not been terminated, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement that has not been terminated or similar instrument covering any
Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement that has
not been terminated or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens permitted pursuant to Section
7.01 of the Credit Agreement and assignments permitted by the Credit Agreement.

 

(f)          Names.

  

(i)          As of the Closing Date, the exact legal name of each Grantor, as
such name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule I(a) hereto. As of the Closing
Date, each Grantor is (a) the type of entity disclosed next to its name in
Schedule I(a) hereto and (b) a registered organization except to the extent
disclosed in Schedule I(a). Also set forth in Schedule I(a) is the
organizational identification number, if any, of each Grantor that is a
registered organization, the Federal Taxpayer Identification Number of each
Grantor as of the Closing Date, and the jurisdiction of formation of each
Grantor as of the Closing Date.

 

(ii)         Set forth in Schedule I(b) hereto is a list of any other legal
names each Grantor (or any other business or organization to which each Grantor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise) has had in the past five
years prior to the Closing Date, together with the date of the relevant change.

 

(iii)        Set forth in Schedule I(c) is a list of all other names used by
each Grantor on any filings with the Internal Revenue Service at any time within
the five years preceding the date hereof. Except as set forth in Schedule I(c),
no Grantor has changed its jurisdiction of organization at any time during the
four months prior to the date hereof.

 

(g)          Current Locations. As of the Closing Date, the chief executive
office of each Grantor is located at the address set forth in Schedule II
hereto.

 

(h)          Intellectual Property.

 

 -15- 

 

 

(i)          Attached hereto as Schedule III(a) is a schedule setting forth all
of each Grantor’s Patents and Trademarks applied for or registered with the
USPTO, including the name of the registered owner or applicant and the
registration, application, or publication number, as applicable, of each Patent
or Trademark owned by each Grantor as of the Closing Date, in each case that
constitutes Collateral.

 

(ii)         Attached hereto as Schedule III(b) is a schedule setting forth all
of each Grantor’s United States Copyrights, including the name of the registered
owner and the registration number of each Copyright owned by each Grantor as of
the Closing Date, in each case that constitutes Collateral.

 

(i)          Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claim where such Grantor’s reasonable expectation of recovery is
in excess of $5,000,000, other than the Commercial Tort Claims listed on
Schedule V.

 

(j)           Deposit Accounts. Attached hereto as Schedule VI is a schedule
setting forth all of each Grantor’s Deposit Accounts required to be perfected
pursuant to Section 2.19 of the Credit Agreement as of the Closing Date.

 

Section 3.03.         Covenants.

 

(a)          The Borrowers agree to notify the Administrative Agent in writing
promptly, but in any event within 30 calendar days (or such longer period as the
Administrative Agent may agree in its reasonable discretion), after any change
in (i) the legal name of any Grantor, (ii) the identity or type of organization
or corporate structure of any Grantor, (iii) the jurisdiction of organization of
any Grantor, (iv) the organizational identification number of such Grantor, if
any, but solely to the extent such organizational identification number is
required to be set forth on financing statements under the applicable UCC or (v)
the chief executive office of any Grantor.

 

(b)          Subject to Section 3.01(e), each Grantor shall, at its own expense,
upon the reasonable request of the Administrative Agent, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons, except with respect to Article 9 Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of the business, and to defend the
Security Interest of the Administrative Agent in the Article 9 Collateral and
the priority thereof against any Lien not permitted pursuant to Section 7.01 of
the Credit Agreement (except to the extent that the Parent Borrower reasonably
determines in good faith in consultation with the Administrative Agent that the
cost of such defense is excessive in relation to the benefit to the Secured
Parties of such security interest and priority); provided that, nothing in this
Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is (x)
determined by such Grantor to be desirable in the conduct of its business and
(y) permitted by the Credit Agreement.

 

 -16- 

 

 

(c)          Subject to Section 3.01(e) and any other express limitations in
this Agreement, each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including, subject
to the terms of the ABL Intercreditor Agreement, the entry into control
agreements in accordance with Sections 2.19 and 2.03 of the Credit Agreement and
the payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements or other documents in connection herewith or
therewith.

 

(d)          Subject to Section 3.01(e), upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, at its option,
upon two (2) Business Days’ prior written notice to the Borrowers, may discharge
past due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 7.01 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent as to the extent required
by the Credit Agreement; provided, however, the Grantors shall not be obligated
to reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise abandoned or
allowed to lapse, terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

(e)          Subject to Section 3.01(e) and to the ABL Intercreditor Agreement,
if at any time any Grantor shall take a security interest in any property of an
Account Debtor or any other Person the value of which is in excess of
$15,000,000 to secure payment and performance of an Account, such Grantor shall
promptly grant a security interest to the Administrative Agent for the benefit
of the Secured Parties to the extent not already granted pursuant to this
Agreement; provided that, notwithstanding anything to the contrary in this
Agreement, such grant shall not constitute a grant of a security interest in any
Excluded Assets. Such grant need not be filed of public record unless necessary
to continue the perfected status of the security interest against creditors of
and transferees from the Account Debtor or other Person granting the security
interest.

 

(f)          Intellectual Property Covenants.

 

(i)           Subject to clause (iv) below, except to the extent failure to act
would not reasonably be expected to have a Material Adverse Effect, with respect
to registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees to take, at
its expense, all reasonable steps, including, without limitation, in the USPTO,
the USCO and any other governmental authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, or Copyright
issuance, registration or application now or hereafter included in the
Intellectual Property of such Grantor that are not Excluded Assets.

 

 -17- 

 

 

(ii)            Subject to clause (iv) below, except as would not reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property,
excluding Excluded Assets, may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
become publicly known).

 

(iii)           Subject to clause (iv) below, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect, each Grantor
shall take all reasonable steps to preserve and protect each item of its
Intellectual Property, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
Closing Date, and taking reasonable steps necessary to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to standards of quality.

 

(iv)          Notwithstanding any other provision of this Agreement, nothing in
this Agreement or any other Loan Document prevents or shall be deemed to prevent
any Grantor from abandoning, disposing of, discontinuing the use or maintenance
of, failing to pursue, or otherwise allowing to lapse, terminate or be put into
the public domain, any of its Intellectual Property to the extent permitted by
the Credit Agreement.

 

(v)           Within the same delivery period as required for the delivery of
the annual Compliance Certificate required to be delivered under Section 6.02(a)
of the Credit Agreement the Borrowers shall provide a list of any additional
Material U.S. IP of all Grantors not previously disclosed to the Administrative
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and USCO.

 

(g)          Commercial Tort Claims. Subject to Section 3.01(e), if the Grantors
shall at any time hold or acquire a Commercial Tort Claim where the applicable
Grantor has a reasonable expectation of recovery in excess of $7,500,000 for
which this clause has not been satisfied and for which a complaint in a court of
competent jurisdiction has been filed, such Grantor shall, on the date on which
a Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.02(a) of the Credit Agreement for the fiscal quarter in which such
complaint was filed, notify the Administrative Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Administrative Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

 

 -18- 

 

 

ARTICLE IV.

 

Remedies

 

Section 4.01.         Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Collateral and the Secured Obligations, including the
Guaranty and the Guaranteed Obligations, under this Agreement, the UCC or other
applicable Law and also may (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Administrative Agent,
promptly assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with written notice thereof prior to
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Administrative Agent shall provide the
applicable Grantor with written notice thereof prior to such exercise; (iv)
[reserved] and (v) subject to the mandatory requirements of applicable Law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Secured Obligations at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any Law now
existing or hereafter enacted. The Administrative Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
Subject to the mandatory requirements of applicable Law and the notice
requirements described below, the Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

 -19- 

 

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine. The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at Law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

 

Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after three (3) Business Days’ prior
written notice to the Borrowers of its intent to exercise such rights, for the
purpose of (i) making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, (ii) making all determinations and decisions with respect
thereto and (iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto.

 

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that their rights and
remedies are subject to the second paragraph of Section 10.03 of the Credit
Agreement. If the Administrative Agent shall determine to exercise its right to
sell all or any of the Collateral of any Grantor pursuant to this Section 4.01,
each Grantor agrees that, upon request of the Administrative Agent, such Grantor
will, at its own expense, do or cause to be done all such other acts and things
as may be necessary to make such sale of such Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

 -20- 

 

 

Section 4.02.       Application of Proceeds. Subject to the ABL Intercreditor
Agreement and any other subordination and intercreditor agreement entered into
pursuant to the Credit Agreement or any other Loan Document, the Administrative
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, in accordance with Section 8.03 of
the Credit Agreement.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay its Secured
Obligations and, to the extent set forth herein and in the other Loan Documents,
the fees and disbursements of any attorneys employed by any Secured Party to
collect such deficiency.

 

 -21- 

 

 

Section 4.03.      Grant of License to Use Intellectual Property. For the
exclusive purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies at any time after and
during the continuance of an Event of Default, subject to the terms of the
licenses, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate to use
(and to the extent permitted by the licenses, license or sublicense) any of the
Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Administrative Agent shall expire immediately
upon the termination or cure of all Events of Default and shall be exercised by
the Administrative Agent solely during the continuance of an Event of Default
and in connection with the Administrative Agent’s exercise of remedies pursuant
to Section 4.01 and upon 10 Business Days’ prior written notice to the
applicable Grantor, and nothing in this Section 4.03 shall require Grantors to
grant any license that is prohibited by any rule of Law, statute or regulation,
or is prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Administrative Agent to a
third party shall include reasonable and customary terms and conditions
necessary to preserve the existence, validity and value of the affected
Intellectual Property, including without limitation, provisions requiring the
continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, quality control
and inurement and goodwill provisions with regard to Trademarks, patent
designation provisions with regard to Patents, copyright notices and
restrictions on decompilation and reverse engineering of copyrighted software
(it being understood and agreed that, without limiting any other rights and
remedies of the Administrative Agent under this Agreement, any other Loan
Document or applicable Law, nothing in the foregoing license grant shall be
construed as granting the Administrative Agent rights in and to such
Intellectual Property above and beyond (x) the rights to such Intellectual
Property that each Grantor has reserved for itself and (y) in the case of
Intellectual Property that is licensed to any such Grantor by a third party, the
extent to which such Grantor has the right to grant a sublicense to such
Intellectual Property hereunder). For the avoidance of doubt, the use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only during the continuance of an Event of Default. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may also exercise the rights afforded under Section 4.01 of
this Agreement with respect to Intellectual Property contained in the Article 9
Collateral.

 

ARTICLE V.

 

Subordination

 

Section 5.01. Subordination. Upon payment by any Grantor of any Secured
Obligations, all rights of such Grantor against the Borrowers or any other
Grantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full of all
the Secured Obligations (other than (i) contingent indemnity obligations for
then unasserted claims; (ii) obligations and liabilities under Secured Hedge
Agreements or Secured Cash Management Agreements as to which arrangements
satisfactory to the applicable Qualified Counterparty shall have been made and
(iii) Letters of Credit that are Cash Collateralized or back-stopped by a letter
of credit reasonably satisfactory to the Administrative Agent and the applicable
Issuing Bank or deemed reissued under another facility as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank shall have been made) and the termination of all Commitments to any Loan
Party under any Loan Document. If any amount shall erroneously be paid to the
Borrowers or any other Grantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Borrowers or any other Grantor, such amount shall be held for the benefit of the
Secured Parties and shall promptly be paid to the Administrative Agent to be
credited against the payment of the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Grantor (other
than the Borrowers) shall, under this Agreement or the Credit Agreement as a
joint and several obligor, repay any of the Secured Obligations (an
“Accommodation Payment”), then the Grantor making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Grantors in an amount equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Grantor’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Grantors. As of any date of determination, the “Allocable
Amount” of each Grantor shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Grantor hereunder
and under the Credit Agreement without (a) rendering such Grantor “insolvent”
within the meaning of Section 101 (32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Grantor with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Grantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

 -22- 

 

 

ARTICLE VI.

 

Miscellaneous

 

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrowers or any other Grantor shall be given to it in care of the
Borrowers as provided in Section 10.02 of the Credit Agreement.

 

Section 6.02.         Waivers; Amendment.

 

(a)          No failure or delay by any Secured Party in exercising any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges of the Secured Parties herein
provided, and provided under each other Loan Document, are cumulative and are
not exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the issuance of a Letter of Credit or the provision of services under Secured
Cash Management Agreements or Secured Hedge Agreements shall not be construed as
a waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.

 

 -23- 

 

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
the Collateral and Guarantee Requirement and any consent required in accordance
with Section 10.01 of the Credit Agreement.

 

Section 6.03.          Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)          The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder as provided in Section 10.04 of the Credit Agreement and the
Administrative Agent and its Agent-Related Persons shall be entitled to
indemnity for its actions in connection herewith as provided in Section 10.05 of
the Credit Agreement.

 

(b)          Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party, or any resignation by, or removal of, the Administrative Agent.
All amounts due under this Section 6.03 shall be payable within 30 days of
written demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 6.03.

 

Section 6.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

Section 6.05. Survival of Agreement. All representations and warranties made by
the Grantors hereunder and in the other Loan Documents and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents, the
making of any Loans and issuance of any Letters of Credit and the provision of
services under Secured Cash Management Agreements or Secured Hedge Agreements,
regardless of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or Event of Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.11 below.

 

 -24- 

 

 

Section 6.06.         Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) without the prior written consent of the Administrative Agent, except to
the extent permitted by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, restated, amended and restated, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

Section 6.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 6.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process. The terms of Sections 10.15 and 10.16 of the Credit
Agreement with respect to governing law, submission of jurisdiction, venue,
consent to services of process and waiver of jury trial are incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.

 

Section 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 6.10. Security Interest Absolute. To the extent permitted by Law, all
rights of the Administrative Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense (other than defense of payment or performance) available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

 -25- 

 

 

Section 6.11.         Termination or Release.

 

(a)          This Agreement and each other Collateral Document (in each case,
other than with respect to provisions hereof that expressly survive
termination), the Security Interest and all other security interests granted
hereby or thereby shall terminate with respect to all Secured Obligations and
any Liens arising therefrom shall be automatically released upon termination of
the Total Revolving Credit Commitments and payment in full of all Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted and Letters of Credit that are Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank or deemed reissued under another facility as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made) .

 

(b)          A Grantor that is a Guarantor shall automatically be released from
its obligations hereunder and under any other Collateral Document to which it is
a party and the Security Interest and all other Liens granted hereby or thereby
to the Administrative Agent in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction or upon any
designation, in each case, permitted by the Credit Agreement as a result of
which such Grantor is released as a Guarantor pursuant to Section 11.09 of the
Credit Agreement.

 

(c)          Upon (i) any Disposition by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), (ii) the effectiveness of any written consent to the release of the
Security Interest or other Liens granted hereby or by any other Collateral
Document in any Collateral pursuant to Section 10.01 of the Credit Agreement or
(iii) any Collateral becoming an “Excluded Asset”, the security interest in such
Collateral shall be automatically released.

 

(d)          The Security Interest and other Liens granted hereby or by any
other applicable Collateral Document in any Collateral shall, with respect to
such Collateral, be subordinated to another Lien permitted by Section 7.01 of
the Credit Agreement, in accordance with the terms of Section 9.10(c) of the
Credit Agreement, either (i) upon an election by the Administrative Agent to
subordinate such security interest or (ii) in respect of Liens permitted by
Section 7.01(b), (u), (w) and (aa) (solely with respect to clauses (b), (u) and
(w)) of the Credit Agreement, upon the Parent Borrower’s written notice to the
Administrative Agent thereof (with the Administrative Agent’s prompt
acknowledgement, not to be unreasonably withheld, delayed or conditioned).

 

(e)          In connection with any termination, subordination or release
pursuant to paragraph (a), (b), (c) or (d) of this Section 6.11, the
Administrative Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination, subordination or release and shall perform such other actions
reasonably requested by such Grantor to effect such termination, subordination
or release, including delivery of certificates, securities and instruments. Any
execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or representation or warranty of any kind (either express or
implied) by the Administrative Agent.

 

 -26- 

 

 

Section 6.12. Additional Grantors. Pursuant to the Credit Agreement, certain
additional Restricted Subsidiaries of the Loan Parties and Successor Parent
Borrowers may be required to enter into this Agreement as Grantors. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
or Successor Parent Borrower of a Security Agreement Supplement, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

Section 6.13. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent as the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after the
occurrence and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, after the
occurrence and during the continuance of an Event of Default and notice by the
Administrative Agent to the applicable Grantor of the Administrative Agent’s
intent to exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) upon prior written notice to the Parent Borrower, to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at Law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) upon prior written notice to the
Parent Borrower, to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; (h) to obtain and adjust
insurance required to be paid to the Administrative Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, material breach or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact, in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

 -27- 

 

 

Section 6.14.          General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.

 

Section 6.15.          Reasonable Care. The Administrative Agent is required to
use reasonable care in the custody and preservation of any of the Collateral in
its possession; provided that the Administrative Agent shall be deemed to have
used reasonable care in the custody and preservation of any of the Collateral,
if such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.

 

Section 6.16. Delegation; Limitation. The Administrative Agent may execute any
of the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible to the Lenders for the gross negligence or willful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.

 

Section 6.17. Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Secured Obligations is rescinded, avoided, or must be otherwise
restored by any holder of any of the Secured Obligations, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise.

 

Section 6.18.         [Reserved].

 

 -28- 

 

 

Section 6.19.         Intercreditor Agreements.

 

(a)          Notwithstanding anything herein to the contrary, the Liens and
Security Interest granted to the Administrative Agent or any other Secured Party
pursuant to this Agreement, the exercise of any right or remedy by the
Administrative Agent or any other Secured Party hereunder and all other terms
and provisions of this Agreement, are subject to the terms and provisions of the
ABL Intercreditor Agreement and any other subordination and intercreditor
agreement entered into pursuant to the Credit Agreement or any other Loan
Document. In the event of any conflict between the terms and conditions of the
ABL Intercreditor Agreement and any other subordination and intercreditor
agreement entered into pursuant to the Credit Agreement or any other Loan
Document and the terms and conditions of this Agreement, the terms and
conditions of the ABL Intercreditor Agreement and any other subordination and
intercreditor agreement entered into pursuant to the Credit Agreement or any
other Loan Document, as applicable, shall govern and control in all respects and
supersede the terms of this Agreement with respect to such conflict. No right,
power or remedy granted to the Administrative Agent or any other Secured Party
hereunder shall be exercised by the Administrative Agent or such other Secured
Party, and no direction shall be given by the Administrative Agent or any other
Secured Party, in contravention of the ABL Intercreditor Agreement and any other
subordination and intercreditor agreement entered into pursuant to the Credit
Agreement or any other Loan Document.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, to the extent the provisions of any Loan
Document require the delivery of, or control over, Collateral to be granted to
the Administrative Agent at any time prior to the discharge of the First Lien
Obligations, then delivery of Term Loan Priority Collateral (as defined in the
Credit Agreement) (or control with respect thereto) shall instead be made to the
First Lien Agent, to be held in accordance with the First Lien Financing
Documents and the ABL Intercreditor Agreement, each applicable Grantor’s
obligations hereunder or in any other Loan Document (including the
representations and warranties made by it hereunder and in the other Loan
Documents) with respect to such delivery shall be deemed satisfied by the
delivery to the First Lien Agent, acting as a gratuitous bailee of the
Administrative Agent pursuant to the ABL Intercreditor Agreement. Furthermore,
at all times prior to the discharge of the First Lien Obligations, the
Administrative Agent is authorized by the parties hereto to effect transfers of
such Collateral at any time in its possession (and any “control” or similar
agreements with respect to such Collateral) to the First Lien Agent.

 

[Signature Pages Follow]

 

 -29- 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  HC GROUP HOLDINGS II, LLC, as the Initial Borrower       By:       Name:    
Title:         BIOSCRIP INC., as the Parent Borrower       By:       Name:    
Title:

 

[Opal - Signature Page to Security Agreement]

 

 

 

 

  GRANTORS:       [●]       By:                   Name:     Title:  

 

[Opal - Signature Page to Security Agreement]

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent,       By:       Name:    
Title:

 

[Opal - Signature Page to Security Agreement]

 

 

 

 

EXHIBIT G

 

Global Intercompany Note

 

New York, New York

Date: [    ], 2019

 

FOR VALUE RECEIVED, each of the undersigned (and its successors), to the extent
a borrower from time to time with respect to any loan or advance or other credit
extensions (including trade payables) (a “Loan”) from any other entity listed on
the signature page hereto (each, in such capacity, a “Payor”), hereby promises
to pay to such other entity listed below (each, in such capacity, a “Payee”) or
its registered assigns, in immediately available funds in the currencies as
shall be agreed from time to time at such location as the applicable Payee shall
from time to time designate, the unpaid principal amount of all Loans made by
such Payee to such Payor. Each Payor promises also to pay interest, if any, on
the unpaid principal amount of all such loans and advances or other credit
extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Payor and such Payee.

 

This note (“Note”) is an Intercompany Note referred to in the (i) First Lien
Credit Agreement, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “First Lien
Credit Agreement”), among HC Group Holdings II, LLC (formerly known as Beta Sub,
LLC), a Delaware limited liability company (“Merger Sub 2” through the
consummation of the Merger, and immediately after the consummation of the Merger
and the effectiveness of the Credit Agreements (as defined below) until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent and the Lenders and other parties from time to time
party thereto, (ii) ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “ABL Credit Agreement”, and together with the First Lien
Credit Agreement, the “Credit Agreements”), among the Borrowers party thereto
from time to time, the Guarantors party thereto from time to time, Bank of
America, N.A., as Administrative Agent (together with its successors and assigns
in such capacity, the “ABL Agent”), a Swing Line Lender and an Issuing Bank, and
the Lenders and other parties from time to time party thereto and (iii) an
Indenture, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Second
Lien Notes Indenture”) among the Issuers party thereto from time to time and
Ankura Trust Company, LLC, as Collateral Agent (together with its successors and
assigns in such capacity, the “Second Lien Agent”, and, together with the First
Lien Agent and the ABL Agent, collectively, the “Agents”)]. Capitalized terms
used in this Note and not otherwise defined herein have the meanings specified
in the First Lien Credit Agreement, ABL Credit Agreement or the Second Lien
Notes Indenture, as applicable.

 

This Note (a) evidences loans, advances and other credit extensions, where, and
to the extent that, both (i) the Payor is a Loan Party and (ii) the Payee is a
Non-Loan Party and (b) is subject to the terms of the Credit Agreements.

 

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.

 

 

 

 

Anything in this Note to the contrary notwithstanding, the indebtedness owed by
any Payor that is a Loan Party to any Payee that is a Non-Loan Party (including
the indebtedness evidenced by this Note but excluding any indebtedness owed by
or to a Payor or Payee that is registered as a broker-dealer under the
Securities Exchange Act of 1934, as amended, or any other applicable Laws
requiring such registration) (any such Payor and Payee with respect to any such
indebtedness, an “Affected Payor” or “Affected Payee”, as relevant) shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Secured Obligations as defined in the First Lien
Credit Agreement (the “First Lien Obligations”), all Secured Obligations as
defined in the ABL Credit Agreement (the “ABL Obligations”) and all Secured
Obligations as defined in the Second Lien Notes Indenture (the “Second Lien
Obligations”), including, without limitation, where applicable, under such
Affected Payor’s guarantee of the First Lien Obligations, the ABL Obligations or
the Second Lien Obligations (the Obligations, the ABL Obligations, the Second
Lien Obligations and the foregoing obligations, including interest thereon,
fees, and expenses, if any, accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest, fees, or expenses
is an allowed or allowable claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):

 

(i)          In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Affected Payor or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Affected Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than contingent indemnification
obligations as to which no claim has been asserted) and no Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the LC Obligations
related thereto has been Cash Collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable Issuing Bank or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the applicable Issuing Bank) before any Affected Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment or
distribution on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness (other than contingent indemnification obligations as to
which no claim has been asserted) and no Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the LC Obligations related thereto
has been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or such Letter of Credit has been
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank), any payment or distribution to which such Affected Payee would
otherwise be entitled (other than (A) equity securities or (B) debt securities
of such Affected Payor that are subordinated, to at least the same extent as
this Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”)) in
respect of this Note shall be made to the holders of Senior Indebtedness;

 

(ii)         (x) if any Event of Default under Sections 8.01(a) or 8.01(f) of
the First Lien Credit Agreement or ABL Credit Agreement or under Sections
6.01(a) or 6.01(f) of the Second Lien Notes Indenture occurs and is continuing
and (y) subject to the ABL Intercreditor Agreement, the First Lien Agent, the
ABL Agent or the Second Lien Agent delivers notice to the Borrowers instructing
the Borrowers that such Agent is thereby exercising its rights pursuant to this
clause (ii) (provided that no such notice shall be required to be given in the
case of any Event of Default arising under Section 8.01(f) of either Credit
Agreement or Section 6.01(f) of the Second Lien Notes Indenture), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Affected Payor or any other Person on its behalf with respect to this
Note until the Senior Indebtedness has been paid in full (other than contingent
indemnification obligations as to which no claim has been asserted) and no
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
LC Obligations related thereto has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank or such
Letter of Credit has been deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank); and

 

 

 

 

(iii)        if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii), such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to, the ABL Agent or the First Lien Agent (or after the discharge of First Lien
Obligations (as defined in the ABL Intercreditor Agreement), the Second Lien
Agent), as applicable, in each case on behalf of the applicable Secured Parties,
to the extent necessary to pay all Senior Indebtedness in full in cash (other
than contingent indemnification obligations as to which no claim has been
asserted) and no Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the LC Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable Issuing Bank or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank).

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Affected Payor or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder. Each Affected Payee and each Affected Payor hereby agree that the
subordination of this Note (a) is, with respect to the holders of Senior
Indebtedness, intended to be and shall be enforceable as a subordination
agreement within the meaning of Section 510(a) of the United States Bankruptcy
Code or any similar provision under any other bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect and (b) is for
the benefit of (i) each Agent and each Secured Party are obligees under this
Note to the same extent as if their names were written herein as such and any of
each Agent may, on behalf of itself, and each Secured Party, as applicable,
proceed to enforce the subordination provisions herein to the extent applicable
subject to the ABL Intercreditor Agreement.

 

For the sake of clarity, the Indebtedness evidenced by this Note owed by any
Payor that is a Non- Loan Party shall not be subordinated to, and shall rank
pari passu in right of payment with, any other obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest, if any, on this Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness. For the avoidance of doubt, this Note as between each Payor and
each Payee contains additional terms to any intercompany loan agreement between
them and this Note does not in any way replace such intercompany loans between
them nor does this Note in any way change the principal amount of any
intercompany loans between them.

 

If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made is rescinded or avoided or must otherwise be returned by the
holders of Senior Indebtedness for any reason whatsoever (including, without
limitation, in connection with the insolvency, bankruptcy or reorganization of
the any Loan Party or such other Persons), the subordination provisions set
forth herein shall continue to be effective or be reinstated, as the case may
be, all as though such payment had not been made.

 

 

 

 

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. Except to the extent of any taxes required by law to
be withheld, all payments under this Note shall be made without offset,
counterclaim or deduction of any kind.

 

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.

 

From time to time after the date hereof, additional subsidiaries and affiliates
of the Holdings Guarantors may become parties hereto (as Payor and/or Payee, as
the case may be) by executing a counterpart signature page to this Note (each
additional subsidiary, an “Additional Party”). Upon delivery of such counterpart
signature page to the Payees, notice of which is hereby waived by the other
Payors and Payees, each Additional Party shall be a Payor and/or a Payee, as the
case may be, and shall be as fully a party hereto as if such Additional Party
were an original signatory hereof. Each Payor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Payor or Payee hereunder. This Note shall be
fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Payor or Payee hereunder.

 

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. The Payor or its designee (which shall, at the either Agent’s request,
be such Agent, acting solely for these purposes as agent of the Payor) shall
record the transfer of the right to payments of principal and interest on the
indebtedness governed by this Note to holders of the Senior Indebtedness in a
register (the “Register”), and no such transfer shall be effective until entered
in the Register.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

 

 

 

BIOSCRIP, INC.       By:                               Name:     Title:    

 

 

 

 

[GUARANTORS]       By:                                Name:     Title:    

 

 

 

 

EXHIBIT H-1

 

FORM OF GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER TO CREDIT AGREEMENT [and 1, IN EACH CASE] AS AND TO THE
EXTENT APPLICABLE (this “Joinder”), is executed as of [DATE] by [NAME OF
SUBSIDIARY], a [corporation] [limited liability company] [partnership] (the
“Joining Party”), and delivered to Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”), for the benefit of the Secured Parties.
Except as otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

WITNESSETH:

 

WHEREAS, HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (“Merger Sub 2” through the consummation of the
Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement (as defined below) until the consummation
of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, the Administrative Agent, the Swing
Line Lender and Issuing Bank and the Lenders and other parties from time to time
party thereto have entered into an ABL Credit Agreement, dated as of August 6,
2019 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), providing for the making of Loans to the
Borrowers as contemplated therein;

 

WHEREAS, the Joining Party [is a newly formed or acquired Material Domestic
Subsidiary (other than a Subsidiary Borrower or an Excluded Subsidiary unless
such Excluded Subsidiary is then an Elective Guarantor) and, therefore, is
required pursuant to the provisions of the Credit Agreement to become a
Subsidiary Guarantor under the Credit Agreement, and a Grantor under the
Security Agreement and the Intercreditor Agreements]/[is a wholly-owned
Restricted Subsidiary and the Parent Borrower desires the Joining Party to
Guarantee the Obligations by causing such Restricted Subsidiary to become a
Subsidiary Guarantor under the Credit Agreement, and a Grantor under the
Security Agreement and the Intercreditor Agreements]2; [and]

 

[WHEREAS, the Administrative Agent has not prohibited the Joining Party becoming
a Loan Party and a Subsidiary Guarantor under the Loan Documents3; and]

 



 



1Complete as applicable in case at the time of execution of the Joinder
Agreement there is any Intercreditor Agreement in effect.

 

2Delete and modify as appropriate.

 

3The Administrative Agent may prohibit a Foreign Subsidiary from becoming an
Elective Guarantor if it determines, in its reasonable credit judgment but after
consultation with the Administrative Borrower, that such Foreign Subsidiary
would not provide customary credit support for the Secured Obligations, which
determination may be based upon (A) the amount and enforceability of the
Guaranty that would be provided by the proposed Elective Guarantor, (B) the
enforceability of any security interest that may be granted with respect to any
Collateral located in the relevant jurisdiction and/or (C) such proposed
Elective Guarantor is organized in a country that is not a member of the
Organization for Economic Cooperation and Development or that is the target of
any U.S. sanctions program administered by OFAC.

 

 

 

 

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of, and participations in, Letters of Credit for the account
of, the Borrowers, in each case pursuant to the Credit Agreement, and,
accordingly, desires to execute this Joinder [in order to (i) satisfy the
requirements of the Collateral and Guarantee Requirement and (ii)]4 induce the
Lenders to continue to make Loans to the Borrowers, in each case pursuant to the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Administrative Agent for the benefit of each of the Secured Parties and
hereby covenants and agrees with each Secured Party as follows:

 

1.          By executing and delivering this Joinder, the Joining Party becomes
[(i)] a [Subsidiary] Guarantor for all purposes under the Credit Agreement,
[pursuant to Section 6.11 thereof,]5 and (ii) an Obligor for all purposes under
the ABL Intercreditor Agreement, pursuant to Section 8.18 thereof.

 

2.          The Joining Party agrees that, upon its execution and delivery
hereof, it will become a [Subsidiary] Guarantor under the Guaranty pursuant to
the Credit Agreement with respect to the Guaranteed Obligations, and will be
bound by all terms, conditions and duties applicable to a [Subsidiary] Guarantor
under the Credit Agreement and the other Loan Documents. Without limitation of
the foregoing, and in furtherance thereof, the Joining Party hereby jointly and
severally with the other Guarantors guarantees, as a primary obligor and not as
a surety, to each Secured Party and their respective successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
Guaranteed Obligations; provided, however, that Guaranteed Obligations shall
exclude all Excluded Swap Obligations.

 

3.          The Joining Party agrees that it shall execute and deliver a
Security Agreement Supplement on the date hereof simultaneously with the
execution of this Joinder and that it will become a Grantor under, and as
defined in, the Security Agreement, and will be bound by all terms, conditions
and duties applicable to a Grantor under the Security Agreement.

 

4.          The Joining Party hereby warrants and represents that it has good
record title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Annex I hereto
and except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 of the Credit Agreement and except
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



 



4To be included if the Joining Party is required to become a Loan Party under
the Credit Agreement.

 

5To be included if the Joining Party is required to become a Loan Party under
the Credit Agreement.

 

 

 

 

5.          This Joinder shall be binding upon the Joining Party and its
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns, provided, however, that the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document other than as permitted by the Credit Agreement. THIS JOINDER AND ANY
CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Each of the parties hereto
hereby agrees that Sections 10.15 and 10.16 of the Credit Agreement are
incorporated herein mutatis mutandis. This Joinder may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Joinder shall be effective as delivery of an original executed counterpart
of this Joinder. In the event that any provision of this Joinder shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

5.          From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

*       *       *

 

 

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed and delivered as of the date first above written.

 

  [NAME OF DOMESTIC SUBSIDIARY]       By:                                Name:  
  Title:

 

Accepted and Acknowledged by:      

BANK OF AMERICA, N.A.,

as Administrative Agent

      By:              Name:     Title:  

 

 

 

 

ANNEX I

 

Ownership of Property, Liens

 

 

 

 

EXHIBIT H-2

 

FORM OF BORROWER JOINDER AGREEMENT

 

THIS BORROWER JOINDER TO CREDIT AGREEMENT [and                      1, IN EACH
CASE] AS AND TO THE EXTENT APPLICABLE (this “Joinder”), is executed as of [DATE]
by [NAME OF SUBSIDIARY], a                          [corporation] [limited
liability company] [partnership] (the “New Borrowing Subsidiary”), and delivered
to Bank of America, N.A., as Administrative Agent (the “Administrative Agent”),
for the benefit of the Secured Parties. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

WITNESSETH:

 

WHEREAS, HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware
limited liability company (“Merger Sub 2” through the consummation of the
Merger, and immediately after the consummation of the Merger and the
effectiveness of the Credit Agreement (as defined below) until the consummation
of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a Delaware
corporation (the “Company” and, upon the consummation of the Debt Assumption,
the “Parent Borrower”), the other Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, Bank of America, N.A., as
Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto have entered into an ABL Credit
Agreement, dated as of August 6, 2019 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing for the making of Loans to the Borrowers and the issuance of, and
participation in, Letters of Credit for the account of the Borrowers, all as
contemplated therein;

 

WHEREAS, pursuant to Section 2.18(f) of the Credit Agreement, the Administrative
Borrower may, at any time and from time to time, designate any Restricted
Subsidiary that is a wholly-owned Domestic Subsidiary that is treated as a
corporation for U.S. federal income tax purposes as a Borrower by delivery to
the Administrative Agent of a Borrower Joinder Agreement executed by such
Subsidiary and the Administrative Borrower.

 

WHEREAS, the Administrative Borrower and the New Borrowing Subsidiary desire
that the New Borrowing Subsidiary become a Borrower under the Credit Agreement.

 

WHEREAS, the New Borrowing Subsidiary will obtain benefits from the incurrence
of Loans by, and the issuance of, and participations in, Letters of Credit for
the account of, the Borrowers, in each case pursuant to the Credit Agreement,
and, accordingly, desires to execute this Joinder in order to induce the Lenders
to continue to make Loans to the Borrowers pursuant to the Credit Agreement.

  



 



1Complete as applicable in case at the time of execution of the Joinder
Agreement there is any Intercreditor Agreement in effect.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the New Borrowing Subsidiary, the receipt and sufficiency of which are hereby
acknowledged, the New Borrowing Subsidiary hereby makes the following
representations and warranties to the Administrative Agent for the benefit of
each of the Secured Parties and hereby covenants and agrees with each Secured
Party as follows:

 

1.          By executing and delivering this Joinder, the New Borrowing
Subsidiary becomes (i) a Borrower for all purposes under the Credit Agreement,
pursuant to Section 2.18(f) thereof, and (ii) an Obligor for all purposes under
the ABL Intercreditor Agreement, pursuant to Section 8.18 thereof.

 

2.          The New Borrowing Subsidiary, in consideration of each Lender’s
agreement to extend credit to it under and on the terms and conditions set forth
in the Credit Agreement, does hereby assume each of the obligations imposed upon
a “Borrower” under the Credit Agreement and agrees to be bound by the terms and
conditions of the Credit Agreement. In furtherance of the foregoing, the New
Borrowing Subsidiary hereby represents and warrants to each Lender as follows:

 

(a)Upon execution and delivery of this Agreement to the Administrative Agent,
the New Borrowing Subsidiary will become a Borrower under the Credit Agreement
and will thereafter (i) have all the rights and obligations of a Borrower
thereunder and be bound by all the provisions thereof, as fully as if the New
Borrowing Subsidiary were one of the original parties thereto and (ii) be
designated as a Loan Party under the Loan Documents (to the extent not already
so designated) with all the rights and obligations of a Loan Party, as fully as
if the New Borrowing Subsidiary were one of the original Borrowers under the
Credit Agreement.

 

(b)The New Borrowing Subsidiary is a wholly-owned Restricted Subsidiary that is
a Domestic Subsidiary of the Parent Borrower that is treated as a corporation
for U.S. federal income tax purposes.

 

3.          The New Borrowing Subsidiary agrees that it shall execute and
deliver a Security Agreement Supplement on the date hereof simultaneously with
the execution of this Joinder and that it will become a Grantor under, and as
defined in, the Security Agreement, and will be bound by all terms, conditions
and duties applicable to a Grantor under the Security Agreement.

 

4.          This Joinder shall be binding upon the New Borrowing Subsidiary and
its respective successors and permitted assigns and shall inure to the benefit
of and be enforceable by each of the parties hereto and its successors and
permitted assigns, provided, however, that the New Borrowing Subsidiary may not
assign any of its rights, obligations or interest hereunder or under any other
Loan Document other than as permitted by the Credit Agreement. THIS JOINDER AND
ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Each of the parties hereto
hereby agrees that Sections 10.15 and 10.16 of the Credit Agreement are
incorporated herein mutatis mutandis. This Joinder may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Joinder shall be effective as delivery of an original executed counterpart
of this Joinder. In the event that any provision of this Joinder shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

5.          From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

*       *       *

 

 

 

 

IN WITNESS WHEREOF, the New Borrowing Subsidiary has caused this Joinder to be
duly executed and delivered as of the date first above written.

 

  [NAME OF DOMESTIC SUBSIDIARY]       By:                                       
Name:     Title:

 

Accepted and Acknowledged by:      

BANK OF AMERICA, N.A.,

as Administrative Agent

      By:                         Name:     Title:  

 

 

 

 

EXHIBIT I-1

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein but
not otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a ten percent shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrowers as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on Internal Revenue Service Form W-8
BEN-E or W-8BEN (or successor form(s)), as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and deliver promptly to the Borrowers and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrowers or the
Administrative Agent) or promptly notify the Borrowers and the Administrative
Agent in writing of its legal ineligibility to do so, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made by to the undersigned or at
such times are as reasonably requested by the Borrowers or the Administrative
Agent.

 

[Signature Page Follows]

 

 

 

 

  [Lender]       By:          Name:     Title:           [Address]       Dated:
__________________________, 20[ ]    

 

 

 

 

EXHIBIT I-2

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein but
not otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (the “applicable
partners/members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrowers within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrowers
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a United
Statues trade or business conducted by the undersigned or its applicable
partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption (or
successor form(s), as applicable): (i) a Form W-8BEN or W-8BEN-E or (ii) a Form
W-8IMY accompanied by a Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrowers and the Administrative Agent in writing and promptly
deliver to the Borrowers and the Administrative Agent an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by the Borrowers or the Administrative Agent) or promptly notify the
Borrowers and the Administrative Agent in writing of its legal ineligibility to
do so, and (2) the undersigned shall have at all times furnished the Borrowers
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrowers
and the Administrative Agent.

 

[Signature Page Follows]

 

 

 

 

  [Lender]       By:          Name:     Title:           [Address]       Dated:
__________________________, 20[ ]    

 

 

 

 

EXHIBIT I-3

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein but
not otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(d) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not
a ten percent shareholder of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrowers described in Section 881(c)(3)(C) of the Code, and (v)
no payments in connection with any Loan Document are effectively connected with
a United States trade or business conducted by the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN-E or W-8BEN-E (or
successor form(s)), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its legal ineligibility to
do so, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned or at such
times are as reasonably requested by such Lender.

 

[Signature Page Follows]

 

 

 

 

  [Participant]       By:      Name:            Title:           [Address]      
Dated: __________________________, 20[ ]    

 

 

 

 

EXHIBIT I-4

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the ABL Credit Agreement, dated as of August 6, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among HC Group Holdings II, LLC (formerly
known as Beta Sub, LLC), a Delaware limited liability company (“Merger Sub 2”
through the consummation of the Merger, and immediately after the consummation
of the Merger and the effectiveness of the Credit Agreement until the
consummation of the Debt Assumption, the “Initial Borrower”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Borrower”), the other Borrowers party thereto from time
to time, the Guarantors party thereto from time to time, Bank of America, N.A.,
as Administrative Agent, Issuing Bank and Swing Line Lender and the Lenders and
other parties from time to time party thereto. Capitalized terms used herein but
not otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(d) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (the “applicable
partners/members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrowers within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrowers
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a United States
trade or business conducted by the undersigned or its applicable
partners/members.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption (or successor
form(s), as applicable): (i) a Form W-8BEN or W-8BEN-E or (ii) a Form W-8IMY
accompanied by a Form W-8BEN or W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[Signature Page Follows]

 

 

 

 

  [Participant]       By:             Name:     Title:           [Address]      
Dated: _______________________, 20[ ]    

 

 

 

 

EXHIBIT J

 

[RESERVED]

 

 

 

 

EXHIBIT K

 

[RESERVED]

 

 

 

 

EXHIBIT L

 

[RESERVED]

 

 

 

 

EXHIBIT M

 

FORM OF ABL INTERCREDITOR AGREEMENT

 

[attached]

 



 

 

 

EXHIBIT N

 

FORM OF BORROWING BASE CERTIFICATE

 

[see attached]

 

 

 